Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 1 of 138




                     EXHIBIT E
       Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 2 of 138




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                                DISTRICT OF KANSAS

STEVEN WAYNE FISH, et al.,                         )
                                                   )
                   Plaintiffs,                     )
                                                   )       Case No. 16-2105-JAR-JPO
v.                                                 )
                                                   )
SCOTT SCHWAB, in his official capacity             )
as Secretary of State for the State of             )
Kansas,                                            )
                                                   )
                    Defendant.                     )
                                                   )


        REPLY DECLARATION OF DALE E. HO IN SUPPORT OF PLAINTIFFS’
        APPLICATION FOR ATTORNEYS’ FEES AND LITIGATION EXPENSES



        I, Dale E. Ho, declared under penalty of perjury that the following is true and correct:

        1.       As set forth in Plaintiffs ‘Reply Memorandum in Support of their Application for

Attorneys’ Fees and Litigation Expenses, Plaintiffs’ counsel have revised their timesheets to

account for typographical errors in three time entries as described in the Reply Brief, and to write

off certain categories of time to which Defendant objected, as an exercise of billing judgment.

        2.       Specifically, the revised attorney and paralegal timesheets, which are attached to

this declaration, reflect typographical corrections described above, and deletions of time entries

related to:

              1) Press or media-related communications and activities;

              2) Time entries related to a contempt motion filed in 2017 and granted in 2018;

              3) Plaintiffs’ motion for clarification with respect to a videotape of Kris Kobach’s
                 deposition, as well as Defendant’s related motion to enforce a protective order
                 with respect to the same deposition;
      Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 3 of 138




            4) The Belenky and Newby litigations;

            5) Work related to defendant Revenue Secretary Nick Jordan;

            6) Time spent identifying or communicating with clients prior to the filing of the
               complaint (unless specifically for the purposes of drafting Plaintiffs declarations
               or testimony in connection with Plaintiffs’ motion for a preliminary injunction);

            7) Time spent on developing testimony from an expert witness who was never used
               by Plaintiffs;

            8) Travel time;

            9) Attendance of certain attorneys at periodic all-counsel team meetings or on
               conference calls

            10) Attendance of certain attorneys at depositions, at hearings, and at trial.

       3.      A separate exhibit (Exhibit F) submitted in connection with Plaintiffs’ Reply Brief

lists the various now-deleted time entries described above, broken down by category.




I declare under penalty of perjury that the foregoing is true and correct to the best of my knowledge.



Dated: March 29, 2021.



                                               _/s/ Dale Ho________________
                                                DALE E. HO




                                                  2
Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 4 of 138




              ATTACHMENT 1
                 TO EXHIBIT E
                        Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 5 of 138




                                                    Fish v. Kobach, No. 16-2105
                                            Dale E. Ho: 2015 - 2021 Hours; Fees Reply

Project/Time entry                                                                  Start date Time (h)    Time (decimal)
Case management, drafting to do list, revising notice letter                          11/3/2015    1:45:00            1.75
Call w/ Co-Counsel                                                                   11/11/2015    1:15:00            1.25
Prep for Team Meeting                                                                11/16/2015    1:00:00            1.00
Team Meeting                                                                         11/16/2015    2:15:00            2.25
Revise Notice Letter                                                                 11/18/2015    0:10:49            0.18
Revise Notice Letter                                                                 11/18/2015    0:39:49            0.66
Drafting litigation plan and team assignments                                        11/18/2015    0:49:09            0.82
Revise Notice Letter                                                                 11/18/2015    0:40:45            0.68
Revise notice letter                                                                 11/20/2015    0:15:00            0.25
Draft retainer, notice letter                                                         12/7/2015    0:14:11            0.24
Draft retainer, notice letter                                                         12/8/2015    0:40:21            0.67
Draft retainer, notice letter                                                         12/8/2015    0:18:00            0.30
Emails re suspense list                                                              12/10/2015    0:41:30            0.69
Review lit memo; revise complaint                                                    12/10/2015    4:42:00            4.70
Revise Complaint                                                                     12/11/2015    3:50:00            3.83
Revise Complaint                                                                     12/11/2015    4:00:00            4.00
Revise Complaint                                                                     12/12/2015    4:00:00            4.00
Revise Complaint                                                                     12/13/2015    1:13:00            1.22
Revise notice letter; draft to do list                                               12/16/2015    1:12:00            1.20
Team Call                                                                            12/16/2015    0:42:00            0.70
Update To Do List; circulate documents                                               12/16/2015    0:10:25            0.17
Meeting re experts and PI                                                            12/17/2015    1:03:00            1.05
Team call                                                                            12/23/2015    0:45:00            0.75
Revise complaint and pi motion                                                         2/5/2016    8:00:00            8.00
Meeting to discuss PI memo                                                             2/8/2016    0:30:00            0.50
Revise PI Memo                                                                         2/8/2016    0:14:54            0.25
Revise Class Cert Motion                                                              2/12/2016    1:00:00            1.00
Revise Complaint                                                                      2/12/2016    1:00:00            1.00
Meeting re: POC next steps                                                            2/16/2016    0:30:00            0.50
Revise PI Brief                                                                       2/16/2016    2:00:00            2.00
Revise Class Cert, PI Briefs                                                          2/17/2016    1:29:44            1.50
Team Call                                                                             2/17/2016    0:45:38            0.76
Revise PI Brief                                                                       2/17/2016    0:47:00            0.78
Revise PI Brief                                                                       2/17/2016    0:49:55            0.83
Revise Complaint                                                                      2/17/2016    0:36:51            0.61
Revise Complaint                                                                      2/17/2016    2:00:00            2.00
FInalize, file complaint; discuss expert reports                                      2/18/2016    2:19:00            2.32
Review consolidation motion; expert reports                                           2/19/2016    1:00:05            1.00
Organize to-do list                                                                   2/22/2016    0:02:33            0.04
Revise expert reports                                                                 2/22/2016    2:30:49            2.51
Discuss Expert Report                                                                 2/22/2016    0:21:33            0.36
Client Call                                                                           2/24/2016    0:15:00            0.25
Agenda for team meeting                                                               2/24/2016    0:15:00            0.25
Team Call                                                                             2/24/2016    0:44:41            0.74
Call w/ other Plaintiffs' Counsel, meeting to discuss PI motion                       2/24/2016    0:55:31            0.93
Comments for expert reports                                                           2/24/2016    1:00:00            1.00
Revise PI Brief                                                                       2/25/2016    3:10:23            3.17
Schedule for filing; revise PI                                                        2/25/2016    0:40:50            0.68
Revise response to consolidation                                                       3/1/2016    1:00:00            1.00
Team Call                                                                              3/2/2016    1:05:01            1.08
Draft case management email; discovery topics                                          3/2/2016    0:36:15            0.60
                       Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 6 of 138




Work checklist                                                                     3/2/2016   0:12:00   0.20
Outline discovery requests                                                         3/2/2016   1:19:17   1.32
Comments for draft client declaration; draft response to defendants' scheduling
requests                                                                           3/2/2016   1:50:01   1.83
Draft Discovery Requests                                                           3/3/2016   1:26:00   1.43
Revise response re: consolidation                                                  3/3/2016   0:38:02   0.63
Draft and revise notes for status conference                                       3/4/2016   3:21:00   3.35
Prepare for status conference                                                      3/7/2016   1:36:09   1.60
Status Conference; Revise Discovery Requests                                       3/7/2016   1:41:12   1.69
Revise discovery requests                                                          3/7/2016   1:04:00   1.07
Draft notes for discovery strategy                                                 3/9/2016   0:28:40   0.48
Revise Discovery Requests                                                          3/9/2016   1:24:00   1.40
Revise Discovery Requests                                                          3/9/2016   0:13:03   0.22
Draft Initial disclosures                                                         3/10/2016   0:25:00   0.42
Draft Rule 26(f) report, discovery correspondence                                 3/10/2016   1:00:00   1.00
Discovery Call w/ other plaintiffs                                                3/11/2016   0:45:34   0.76
Draft Rule 26(f) Submission; discovery plan                                       3/11/2016   2:33:51   2.56
Revise draft Rule 25(f) report; amended complaint                                 3/14/2016   1:00:00   1.00
Prep for 26(f) Conference                                                         3/14/2016   0:31:00   0.52
26(f) Conference                                                                  3/14/2016   0:45:00   0.75
Call w/ Co-Counsel                                                                3/14/2016   1:20:00   1.33
Revise 26(f) Report                                                               3/14/2016   0:21:00   0.35
Revise 26(f) Report                                                               3/16/2016   2:30:00   2.50
Team Call                                                                         3/16/2016   0:42:00   0.70
Revise 26(f) Report                                                               3/16/2016   0:11:07   0.19
Revise 26(f) Report                                                               3/16/2016   0:20:56   0.35
Topics for discovery                                                              3/16/2016   0:53:00   0.88
Review Amended Complaint                                                          3/16/2016   0:42:38   0.71
Discovery plan                                                                    3/17/2016   0:30:00   0.50
Review Defendant's Discovery Objections; plan for Meet-and-Confer                 3/17/2016   1:30:00   1.50
Correspondence with client                                                        3/17/2016   0:20:00   0.33
Revise third party subpoena                                                       3/18/2016   0:20:20   0.34
Meet-and-confer re: expedited discovery                                           3/18/2016   0:48:00   0.80
Client Correspondence                                                             3/18/2016   0:07:00   0.12
Revise and circulate protective order                                             3/19/2016   0:45:00   0.75
Revise and circulate protective order                                             3/19/2016   1:00:00   1.00
Draft joint discovery motion                                                      3/19/2016   1:45:00   1.75
Draft joint discovery motion                                                      3/19/2016   0:45:00   0.75
Revise joint discovery motion; protective order                                   3/21/2016   0:31:54   0.53
Finalize and file status report; correspondence with defendants                   3/22/2016   3:43:00   3.72
Draft supplemental notice                                                         3/22/2016   0:57:16   0.95
Prep for status conference                                                        3/23/2016   2:00:00   2.00
Status Conference on Discovery                                                    3/23/2016   2:30:00   2.50
Emails re Discovery                                                               3/23/2016   0:30:00   0.50
Review discovery responses                                                        3/23/2016   1:00:00   1.00
Call w/ DOR                                                                       3/24/2016   0:30:00   0.50
Discovery correspondence; draft motion re protective order                        3/24/2016   1:02:06   1.04
Discovery correspondence                                                          3/24/2016   0:55:00   0.92
Draft joint motion for protective order                                           3/24/2016   0:25:00   0.42
Finalize Protective Order Filing                                                  3/28/2016   1:00:00   1.00
Review PI Opposition Briefs                                                       3/30/2016   1:08:00   1.13
Outline PI Reply brief                                                            3/31/2016   0:30:00   0.50
revise PI brief; draft topics for depositions                                     3/31/2016   2:34:33   2.58
Deposition prep                                                                    4/1/2016   0:15:19   0.26
Review docs; expert disclosures; draft PI reply                                    4/1/2016   3:08:00   3.13
                      Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 7 of 138




Revise depo outline; draft argument outline                              4/4/2016    1:33:03   1.55
Oral arg outline; moot PI motion                                         4/5/2016    2:10:00   2.17
Prep for PI Hearing                                                      4/6/2016    2:30:00   2.50
Prep for PI Hearing                                                      4/6/2016    1:00:00   1.00
Revise cases, revise notes, prep for PI Hearing                          4/7/2016    5:00:00   5.00
Correspondence with Defendants                                           4/7/2016    0:30:00   0.50
Discuss PI Reply brief; correspondence w/ Defendants                     4/8/2016    0:30:00   0.50
Team email re: next steps                                                4/8/2016    0:16:53   0.28
Notes for PI Reply                                                       4/9/2016    0:45:00   0.75
Revise PI Reply                                                          4/9/2016    3:30:00   3.50
Draft, revise PI Reply                                                   4/9/2016    7:02:00   7.03
Draft, revise PI Reply                                                  4/10/2016    1:45:00   1.75
Draft, revise PI Reply                                                  4/10/2016    5:42:00   5.70
Draft, revise PI Reply                                                  4/10/2016    2:08:00   2.13
Draft, revise PI Reply                                                  4/11/2016    2:58:12   2.97
Draft, revise PI Reply                                                  4/11/2016    0:20:00   0.33
Draft, revise PI Reply                                                  4/11/2016    2:23:01   2.38
Draft, revise PI Reply                                                  4/11/2016    1:00:00   1.00
Draft, revise PI Reply                                                  4/11/2016    0:43:00   0.72
Draft, revise PI Reply                                                  4/11/2016    1:23:00   1.38
Draft, revise PI Reply                                                  4/11/2016    0:34:39   0.58
Draft, revise PI Reply                                                  4/11/2016    0:07:35   0.13
Revise PI Reply                                                         4/12/2016    2:16:06   2.27
Prep for PI Hearing                                                     4/12/2016    0:24:05   0.40
Prep for PI Hearing                                                     4/12/2016    0:31:07   0.52
Revise PI Reply                                                         4/12/2016    1:58:11   1.97
Prep for PI Hearing                                                     4/13/2016    5:00:00   5.00
Moot PI Argument                                                        4/13/2016    1:00:00   1.00
Prep for PI Hearing                                                     4/13/2016    3:30:00   3.50
Prep for PI Hearing                                                     4/14/2016    1:00:00   1.00
PI Hearing                                                              4/14/2016    5:00:00   5.00
Organize files                                                          4/18/2016    0:41:12   0.69
Team Call                                                               4/19/2016    0:45:00   0.75
Tenth Circuit research                                                  4/21/2016    0:38:50   0.65
Correspondence with Defendants                                          4/21/2016    0:30:00   0.50
Correspondence with Defendants                                          4/21/2016    0:30:00   0.50
Deposition Prep                                                          5/2/2016    0:15:00   0.25
Meeting re: Deposition Prep                                              5/2/2016    1:00:00   1.00
Deposition Prep                                                          5/4/2016    1:30:00   1.50
Task List for call                                                       5/5/2016    0:14:00   0.23
Outline next steps; team call                                            5/5/2016    1:24:00   1.40
Team Call                                                               5/11/2016    1:00:00   1.00
Correspondence w Defendants; Next Steps                                 5/11/2016    0:30:00   0.50
Revise response to subpoena                                             5/13/2016    0:11:52   0.20
Revise response to supplemental authority letter                        5/13/2016    0:43:00   0.72
Revise RFAs                                                             5/14/2016    0:30:00   0.50
Revise discovery requests, discovery responses                          5/17/2016    0:10:12   0.17
Revise discovery requests, discovery responses                          5/17/2016    1:09:56   1.17
Discovery notes; review expert report                                   5/17/2016    2:45:52   2.76
Analyze PI opinion; draft next steps                                    5/18/2016    1:00:00   1.00
Call re next steps                                                      5/18/2016    0:18:00   0.30
Team Call to discuss next steps                                         5/18/2016    1:10:00   1.17
Meeting re Document Production                                          5/18/2016    0:22:00   0.37
Deposition Scheduling                                                   5/18/2016    0:34:33   0.58
Drafting list of next steps                                             5/18/2016    0:14:02   0.23
                       Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 8 of 138




Correspondence w Defendants; Revise discovery requests                      5/18/2016   0:46:00   0.77
Discovery correspondence; preparing notices                                 5/19/2016   0:14:00   0.23
Prep for expert deposition                                                  5/19/2016   1:41:47   1.70
Deposition scheduling                                                       5/19/2016   0:08:32   0.14
Prep for expert deposition                                                  5/19/2016   1:23:14   1.39
Prep for expert deposition                                                  5/20/2016   0:34:36   0.58
Prep for expert deposition                                                  5/20/2016   3:21:59   3.37
Outline Stay Opposition                                                     5/21/2016   0:50:00   0.83
Prep for Expert Deposition                                                  5/21/2016   2:31:00   2.52
Prep for Expert Deposition                                                  5/21/2016   1:45:00   1.75
Prep for Expert Deposition                                                  5/22/2016   3:00:00   3.00
Draft Stay Opposition                                                       5/22/2016   2:30:00   2.50
scheduling depositions; call w/ opposing counsel; outline stay opposition   5/23/2016   1:38:06   1.64
Draft Stay Opposition                                                       5/25/2016   7:03:00   7.05
Team Call                                                                   5/25/2016   0:35:00   0.58
Draft Stay Opposition                                                       5/25/2016   1:05:00   1.08
Draft Stay Opposition                                                       5/26/2016   2:23:45   2.40
Draft Stay Opposition                                                       5/26/2016   1:04:56   1.08
Draft Stay Opposition                                                       5/26/2016   0:51:44   0.86
Prep for Expert Deposition                                                  5/26/2016   2:09:50   2.16
Draft Stay Opposition                                                       5/26/2016   2:27:00   2.45
Discovery Follow-up                                                         5/27/2016   3:41:23   3.69
Prep for Expert Deposition                                                  5/27/2016   0:50:48   0.85
Draft Stay Opposition                                                       5/29/2016   2:00:00   2.00
Draft Stay Opposition                                                       5/29/2016   4:00:00   4.00
Revise Stay Opposition                                                      5/30/2016   2:00:00   2.00
Revise Stay Opposition                                                      5/30/2016   1:00:00   1.00
Revise Stay Opposition                                                      5/30/2016   3:00:00   3.00
Revise Stay Opposition                                                      5/31/2016   0:45:00   0.75
Revise Stay Opposition                                                      5/31/2016   0:25:00   0.42
Prep for Expert Deposition                                                  5/31/2016   2:30:00   2.50
Prep for Expert Deposition                                                  5/31/2016   2:00:00   2.00
Prep for Expert Deposition                                                  5/31/2016   2:30:00   2.50
Prep for Expert Deposition                                                  5/31/2016   4:40:14   4.67
Prep for Expert Deposition                                                   6/1/2016   1:10:00   1.17
Expert Deposition                                                            6/1/2016   2:45:00   2.75
Expert Deposition                                                            6/1/2016   3:50:00   3.83
Expert Deposition                                                            6/1/2016   0:50:00   0.83
Revise Class Cert Reply                                                      6/1/2016   1:11:18   1.19
Review Expert Rebuttal Report                                                6/1/2016   0:42:23   0.71
Email Docs to Team                                                           6/1/2016   0:08:45   0.15
Expert Deposition                                                            6/2/2016   8:00:00   8.00
Correspondence re: Discovery                                                 6/2/2016   1:24:00   1.40
Revise Stay Opposition                                                       6/6/2016   2:25:11   2.42
Revise Stay Opposition                                                       6/7/2016   1:00:00   1.00
Expert Deposition                                                            6/7/2016   1:55:00   1.92
Expert Deposition                                                            6/7/2016   3:20:00   3.33
Agenda for call                                                              6/8/2016   0:25:34   0.43
Revise Stay Opposition                                                       6/8/2016   0:15:00   0.25
Team Call                                                                    6/8/2016   0:35:00   0.58
Revise Stay Opposition                                                       6/8/2016   2:54:14   2.90
Revise Expert Rebuttal                                                       6/9/2016   0:19:42   0.33
Revise Expert Rebuttal                                                       6/9/2016   1:00:00   1.00
Draft correspondence to opposing counsel                                    6/10/2016   0:11:00   0.18
Draft correspondence to opposing counsel                                    6/10/2016   0:35:57   0.60
                      Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 9 of 138




Revise Expert Rebuttal                                                  6/10/2016    0:11:17   0.19
Revise Expert Rebuttal                                                  6/10/2016    0:32:00   0.53
Revise motion to quash                                                  6/11/2016    0:21:04   0.35
Revise motion to quash                                                  6/12/2016    0:45:00   0.75
Revise deposition outline                                               6/13/2016    1:15:00   1.25
Revise motion to exclude                                                6/13/2016    0:57:00   0.95
Draft Kobach Appeal Brief                                               6/21/2016    3:00:00   3.00
Draft Kobach Appeal Brief                                               6/22/2016    2:00:00   2.00
Draft Kobach Appeal Brief                                               6/24/2016    3:00:00   3.00
Draft Kobach Appeal Brief                                               6/25/2016    1:05:00   1.08
Draft Kobach Appeal Brief                                               6/25/2016    1:22:00   1.37
Draft Kobach Appeal Brief                                               6/27/2016    3:08:55   3.15
Draft Kobach Appeal Brief                                               6/28/2016    1:47:23   1.79
Team Meeting                                                            6/29/2016    0:57:53   0.96
Draft discovery correspondence                                          6/29/2016    0:46:28   0.77
Draft Kobach Appeal Brief                                               6/29/2016    1:47:00   1.78
Draft Kobach Appeal Brief                                               6/30/2016    6:21:00   6.35
Draft Kobach Appeal Brief                                                7/1/2016    3:17:09   3.29
Draft Kobach Appeal Brief                                                7/2/2016    3:00:00   3.00
Draft Kobach Appeal Brief                                                7/3/2016    0:59:17   0.99
Draft Kobach Appeal Brief                                                7/3/2016    2:06:15   2.10
Draft Kobach Appeal Brief                                                7/3/2016    1:43:00   1.72
Draft Kobach Appeal Brief                                                7/4/2016    1:00:00   1.00
Meeting to Discuss Kobach Brief                                          7/5/2016    1:32:00   1.53
Draft Kobach Appeal Brief                                                7/5/2016    1:47:11   1.79
Team Call                                                                7/6/2016    0:47:05   0.78
Draft Kobach Appeal Brief                                                7/6/2016    2:26:00   2.43
Revise Kobach Appeal Brief                                              7/14/2016    1:53:29   1.89
Revise Kobach Appeal Brief                                              7/14/2016    0:30:00   0.50
Revise Kobach Appeal Brief                                              7/14/2016    1:30:00   1.50
Revise Kobach Appeal Brief                                              7/15/2016    1:45:00   1.75
Revise Kobach Appeal Brief                                              7/15/2016    1:05:00   1.08
Revise Kobach Appeal Brief                                              7/15/2016    0:31:00   0.52
Revise Kobach Appeal Brief                                              7/15/2016    1:00:00   1.00
Revise Kobach Appeal Brief                                              7/16/2016    2:00:00   2.00
Revise Kobach Appeal Brief                                              7/20/2016    5:05:12   5.09
Revise Kobach Appeal Brief                                              7/21/2016    7:19:00   7.32
Mediation Call                                                          7/27/2016    2:25:25   2.42
Team Call                                                               7/27/2016    1:03:17   1.05
Upload files                                                             8/1/2016    0:07:46   0.13
Oral Argument Outline                                                    8/4/2016    2:51:02   2.85
Oral Argument Prep                                                       8/4/2016    3:00:00   3.00
Oral Argument Outline                                                    8/4/2016    0:04:59   0.08
Oral Argument Outline                                                    8/4/2016    2:00:00   2.00
Oral Argument Moot                                                       8/5/2016    2:00:00   2.00
Moot                                                                     8/5/2016    2:00:00   2.00
Oral Argument Prep                                                       8/6/2016    2:00:00   2.00
Oral Argument Prep                                                      8/17/2016    6:46:29   6.77
Oral Argument Prep                                                      8/18/2016    0:44:00   0.73
Oral Argument Prep                                                      8/18/2016    2:00:00   2.00
Oral Argument Moot                                                      8/19/2016    2:00:00   2.00
Oral Argument Prep                                                      8/19/2016    0:35:54   0.60
Oral Argument Prep                                                      8/19/2016    0:30:00   0.50
Oral Argument Prep                                                      8/19/2016    1:39:05   1.65
Oral Argument Prep                                                      8/21/2016    0:26:03   0.43
                       Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 10 of 138




Oral Argument Prep                                                       8/21/2016    0:51:00   0.85
Oral Argument Prep                                                       8/21/2016    5:59:00   5.98
Oral Argument Prep                                                       8/22/2016    2:00:00   2.00
Oral Argument Prep                                                       8/22/2016    7:07:42   7.13
Oral Argument Prep                                                       8/23/2016    1:00:00   1.00
Oral Argument Prep                                                       8/23/2016    1:00:00   1.00
Oral Argument                                                            8/23/2016    0:30:00   0.50
Team Call                                                                8/30/2016    0:40:00   0.67
Revise Demand Letter                                                      9/7/2016    1:08:37   1.14
Draft 28(j)                                                               9/9/2016    0:30:00   0.50
Revise 28(j)                                                             9/11/2016    0:30:00   0.50
Revise 28(j)                                                             9/12/2016    0:49:00   0.82
Revise 28(j)                                                             9/12/2016    0:30:00   0.50
Prep for status conference                                               9/14/2016    0:09:56   0.17
Status conference; team call; draft notes for team                       9/14/2016    1:11:00   1.18
Revise contempt motion                                                   9/22/2016    1:30:00   1.50
Team call                                                                9/28/2016    0:34:00   0.57
Revise status report and proposed order                                  9/29/2016    2:15:00   2.25
Revise SJ Chart                                                          9/30/2016    1:59:00   1.98
Team Call                                                               10/12/2016    1:00:00   1.00
Review expert deposition outline                                        10/12/2016    0:30:00   0.50
Revise expert depo outline                                              10/13/2016    1:29:00   1.48
Revise expert depo outline                                              10/13/2016    2:30:00   2.50
Revise expert depo outline                                              10/13/2016    0:45:00   0.75
Revise expert depo outline                                              10/13/2016    1:00:00   1.00
Outline Summary judgment brief                                          10/14/2016    1:30:00   1.50
Draft Opposition to Motion to Reopen Discovery                          10/21/2016    3:00:00   3.00
Revise Opposition to Motion to Reopen Discovery                         10/25/2016    0:30:00   0.50
Revise SJ Facts                                                         10/25/2016    1:00:00   1.00
Revise SJ Facts                                                         10/25/2016    1:00:00   1.00
Team Call                                                                11/2/2016    0:40:00   0.67
Status Conference                                                        11/3/2016    1:00:00   1.00
Outline PSJ; Scheduling                                                 11/16/2016    1:00:00   1.00
Revise PSJ Brief                                                        11/16/2016    1:00:00   1.00
Team Call                                                                12/7/2016    0:50:00   0.83
Discuss PSJ                                                              12/7/2016    0:20:00   0.33
Review PSJ Draft                                                         12/9/2016    0:33:19   0.56
Review PSJ Draft                                                        12/12/2016    1:30:00   1.50
Review PSJ Draft                                                        12/13/2016    0:30:00   0.50
Revise PSJ Draft                                                        12/13/2016    1:16:00   1.27
Revise PSJ Draft                                                        12/13/2016    3:25:00   3.42
revise PSJ Draft                                                        12/14/2016    1:31:59   1.53
Review PSJ Draft                                                        12/19/2016    1:15:00   1.25
Review PSJ Draft                                                        12/20/2016    1:00:00   1.00
Revise PSJ Draft                                                        12/20/2016    1:34:00   1.57
Revise PSJ Draft                                                        12/21/2016    1:25:12   1.42
Revise PSJ Draft                                                        12/22/2016    1:51:27   1.86
Revise Daubert Motions                                                    1/6/2017    1:55:00   1.92
Draft Compliance letter                                                  1/25/2017    1:00:00   1.00
Revise Compliance letter                                                 1/26/2017    0:30:00   0.50
Revise Compliance letter                                                 1/27/2017    0:14:48   0.25
Review Discovery Requests                                                1/30/2017    0:30:00   0.50
Team Call                                                                 2/1/2017    1:07:00   1.12
Review expert report                                                      2/1/2017    3:00:00   3.00
Review expert report                                                      2/3/2017    1:00:00   1.00
                      Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 11 of 138




Call w potential expert                                                            2/3/2017   1:00:00   1.00
Call w potential expert                                                            2/3/2017   1:15:00   1.25
Review expert report                                                               2/3/2017   1:15:00   1.25
Review expert report                                                               2/3/2017   1:04:01   1.07
Call w/ potential expert                                                           2/8/2017   0:30:00   0.50
Call w/ expert                                                                     2/9/2017   0:30:00   0.50
Notes for documents needed for expert rebuttal reports; draft motion to modify;
correspondence w/ Defs                                                            2/10/2017   2:43:26   2.72
Notes for documents needed for expert rebuttal reports                            2/10/2017   0:15:41   0.26
Revise PSJ Reply                                                                  2/14/2017   3:00:00   3.00
Revise PSJ Reply                                                                  2/15/2017   2:07:50   2.13
Revise PSJ Reply                                                                  2/15/2017   1:02:00   1.03
Review Draft Expert Reports                                                        3/1/2017   3:05:12   3.09
Review Draft Expert Reports                                                        3/1/2017   4:28:00   4.47
Moot for PSJ Hearing                                                               3/1/2017   1:27:00   1.45
Call w Expert                                                                      3/2/2017   1:00:00   1.00
Review Draft Expert Reports                                                        3/2/2017   1:15:00   1.25
Draft Depo Outline                                                                 3/2/2017   3:15:00   3.25
Draft Depo Outline                                                                 3/2/2017   2:00:00   2.00
Draft Depo Outline                                                                 3/3/2017   1:02:00   1.03
PSJ Hearing                                                                        3/3/2017   1:30:00   1.50
Call w Expert                                                                      3/6/2017   0:30:00   0.50
Revise Discovery                                                                   3/6/2017   0:30:00   0.50
Revise Team To Do List                                                             3/6/2017   0:04:20   0.07
Draft/revise correspondence with court, defendants                                 3/6/2017   0:11:03   0.18
Team Call re: Discovery                                                            3/8/2017   1:02:00   1.03
Draft Depo Outline                                                                 3/8/2017   0:33:08   0.55
Call w Expert                                                                      3/9/2017   0:40:00   0.67
Draft SJ Outline                                                                  3/10/2017   1:02:00   1.03
Comments to Expert Reports                                                        3/11/2017   0:45:00   0.75
Draft Depo Outline                                                                3/11/2017   2:00:00   2.00
Comments to Expert Reports                                                        3/13/2017   1:38:58   1.65
Call re RFAs                                                                      3/13/2017   0:23:00   0.38
Comments to Expert Reports                                                        3/13/2017   6:00:04   6.00
Draft SJ Outline                                                                  3/14/2017   2:00:00   2.00
Comments to Expert Reports                                                        3/15/2017   4:21:03   4.35
Draft Depo Outline                                                                3/18/2017   0:45:00   0.75
Draft Depo Outline                                                                3/18/2017   1:00:00   1.00
Draft Depo Outline                                                                3/18/2017   1:00:00   1.00
Draft Depo Outline                                                                3/18/2017   3:20:00   3.33
Draft Depo Outline                                                                3/20/2017   0:43:44   0.73
Draft Depo Outline                                                                3/21/2017   3:20:21   3.34
Revise RFAs                                                                       3/22/2017   1:03:20   1.06
Revise Deposition Outlines                                                        3/22/2017   2:42:27   2.71
Revise Deposition Outlines                                                        3/23/2017   0:45:00   0.75
Revise Deposition Outlines                                                        3/26/2017   2:32:00   2.53
Revise Deposition Outlines                                                        3/27/2017   2:30:00   2.50
Review newly-disclosed documents; Revise Deposition Outlines                      3/27/2017   1:00:00   1.00
Review newly-disclosed documents; Revise Deposition Outlines                      3/27/2017   2:30:00   2.50
Review newly-disclosed documents; Revise Deposition Outlines                      3/27/2017   4:19:00   4.32
Depositions                                                                       3/28/2017   3:10:00   3.17
Depositions                                                                       3/28/2017   5:25:00   5.42
Draft SJ Outline                                                                  3/28/2017   0:30:00   0.50
Draft SJ Outline                                                                  3/29/2017   1:25:00   1.42
Draft Deposition Outlines                                                          4/1/2017   0:45:00   0.75
                     Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 12 of 138




Draft Deposition Outlines                                               4/2/2017    1:00:00   1.00
Meet with expert witness                                                4/2/2017    1:30:00   1.50
Draft Deposition Outlines                                               4/2/2017    2:00:00   2.00
Meet with expert witness                                                4/2/2017    1:30:00   1.50
Draft Deposition Outlines                                               4/3/2017    1:45:00   1.75
Deposition                                                              4/3/2017    6:00:00   6.00
Draft Deposition Outlines                                               4/3/2017    3:15:00   3.25
Deposition                                                              4/4/2017    5:00:00   5.00
Draft Deposition Outlines                                               4/4/2017    1:30:00   1.50
Draft Deposition Outlines                                               4/7/2017    3:43:00   3.72
Draft Deposition Outlines                                               4/7/2017    2:29:00   2.48
Draft Deposition Outlines                                               4/7/2017    3:00:00   3.00
Draft Deposition Outlines                                               4/8/2017    1:00:00   1.00
Draft Deposition Outlines                                               4/9/2017    1:30:00   1.50
Draft Deposition Outlines                                              4/10/2017    0:30:00   0.50
Draft Deposition Outlines                                              4/10/2017    1:00:00   1.00
Draft Deposition Outlines                                              4/10/2017    0:50:00   0.83
Draft Deposition Outlines                                              4/10/2017    1:51:00   1.85
Draft Deposition Outlines                                              4/11/2017    1:42:28   1.71
Revise Depo Outline                                                    4/12/2017    0:30:00   0.50
Revise Depo Outline                                                    4/12/2017    0:40:00   0.67
Revise Depo Outline                                                    4/13/2017    0:46:45   0.78
Revise Depo Outline                                                    4/13/2017    3:55:00   3.92
Revise Depo Outline                                                    4/14/2017    2:18:00   2.30
Revise Depo Outline                                                    4/14/2017    2:00:00   2.00
Revise Depo Outline                                                    4/14/2017    0:45:00   0.75
Revise Depo Outline                                                    4/15/2017    1:00:00   1.00
Revise Depo Outline                                                    4/15/2017    1:00:00   1.00
Revise Depo Outline                                                    4/15/2017    1:00:00   1.00
Revise Depo Outline                                                    4/16/2017    0:45:00   0.75
Revise Depo Outline                                                    4/16/2017    0:30:00   0.50
Revise Depo Outline                                                    4/17/2017    0:45:00   0.75
Revise Depo Outline                                                    4/17/2017    1:00:00   1.00
Revise Depo Outline                                                    4/17/2017    1:15:00   1.25
Revise Depo Outline                                                    4/20/2017    1:00:00   1.00
Revise Depo Outline                                                    4/20/2017    2:30:00   2.50
Expert Deposition                                                      4/21/2017    9:20:00   9.33
Draft SJ Outline                                                       4/21/2017    1:30:00   1.50
Draft SJ Outline                                                       4/24/2017    0:15:11   0.25
Draft Pretrial Order                                                   4/26/2017    2:00:00   2.00
Draft Pretrial Order                                                   4/27/2017    2:00:00   2.00
Revise Responses to Objections to Order to Compel                      4/30/2017    2:00:00   2.00
Revise Responses to Objections to Order to Compel                       5/1/2017    1:24:57   1.42
Revise SJ Facts                                                         5/9/2017    4:06:00   4.10
Status Conference                                                      5/10/2017    0:15:00   0.25
Motion for Sanctions                                                   5/12/2017    1:32:00   1.53
Meet and Confer                                                        5/19/2017    0:30:00   0.50
Motion for Sanctions                                                   5/19/2017    1:20:00   1.33
Motion for Sanctions                                                   5/22/2017    1:09:36   1.16
Motion for Sanctions                                                   5/22/2017    0:18:10   0.30
Motion for Sanctions                                                   5/22/2017    1:00:00   1.00
Motion for Sanctions                                                   5/22/2017    1:00:00   1.00
Motion for Sanctions                                                   5/22/2017    0:30:00   0.50
Revise MSJ                                                             5/24/2017    1:41:50   1.70
Revise MSJ                                                             5/24/2017    0:57:01   0.95
                      Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 13 of 138




Revise MSJ                                                              5/24/2017    0:51:00   0.85
Revise PTO                                                              5/25/2017    1:39:00   1.65
Revise PTO                                                              5/26/2017    0:30:00   0.50
Meet and Confer re PTO                                                  5/26/2017    0:30:00   0.50
Meet and Confer re PTO                                                  5/30/2017    0:15:00   0.25
Revise PTO                                                              5/30/2017    0:30:00   0.50
Revise MSJ                                                               6/1/2017    1:03:00   1.05
Revise MSJ                                                               6/1/2017    2:14:00   2.23
Revise MSJ                                                               6/1/2017    0:30:00   0.50
Revise MSJ                                                               6/2/2017    1:04:00   1.07
Revise MSJ                                                               6/6/2017    0:55:51   0.93
Revise MSJ                                                               6/7/2017    1:28:00   1.47
Team Call                                                                6/7/2017    1:00:00   1.00
Revise MSJ                                                               6/7/2017    0:49:22   0.82
Revise MSJ                                                               6/7/2017    0:48:00   0.80
Revise MSJ                                                               6/7/2017    3:00:00   3.00
Revise PTO                                                               6/8/2017    1:17:00   1.28
Revise MSJ                                                              6/12/2017    1:34:30   1.58
Team Call                                                               6/14/2017    0:20:00   0.33
Revise MSJ                                                              6/14/2017    1:25:00   1.42
Revise MSJ                                                              6/15/2017    1:30:00   1.50
Revise MSJ                                                              6/26/2017    2:00:00   2.00
Revise MSJ                                                              6/27/2017    2:00:00   2.00
Revise SJ Brief                                                         7/11/2017    2:06:00   2.10
Revise SJ Brief                                                         7/11/2017    1:06:04   1.10
Revise SJ Brief                                                         7/13/2017    1:00:00   1.00
Review correspondence re: Defs' objection to SJ exhibits                7/13/2017    0:12:57   0.22
Team Call                                                               7/14/2017    0:45:00   0.75
Revise SJ Brief                                                         7/14/2017    0:45:00   0.75
Revise outlines for Richman Daubert' MSJ Opp                            7/25/2017    2:31:00   2.52
Revise outlines for Richman Daubert' MSJ Opp                            7/26/2017    1:45:00   1.75
Team Call                                                               7/26/2017    0:45:00   0.75
Prep for Kobach Deposition                                               8/2/2017    7:00:00   7.00
Kobach Deposition                                                        8/3/2017    2:00:00   2.00
Team Call                                                                8/9/2017    0:37:00   0.62
Revise Richman Daubert Motion                                           8/12/2017    5:00:00   5.00
Revise Richman Daubert Motion                                           8/13/2017    2:00:00   2.00
Revise Richman Daubert Motion                                           8/13/2017    2:00:00   2.00
Revise Richman Daubert Motion                                           8/13/2017    2:00:00   2.00
Revise Richman Daubert Motion                                           8/13/2017    1:30:00   1.50
Revise Richman Daubert Motion                                           8/15/2017    0:40:00   0.67
Revise MSJ Opp/Reply                                                    8/17/2017    1:00:00   1.00
Revise von Spakovsky Daubert                                            8/17/2017    2:00:00   2.00
Revise von Spakovsky Daubert                                            8/17/2017    4:00:00   4.00
Revise MSJ Opp/Reply                                                    8/18/2017    1:00:00   1.00
Revise MSJ Opp/Reply                                                    8/18/2017    1:30:00   1.50
Revise MSJ Opp/Reply                                                    8/18/2017    3:15:00   3.25
Revise MSJ Opp/Reply                                                    8/18/2017    5:15:00   5.25
Revise MSJ Opp/Reply                                                    8/19/2017    2:00:00   2.00
Revise MSJ Opp/Reply                                                    8/20/2017    2:00:00   2.00
Revise Richman Daubert Motion                                           8/22/2017    1:13:00   1.22
Revise Richman Daubert Motion                                           8/22/2017    0:57:27   0.96
Revise von Spakovsky Daubert                                            8/22/2017    2:04:42   2.08
Revise von Spakovsky Daubert                                            8/22/2017    2:00:00   2.00
Revise MSJ Opp/Reply                                                    8/23/2017    1:35:00   1.58
                     Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 14 of 138




Revise MSJ Opp/Reply                                                   8/24/2017    1:37:00   1.62
Revise MSJ Opp/Reply                                                   8/24/2017    2:52:00   2.87
Revise MSJ Opp/Reply                                                   8/24/2017    2:47:00   2.78
Revise MSJ Opp/Reply                                                   8/25/2017    1:13:47   1.23
Revise MSJ Opp/Reply                                                   8/25/2017    1:35:00   1.58
Revise MSJ Opp/Reply                                                   8/25/2017    0:54:00   0.90
Revise von Spak Daubert                                                9/28/2017    2:15:00   2.25
Revise Richman Daubert                                                 9/28/2017    1:00:00   1.00
Revise Richman Daubert                                                 9/29/2017    2:46:00   2.77
Revise Richman Daubert                                                 10/3/2017    3:05:58   3.10
Revise von Spak Daubert                                                10/3/2017    4:09:00   4.15
Revise Richman Daubert                                                 10/4/2017    1:30:00   1.50
Revise Richman Daubert                                                 10/4/2017    0:56:37   0.94
Revise von Spak Daubert                                                10/5/2017    0:36:37   0.61
Draft correspondence with Defendants re: noncompliance with PI        11/10/2017    2:26:00   2.43
Revise MTC / Motion for Sanctions                                     11/14/2017    1:07:00   1.12
Correspondence w/ Defendants re: noncompliance with PI                11/29/2017    0:56:04   0.93
Correspondence w/ Defendants re: noncompliance with PI                11/30/2017    0:22:00   0.37
Correspondence w/ Defendants re: noncompliance with PI                11/30/2017    0:11:02   0.18
Draft Trial Plan                                                       12/6/2017    0:51:21   0.86
Draft Trial Plan                                                       12/6/2017    0:12:57   0.22
Prepare for Meet-and-Confer w/ Defendants                              12/7/2017    0:30:00   0.50
Meet-and-Confer w/ Defendants                                          12/7/2017    1:00:00   1.00
Correspondence w/ Defendants re: noncompliance with PI                 12/7/2017    1:00:15   1.00
Team Call                                                               1/3/2018    0:37:00   0.62
Team Call                                                               1/4/2018    0:47:00   0.78
Meet-and-Confer                                                         1/4/2018    0:25:00   0.42
Notes on Witnesses                                                      1/5/2018    1:00:00   1.00
Review Exhibits for Trial                                               1/6/2018    1:10:00   1.17
Team Call                                                               1/7/2018    0:00:23   0.01
Correspondence with Court and Defendant                                 1/9/2018    0:40:00   0.67
Trial Planning                                                         1/10/2018    1:00:00   1.00
Meet-and-Confer                                                        1/12/2018    0:39:26   0.66
Trial Prep                                                             1/17/2018    2:20:00   2.33
Revise Daubert Motions                                                 1/18/2018    0:25:00   0.42
Team Call                                                              1/18/2018    1:00:00   1.00
Revise Daubert Motions                                                 1/18/2018    0:39:54   0.67
Revise Daubert Motions                                                 1/20/2018    1:30:21   1.51
Trial Prep - Proof Chart                                               1/22/2018    3:03:20   3.06
Trial Prep - Proof Chart                                               1/22/2018    2:22:21   2.37
Review Exhibits                                                        1/22/2018    0:20:00   0.33
Notes for Daubert Opposition                                           1/22/2018    0:26:00   0.43
Revise Proof Chart                                                     1/23/2018    1:02:15   1.04
Revise Proof Chart                                                     1/24/2018    0:22:02   0.37
Prep Cross Examination                                                 1/24/2018    0:20:00   0.33
Team Call                                                              1/24/2018    1:00:00   1.00
Outline PFOF                                                           1/24/2018    0:30:00   0.50
Witness and Exhibit LIst                                               1/24/2018    1:05:07   1.09
Prep Cross Examination                                                 1/24/2018    1:36:00   1.60
Prep Cross Examination                                                 1/24/2018    0:30:00   0.50
Outline Direct Examination                                             1/25/2018    0:22:00   0.37
Prep Cross                                                             1/25/2018    1:14:00   1.23
Revise Motion to Strike                                                 2/2/2018    1:59:00   1.98
Revise Daubert Opp                                                      2/2/2018    0:36:00   0.60
Prep for Status Conference                                              2/8/2018    0:52:48   0.88
                      Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 15 of 138




Status Conference                                                        2/8/2018    0:45:00   0.75
Debrief Status Conference                                                2/8/2018    0:45:00   0.75
Draft Proposed Stipulations                                              2/8/2018    1:30:00   1.50
Revise Witness Objections                                                2/9/2018    1:28:14   1.47
Exhibit Objections                                                       2/9/2018    1:15:30   1.26
Witness Outline                                                          2/9/2018    2:00:00   2.00
Correspondence with Defendants                                          2/10/2018    0:56:00   0.93
Exhibit List                                                            2/10/2018    0:27:08   0.45
Exhibit List                                                            2/10/2018    0:30:00   0.50
Revise PFOF                                                             2/11/2018    3:21:39   3.36
Revise MILs                                                             2/12/2018    1:49:00   1.82
Exhibit List; Draft Stipulations for Defendants                         2/13/2018    3:32:25   3.54
Review Defs Proposed Stips                                              2/16/2018    0:32:00   0.53
Meet-and-Confer                                                         2/16/2018    0:48:00   0.80
Revise Joint Stips                                                      2/16/2018    1:15:10   1.25
Revise Trial Plan                                                       2/16/2018    0:42:05   0.70
Reply to Motion to Strike Richman                                       2/16/2018    0:35:00   0.58
Reply to Motion to Strike Richman                                       2/16/2018    1:29:00   1.48
Reply to Motion to Strike Richman                                       2/17/2018    0:32:00   0.53
Revise PFOF                                                             2/19/2018    2:41:00   2.68
Ansolabehere Direct Exam                                                2/19/2018    2:30:00   2.50
Ansolabehere Direct Exam                                                2/19/2018    2:56:56   2.95
Call to Discuss Client Prep                                             2/20/2018    0:58:00   0.97
Revise Response to Defendants MILs                                      2/20/2018    0:25:00   0.42
Trial Logistics                                                         2/20/2018    0:24:01   0.40
Draft Richman Outline                                                   2/20/2018    3:22:15   3.37
Draft Richman Outline                                                   2/20/2018    4:17:00   4.28
Prep for team call                                                      2/21/2018    0:17:39   0.29
Team Call                                                               2/21/2018    1:08:00   1.13
Revise Minnite Outline                                                  2/21/2018    0:26:00   0.43
Draft Richman Outline                                                   2/21/2018    0:31:00   0.52
Draft Richman Outline                                                   2/22/2018    0:45:00   0.75
Draft Richman Outline                                                   2/22/2018    0:45:00   0.75
Draft Richman Outline                                                   2/22/2018    0:45:00   0.75
Witness rep Session with expert Eitan Hersh                             2/22/2018    2:15:00   2.25
Witness Prep Session with expert Ansolabehere                           2/22/2018    2:45:00   2.75
Draft Richman Outline                                                   2/22/2018    3:45:00   3.75
Witness Prep Session with Minnite                                       2/23/2018    1:50:00   1.83
Witness Prep Session with Minnite                                       2/23/2018    1:21:12   1.35
Draft Richman Outline                                                   2/23/2018    1:00:00   1.00
Draft Richman Outline                                                   2/23/2018    2:30:00   2.50
Draft Richman Outline                                                   2/24/2018    3:32:00   3.53
Draft Ansolabehere Direct Exam                                          2/24/2018    2:31:00   2.52
Draft Ansolabehere Direct Exam                                          2/24/2018    0:30:00   0.50
Draft Ansolabehere Direct Exam                                          2/24/2018    1:15:00   1.25
Revise others' witness examinations                                     2/25/2018    1:20:00   1.33
Revise others' witness examinations                                     2/25/2018    1:20:00   1.33
Revise others' witness examinations                                     2/25/2018    0:32:00   0.53
Notes for team for trial prep                                           2/26/2018    1:00:00   1.00
Call re: Caskey Witness Examination                                     2/26/2018    0:30:00   0.50
Trial Prep                                                              2/27/2018    1:00:00   1.00
Prep Session with Michael McDonald                                      2/27/2018    1:54:00   1.90
Trail Tech Prep                                                         2/27/2018    1:30:00   1.50
Draft Opening                                                           2/27/2018    1:30:00   1.50
Draft Opening                                                           2/27/2018    1:32:00   1.53
                        Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 16 of 138




Prep for Team Call                                                        2/28/2018    0:33:00    0.55
Draft HvS Outline                                                         2/28/2018    0:07:58    0.13
Team Call                                                                 2/28/2018    1:20:00    1.33
Review Kobach Deposition                                                  2/28/2018    0:48:00    0.80
Draft Opening                                                             2/28/2018    0:30:00    0.50
Call to Discuss Client Prep                                               2/28/2018    0:42:00    0.70
Draft HvS Outline                                                         2/28/2018    1:48:00    1.80
Draft HvS Outline                                                         2/28/2018    1:19:00    1.32
Revise Opening                                                             3/1/2018    1:01:00    1.02
Review Defendant's Proposed Stips                                          3/1/2018    0:02:48    0.05
Draft HvS Outline                                                          3/1/2018    0:12:29    0.21
Review Defendant's Proposed Stips                                          3/1/2018    0:11:26    0.19
Draft HvS Outline                                                          3/1/2018    1:50:06    1.84
Draft HvS Outline                                                          3/1/2018    1:53:00    1.88
Draft HvS Outline                                                          3/1/2018    1:30:00    1.50
Correspondence with defendants; planning strategy                          3/1/2018    1:03:00    1.05
Draft HvS Outline                                                          3/2/2018    3:41:47    3.70
Call w/ Defense Counsel                                                    3/2/2018    0:30:00    0.50
Trial Prep logistics, scheduling                                           3/2/2018    0:31:00    0.52
Revise Opening                                                             3/2/2018    0:54:32    0.91
Revise Opening                                                             3/2/2018    0:50:09    0.84
Revise Opening                                                             3/3/2018    0:15:00    0.25
HvS Outline                                                                3/3/2018    0:16:00    0.27
HvS Outline                                                                3/3/2018    0:30:00    0.50
Richman Cross                                                              3/3/2018    0:36:00    0.60
HvS Outline                                                                3/4/2018    1:30:00    1.50
Revise Opening                                                             3/4/2018    0:30:00    0.50
Richman Cross                                                              3/4/2018    1:45:00    1.75
Richman Cross                                                              3/4/2018    3:30:00    3.50
HvS Outline                                                                3/4/2018    2:17:28    2.29
HvS Outline                                                                3/4/2018    1:04:00    1.07
Ansolabehere Direct Exam                                                   3/4/2018    0:37:21    0.62
Revise Opening                                                             3/5/2018    0:40:00    0.67
Organize Exhibits                                                          3/5/2018    0:52:00    0.87
Trial Prep - Revise witness examination outlines                           3/5/2018    5:13:54    5.23
Trial Prep - Revise witness examination outlines                           3/5/2018    3:47:00    3.78
Trial                                                                      3/6/2018    8:00:00    8.00
Trial Prep - Revise witness examination outlines                           3/7/2018    1:00:00    1.00
Trial                                                                      3/7/2018    8:00:00    8.00
Trial Prep - Revise witness examination outlines                           3/7/2018    4:30:00    4.50
Trial                                                                      3/8/2018    8:00:00    8.00
Trial Prep - Revise witness examination outlines                           3/8/2018    4:30:00    4.50
Trial                                                                      3/9/2018    8:00:00    8.00
Team Call                                                                 3/10/2018    0:30:00    0.50
Trial Prep - Revise witness examination outlines                          3/10/2018    2:59:00    2.98
Trial Prep - Revise witness examination outlines                          3/10/2018    0:41:06    0.69
Trial Prep - Revise witness examination outlines                          3/11/2018   11:30:00   11.50
Team Meeting                                                              3/11/2018    0:53:00    0.88
Trial Prep - Revise witness examination outlines                          3/12/2018    0:35:00    0.58
Trial                                                                     3/12/2018    8:15:00    8.25
Trial Prep - Revise witness examination outlines                          3/12/2018    4:38:00    4.63
Trial                                                                     3/13/2018    9:30:00    9.50
Trial Prep - Revise witness examination outlines, draft closing           3/14/2018    3:00:00    3.00
Trial Prep - Revise witness outlines; review transcripts; draft closing   3/15/2018    4:50:00    4.83
                       Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 17 of 138




Trial Prep - Revise witness examination outlines; review transcripts; draft closing    3/15/2018    1:30:00    1.50

Trial Prep - Revise witness examination outlines; review transcripts; draft closing    3/15/2018    0:40:00    0.67
Trial Prep - Review transcripts; draft closing                                         3/16/2018    2:40:00    2.67
Trial Prep - Review transcripts; draft closing                                         3/16/2018    1:00:00    1.00
Trial Prep - Review transcripts; draft closing                                         3/16/2018    2:00:00    2.00
Trial Prep - Review transcripts; draft closing                                         3/17/2018    1:54:00    1.90
Trial Prep - Review transcripts; revise closing                                        3/18/2018   12:00:00   12.00
Trial                                                                                  3/19/2018    8:30:00    8.50
Revise PFOF                                                                            3/22/2018    1:38:00    1.63
Revise PFOF                                                                             4/3/2018    1:52:20    1.87
Revise PFOF                                                                             4/3/2018    0:34:00    0.57
Revise PFOF                                                                             4/3/2018    0:45:00    0.75
Revise PFOF                                                                             4/3/2018    4:57:00    4.95
Revise PFOF                                                                             4/4/2018    4:19:57    4.33
Revise PFOF and COL                                                                    4/10/2018    2:30:00    2.50
Revise PFOF and COL                                                                    4/10/2018    0:45:00    0.75
Revise PFOF and COL                                                                    4/10/2018    1:56:00    1.93
Revise PFOF and COL                                                                    4/11/2018    3:00:00    3.00
Revise PFOF and COL                                                                    4/12/2018    1:00:00    1.00
Revise PFOF and COL                                                                    4/12/2018    0:45:00    0.75
Revise PFOF and COL                                                                    4/13/2018    2:00:58    2.02
Revise PFOF and COL                                                                    4/21/2018    1:00:00    1.00
Revise PFOF and COL                                                                    4/23/2018    2:51:04    2.85
Team Call                                                                               5/2/2018    0:11:00    0.18
Draft Motion to Dismiss Appeal                                                          5/3/2018    0:46:00    0.77
Draft County Compliance Letter                                                          5/9/2018    0:30:10    0.50
Draft County Compliance Letter                                                          5/9/2018    1:06:33    1.11
Draft County Compliance Letter                                                          5/9/2018    0:15:00    0.25
Draft Opposition to Stay                                                               5/21/2018    0:41:00    0.68
Draft Opposition to Stay                                                               5/21/2018    0:22:00    0.37
Draft Compliance Correspondence, Call with Opposing Counsel                            5/22/2018    0:49:55    0.83

Revise correspondence with Defendant re compliance with permanent injunction           6/24/2018    0:35:00    0.58
Outline Appeal Brief                                                                   7/10/2018    0:45:59    0.77
Revise outline of appeal brief in light of comments from team; add 10th Circuit
detail                                                                                  8/2/2018    0:51:10    0.85
Draft email responding to opposing counsel re: proposal for record on appeal            8/2/2018    0:30:00    0.50
Comments to Proposed Record on Appeal                                                  9/26/2018    0:30:00    0.50
Revise Opposition to Def's Motion to Enforce                                           9/27/2018    0:50:00    0.83
Revise Opposition to Def's Motion to Enforce                                           9/27/2018    0:40:27    0.67
Revise Outline of Appeal Brief                                                         10/1/2018    0:29:31    0.49
Team Call to Discuss Appeal Brief                                                      10/1/2018    0:53:50    0.90
Revise Appeal Brief                                                                    11/8/2018    3:00:00    3.00
Revise Appeal Brief                                                                   11/10/2018    3:30:00    3.50
Revise Appeal Brief                                                                   11/11/2018    1:30:00    1.50
Revise Appeal Brief                                                                   11/11/2018    1:00:00    1.00
Draft Summary of Argument for Appeal Brief                                            11/24/2018    3:00:00    3.00
Revise Appeal Brief                                                                   11/25/2018    2:20:00    2.33
Revise Appeal Brief                                                                   11/25/2018    2:00:00    2.00
Revise Appeal Brief                                                                   11/26/2018    4:34:00    4.57
Revise Appeal Brief                                                                   11/26/2018    5:18:00    5.30
Revise Appeal Brief                                                                   11/28/2018    4:30:00    4.50
Revise Appeal Brief                                                                   11/28/2018    2:05:00    2.08
                     Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 18 of 138




Revise Appeal Brief                                                   11/29/2018    7:13:00    7.22
Revise Appeal Brief                                                   11/29/2018    2:00:00    2.00
Revise Appeal Brief                                                   11/29/2018    0:37:00    0.62
Draft Oral Argument Outline                                            2/13/2019    3:00:00    3.00
Draft Oral Argument Outline                                            2/15/2019    4:00:00    4.00
Draft Oral Argument Outline                                            2/15/2019    4:00:00    4.00
Revise Oral Argument Outline                                           2/27/2019    3:00:00    3.00
Revise Oral Argument Outline                                           2/28/2019    2:00:00    2.00
Kansas DPOC Moot                                                        3/1/2019    2:00:00    2.00
Revise Oral Argument Outline                                            3/2/2019    0:50:00    0.83
Prepare for Moot                                                        3/7/2019    3:00:00    3.00
Moot                                                                    3/7/2019    2:00:00    2.00
Revise Oral Argument Outline                                            3/8/2019    0:56:00    0.93
Revise Oral Argument Outline                                            3/8/2019    1:01:00    1.02
Revise Oral Argument Outline                                           3/10/2019    1:30:00    1.50
Revise Oral Argument Outline                                           3/13/2019    1:16:00    1.27
Kansas DPOC Moot                                                       3/13/2019    1:50:00    1.83
Revise Oral Argument Outline                                           3/14/2019    1:01:00    1.02
Revise Oral Argument Outline                                           3/15/2019    1:00:08    1.00
Revise Oral Argument Outline                                           3/16/2019    2:04:00    2.07
Review Briefs and Cases for Oral Argument                              3/16/2019    2:00:00    2.00
Revise Oral Argument Outline                                           3/17/2019    1:30:00    1.50
Revise Oral Argument Outline                                           3/17/2019    0:59:00    0.98
Revise Oral Argument Outline                                           3/17/2019    0:30:00    0.50
Oral Argument                                                          3/19/2019    2:15:00    2.25
Meeting to Discuss Cert Petition                                        8/3/2020    1:03:00    1.05
Draft Opp Cert                                                          8/5/2020    2:22:04    2.37
Draft Opp Cert                                                         9/16/2020    7:10:56    7.18
Revise Opp Cert Outline                                                9/29/2020    2:40:08    2.67
Revise Opp Cert Outline                                                9/29/2020    5:00:00    5.00
Revise Opp Cert Outline                                                9/29/2020    1:00:00    1.00
Revise Opp Cert Outline                                                9/30/2020    5:37:40    5.63
Draft Opp Cert                                                         10/1/2020    4:28:00    4.47
Draft Opp Cert                                                         10/1/2020    1:19:00    1.32
Draft Opp Cert                                                         10/2/2020    0:44:27    0.74
Draft Opp Cert                                                         10/2/2020    1:58:52    1.98
Draft Opp Cert                                                         10/2/2020    1:07:16    1.12
Draft Opp Cert                                                         10/3/2020    1:14:00    1.23
Draft Opp Cert                                                         10/5/2020    3:21:28    3.36
Draft Opp Cert                                                         10/5/2020    1:46:00    1.77
Revise Opp Cert                                                       10/14/2020   10:42:00   10.70
Revise Opp Cert                                                       10/17/2020    1:29:30    1.49
Revise Opp Cert                                                       10/17/2020    1:29:52    1.50
Revise Opp Cert                                                       10/23/2020    2:15:00    2.25
Revise Opp Cert                                                       10/24/2020    4:22:00    4.37
Revise Opp Cert                                                       10/24/2020    2:08:00    2.13
Revise Opp Cert                                                       10/24/2020    2:00:00    2.00
Revise Opp Cert                                                       10/25/2020    2:32:00    2.53
Revise Opp Cert                                                       10/25/2020    0:47:00    0.78
Revise Opp Cert                                                       10/25/2020    1:52:00    1.87
Revise Opp Cert                                                       10/26/2020    1:30:00    1.50
Revise Opp Cert                                                       10/26/2020    2:30:00    2.50
Revise Opp Cert                                                       10/26/2020    2:49:04    2.82
Revise Opp Cert                                                       10/27/2020    0:45:00    0.75
Revise Opp Cert                                                       10/28/2020    1:59:36    1.99
                       Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 19 of 138




Revise Opp Cert                                                         10/28/2020      1:33:00      1.55
Revise Opp Cert                                                         10/28/2020      0:28:00      0.47
Revise Opp Cert                                                         10/29/2020      1:30:56      1.52
Revise Opp Cert                                                         10/29/2020      1:16:00      1.27
Revise Opp Cert                                                         10/30/2020      1:34:00      1.57
Revise Opp Cert                                                         10/30/2020      3:40:33      3.68
Revise Opp Cert                                                         10/30/2020      1:00:00      1.00
Revise Opp Cert                                                         10/30/2020      1:00:00      1.00
Revise Opp Cert                                                          11/1/2020      3:51:40      3.86
Draft Decl for Fees Petition                                            12/16/2020      1:57:00      1.95
Draft Decl for Fees Petition                                            12/17/2020      0:48:00      0.80
Draft Brief for Fees Petition                                           12/28/2020      0:42:40      0.71
Compile Time Records for Fees Petition                                  12/31/2020      0:34:00      0.57
Conference Call re: Fees Petition                                         1/5/2021      0:56:00      0.93
Revise Brief for Fees Petition                                            1/5/2021      1:10:55      1.18
Revise Brief for Fees Petition                                           1/20/2021      1:39:00      1.65
Draft Section on Special Circumstances in Brief for Fees Petition        1/21/2021      1:20:00      1.33
Draft Reasonableness Section of Brief for Fees Petition                  1/21/2021      1:37:00      1.62
Compile Expenses for Fees Petition                                       1/22/2021      1:06:00      1.10
Review Time Records                                                      1/22/2021      0:12:58      0.22
Subtotal                                                                             1315:36:36   1315.61
                      Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 20 of 138




                                                  Fish v. Kobach, 16-2105
                                         Doug Bonney: 2015 - 2018 Hours; Fees Reply

Project/Time entry                                                                        Start date     Time (h)      Time (decimal)
Worked on declaration for LWVK plaintiff (.5); Drafted document retention letter to
LWVK officers (.5); Telephone conference with S. Young, ACLU Voting Rights
Project (.1); Telephone conference with 0. Danjuma re doc retention issues (.3);
Preparation for meeting with LWVK officers (.6).                                              1/7/2016       1:30:00              1.5
Preparation of memo re facts of LWVK voter registration activities after SAFE Act
based on 1/816 meeting LWVK officers (1.0); Drafted email to O. Danjuma re
litigation hold letter (.2); Reviewed & revised draft complaint (2.0); Drafted email to
litigation team re LWVK documentation (.1); Reviewed & replied to email from N.
Steiiner (.1); Drafted email to LWVK re document retention (.2).                           1/11/2016         3:36:00              3.6
Drafted email to M. Ahrens re declaration (.3); Reviewed & replied to email from
(.5); Drafted email to co-counsel re draft court filings (.3); reviewed LWVK notice
letter & retainer agreement (.2).                                                          1/20/2016         1:00:00                1
Reviewed & replied to email from co-counsel (.2); Reviewed & replied to email from
M. Ahrens (.1).                                                                            1/21/2016         0:18:00              0.3
Reviewed & revised declaration of W. Fish (1.0); Preparation and assembly of
declaration for M. Ahrens as officer of LWVK (4.5).                                        1/22/2016         5:30:00              5.5
Reviewed & replied to email from M. Ahrens re declaration edits (.3); Drafted email
to D. Ho re Ahrens declaration (.1); Drafted email to W. Fish re declaration (.2);
reviewed M. Ahrens' edits of declaration (.5).                                             1/25/2016         1:06:00              1.1
Reviewed O. Danjuma's memo on defense issues (.5); Reviewed & revised M.
Ahrens declaration in light of her edits (2.0); Reviewed M. Ahrens testimony before
U.S. Civil Rights Commission (.5).                                                         1/26/2016         3:00:00                3
Reviewed & edited draft of preliminary injunction brief (1.6).                             1/27/2016         1:36:00              1.6
Preparation and assembly of declaration for D. Hutchinson (.6); Reviewed &
revised M. Ahrens declaration (1.0).                                                       1/29/2016         1:36:00              1.6
Reviewed & calendared Order re proceedings on plaintiffs' motion for preliminary
injunction (.2).                                                                             3/1/2016        0:12:00              0.2
Reviewed & revised plaintiffs' response to defendant's motion for extension of time
on class certification (.5); email exchange with litigation team (.3); Reviewed &
revised plaintiffs' response to defendant's motion to consolidate cases (.5); Filed
plaintiffs' response to defendant's motion for extension of time & plaintiffs' response
to motion to consolidate (.2); Reviewed clerk's order re extension of time of time to
answer (.1); Reviewed notice of hearing on motion for extension of time re class
cert (.1).                                                                                   3/3/2016        1:42:00              1.7
Telephone hearing re defendant's motion for extension of time re class cert motion
(.5).                                                                                        3/7/2016        0:30:00              0.5
Reviewed court orders (Doc. 29 & 30) & notice of hearing before Magistrate Judge
O'Hara (Doc. 31).                                                                            3/8/2016        0:30:00              0.5
Reviewed Initial Order re Planning & Scheduling & calendared dates (.5); Reviewed
discovery & other documents for service (.5).                                              3/10/2016         1:00:00                1
Reviewed draft of Rule 26(f) report & other work re meeting with defendants                3/11/2016         0:30:00              0.5
Telephone conference with Keener litigation team re discovery & planning issues in
consolidated cases.                                                                        3/11/2016         1:00:00                1
Telephone conference with W. Fish & notes to file (.5); Reviewed & replied to email
from litigation team (.3); Telephone conference with defense counsel for Rule 26(f)
meeting (.7).                                                                              3/14/2016         1:30:00              1.5
Reviewed & revised court documents including draft first amended complaint                 3/16/2016         1:12:00              1.2
Telephone conference with M. Ahrens to review declaration (.5); Reviewed &
revised Ahrens declaration (.5); Reviewed & replied to email from M. Ahrens re
additional facts for declaration (.3); Telephone conference with D. Ho (.1);
Reviewed & replied to email from litigation team (.5); Reviewed first amended
complaint as filed (.3).                                                                   3/17/2016         2:12:00              2.2
                      Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 21 of 138




Telephone conference with litigation team re defendant Kobach's discovery
objections (.5); Filed Notice of Deposition of T. Lehman (.3); Reviewed & replied to
email from litigation team re discovery issues (.2).                                       3/18/2016   1:00:00     1
Telephone conference regarding discovery & scheduling before Judge O'Hara.                 3/23/2016   2:30:00   2.5
Reviewed Court Orders regarding discovery & scheduling (Doc. 46, 48, & 49) &
calendared dates.                                                                          3/24/2016   0:30:00   0.5
Reviewed Joint Motion for Protective Order                                                 3/28/2016   0:18:00   0.3
Reviewed Court Orders denying defendant Kobach's motion to file under seal &
page limits.                                                                               3/30/2016   0:18:00   0.3
Researched Ex parte Young & NVRA motor-voter provision (2.0)                                4/3/2016   2:00:00     2
Reviewed Court Order denying motion to stay discovery.                                      4/8/2016   0:18:00   0.3
Reviewed & replied to email from W. Fish re discovery & deposition (.5); Reviewed
& replied to email from with D. Hutchinson re discovery & deposition (.5);
Telephone conference with D. Hutchinson re discovery & deposition (.3);
Researched discovery of individual tax returns in case where no damages are
demanded (1.0).                                                                            4/20/2016   2:18:00   2.3
Reviewed Court filings (Docs. 92-97)).                                                     4/21/2016   0:30:00   0.5
Reviewed Court Order re extension of time                                                  4/29/2016   0:06:00   0.1
Meeting with client W. Fish to prepare for deposition.                                     4/30/2016   2:30:00   2.5
Reviewed defendant's notice of depositions of plaintiffs Fish & Hutchinson (.2);
Reviewed plaintiffs' motion for protective order re depositions of plaintiffs in Wichita
& defendant's response as well as court order setting telephone conference (1.0);
Draftedemail to W. Fish re discovery issues (.2); Reviewed & replied to email from
co-counsel re various discovery issues (.5); Met with D. Hutchinson re discovery
(1.5).                                                                                      5/2/2016   3:24:00   3.4
Telephone conference with Magistrate Judge O'Hara re plaintiffs' motion for
protective order regarding depositions & Reviewed court order denying that motion
(1.0); Preparation and assembly of responses to requests for production of
documents for W. Fish & D. Hutchinson (2.5); Preparation and assembly of
responses to requests for admissions for Fish & Hutchinson (1.5); Reviewed &
replied to email from co-counsel re discovery issues (.5).                                  5/3/2016   5:30:00   5.5
Drafted email to LWVK officers re discovery issues (.3); Reviewed & revised final
responses to requests for admissions for Fish & Hutchinson (.8); Met with D.
Hutchinson re requests for production of documents (.5); Drafted emails to co-
counsel re attorney-client privilege issues that arose during plaintiffs' depositions in
Wichita (.5).                                                                               5/4/2016   2:06:00   2.1
Reviewed notice of voluntary dismissal of plaintiff R. Ortiz (.1); Reviewed
defendant's reply to response to motion to dismiss (.4).                                    5/5/2016   0:30:00   0.5
Reviewed defendant's notice of supplemental authority                                       5/9/2016   0:12:00   0.2
Reviewed & replied to email from co-counsel re depositions (1.0).                          5/10/2016   1:00:00     1
Researched cases & materials on responding to subpoenas served on counsel for
a party (1.0)                                                                              5/11/2016   1:00:00     1
Telephone conference with M. Ahrens re discovery issues (.5).                              5/13/2016   0:30:00   0.5
Drafted email to B. Cox re subpoena to ACLU-KS (.1); Reviewed response letter
from Cox (.3).                                                                             5/14/2016   0:24:00   0.4
Drafted reply letter to B. Cox re subpoena to ACLU-KS (.8); Researched cases re
third party subpoenas & work product doctrine (1.2); Reviewed documents from
LWVK for production per defendant's requests for production of documents (2.0);
Reviewed defendant's second set of interrogatories & requests for admissions to
LWVK (.5).                                                                                 5/17/2016   4:30:00   4.5
Reviewed court order granting preliminary injunction in part (1.0); Reviewed &
revised draft responses & objections to defendant's requests for production of
documents to LWVK (1.0); Reviewed defendant's response in opposition to class
cert (.3; Reviewed defendant's notice of office policy change (.2).                        5/18/2016   2:30:00   2.5
Drafted questions for M. Ahrens re document production (.7); Telephone
conference with M. Ahrens re discovery (.8); Drafted memo re LWVK document
production (.3); Preparation and assembly of documents for responses to
defendant's requests for production of documents to LWVK (2.0).                            5/19/2016   3:48:00   3.8
                     Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 22 of 138




Reviewed defendant's motion for stay of preliminary injunction.                         5/20/2016   0:30:00   0.5
Reviewed defendant's notice of interlocutory appeal (.1); Reviewed plaintiffs'
discovery notices filed with court (.2).                                                5/23/2016   0:18:00   0.3
Reviewed & revised plaintiff LWVK's response to defendant's requests for
production of documents included in deposition notices (.5); Reviewed & revised
responses & objections by LWVK to defendant's interrogatories (.5); Reviewed
court order denying defendant's motion for stay of injunction (.5); Drafted &
responded to emails re deposition scheduling (.5); Drafted email to plaintiffs Fish &
Hutchinson re case status (.3); Reviewed defendant's second interrogatories &
requests for admissions to LWVK (.5); Reviewed & replied to email from co-counsel
re discovery issues (.3).                                                               5/26/2016   3:06:00   3.1
Reviewed & replied to email from clients (.2); Reviewed & replied to email from co-
counsel re defendant's answer & discovery issues (.5); Reviewed & revised
supplemental responses to defendant's requests for production of documents on
deposition notices (1.5); Reviewed pre-filing emails betwee clients and counsel &
prepared privilege log in response to defendant's requests for production of
documents (1.5); Reviewed & revised answers to defendant's first interrogatories to
individual plaintiffs (.8); Reviewed & revised amended responses to defendant's
requests for admissions to plaintiffs Fish & Hutchinson (1.0).                          5/27/2016   5:30:00   5.5
Reviewed & revised plaintiff Fish's amended answers to interrogatories (.5);
Reviewed & revised plaintiff Hutchinson's amended answers to interrogatories
(1.0); Reviewed & revised plaintiffs' class cert reply brief (.8); Reviewed & revised
plaintiffs' response brief to defendant Kobach's motion for emergency stay in 10th
Cir. (.5); Reviewed Hutchinson deposition transcript for errata (.5); Preparation for
LWVK 30(b)(6) deposition (.5).                                                           6/1/2016   3:48:00   3.8
Met with plaintiff D. Hutchinson to sign amended answers to interrogatories (.2);
Preparation for 30(b)(6) deposition of Dept. of Revenue/Div. of Vehicles witnesses
(5.0).                                                                                   6/3/2016   5:12:00   5.2
Reviewed documents & drafted questions for 30(b)(6) depositions of DOR/DOV
witnesses (4.5); Drafted email to S. Lakin re preparation of M. Ahrens for 30(b)(6)
deposition of LWVK (.5).                                                                 6/6/2016   5:00:00     5
Met with M. Ahrens & S. Lakin to prepare for deposition (4.5).                           6/7/2016   4:30:00   4.5
appeared at deposition of M. Ahrens (6).                                                 6/8/2016   6:00:00     6

Reviewed exhibits & prepared for 30(b)(6) deposition of DOR/DOV witnesses (4.0);
Reviewed & replied to email from B. Cox re depositions (.3); Researched quashing
subpoena of former LVWK president based on late, unreasonable notice (.7).               6/9/2016   5:00:00     5
Took depositions of DOR/DOV witnesses produced per 30(b)(6) (4.8).                      6/10/2016   4:48:00   4.8
Reviewed & replied to email from co-counsel re subpoena of D. Bucci to testify at
hearing on class cert (.5); Researched cases on late, unreasonable notice &
quashing subpoena ad testificandum (.5); drafted motion & suggestions in support
to quash Bucci subpoena (1.5).                                                          6/11/2016   2:30:00   2.5
Reviewed & replied to email from co-counsel re draft motion to quash (.3);
Reviewed & revised motion to quash & suggestions in support (1.5).                      6/12/2016   1:48:00   1.8
Reviewed court order expediting time for defendant to respond to plaintiffs' motion
to quash Bucci subpoena (.2); Drafted email to co-counsel re motion to quash (.3);
Preparation for argument on motion to quash Bucci subpoena (.5); Reviewed
defendant Kobach's response to motion to quash (.3);                                    6/13/2016   2:12:00   2.2
Telephone hearing on motion to quash Bucci subpoena (.4); Met with co-counsel to
prepare for class cert hearing (.5).Reviewed & revised LWVK's draft responses to
defendant's discovery requests (.5); Met with co-counsel to prepare for class cert
hearing (1.0); Appeared at class cert hearing (3.5).                                    6/14/2016   5:00:00    5
Review correspondence from MJ Willoughby re objections to preparation of
witnesses plaintiffs produced for LVWK 30(b)(6) deposition (.5); Researched duty
to prepare witnesses for 30(b)(6) depositions (.3); Drafted email to Willoughby re
meet & confer request (.5).                                                              7/7/2016   1:18:00   1.3
Reviewed court order denying class certification                                        7/29/2016   0:30:00   0.5

Reviewed plaintiffs' motion to compel production of documents & supporting brief.        8/1/2016   0:30:00   0.5
                      Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 23 of 138




Telephone scheduling conference with Judge Robinson                                    9/14/2016        0:30:00   0.5
Reviewed plaintiffs' motions to enforce preliminary injunction & for contempt & brief
in support                                                                             9/23/2016        0:30:00   0.5
Reviewed order to show cause.                                                          9/26/2016        0:12:00   0.2
Reviewed order directing defendant Kobach to produce draft notice                      9/28/2016        0:12:00   0.2
Reviewed court order finding plaintiffs' motion to enforce preliminary injunction
moot, etc.                                                                             9/29/2016        0:12:00   0.2
Reviewed court order directing parties to prepare & submit draft notice & Reviewed
notice of telephone status conference.                                                 9/30/2016        0:12:00   0.2
Telephone conference with Judge Robinson re notices to voters.                         10/5/2016        0:48:00   0.8
Reviewed plaintiffs' motion to compel production of documents & brief in support.      10/7/2016        0:30:00   0.5
Reviewed court order.                                                                 10/14/2016        0:30:00   0.5
Reviewed court orders on motion to compel & pretrial deadlines; Telephone
conference with Magistrate Judge for final pretrial conference.                       10/20/2016        1:00:00    1
Reviewed court order re consolidation; Telephone conference with Magistrate
Judge re scheduling; Reviewed amended scheduling order.                                11/3/2016        0:30:00   0.5
Reviewed court order re motion to compel; Reviewed plaintiffs' motion for partial
summary judgment.                                                                     12/22/2016        1:00:00     1
Reviewed plaintiffs' motion to compel & brief in support                               1/23/2017        0:30:00   0.5
Reviewed plaintiffs' response re motion to compel (Doc. 272).                          2/21/2017        0:30:00   0.5
Oral argument on cross motions for summary judgment                                     3/3/2017        2:00:00     2
Reviewed court order directing defendant Kobach to produce documents for in
camera inspection.                                                                      4/5/2017        0:12:00   0.2
Review defendant's motion for stay of discovery order & brief in support (.3);
Researched re Kansas cases on discovery order stays (.7); Preparation and
assembly of brief in opposition to motion for stay (2.5); revised brief (.3).          4/20/2017        3:48:00   3.8
Research re discovery sanctions for lack of candor to court, etc.                      5/16/2017        1:00:00     1
Research on discovery sanctions for lack of candor, etc. (.5); Revised sanctions
portion of brief for sanctions, etc. (.5).                                             5/17/2017        1:00:00     1
Reviewed & revised brief requesting sanctions (.5).                                    5/18/2017        0:30:00   0.5

Preparation for final pretrial conference (.5); Attended final pretrial conference (1.5).    6/7/2017   2:00:00    2
Reviewed draft discovery sanctions reply brief.                                             6/19/2017   1:00:00    1
Reviewed defendant's motion for reconsideration & brief re discovery (.5);
Preparation and assembly of plaintiffs' response in opposition (1.2); Reviewed &
revised response (.3).                                                                      6/28/2017   2:00:00    2
Reviewed & replied to emails from voters with questions about registration status &
notices on Secretary of State's website & county election offices' websites
regarding court orders (1.0); Telephone conference with LWVK officers re notice
issues (.3); Drafted letter to defendant Kobach re website notices & compliance
with preliminary injunction & other court orders (1.2).                                     7/17/2017   2:30:00   2.5
Reviewed & revised letter to defendant Kobach re compliance with preliminary
injunction & other court orders.                                                            7/18/2017   1:00:00    1
Reviewed comments of co-counsel re letter to defendant Kobach (.3); Finalized
letter to defendant Kobach re website notices & compliance with preliminary
injunction & other court orders (.7).                                                       7/19/2017   1:00:00    1
Research re local rules re discovery motions & case law on amendment of pretrial
orders.                                                                                     12/8/2017   0:36:00   0.6

Reviewed defendant's deposition designations for plaintiffs Hutchinson & Fish (.6).         1/31/2018   0:30:00   0.5
Reviewed Hutchinson deposition for possible counter designations.                            2/1/2018   1:12:00   1.2
Reviewed Fish deposition for possible counter designations & prepared chart re
counter-designations/objections re Hutchinson & Fish deposition designations by
defendant.                                                                                   2/2/2018   2:18:00   2.3
Reviewed deposition designations by defendant for DOV witnesses & identified
counter-designations/objections re DOV witness depositions (2.0); drafted memo re
proposed counter-designations/objections re DOV witnesses (.5); Reviewed court
orders re status conference (.3).                                                            2/5/2018   2:48:00   2.8
                     Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 24 of 138




Court conference call re status conference.                                              2/8/2018     0:54:00     0.9
Preparation of direct exam of Wayne Fish                                                2/12/2018     1:00:00       1
Preparation of direct exam of Wayne Fish                                                2/14/2018     0:30:00     0.5
Review & revise plaintiffs' reply re motion to strike Richman's supplemental expert
report.                                                                                 2/17/2018     0:30:00     0.5
Conference call re direct & cross exams for our clients.                                2/20/2018     0:30:00     0.5
Reviewed & revised direct exam for W. Fish.                                             2/21/2018     0:30:00     0.5
Reviewed & revised direct exam for W. Fish (.3); Reviewed Fish deposition & other
materials for meeting with Fish (.7); Met with W. Fish to prepare for trial testimony
(1.0).                                                                                  2/23/2018     2:00:00      2
Reviewed defendant's draft stipulations re testimony of DOV witnesses (.3); revised
questions for W. Fish direct exam (1.0).                                                 3/1/2018     1:18:00     1.3
Court Appearance, Trial Day 1.                                                           3/6/2018     8:36:00     8.6
Court Appearance, Trial Day 2.                                                           3/7/2018     8:18:00     8.3
Court Appearance, Trial Day 3.                                                           3/8/2018     8:13:00     8.3
Court Appearance, Trial Day 4.                                                           3/9/2018     8:48:00     8.8
Preparation for undisclosed defense witness, Jo French (2.0); prepared cross
examination questions for defendant's DOV witnesses, Butterworth & Earnest (2.0);
reviewed & revised defendant's new draft of proposed DOV stipulations from G.
Roe (1.0); Emails with G. Roe re proposed DOV stipulations (.2).                        3/10/2018     5:12:00     5.2
Reviewed & revised cross-examination questions for DOV witnesses (1.5); Trial
team meeting (.5); Meeting with D. Ha & M. Mortimer re interview of defendant's
newly disclosed witness, Jo French (.5); Emails & phone communications with D.
Ha, M. Mortimer & others on trial team re new witness (1.5).                            3/11/2018     4:18:00     4.3
Court Appearance, Trial Day 5                                                           3/12/2018     8:12:00     8.2
Court Appearance, Trial Day 6                                                           3/13/2018     9:48:00     9.8
Reviewed & revised defendant's proposed DOV witness stipulations.                       3/15/2018        1:00       1
Court Appearance, Trial Day 6                                                           3/19/2018     8:36:00     8.6
Reviewed & replied to emails from co-counsel re fees application                        4/25/2018     0:30:00     0.5
Reviewed defendant's Rule 72 appeal motion & brief re sanctions order (.3); drafted
plaintiffs' response in opposition (1.2).                                                7/6/2018     1:30:00     1.5
Total                                                                                               237:25:00   237.5
                       Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 25 of 138




                                               Fish v. Kobach, 16-2105
                                   Sophia L. Lakin: 2015 - 2020 Hours; Fees Reply

Project/Time entry                                                            Start date Time (h)   Time (decimal)
Mtg with D Ho re Kansas litigation next steps                                  11/18/2015   0:13:00           0.22
Research background docs for Dr. Minnite                                       11/18/2015   0:20:38           0.34
Draft emails re client declarations coordination                               11/19/2015   0:08:00           0.13
Mtg with R Danjuma re expert declarations                                      11/20/2015   0:23:35           0.39
Mtg with R Danjuma re expert declarations                                      11/23/2015   0:17:24           0.29
Draft emails re client declarations coordination                               11/23/2015   0:31:29           0.52
Draft email to Dr. Minnite re expert report & timeline & f/up mtg with R
Danjuma                                                                       11/24/2015     1:12:19         1.21
Draft client declarations                                                     11/25/2015     0:13:19         0.22
Draft client declarations                                                      12/1/2015     0:08:14         0.14
Mtgs with R Danjuma re Dr. Minnite expert report                               12/1/2015     0:20:54         0.35
Review materials & prep for call with Dr. Minnite re expert report             12/2/2015     1:15:18         1.26
Draft/review KORA requests re DPOC requirement                                 12/2/2015     0:11:24         0.19
Draft client declarations                                                      12/3/2015     0:32:01         0.53
Draft client declarations                                                      12/3/2015     0:14:19         0.24
Draft client declarations                                                      12/6/2015     1:28:15         1.47
Draft client declarations                                                      12/7/2015     3:22:38         3.38
Call with Dr. Minnite re expert report                                         12/8/2015     0:52:29         0.87
Mtg with R Danjuma re Dr. Minnite expert report                                12/8/2015     0:30:00         0.50
Draft client declarations                                                      12/9/2015     0:35:21         0.59
Mtg with R Danjuma re Dr. Minnite expert report                                12/9/2015     0:22:23         0.37
Call with Dr. Minnite re expert report                                        12/11/2015     0:12:18         0.21
Draft client declarations                                                     12/12/2015     0:50:17         0.84
Review/revise client declarations                                             12/15/2015     0:34:37         0.58
Mtg with D. Ho & R Danjuma re experts                                         12/17/2015     0:06:38         0.11
Draft email to Dr. Minnite re expert report                                    1/16/2016     0:15:00         0.25
Draft emails to R Ortiz re draft declaration                                   1/21/2016     0:09:27         0.16
Review/revise client declarations                                              1/22/2016     0:17:34         0.29
Review/revise client declarations                                              1/25/2016     0:09:13         0.15
Draft/edit client allegations in complaint & review/revise remainder           1/25/2016     1:36:01         1.60
Draft email to Dr. Minnite re expert report                                    1/25/2016     0:08:22         0.14
Review/revise background allegations/counts in complaint                       1/25/2016     0:39:30         0.66
Review/revise brief ISO preliminary injunction                                 1/26/2016     2:10:05         2.17
Review Dr. Minnite's prior expert reports                                      1/26/2016     1:39:56         1.67
Review/revise client declarations                                              1/27/2016     0:27:53         0.46
Mtg with D Ho and R Danjuma re potential P&I clause claim                      1/27/2016     0:42:00         0.70
Review discovery produced in Cromwell case                                     1/27/2016     0:36:57         0.62
Call with Dr. Minnite re expert report                                          2/2/2016     0:57:00         0.95
Review/revise client declarations                                               2/3/2016     0:07:06         0.12

Review Dr. Minnite's draft report & draft f/up email to Dr. Minnite re same     2/7/2016     2:45:00         2.75
Legal research into potential P&I clause claim                                  2/7/2016     1:24:06         1.40
Revise TJ Boynton declaration                                                   2/8/2016     0:33:00         0.55
Legal research into potential P&I clause claim                                  2/8/2016     0:57:52         0.96
Mtg with TJ Boynton re case & declaration                                       2/8/2016     0:45:00         0.75
Draft email to Dr. Minnite re expert report                                     2/9/2016     0:15:00         0.25
Mtg with R Danjuma re Dr. Minnite expert report                                2/16/2016     0:24:00         0.40
Review Dr. Minnite's draft report                                              2/16/2016     0:52:16         0.87
Mtg with D Ho re case to do list                                               2/16/2016     0:15:00         0.25
Mtg with R Danjuma re duplication claim argument                               2/17/2016     0:31:00         0.52
Mtg with R Danjuma re Dr. Minnite expert report                                2/17/2016     0:07:00         0.12
Call with Dr. Minnite re expert report                                         2/17/2016     0:37:38         0.63
                       Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 26 of 138




Review/revise complaint                                                       2/17/2016   0:55:35   0.93
Review Dr. Minnite's prior expert reports                                     2/17/2016   1:02:37   1.04
Mtg with D Ho re Dr. Minnite expert report                                    2/18/2016   0:33:00   0.55
Review/revise and finalize client declarations                                2/18/2016   0:16:03   0.27
Review/comment on Dr. Minnite's draft expert report                           2/18/2016   2:59:28   2.99
Call with R Danjuma re expert report logistics                                2/18/2016   0:17:06   0.29
Review/comment on Dr. Minnite Report                                          2/19/2016   0:50:26   0.84
Dr. Minnite discussion with R Danjuma and D Ho                                2/19/2016   0:30:00   0.50
Review/comment on Dr. Minnite's draft expert report                           2/19/2016   1:36:08   1.60
Call with Dr. Minnite re expert report                                        2/19/2016   0:32:16   0.54
Draft emails with Dr. Minnite re expert report                                2/20/2016   0:35:00   0.58
Draft emails with Dr. Minnite re expert report                                2/21/2016   0:30:00   0.50
Review/comment on Dr. Minnite's revised expert report & draft emails to
Dr. Minnite re same                                                           2/22/2016   5:03:14   5.05
Review/comment on Dr. Minnite's revised expert report & draft emails to
Dr. Minnite re same                                                           2/23/2016   3:10:44   3.18
Review/revise brief ISO preliminary injunction wrt Dr. Minnite's expert
report                                                                        2/23/2016   1:24:23   1.41
Research for Dr. Minnite's expert report                                      2/23/2016   1:37:04   1.62
Review/comment on Dr. Minnite's revised expert report & draft emails to
Dr. Minnite re same                                                           2/23/2016   1:35:02   1.58
Research for Dr. Minnite's expert report                                      2/24/2016   0:45:44   0.76
Review/comment on Dr. Minnite's revised expert report & draft emails to
Dr. Minnite re same                                                           2/24/2016   4:01:19   4.02
Review/revise brief ISO preliminary injunction                                2/24/2016   0:51:01   0.85
Review/finalize Dr. Minnite expert report                                     2/25/2016   0:37:00   0.62
Draft email to clients re fiiliings                                            3/2/2016   0:20:09   0.34
Review draft discovery requests                                                3/2/2016   0:26:18   0.44
Review draft discovery requests                                                3/3/2016   0:12:22   0.21
Review/edit draft discovery requests                                           3/7/2016   0:25:56   0.43
Review/edit draft discovery requests                                           3/8/2016   0:13:21   0.22
Call with Dr. Minnite re timeline for supplemental report                      3/8/2016   0:13:22   0.22
Review/edit draft discovery requests                                           3/9/2016   0:52:31   0.88
Review/revise initial disclosures                                             3/11/2016   0:30:03   0.50
Review/revise amended complaint; add client allegations                       3/15/2016   1:03:03   1.05
Review/revise amended complaint; add client allegations                       3/16/2016   0:33:05   0.55
Mtg with R Danjuma re discovery                                               3/17/2016   0:10:22   0.17
Participate in meet & confer re discovery objections                          3/18/2016   0:54:10   0.90
Review defs' discovery responses & production                                 3/24/2016   2:20:43   2.35
Mtg with R Danjuma re discovery                                               3/25/2016   0:22:35   0.38
Mtg with R Danjuma re discovery                                               3/29/2016   0:33:00   0.55
Review defs' opposition to motion for preliminary injunction                  3/30/2016   0:19:37   0.33
Mtg with R Danjuma re preliminary injunction oppoosition                      3/30/2016   0:05:45   0.10

Review defs' opposition to motion for preliminary injunction & related docs    4/1/2016   0:50:41   0.84
Review defs' discovery responses & production                                  4/1/2016   0:19:02   0.32
Review defs' discovery responses & production                                  4/2/2016   0:23:17   0.39
Prep initial disclosure documents                                              4/2/2016   0:10:59   0.18

Review defs' opposition to motion for preliminary injunction & related docs    4/3/2016   1:05:09   1.09
Draft email to Dr. Minnite re preliminary injunction opposition & related
docs                                                                           4/4/2016   0:16:32   0.28
Review/revise deposition outline for T Lehman                                  4/5/2016   0:36:22   0.61
Participate in D Ho preliminary injunction hearing moot                        4/5/2016   1:25:00   1.42
Review/revise deposition outline for T Lehman                                  4/5/2016   0:20:19   0.34
Review defs' discovery responses & production                                  4/5/2016   0:01:57   0.03
                       Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 27 of 138




Call with Dr. Minnite re preliminary injunction opposition & related docs     4/6/2016   0:15:00   0.25
Collect and send relevant discovery docs to Dr. Minnite                       4/6/2016   0:16:27   0.27
Draft email to Dr. Minnite re supplemental expert report                     4/10/2016   0:30:00   0.50
Draft email to Dr. Minnite re supplemental expert report                     4/11/2016   0:06:39   0.11
Review documents produced at T Lehman deposition                             4/11/2016   1:16:54   1.28
Review defs' discovery requests                                              4/11/2016   0:20:37   0.34
Review/comment on Dr. Minnite's supplemental expert report                   4/11/2016   1:51:01   1.85
Review/comment on Dr. Minnite's supplemental expert report                   4/12/2016   2:33:08   2.55
Review/revise reply ISO preliminary injunction                               4/12/2016   0:50:58   0.85
Participate in D Ho preliminary injunction hearing moot                      4/13/2016   1:30:00   1.50

Prep documents/other evidence & cases for preliminary injunctioin hearing    4/13/2016   1:30:00   1.50

Prep documents/other evidence & cases for preliminary injunctioin hearing    4/14/2016   0:15:00   0.25
Call with A Liu re class certification motion                                4/20/2016   0:19:30   0.33

Call with TJ Boynton re preliminary injunction hearing & class cert motion   4/20/2016   0:03:27   0.06
Review/draft responses to defs' discovery requests                           4/21/2016   2:21:32   2.36
Review/revise brief ISO class certification                                  4/24/2016   0:26:05   0.43
Draft outline for client deposition prep                                     4/25/2016   0:35:09   0.59
Call with T.J. re discovery responses                                        4/25/2016   0:59:26   0.99
Review/draft responses to defs' discovery requests & prep production         4/25/2016   0:16:56   0.28
Call with R Ortiz re discovery responses                                     4/26/2016   0:42:30   0.71
Draft email to R Ortiiz re discovery responses                               4/26/2016   0:08:28   0.14
Review TJ Boynton doc production                                             4/27/2016   0:05:57   0.10
Review/draft responses to defs' discovery requests & prep production         4/28/2016   0:10:01   0.17
Review/revise motion for protective order re client depos                    4/28/2016   0:36:07   0.60
Coordinate client deposition logistics                                       4/29/2016   0:42:35   0.71
Review/draft responses to defs' discovery requests & prep production         4/29/2016   1:56:24   1.94
Review materials re SOS's expert                                             4/29/2016   0:20:39   0.34
Call with Dr. Minnite re SOS's expert                                        4/29/2016   1:28:31   1.48
Review/draft responses to defs' discovery requests & prep production         4/29/2016   0:07:11   0.12
Coordinate client deposition logistics                                       4/29/2016   0:06:37   0.11
Review/draft responses to defs' discovery requests & prep production         4/30/2016   0:14:49   0.25
Draft outline for client deposition prep                                      5/1/2016   2:58:50   2.98
Draft outline for client deposition prep                                      5/2/2016   1:35:40   1.59
Review/revise template for client response to defs' RFPs                      5/2/2016   1:45:37   1.76
Review/draft responses to defs' discovery requests & prep production          5/2/2016   1:33:23   1.56
Review/draft responses to defs' discovery requests & prep production          5/3/2016   0:56:17   0.94
Coordinate client deposition logistics                                        5/3/2016   0:35:10   0.59
Mtg with A Liu re client depositions                                          5/3/2016   0:20:00   0.33
Mtg with TJ Boynton re deposition                                             5/3/2016   2:40:00   2.67
Mtg with A Liu re client discovery production & deposition prep               5/3/2016   0:54:00   0.90
Call with R Ortiz re deposition                                               5/3/2016   0:17:00   0.28
Call with D Ho, A Liu & R Danjuma re client depositiions & discovery
prodouction                                                                   5/3/2016   2:20:00   2.33
Call with TJ Boynton re deposition and document production                    5/3/2016   0:27:00   0.45
Call with D Bucci re deposition                                               5/3/2016   0:21:00   0.35
Call with T Stricker re deposition                                            5/3/2016   0:47:00   0.78
Mtg with TJ Boynton re deposition                                             5/4/2016   0:33:00   0.55
Deposition of TJ Boynton                                                      5/4/2016   3:00:00   3.00
Mtg with D Bucci re deposition                                                5/4/2016   0:40:00   0.67
Review defs motion to dismiss                                                 5/4/2016   0:32:05   0.53
Finalize TJ Boynton's rog responses & requests for admissions                 5/5/2016   0:45:00   0.75
Write up client deposition notes for D Bonney                                 5/8/2016   1:32:36   1.54
                      Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 28 of 138




Call with D Bonney re client depositioons                               5/9/2016   0:18:49   0.31
Review defs' requests for production to LWVK                           5/10/2016   0:22:10   0.37
Review/revise reponse to defs motion to dismiss                        5/10/2016   0:46:58   0.78
Draft emails re LWVK discovery production                              5/10/2016   0:34:02   0.57
Draft LWVK objections/responses to requests for production             5/11/2016   1:10:25   1.17
Review defs' discovery responses & production                          5/11/2016   0:26:41   0.44
Review LWVK document production                                        5/11/2016   0:51:54   0.87
Call with A Liu re LWVK prooduction                                    5/12/2016   0:09:45   0.16
Draft requests for admission for Def Kobach                            5/12/2016   2:48:32   2.81
Calls re coordinating collection LWVK ESI for production               5/12/2016   0:31:42   0.53
Call with Dr. Minnite re deposition                                    5/12/2016   0:48:04   0.80
Draft emails to Dr. Minnite re deposition                              5/12/2016   0:10:00   0.17
Call with LWVK board re document production                            5/13/2016   0:50:53   0.85
Draft requests for admission for Def Kobach                            5/13/2016   0:48:43   0.81

Call with M Ahrens re LWVK document production & discovery responses   5/13/2016   0:28:19   0.47
Review LWVK document production                                        5/13/2016   2:42:31   2.71
Draft LWVK objections/responses to requests for production             5/13/2016   0:18:18   0.31
Draft LWVK objections/responses to requests for production             5/15/2016   0:40:24   0.67
Draft requests for admission for Def Kobach                            5/15/2016   2:26:44   2.45
Draft second set of rogs to Def Kobach                                 5/15/2016   0:14:06   0.24
Review LWVK document production & emails to discovery subteam re
same                                                                   5/16/2016   6:12:35   6.21
Review von Spakovsky expert report                                     5/16/2016   1:11:31   1.19

Call with M Ahrens re LWVK document production & discovery responses   5/17/2016   0:17:00   0.28
Review LWVK document production & emails to discovery subteam re
same                                                                   5/17/2016   2:49:46   2.83
Call with Dr. Minnite re Spakovsky report and rebuttal                 5/17/2016   0:42:33   0.71
Review memorandum & order granting preliminary injunuctiono            5/17/2016   1:36:14   1.60
Review TJ Boynton & T Stricker deposition transcripts                  5/17/2016   1:32:43   1.55
Mtg with D Ho re LWVK discovery                                        5/18/2016   0:17:44   0.30
Review LWVK document production                                        5/18/2016   4:02:38   4.04
Review LWVK document production                                        5/19/2016   1:19:00   1.32

Call with M Ahrens re LWVK document production & discovery responses   5/19/2016   1:11:47   1.20
Review/revise LWVK responses to requests for production                5/19/2016   2:21:02   2.35
Review LWVK document production                                        5/19/2016   3:30:28   3.51
Call with R Waldman re prooductions                                    5/20/2016   0:08:31   0.14
Review LWVK document production                                        5/20/2016   2:55:38   2.93
Review/revise LWVK responses to requests for production                5/20/2016   0:51:14   0.85
Pull together materials for expert discovery                           5/20/2016   1:12:48   1.21
Review motion to stay preliminary injunction                           5/22/2016   0:25:45   0.43
Legal research for stay opposition; draft same                         5/23/2016   5:56:58   5.95
Revise TJ Boynton responses to requests for admission                  5/23/2016   0:35:43   0.60
Draft stay opposition                                                  5/24/2016   5:38:13   5.64
Call with Dr. Minnite re deposition                                    5/24/2016   0:48:35   0.81
Revise TJ Boynton responses to requests for admission                  5/24/2016   0:08:40   0.14
Draft LWVK response to 1st Rog                                         5/25/2016   1:25:17   1.42
Draft stay opposition                                                  5/25/2016   2:38:59   2.65
Draft LWV response to 1st Rog                                          5/25/2016   0:33:46   0.56
Pull together materials for expert discovery                           5/25/2016   0:54:42   0.91
Call with TJ Boynton re discovery responses                            5/25/2016   0:14:59   0.25
Review client discovery responses                                      5/26/2016   1:04:23   1.07
Review discovery responses                                             5/26/2016   0:07:26   0.12
Draft email to Dr. Minnite re deposition                               5/26/2016   0:25:53   0.43
                       Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 29 of 138




Draft LWV response to 1st Rog                                           5/26/2016   0:13:10   0.22
Draft stay opposition                                                   5/26/2016   1:42:36   1.71
Call with TJ Boynton re class cert hearing                              5/26/2016   0:33:28   0.56
Review defs' discovery responses & production                           5/27/2016   2:04:46   2.08
Draft TJ Boynton privilege log                                          5/27/2016   0:55:06   0.92
Edit stay opposition                                                    5/27/2016   2:12:47   2.21
Edit/finalize stay opposition                                           5/28/2016   2:40:24   2.67
Review Kobach's stay motion on appeal                                   5/28/2016   0:19:29   0.32
Draft opp to stay motion on appeal                                      5/29/2016   4:48:49   4.81
Draft opp to stay motion on appeal                                      5/30/2016   2:50:10   2.84
Prep for Dr. Minnite deposition & call with Dr. Minnite re same         5/30/2016   5:47:44   5.80
Review/revise LWVK amended rog response                                 5/31/2016   0:54:02   0.90
Prep for Dr. Minnite deposition                                         5/31/2016   0:30:34   0.51
Deposition prep mtg with Dr. Minnite                                    5/31/2016   3:45:00   3.75
Research & collect materials for von Spakovsky deposition               5/31/2016   0:59:27   0.99
Draft/finalize opp to stay motion on appeal                             5/31/2016   2:34:54   2.58
Draft LWVK response to 1st Rog                                          5/31/2016   1:07:44   1.13
Draft LWVK response to 1st Rog                                           6/1/2016   0:54:04   0.90
Deposition prep mtg with Dr. Minnite                                     6/1/2016   1:56:00   1.93
Call with Dr. Minnite re deposition                                      6/1/2016   0:54:00   0.90
Mtg with Dr. Minnite re deposition                                       6/2/2016   0:42:46   0.71
Deposition of Dr. Minnite                                                6/2/2016   9:15:00   9.25
Call with R Danjuma re expert depositions                                6/2/2016   0:15:00   0.25
Call with M Ahrens re LWVK response to 1st Rog                           6/3/2016   0:57:53   0.96
Draft LWVK response to 1st Rog                                           6/3/2016   0:43:28   0.72
Call with D Bonney re M Ahrens deposition                                6/3/2016   0:34:10   0.57
Review discovery materials for M Ahrens deposition; prep mtg re same     6/5/2016   5:03:56   5.07
Review discovery materials for M Ahrens deposition; prep mtg re same     6/6/2016   2:55:56   2.93
Review discovery materials for M Ahrens deposition; prep mtg re same     6/7/2016   1:10:17   1.17
Draft emails to Dr. Minnite re rebuttal report                           6/7/2016   0:52:47   0.88
Review discovery materials for M Ahrens deposition; prep mtg re same     6/7/2016   4:36:00   4.60
Review LWVK discovery responses with D Bonney                            6/7/2016   0:40:00   0.67
Revise LWVK response to 1st Rog                                          6/7/2016   0:14:43   0.25
Call with Dr. Minnite re rebuttal report                                 6/7/2016   1:06:05   1.10
Review discovery materials for M Ahrens deposition; prep mtg re same     6/7/2016   1:03:00   1.05
Review discovery materials for M Ahrens deposition; prep mtg re same     6/8/2016   1:28:00   1.47
Draft/revise LWVK discovery responses                                    6/8/2016   1:00:15   1.00
Review/comment on Dr. Minnite rebuttal report                            6/9/2016   0:53:26   0.89
Participate in R Waldman class certification hearing moot                6/9/2016   2:25:00   2.42
Research re rebuttal experts                                             6/9/2016   0:52:39   0.88
Review/comment on Dr. Minnite rebuttal report                           6/10/2016   6:13:37   6.23
Draft/revise LWVK discovery responses                                   6/12/2016   1:38:07   1.64
Review/revise B Caskey deposition outline                               6/13/2016   0:50:02   0.83
Draft/revise LWVK discovery responses                                   6/13/2016   1:29:07   1.49
Call with M Ahrens re discovery responses                               6/14/2016   0:17:00   0.28
Draft LWVK privilege log                                                6/14/2016   0:25:00   0.42
Mtg with M Ahrens re discovery responses                                6/15/2016   1:10:00   1.17
Draft LWVK privilege log; finalize discovery responses                  6/16/2016   4:25:07   4.42
Draft LWVK privilege log; finalize discovery responses                  6/19/2016   1:36:29   1.61
Draft LWVK privilege log; finalize discovery responses; calls with O.
Danjuma, M. Ahrens re same                                              6/20/2016   2:50:00   2.83
Call with TJ Boynton re litigation updates                              6/20/2016   0:20:00   0.33
Call with M Ahrens re discovery responses                               6/20/2016   0:40:00   0.67
Call with R Danjuma re discovery                                        6/20/2016   0:35:00   0.58
Call with R Danjuma re discovery                                        6/21/2016   0:08:00   0.13
Call with M Ahrens re litigation status                                 6/23/2016   0:11:30   0.19
                        Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 30 of 138




Call with M Ahrens re litigation status and next steps                       6/27/2016   0:55:00   0.92
Discovery responses follow up                                                6/29/2016   1:45:57   1.77
Review Kobach's PI appeals brief                                              7/3/2016   0:45:00   0.75
Call with D Bonney re M Ahren deposition disputes                             7/7/2016   0:21:34   0.36
Call with TJ Boynton re litigation updates                                    7/7/2016   0:12:45   0.21
Compile materials for M Ahrens deposition f/up                               7/11/2016   0:49:57   0.83
Review M Ahrens deposition transcript & errata                               7/11/2016   2:49:08   2.82
Call with M Ahrens re deposition f/ups                                       7/11/2016   0:48:17   0.80
Call with TJ Boynton re primary                                               8/3/2016   0:12:47   0.21
Participate in D Ho PI appeal oral argument moot                              8/5/2016   2:00:00   2.00
Mtg with R Danjuma re online DMV registrants                                 8/11/2016   0:27:49   0.46
PI Appeal oral argument at Tenth Circuit                                     8/23/2016   1:00:00   1.00
Draft oral argument recap for clients/litigation team                        8/23/2016   2:30:00   2.50
Review/revise LWVK response to motion for sanctions                          8/26/2016   1:30:13   1.50
Review LWVK response to motion for sanctions                                 8/29/2016   0:51:39   0.86
Prepare declaration for LWVK response to motion for sanctions                8/29/2016   1:48:24   1.81
Call with M Ahrens re declaration for LWVK response to motion for
sanctions                                                                    8/29/2016   0:27:03   0.45
Draft email to T Stricker re status of cases, provisional ballot             8/30/2016   0:08:07   0.14
Research for motion for summary judgment on P&I claim                        8/31/2016   2:17:16   2.29
Call with M Ahrens re litigation status                                       9/9/2016   0:30:47   0.51
Call w R Danjuma re moving to enforce preliminary injunction                 9/14/2016   0:10:00   0.17
Research and fact gathering for motion to enforce                            9/14/2016   1:03:36   1.06

Draft T Stricker declaration for motion to enforce preliminary injunction    9/14/2016   0:45:59   0.77

Draft T Stricker declaration for motion to enforce preliminary injunction    9/15/2016   0:19:07   0.32
Draft proposed pretrial order                                                9/27/2016   0:44:33   0.74
Meet and confer and f/up communications re motion to enforce
PI/contempt with defs                                                        9/28/2016   0:50:17   0.84
Draft proposed pretrial order                                                10/2/2016   2:17:38   2.29
Draft proposed pretrial order                                                10/3/2016   2:32:24   2.54
Deposition prep call with Dr. Barreto                                        10/3/2016   2:42:24   2.71
Review/revise pls' motion to compel production                               10/4/2016   0:28:53   0.48
Deposition prep call with Dr. Barreto                                        10/4/2016   1:45:19   1.76
Draft proposed pretrial order                                                10/5/2016   0:58:49   0.98
Call with G Roe re bates stamp issue                                         10/5/2016   0:15:00   0.25
Review/revise pls' motion to compel production                               10/6/2016   1:09:36   1.16
Review/revise pls' motion to compel production                               10/7/2016   0:23:30   0.39
Draft proposed pretrial order                                                10/7/2016   3:31:44   3.53
Call with M Ahrens re notice modifications                                   10/7/2016   0:15:02   0.25
F/up re modifications to official notice re PI                               10/9/2016   0:23:25   0.39
Draft proposed pretrial order; draft emails to D Ho & Keener counsel re
same                                                                        10/10/2016   2:12:19   2.21
F/up re modifications to official notice re PI; review websites/other SOS
materials for PI compliance purposes                                        10/10/2016   0:44:38   0.74
Draft pretrial order; draft emails to G Roe re same                         10/11/2016   1:50:44   1.85
Review websites/other SOS materials for PI compliance purposes              10/12/2016   0:18:44   0.31
Draft proposed pretrial order; draft emails to G Roe re same                10/12/2016   0:55:38   0.93
Review websites/other SOS materials for PI compliance purposes              10/12/2016   0:39:37   0.66
Meet and Confer with G Roe re PI compliance and status report               10/12/2016   0:30:00   0.50
Mtg with R Danjuma and D Ho re PI compliance issues                         10/12/2016   0:37:00   0.62
Call with A Liu re stips, compliance issues                                 10/12/2016   0:12:52   0.21
Call with M Ahrens re PI compliance issues/concerns                         10/12/2016   0:31:31   0.53
Review materials for Carmarota deposition                                   10/13/2016   2:11:39   2.19
Draft pretrial order; draft emails to G Roe re same                         10/13/2016   4:11:43   4.20
                        Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 31 of 138




Calls with G Roe re pretrial order                                             10/13/2016   0:50:10   0.84
Call with A Liu re Camarota depoosition                                        10/13/2016   0:08:12   0.14
Mtg with R Danjuma re standing and compliance issues                           10/14/2016   0:15:00   0.25
Draft/revise fact/background paragraphs for motion for summary
judgment on P&I claim                                                          10/14/2016   4:18:22   4.31
Review motion to compel response                                               10/15/2016   0:10:54   0.18
Draft/revise fact/background paragraphs for motion for summary
judgment on P&I claim                                                          10/16/2016   0:28:36   0.48
Review/revise reply ISO motion to compel prodduction                           10/16/2016   0:17:49   0.30
Compile materials & prep for pretrial conference                               10/18/2016   0:32:45   0.55
Research/draft opposition to motion to reopen discovery                        10/20/2016   3:30:00   3.50
Research/draft opposition to motion to reopen discovery                        10/23/2016   3:04:30   3.08
Research/draft opposition to motion to reopen discovery                        10/24/2016   4:10:19   4.17
Draft emails to G Roe re additional stipulations                               10/24/2016   0:39:20   0.66
Draft/revise/finalize opposition to motion to reopen discovery                 10/25/2016   7:20:07   7.34
Mtg with R Danjuma re motion for summary judgment on P&I claim                 10/26/2016   0:45:00   0.75
Review 10th cir opinion affirming PI                                           10/26/2016   1:51:43   1.86
Revise proposed pretrial order                                                 10/26/2016   0:53:10   0.89
Draft/edit brief ISO motion for partial summary judgment                       10/26/2016   0:47:10   0.79
Draft/edit brief ISO motion for partial summary judgment                       10/27/2016   2:50:48   2.85
Call with G Roe re revised pretrial order                                      10/27/2016   0:03:54   0.07
Draft revised proposed pretrial order; draft emails to G Roe re same           10/27/2016   2:27:16   2.45
Draft revised proposed pretrial order                                          10/28/2016   0:42:39   0.71
Draft/edit brief ISO motion for partial summary judgment                       10/28/2016   6:18:19   6.31
Call with R Danjuma re revised proposed pretrial order                         10/28/2016   0:43:03   0.72

Draft emails to litigation team, clients re discovery reopening & next steps   10/28/2016   0:47:38   0.79
Call with M Ahrens re litigation status and next steps                         11/15/2016   0:20:00   0.33
Draft/edit brief ISO motion for partial summary judgment                       11/16/2016   2:38:21   2.64
Legal research on standing/mootness                                            11/16/2016   0:45:00   0.75
Legal research on standing/mootness                                            11/17/2016   2:04:21   2.07
Draft/edit brief ISO motion for partial summary judgment                       11/17/2016   2:09:36   2.16
Draft/edit brief ISO motion for partial summary judgment                       11/18/2016   1:12:37   1.21
Draft/edit brief ISO motion for partial summary judgment                       11/29/2016   2:32:08   2.54
Draft emails to Dr. Minnite re PILF reports                                    11/30/2016   0:25:26   0.42
Mtg with R Danjuma re motion for partial summary judgment                      11/30/2016   0:39:00   0.65
Mtgs with R Danjuma re motion for partial summary judgment                      12/1/2016   0:28:00   0.47
Draft emails to Dr. Minnite re PILF reports                                     12/1/2016   0:33:04   0.55
Draft email to T Stricker on case status and developments                       12/5/2016   0:11:50   0.20
Review new voter fraud info/reports                                             12/5/2016   0:40:20   0.67
Call with Dr. Minnite re PILF reports and other new materials                  12/12/2016   0:59:47   1.00
Review voter fraud docs/reports                                                12/12/2016   0:27:38   0.46

Research for meet & confer re pls' fifth and sixth requests for production     12/14/2016   0:23:47   0.40
Review/revise brief ISO partial summary judgment                               12/14/2016   1:53:35   1.89
Review exhibits for partial summary judgment motion                            12/15/2016   0:25:10   0.42
Prep for meet & confer with G Roe re discovery disputes                        12/16/2016   0:18:11   0.30
Meet & confer G Roe and B Lee re discovery disputes                            12/16/2016   0:31:12   0.52

Track down citations and exhibits for partial summary judgment motion          12/18/2016   1:35:56   1.60
Call with R Danjuma and A Liu re meet and confer                               12/19/2016   0:38:10   0.64
Draft M Ahrens declaration for partial summary judgment motion                 12/19/2016   1:05:52   1.10
Mtgs with R. Danjuma re finalizing partial summary judgment motion             12/20/2016   1:34:33   1.58
Review/revise brief ISO partial summary judgment                               12/20/2016   0:34:26   0.57

Track down citations and exhibits for partial summary judgment motion          12/20/2016   2:40:48   2.68
                       Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 32 of 138




Legal research re organizational standing                                   12/21/2016   1:26:03   1.43
Draft cover motion for partial summary judgment motion                      12/21/2016   0:21:57   0.37
Mtgs with R. Danjuma re finalizing partial summary judgment motion          12/21/2016   0:18:00   0.30

Track down citations and exhibits for partial summary judgment motion       12/21/2016   0:57:42   0.96

Track down citations and exhibits for partial summary judgment motion       12/21/2016   0:59:42   1.00
Review/revise brief ISO partial summary judgment                            12/22/2016   2:15:27   2.26

Mtgs/calls with R. Danjuma re finalizing partial summary judgment motion    12/22/2016   0:28:02   0.47
Review summary judgment briefs & exhibits filed in Keener case                1/4/2017   1:55:49   1.93
Review/revise motion to compel production                                     1/5/2017   0:19:36   0.33
Review summary judgment briefs & exhibits filed in Keener case                1/6/2017   1:16:43   1.28
Review Keener SJ papers                                                       1/6/2017   0:03:32   0.06
Legal research for motion to compel production                                1/6/2017   0:34:26   0.57
Meet & confer with G Roe re requests for production                           1/6/2017   0:31:44   0.53
Meet & confer f/up call with R Danjuma and A Liu                              1/6/2017   0:18:14   0.30
Mtgs with R. Danjuma re finalizing partial summary judgment motion            1/9/2017   0:19:32   0.33
Mtg with T Stricker re birth certificate request and case status             1/19/2017   0:20:00   0.33
Review/revise for motion to compel production (RFP 6)                        1/22/2017   1:00:58   1.02
Review/revise for motion to compel production (RFP 6); mtg with R
Danjuma re same                                                              1/23/2017   0:31:26   0.52
Draft emails to litigation team re T Stricker birth certificate/ID issues    1/23/2017   0:46:15   0.77

Review opp to partial summary judgment; mtgs with R Danjuma re same          1/30/2017   2:07:55   2.13

Legal research re standing for reply ISO partial summary judgment motion     1/30/2017   0:58:16   0.97
Review J Richman expert report and data                                      1/31/2017   1:55:52   1.93
Mtg with R Danjuma re standing args for reply ISO partial summy judgment
motiono                                                                      1/31/2017   0:28:00   0.47
Mtg with D Ho re rebuttal experts and standing                               1/31/2017   0:42:19   0.71
Draft emails to G Roe re underlying expert data                              1/31/2017   0:20:50   0.35
Legal research re standing args for reply ISO partial summy judgment
motion; mtg with R Danjuma re same                                           1/31/2017   1:17:16   1.29

Legal research re standing for reply ISO partial summary judgment motion     1/31/2017   2:51:27   2.86

Legal research re standing for reply ISO partial summary judgment motion      2/1/2017   0:34:54   0.58
Legal research for reply ISO partial summy judgment motion                    2/2/2017   0:16:07   0.27
Review J Richman expert report                                                2/2/2017   1:02:27   1.04
Call with Dr. Minnite re J Richman report                                     2/3/2017   1:22:40   1.38
Call with Dr. Ansolabehere re rebuttal repoort                                2/3/2017   1:30:00   1.50
Legal research for reply ISO partial summy judgment motion                    2/3/2017   1:33:18   1.56
Mtg with R Danjuma re standing args for reply ISO partial summy judgment
motion                                                                        2/3/2017   0:25:00   0.42
Draft standing section for reply ISO partial summy judgment motion            2/3/2017   2:19:44   2.33
Draft/research standing section for reply ISO partial summy judgment
motion                                                                        2/5/2017   3:10:47   3.18
Draft/research standing section for reply ISO partial summy judgment
motion; mtg with R Danjuma re same                                            2/6/2017   1:35:44   1.60
Draft/research standing section for reply ISO partial summy judgment
motion                                                                        2/6/2017   0:50:01   0.83
Draft/review emails with Dr. Minnite re rebuttal report                       2/7/2017   1:05:25   1.09
Draft/research standing section for reply ISO partial summy judgment
motion                                                                        2/7/2017   0:49:42   0.83
Call with R Danjuma re reply ISO partial summary judgment motion              2/8/2017   0:13:15   0.22
                      Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 33 of 138




Mtg with D Ho re follow-up discovery for rebuttal reports                 2/8/2017   0:25:00   0.42
Draft requests for production                                             2/8/2017   2:29:05   2.48
Draft/research for reply ISO partial summy judgment motion; mtg with R
Danjuma re same                                                           2/8/2017   1:21:41   1.36
Mtg with R Danjuma re reply ISO partial summy judgment motion             2/8/2017   0:30:00   0.50
Draft/research for reply ISO partial summy judgment motion                2/8/2017   5:25:32   5.43
Review new productions from defs                                          2/9/2017   0:56:42   0.95
Call with Dr. Minnite re response to new materials                        2/9/2017   2:24:56   2.42
Mtgs with D Ho re additional expert discovery                            2/10/2017   1:32:00   1.53
Meet & confer with defs re additional discovery                          2/13/2017   0:34:57   0.58
Calls with R Danjuma re reply ISO partial summary judgment motion        2/14/2017   0:22:27   0.37
Review/finalize reply ISO partial summary judgment motion                2/14/2017   3:06:02   3.10
Calls with R Danjuma re reply ISO partial summary judgment motion        2/14/2017   0:48:01   0.80
Review/finalize reply ISO partial summary judgment motion                2/15/2017   4:05:58   4.10
Calls with R Danjuma re reply ISO partial summary judgment motion        2/15/2017   0:10:15   0.17
Review expert materials/other productions from defs                      2/16/2017   4:48:26   4.81

Participate in R Danjuma moot re motion for partial summary judgment     2/16/2017   1:35:33   1.59
Review expert materials/other productions from defs                      2/21/2017   1:16:40   1.28
Call with Dr. Minnite re rebuttal report                                 2/21/2017   1:15:48   1.26
Mtg with R Danjuma re partial summary judgment motion                    2/22/2017   0:27:45   0.46
Review expert materials/other productions from defs                      2/22/2017   0:01:42   0.03
Mtg with R Danjuma re partial summary judgment motion                    2/23/2017   0:49:59   0.83
Review expert materials/other productions from defs                      2/24/2017   0:44:48   0.75
Mtg with R Danjuma re potential questions for partial summry judment
hearing                                                                  2/27/2017   0:16:18   0.27

Participate in R Danjuma moot re motion for partial summary judgment     2/27/2017   3:00:00   3.00
Mtg with R Danjuma re potential questions for partial summry judment
hearing                                                                  2/28/2017   0:28:30   0.48
Review/comment on Dr. Minnite rebuttal report                             3/1/2017   3:08:42   3.15

Participate in R Danjuma moot re motion for partial summary judgment      3/1/2017   1:26:59   1.45
Review/comment on Dr. Minnite rebuttal report                             3/1/2017   0:44:14   0.74
Mtg with R Danjuma re potential questions for partial summry judment
hearing                                                                   3/1/2017   0:51:43   0.86
Call with Dr. Minnite re rebuttal report                                  3/2/2017   1:26:12   1.44

Participate in R Danjuma moot re motion for partial summary judgment      3/3/2017   0:22:00   0.37
Partial summary judgment oral argument                                    3/3/2017   3:15:00   3.25
Review/revise supplemental rogs                                           3/6/2017   0:36:26   0.61
Review expert materials/other productions from defs                       3/6/2017   0:12:43   0.21
Call with Dr. Minnite re rebuttal report                                  3/6/2017   0:24:51   0.41
Review expert materials/other productions from defs                       3/8/2017   0:43:48   0.73
Review expert materials/other productions from defs                      3/12/2017   0:08:53   0.15
Review Drs. Ansolobahere & E. Hersh rebuttal reports                     3/12/2017   0:46:30   0.78
Review expert materials/other productions from defs                      3/13/2017   0:45:16   0.75
Review/comment on Dr. Minnite rebuttal report                            3/13/2017   4:45:31   4.76
Call with Dr. Minnite re rebuttal report/J Richman deposition            3/14/2017   2:09:31   2.16
Review expert materials/other productions from defs                      3/14/2017   0:28:45   0.48
Review/comment on Dr. Ansolabehere's rebuttal report                     3/14/2017   0:33:40   0.56
Review Dr. Minnite's rebuttal report                                     3/14/2017   1:37:37   1.63
Review Dr. Minnite's rebuttal report                                     3/15/2017   3:06:40   3.11
Review Dr. Minnite's report/convo with D Ho re updated spreadsheet       3/15/2017   0:29:00   0.48
Finalize Dr. Minnite's rebuttal report                                   3/15/2017   3:19:25   3.32
Finalize and send rebuttal expert reports                                3/15/2017   0:20:07   0.34
                       Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 34 of 138




Call with D Ha re add'l discovery                                             3/16/2017   0:18:41   0.31
Review documents produced at B Caskey deposition                              3/24/2017   0:19:15   0.32
Prep for Dr. Minnite deposition                                               3/26/2017   2:31:07   2.52
Review new noncitizen registration materials                                  3/27/2017   1:27:10   1.45
Prep for Dr. Minnite deposition                                               3/28/2017   2:47:23   2.79
Prep for Dr. Minnite deposition                                               3/29/2017   3:30:46   3.51
Dr. Minnite Depo prep                                                         3/29/2017   0:04:37   0.08
Call with M Ahrens re naturalization ceremonies                               3/29/2017   0:13:43   0.23
Prep for Dr. Minnite deposition                                               3/30/2017   4:58:56   4.98
Prep for Dr. Minnite deposition                                               3/31/2017   6:20:00   6.33
Review T Lehman noncitizen spreadsheet & underlying records                    4/5/2017   1:52:36   1.88
Review J Richman rebuttal report                                              4/17/2017   0:58:51   0.98
Meeting with D Ho re Richman rebuttal report                                  4/18/2017   0:25:00   0.42
Review J Richman rebuttal report                                              4/18/2017   0:35:27   0.59
Call with Dr. Minnite re J Richman rebuttal report                            4/19/2017   0:45:09   0.75
Review J Richman rebuttal report                                              4/19/2017   0:15:48   0.26
Meeting with D Ho re J Richman rebuttal report                                4/19/2017   0:32:10   0.54
Meeting with D Ho re J Richman rebuttal report                                4/19/2017   0:29:50   0.50
Review J Richman rebuttal report                                              4/19/2017   0:08:31   0.14
Review/revise outline for J Richman deposition                                4/20/2017   4:12:25   4.21
Review/revise Rule 72a response                                                5/1/2017   0:45:36   0.76
Review Dr. Minnite deposition transcript for errata                            5/3/2017   2:39:24   2.66
Coordination call with Keener counsel                                          5/8/2017   0:29:42   0.50
Review/revise fact section for brief ISO summary judgment motion              5/11/2017   2:54:27   2.91
Draft emails re proposed petrial order                                        5/12/2017   0:15:55   0.27
Review draft proposed pretrial order                                          5/13/2017   0:10:45   0.18
Review discovery motion                                                       5/18/2017   0:15:35   0.26
F/up research for motion to reopen                                            5/18/2017   0:19:47   0.33
Meet & confer re pretrial order & confidential dsignations with G Roe, B
Lee & K Kobach and f/up convo with D Ho                                       5/19/2017   0:38:00   0.63
Review/revise motion for sanctions due to failure to comply with discovery
obligations                                                                   5/22/2017   2:30:46   2.51
Meet & confer with G Roe re pretrial order                                    5/26/2017   0:34:19   0.57
Meet & confer with G Roe re pretrial order                                    5/30/2017   0:33:00   0.55
Review/revise pretrial order                                                  5/30/2017   0:51:50   0.86
Call with GR re modifications to draft pretrial order                          6/5/2017   0:10:00   0.17
Review/revise reply ISO motion for sanctions                                  6/19/2017   0:43:30   0.73
Review/revise reply ISO motion for sanctions                                  6/20/2017   1:15:46   1.26
Draft emails to clients re litigation updates                                 6/21/2017   0:24:42   0.41
Review/revise brief ISO summary judgment motion                               6/23/2017   2:14:32   2.24
Legal research for motiono to unseal                                           8/4/2017   0:44:28   0.74
Review/revise von Spakovskyy Daubert motion                                   8/17/2017   4:49:30   4.83
Review/revise reply ISO summary judgment motiion                              8/21/2017   5:19:14   5.32
Review/revise J Richman Daubert motion                                        8/22/2017   1:10:39   1.18
Review/revise reply ISO summary judgment motiion                              8/23/2017   0:25:10   0.42
Review order to unseal                                                        10/5/2017   0:34:28   0.57
Mtgs with R Danjuma re unsealing depositiion                                 10/10/2017   0:41:55   0.70
Mtgs with R Danjuma re unsealing depositiion                                 10/16/2017   0:23:12   0.39
Mtg with R Danjuma re call with Court and other strategic issues             10/23/2017   0:35:00   0.58
Call with R Danjuma re deposition excerpts                                   10/25/2017   0:52:11   0.87
Mtg with R Danjuma re deposition excerpts                                    10/26/2017   0:18:20   0.31
Mtg with D Ho and R Danjuma re trial planning                                 11/8/2017   0:46:00   0.77
Trial planning/prep                                                          12/19/2017   0:34:14   0.57
Review memorandum & order on summary judmgnet                                  1/3/2018   0:52:14   0.87
Mtg with R Danjuma re trial and memorandum & order on summary
judgment                                                                       1/3/2018   0:15:00   0.25
                       Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 35 of 138




Call with S Becker re joint status report                                  1/4/2018   0:24:37   0.41
Mtg with R Danjuma re trial and memorandum & order on summary
judgment                                                                   1/5/2018   0:15:00   0.25
Call with M Ahrens re trial prep                                          1/10/2018   0:30:43   0.51
Compile potential trial exhibiits                                         1/11/2018   1:35:26   1.59

Meet & confer with S Becker re pretrial deadlines & f/up emails re same   1/12/2018   0:35:00   0.58
Trial witness prep and draft master client exam outline                   1/15/2018   4:15:27   4.26
Trial witness prep and draft master client exam outline                   1/16/2018   5:29:10   5.49
Trial testimony pref call with Dr. Minnite                                1/16/2018   1:30:37   1.51
Trial witness prep and draft master client exam outline; other trial
prep/planning                                                             1/17/2018   6:27:23   6.46
Trial witness prep and draft master client exam outline; other trial
prep/planning                                                             1/18/2018   3:18:03   3.30
Mtg with R Danjuma re potential trial exhibits                            1/19/2018   0:20:00   0.33
Trial witness prep and draft master client exam outline; other trial
prep/planning                                                             1/19/2018   1:56:19   1.94
Trial witness prep and draft master client exam outline; other trial
prep/planning                                                             1/21/2018   0:40:31   0.68
Trial witness prep and draft master client exam outline; other trial
prep/planning                                                             1/22/2018   0:43:30   0.73
Review Dr. Minnite Daubert motion                                         1/22/2018   0:23:26   0.39
Trial witness prep and draft master client exam outline; other trial
prep/planning                                                             1/23/2018   3:48:00   3.80
Research/draft opposition to Dr. Minnite Daubert motion                   1/23/2018   2:15:28   2.26
Trial witness prep and draft master client exam outline; other trial
prep/planning                                                             1/24/2018   0:43:38   0.73
Draft proposed findings of fact outline                                   1/24/2018   1:46:22   1.77
Draft deposition designations                                             1/24/2018   0:28:24   0.47
Review/compile proposed trial exhibits                                    1/24/2018   0:43:14   0.72
Trial witness prep and draft master client exam outline; other trial
prep/planning                                                             1/25/2018   0:43:36   0.73
Research/draft opposition to Dr. Minnite Daubert motion                   1/25/2018   2:52:51   2.88
Research/draft opposition to Dr. Minnite Daubert motion                   1/28/2018   4:58:18   4.97
Review trial exhihit list                                                 1/28/2018   0:39:35   0.66
Research/draft opposition to Dr. Minnite Daubert motion                   1/29/2018   9:55:26   9.92
Review trial exhihit list                                                 1/29/2018   0:13:12   0.22
Research/draft opposition to Dr. Minnite Daubert motion                   1/30/2018   6:02:40   6.04
Trial planning/prep                                                       1/30/2018   1:29:42   1.50
Trial planning/prep                                                       1/31/2018   1:25:42   1.43
Draft/revise opposition to Dr. Minnite Daubert motion                     1/31/2018   6:10:17   6.17
Trial prep call with M Ahrens                                              2/1/2018   1:06:40   1.11
Draft/revise opposition to Dr. Minnite Daubert motion                      2/1/2018   2:56:16   2.94
Draft/revise opposition to Dr. Minnite Daubert motion                      2/4/2018   8:38:25   8.64
Draft Dr. Minnite declarationo for Daubert motion opposition               2/5/2018   0:43:33   0.73
Call with Dr. Minnite re Daubert motion opposition                         2/5/2018   1:40:51   1.68
Draft/revise opposition to Dr. Minnite Daubert motion                      2/5/2018   4:49:05   4.82
Draft proposed findings of fact                                            2/6/2018   6:07:55   6.13
Draft proposed findings of fact                                            2/7/2018   1:26:41   1.44
Draft M Ahrens direct exam outline                                         2/7/2018   1:49:15   1.82
Draft proposed findings of fact/conclusions of law                         2/7/2018   1:23:02   1.38
Draft M Ahrens direct exam outline                                         2/8/2018   1:58:48   1.98
Trial prep with M Ahrens                                                   2/8/2018   0:44:03   0.73
Draft proposed findings of fact/conclusions of law                         2/8/2018   0:55:00   0.92
Call with A Liu and T Cordova re T Lehman/Dr. Minnite exhibiits &
testimony                                                                  2/8/2018   1:24:00   1.40
                       Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 36 of 138




Review defs's trial exhibits                                       2/8/2018   2:04:15        2.07
Draft proposed findings of fact/conclusions of law                 2/9/2018   2:56:38        2.94
Review defs's trial exhibits                                       2/9/2018   2:52:40        2.88
Draft M Ahrens direct exam outline                                2/11/2018   5:47:46        5.80
Draft M Ahrens direct exam outline                                2/12/2018   1:01:23        1.02
Review defs's trial exhibits                                      2/12/2018   1:36:46        1.61
Draft deposition designations                                     2/12/2018   1:03:31        1.06
Review defs's trial exhibits                                      2/13/2018   1:56:38        1.94
Draft M Ahrens direct exam outline                                2/13/2018   3:48:30        3.81
Draft Dr. Minnite direct exam outline                             2/14/2018   2:21:16        2.35
Call with Dr. Minnite re trial testimony                          2/15/2018   0:53:07        0.89
Draft M Ahrens direct exam outline                                2/15/2018   0:40:39        0.68
Draft proposed findings of fact                                   2/15/2018   0:13:39        0.23
Trial prep mtg with M Ahrens                                      2/15/2018   5:59:10        5.99
Review/revise other individual clients direct exam outlines       2/16/2018   1:44:39        1.74
Draft Dr. Minnite direct exam outline                             2/16/2018   0:47:53        0.80
Trial prep mtg with Dr. Minnite                                   2/16/2018   3:54:35        3.91
Draft proposed findings of fact                                   2/17/2018   2:35:26        2.59
Mtgs with R Danjuma re proposed findings of fact                  2/18/2018   1:43:14        1.72
Draft Dr. Minnite direct exam outline                             2/18/2018   0:10:31        0.18
Draft proposed findings of fact                                   2/18/2018   4:03:20        4.06
Review various pretrial filings                                   2/19/2018   0:58:51        0.98
Draft proposed findings of fact                                   2/19/2018   2:41:57        2.70
Draft Dr. Minnite direct exam outline                             2/19/2018   4:28:55        4.48
Draft Dr. Minnite direct exam outline                             2/20/2018   8:58:20        8.97
Draft proposed findings of fact                                   2/20/2018   2:33:33        2.56
Draft outline for Dr. Minnite cross exam prep                     2/21/2018   0:56:07        0.94
Trial prep call with Dr. Minnite                                  2/22/2018   1:37:51        1.63
Review/revise other individual clients direct exam outlines       2/22/2018   0:32:09        0.54
Revise M Ahrens direct exam outline                               2/22/2018   0:47:03        0.78
Trial prep call with M Ahrens                                     2/22/2018   2:39:22        2.66
Draft Dr. Minnite direct exam outline                             2/22/2018   7:52:07        7.87
Review various pretrial filings                                   2/22/2018   2:20:21        2.34
Trial prep mtg with Dr. Minnite                                   2/23/2018   7:27:07        7.45
Review T Lehman direct/cross outline                              2/24/2018   0:30:51        0.51
Revise M Ahrens direct exam outline                               2/25/2018   5:16:14        5.27
Trial prep call with M Ahrens                                     2/26/2018   1:43:26        1.72
Draft outline for Dr. Minnite cross exam prep                     2/26/2018   2:02:03        2.03
Trial planning/prep                                               2/27/2018   2:26:57        2.45
Revise Dr. Minnite direct exam outline                            2/27/2018   2:14:02        2.23
Trial planning/prep                                               2/27/2018   3:48:05        3.80
Revise Dr. Minnite direct exam outline                            2/28/2018   9:03:00        9.05
Trial planning/prep                                               2/28/2018   1:23:01        1.38
Trial planning/prep                                                3/1/2018   1:51:15        1.85
Revise M Ahrens direct exam outline                                3/1/2018   1:59:24        1.99
Trial prep with M Ahrens                                           3/1/2018   2:48:57        2.82
Revise Dr. Minnite direct exam outline                             3/1/2018   2:08:40        2.14
Trial planning/prep                                                3/2/2018   3:18:18        3.31
Coordinate/compile exhibit redactions and witness binders          3/2/2018   7:06:55        7.12
Trial prep mtg with M Ahrens                                       3/3/2018   2:27:12        2.45
Trial planning/prep                                                3/3/2018   0:31:55        0.53
Coordinate/compile exhibit redactions and witness binders          3/3/2018   0:36:46        0.61
Revise M Ahrens direct exam outline                                3/3/2018   0:50:51        0.85
Revise M Ahrens direct exam outline                                3/4/2018   1:57:43        1.96
Coordinate/compile exhibit redactions and witness binders          3/4/2018   0:52:26        0.87
Revise Dr. Minnite direct exam outline                             3/4/2018   7:29:38        7.49
                       Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 37 of 138




Trial prep mtg with M Ahrens                                                  3/4/2018    2:22:51    2.38
Trial planning/prep                                                           3/4/2018    0:00:10    0.00
Trial prep sessions with M Ahrens                                             3/4/2018    2:02:34    2.04
Trial prep mtg with Dr. Minnite                                               3/5/2018    2:13:44    2.23
Trial prep mtg with Dr. Minnite                                               3/6/2018    3:30:00    3.50
Trial prep mtgs with M Ahrens and Dr. Minnite                                 3/6/2018    2:30:00    2.50
Revise M Ahrens & Dr. Minnite diredt exam outlines; update witness
binders                                                                       3/6/2018    5:15:00    5.25
Trial prep mtg with Dr. Minnite; other witness prep                           3/7/2018    5:00:00    5.00
Trial prep mtg with Dr. Minnite; revise outline and witness binder            3/8/2018    4:24:00    4.40
Trial prep                                                                   3/10/2018    0:55:00    0.92
Reseach re supplemental disclosures                                          3/11/2018    1:45:00    1.75
Pull trial testimony excerpts for closing statement                          3/15/2018    5:57:21    5.96
Draft emails to clients re trial                                             3/26/2018    0:18:08    0.30
Draft post-trial proposed findings of fact and conclusions of law            3/29/2018    4:54:54    4.92
Draft post-trial proposed findings of fact and conclusions of law            3/30/2018    1:13:28    1.22
Draft post-trial proposed findings of fact and conclusions of law             4/1/2018    4:15:40    4.26
Draft post-trial proposed findings of fact and conclusions of law             4/2/2018   10:58:00   10.97
Draft post-trial proposed findings of fact and conclusions of law             4/3/2018    1:18:16    1.30
Draft post-trial proposed findings of fact and conclusions of law             4/4/2018    4:57:11    4.95
Draft post-trial proposed findings of fact and conclusions of law             4/5/2018    8:16:42    8.28

Mtg with R Danjuma re proposed findings of fact and conclusions of law        4/5/2018    0:55:00    0.92
Draft post-trial proposed findings of fact and conclusions of law             4/6/2018    2:49:56    2.83
Draft post-trial proposed findings of fact and conclusions of law             4/9/2018    2:43:22    2.72
Draft post-trial proposed findings of fact and conclusions of law            4/10/2018    6:47:47    6.80
Draft post-trial proposed findings of fact and conclusions of law            4/11/2018    4:58:50    4.98
Draft post-trial proposed findings of fact and conclusions of law            4/13/2018    2:14:59    2.25
Draft post-trial proposed findings of fact and conclusions of law            4/15/2018    3:26:05    3.43
Draft post-trial proposed findings of fact and conclusions of law            4/16/2018    2:41:03    2.68
Draft post-trial proposed findings of fact and conclusions of law            4/23/2018   11:10:14   11.17
Review court ruling ordering permanent injunction; draft emails to clients
re same; draft emails to litigation team re next steps                       6/18/2018    2:04:00    2.07
Mtg with D Ho re appellate briefing                                          6/19/2018    0:14:34    0.24
Call with M Ahrens re district court ruling                                  6/19/2018    0:09:44    0.16
Compile attorneys' fees                                                      6/19/2018    0:19:27    0.32
Draft emails to clients re court ruling                                      6/19/2018    0:21:13    0.35
investigate potential compliance issues                                      6/20/2018    2:16:00    2.27
Compile measures necessary for permanent injunction compliance               6/20/2018    0:11:39    0.19
Compile measures necessary for permanent injunction compliance               6/20/2018    1:16:50    1.28
Compile measures necessary for permanent injunction compliance; draft
letter re same                                                               6/21/2018    2:05:34    2.09
Compile attorneys' fees                                                      6/22/2018    0:56:05    0.93
Compile measures necessary for permanent injunction compliance; draft
letter re same                                                               6/22/2018    3:23:53    3.40
Call with D Ho and M Johnson re various compliance issues, appeal            6/25/2018    0:33:00    0.55
Compile measures necessary for permanent injunction compliance; draft
letter re same                                                               6/25/2018    5:01:00    5.02
Appellate strategy mtg with D Cole                                           6/26/2018    0:34:00    0.57
Research/draft motion to stay fee petitions until after exhaustion of
appeals                                                                      6/28/2018    2:21:12    2.35
Research/draft motion to stay fee petitions until after exhaustion of
appeals                                                                      6/29/2018    1:39:48    1.66
Call with M Johnson re stayinig fee petition                                 6/29/2018    0:15:00    0.25
Draft emails re staying fee petition                                         6/29/2018    0:28:09    0.47
                        Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 38 of 138




Mtg with R Danjuma re motion to stay fee petitiono; Call with G Roe re
same; finalize motion re same                                                 6/29/2018   0:50:58   0.85
Finalize motion to stay fee petitions until after exhaustion of appeals       6/29/2018   0:33:01   0.55
Draft emails re staying fee petition                                           7/1/2018   0:15:00   0.25
Email/text with G. Roe re motion to stay fees proceedings clarification
email to Court                                                                 7/1/2018   0:20:00   0.33
Draft emails re staying fee petition                                           7/2/2018   0:26:09   0.44

Draft emails/texts with G. Roe re fees motion clarification email to Court     7/2/2018   0:14:18   0.24
Review def's permanent injunction compliance measures response                 7/2/2018   0:31:31   0.53
Draft joint status report on compliance measures                               7/2/2018   2:35:06   2.59
Call with G Roe re compliance measures status report                           7/2/2018   0:52:06   0.87
Draft email to G Roe re compliance measures f/up                               7/2/2018   0:59:23   0.99
Draft joint status report on compliance measures                               7/5/2018   2:47:24   2.79
Review documents from defs for compliance verification                         7/5/2018   0:32:55   0.55
Draft joint status report on compliance measures                               7/6/2018   0:21:34   0.36
Review documents from defs for compliance verification                         7/6/2018   2:15:19   2.26
Draft joint status report on compliance measures                               7/6/2018   1:31:15   1.52
Draft joint status report on compliance measures                               7/7/2018   1:24:00   1.40
Mtg with D Ho and R Danjuma re appeal strategy                                7/10/2018   0:45:58   0.77
Review documents from defs for compliance verification                        7/10/2018   0:30:28   0.51
Review documents from defs for compliance verification                        7/11/2018   0:16:35   0.28
Review documents from defs for compliance verification                        7/12/2018   0:31:16   0.52
Mtg with D Ho & R Danjuma re appeal                                           7/25/2018   0:12:21   0.21
Mtg with D Ho & R Danjuma re appeal brief outline                              8/2/2018   0:30:00   0.50
Review/edit outline for appeal brief                                           8/2/2018   0:25:25   0.42
Review/edit outline for appeal brief                                           8/3/2018   0:28:00   0.47
Review documents for compliance verification; call with individual re
potential compliance iviolation                                               8/10/2018   1:03:09   1.05
Mtg with R Danjuma re appeal brief                                            8/16/2018   0:24:32   0.41
Draft facts/procedural history portions of appellate brief                    8/28/2018   3:16:14   3.27
Draft facts/procedural history portions of appellate brief                     9/3/2018   3:48:34   3.81
Draft facts/procedural history portions of appellate brief                     9/4/2018   1:52:57   1.88
Draft facts/procedural history portions of appellate brief                    9/18/2018   0:49:36   0.83
Draft facts/procedural history portions of appellate brief                    9/19/2018   0:59:53   1.00
Mtg re drafting logistics with R Danjuma                                      9/19/2018   0:26:52   0.45
Draft facts/procedural history portions of appellate brief                    9/20/2018   4:59:22   4.99
Draft NVRA section of legal argument for appellate brief                      9/20/2018   1:33:45   1.56
Draft facts/procedural history portions of appellate brief                    9/21/2018   6:52:01   6.87
Draft NVRA section of legal argument for appellate brief                      9/21/2018   0:29:57   0.50
Draft NVRA section of legal argument for appellate brief                      9/22/2018   0:49:25   0.82
Draft NVRA section of legal argument for appellate brief                      9/26/2018   0:57:03   0.95
Draft NVRA section of legal argument for appellate brief                      9/27/2018   3:26:57   3.45
Draft NVRA section of legal argument for appellate brief                      9/28/2018   0:43:42   0.73
Review appellants' brief                                                      9/28/2018   1:49:25   1.82
Mtg with D Ho re appellants' brief                                            10/1/2018   0:14:14   0.24
Mtg re drafting appellate brief with R Danjuma                                10/1/2018   0:22:24   0.37
Revise appellate brief structure                                              10/2/2018   0:35:07   0.59
Call with Bednasek counsel re coordinating appellate brief                    10/2/2018   0:25:26   0.42
Legal research for appellate brief                                            10/3/2018   0:43:16   0.72
Investigate potential compliance issues                                       10/6/2018   0:41:25   0.69
Call re appellate brief with R Danjuma                                       10/11/2018   0:24:18   0.41
Legal research for appellate brief                                           10/17/2018   0:28:01   0.47
Legal research/draft NVRA section for appellate brief                        10/21/2018   4:06:38   4.11
Mtg with R Danjuma re NVRA claim                                             10/24/2018   0:15:00   0.25
Call with R Danjuma re standing for Anderson-Burdick claim                   10/29/2018   0:08:04   0.13
                       Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 39 of 138




Call with R Danjuma re standing for Anderson-Burdick claim                  10/30/2018   0:38:46      0.65

Mtg re drafting ouutstanding sections of appellate brief with R Danjuma      11/3/2018   0:18:00      0.30
Legal research/draft NVRA section for appellate brief                        11/4/2018   6:06:02      6.10
Mtg with R Danjuma re law of the case, drafting coordination, standing       11/5/2018   0:50:00      0.83
Call with R Danjuma re Anderson-Burdick claim                                11/5/2018   0:05:58      0.10
Legal research/draft NVRA section for appellate brief                        11/5/2018   3:40:12      3.67
Review/edit initial draft of brief                                           11/8/2018   0:59:05      0.98

Finish facts section, address comments in NVRA section of appellate brief   11/12/2018   6:11:55      6.20
Finish facts section, background sections; address comments in NVRA
section of appellate brief                                                  11/13/2018   9:36:06      9.60
Address comments and finish NVRA section of appellate brief                 11/18/2018   2:01:51      2.03
Address comments and finish NVRA section of appellate brief                 11/19/2018   4:12:47      4.21
Address comments and finish NVRA section of appellate brief                 11/20/2018   5:51:41      5.86

Finish facts section, address comments in NVRA section of appellate brief   11/21/2018   2:34:44      2.58
Address comments, streamline facts/background section, and finish NVRA
section of appellate brief                                                  11/21/2018   2:02:47      2.05
Address comments, streamline facts/background section, and finish NVRA
section                                                                     11/23/2018   0:52:04      0.87
Address comments, streamline facts/background section, and finish NVRA
section                                                                     11/24/2018   0:52:59      0.88
Finish pulling record cites for appellate brief                             11/26/2018   0:51:59      0.87
Finish pulling record cites for appellate brief                             11/26/2018   1:10:32      1.18
Participate in D Ho moot for Tenth Circui oral argument                       3/1/2019   1:30:00      1.50
Participate in D Ho moot for Tenth Circui oral argument                       3/7/2019   1:27:13      1.45
Merits appeal oral argument                                                  3/18/2019   2:15:00      2.25
Review Tenth Circuit decision affirming                                      4/29/2020   0:40:00      0.67
Draft emails to clients about Tenth Circuit ruling                           4/29/2020   0:19:15      0.32
Compile attorneys' fees estimate                                             5/12/2020   0:43:52      0.73
Review/revise cert BIO                                                      10/16/2020   2:59:00      2.98
Review/revise cert BIO                                                      10/16/2020   2:38:00      2.63
Draft emails re cert BIO                                                    10/26/2020   0:13:43      0.23
Draft emails re cert BIO                                                    10/27/2020   0:26:52      0.45
Review/revise cert BIO                                                      10/29/2020   1:02:18      1.04
Review/revise cert BIO                                                      10/30/2020   1:47:16      1.79
Draft email to clients re SCOTUS cert denial                                12/14/2020   0:23:47      0.40
Compile hours for fee petition                                              12/14/2020   0:30:46      0.51
Compile hours for fee petition; review time sheets                           1/21/2021   6:30:46      6.51
Compile hours for fee petition; review time sheets                           1/22/2021   1:30:46      1.51
Total                                                                                              1140.20
                 Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 40 of 138




                                            Fish v. Kobach, No. 16-2105
                                  R. Orion Danjuma: 2015 - 2021 Hours; Fees Reply

Project/Time entry                                                           Start date Time (h) Time (decimal)
Correspondence                                                                11/18/2015 0:07:00           0.12
Discuss expert reports with S. Lakin                                          11/18/2015 0:17:00           0.28
Correspondence                                                                11/19/2015 0:05:00           0.08
Call with A. Liu to discuss PI brief                                          11/20/2015 0:25:50           0.43
Discuss status of Kansas case with S. Lakin and S. Young                      11/20/2015 0:29:00           0.48
Review background memos case law on preemption                                11/20/2015 1:14:05           1.23
Correspondence                                                                11/20/2015 0:45:03           0.75
Talk to S. Lakin about contacting Secretary of State's office                 11/23/2015 0:12:02           0.20
Review correspondence                                                         11/23/2015 0:07:00           0.12
Correspondence regarding contact with KS SoS's office                         11/23/2015 0:25:00           0.42
Call with Doug Bonney of ACLU of KS                                           11/25/2015 0:18:02           0.30
correspondence                                                                11/25/2015 0:30:00           0.50
Call McDonald expert                                                          11/30/2015 0:57:00           0.95
Discuss privilege issues with expert comms with R. Goodman                    11/30/2015 0:09:00           0.15
correspondence with team                                                      11/30/2015 0:13:03           0.22
Correspondence with new experts Mcdonald and Stewart                          11/30/2015 1:02:51           1.05
Correspondence with team regarding proof of cit issue.                        11/30/2015 0:23:00           0.38
Review notice letter.                                                          12/1/2015 0:18:00           0.30
Discuss status of experts with S. Lakin and S. Young                           12/1/2015 0:24:00           0.40
Prep consultancy agreement and correspondence with Mcdonald                    12/1/2015 0:35:20           0.59
Send PI examples to briefing team.                                             12/1/2015 0:17:25           0.29
Correspondence with McDonald and Dale Ho re: contract                          12/2/2015 0:21:43           0.36
Review notice letter                                                           12/2/2015 0:38:27           0.64
Followup call to S. Lakin and email to KS team re requesting suspense list     12/2/2015 0:14:01           0.23
Correspondence with S. Lakin re: meeting                                       12/2/2015 0:03:00           0.05
Calls with Prof McDonald                                                       12/3/2015 0:37:02           0.62
Correspondence                                                                 12/3/2015 0:45:00           0.75
research and Send cases to PI team on irrep harm                               12/4/2015 0:31:04           0.52
Call with A. Liu re: complaint                                                 12/4/2015 0:25:02           0.42
Calls with Prof McDonald                                                       12/4/2015 0:31:01           0.52
Email D. Ho re: convo with Prof. McDonald                                      12/5/2015 0:34:46           0.58
Conversation with S. Lakin about Minettie, correspondence, and
conversation with D. ladin about expert contacts with rep'd parties           12/8/2015   0:52:00          0.87
Research and draft PI                                                         12/9/2015   2:25:00          2.42
Status check on Minettie with S. Lakin                                        12/9/2015   0:25:00          0.42
Research and draft PI                                                        12/11/2015   2:30:00          2.50
Research and draft PI                                                        12/14/2015   4:30:01          4.50
Call with M. McDonald, discussion with S. Lakin, correspondence to group
regarding suspense list.                                                     12/15/2015   0:52:00          0.87
Research and draft PI                                                        12/15/2015   1:37:00          1.62
Call with M. McDonald to discuss data on the list.                           12/16/2015   0:32:00          0.53
Research and draft PI                                                        12/16/2015   0:27:41          0.46
Correspondence                                                               12/16/2015   0:55:00          0.92
Correspondence                                                               12/17/2015   0:40:00          0.67
Research and draft PI                                                        12/17/2015   2:37:49          2.63
Research and draft PI, conversation with Dale Ho.                            12/17/2015   0:52:10          0.87
Research and write Preliminary Injunction brief                                1/4/2016   3:30:00          3.50
                Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 41 of 138




Research Preliminary Injunction brief. .5 call with Prof. McDonald.
Correspondence (.7).                                                            1/4/2016    2:20:00    2.33
Research and write Preliminary Injunction brief                                 1/5/2016    6:21:27    6.36
Research and write Preliminary Injunction brief                                1/13/2016    4:29:00    4.48
Research and write Preliminary Injunction brief                                1/14/2016    7:10:00    7.17
Research and write Preliminary Injunction brief                                1/15/2016    3:17:00    3.28
Research and write Preliminary Injunction brief                                1/16/2016   11:12:00   11.20
Research and write Preliminary Injunction brief                                1/17/2016    7:43:00    7.72
Research and write Preliminary Injunction brief                                1/18/2016    1:19:00    1.32
revise complaint                                                               1/20/2016    2:25:00    2.42
Research and write Preliminary Injunction brief                                1/20/2016   12:09:00   12.15
revise complaint                                                               1/22/2016    2:14:00    2.23
Research and write Preliminary Injunction brief                                1/23/2016   14:35:00   14.58
Draft memo gauging strength of claims                                          1/24/2016    2:09:00    2.15
Research and write Preliminary Injunction brief                                1/24/2016    3:18:00    3.30
Research and write Preliminary Injunction brief                                1/25/2016    9:11:00    9.18
Write memo to team regarding plaintiffs core claims                            1/25/2016    1:39:00    1.65
Incorporate edits to PI brief                                                   2/3/2016    2:14:00    2.23
Incorporate edits to PI brief                                                   2/8/2016    6:45:00    6.75
Incorporate edits to PI brief                                                   2/9/2016    5:01:00    5.02
Edit PI brief                                                                  2/14/2016    4:52:00    4.87
Edit Pi Brief                                                                  2/15/2016    2:43:00    2.72
Revise class cert brief                                                        2/15/2016    2:36:00    2.60
Review McDonald expert report                                                  2/18/2016    2:49:00    2.82
Review Minnite expert report                                                   2/24/2016    3:54:00    3.90
Edit PI brief and associated filings                                           2/24/2016    7:07:00    7.12
Edit PI brief and associated filings                                           2/25/2016   11:19:00   11.32
Edit and finalize PI brief and associated filings                              2/26/2016    5:11:00    5.18
Edit and finalize PI brief and associated filings                              2/27/2016    3:09:00    3.15
Discuss including 26th amendment claim with S. Hinger                           3/2/2016    0:15:00    0.25
Review initial disclosures and potential discovery                              3/2/2016    0:33:00    0.55
Correspondence re: discovery and case calendar                                  3/2/2016    0:36:00    0.60
Revise potential disco requests and discuss with D. Ho.                         3/3/2016    0:52:00    0.87
Correspondence                                                                  3/3/2016    0:35:00    0.58
Correspondence and review of discovery telephonic with D. Ho.                   3/4/2016    1:10:00    1.17
draft amended complaint                                                        3/11/2016    0:43:00    0.72
draft amended complaint and research news about Kobach discriminatory
registration of in-state individuals                                           3/12/2016    4:42:15    4.70
Correspondence                                                                 3/14/2016    0:14:00    0.23
Follow up call re: amended complaint and discovery                             3/14/2016    0:37:00    0.62
Review edits to amended complaint                                              3/14/2016    0:27:00    0.45
draft amended complaint to add new class, team correspondence re: am
complaint, call with N. Steiner to discuss edits to complaint, conversation
with J. Ebenstein re: class definition. Call with A Liu and R. Waldman.        3/15/2016    3:38:12    3.64
draft amended complaint                                                        3/15/2016    1:47:28    1.79
compile Caskey affidavits for everyone and send email correspondence.          3/15/2016    0:20:48    0.35
Review protective order. Correspondence re: Magistrates joint report.
Review joint report.                                                           3/22/2016    1:36:25    1.61
Review and edit amended class cert brief. Research relation back issue. Call
Jennie Pasquarella to discuss                                                  3/23/2016    2:10:47    2.18
                 Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 42 of 138




Research effect of gender based discrimination under 19th amendment in
relation to claim in amended complaint                                          3/23/2016   0:41:01   0.68
Review rog responses and correspond with team on discovery                      3/24/2016   1:05:00   1.08
Correspondence with Dale re: class cert and discovery for expert reports        3/25/2016   1:05:00   1.08
correspondence with Garret Roe and team regarding objections on PO              3/25/2016   0:55:00   0.92
Review class cert brief and correspond with Rebecca and Angela                  3/25/2016   0:01:45   0.03
Call with Mcdonald re: defs objections on PO                                    3/25/2016   0:36:00   0.60
Review and edit class cert brief. Call with A Liu and R Waldman re class cert
on 2nd class. Conversation with D. Ho re class cert on 2nd class. Discuss
class cert with Omar Jadwat and Hayley Horowitz.                                3/28/2016   3:53:00   3.88
Discuss anticipated Defendants anticipated arguments with S Lakin               3/29/2016   0:24:00   0.40
Read responses to PI motion from defendants                                     3/29/2016   2:40:00   2.67
Research on class cert                                                          3/29/2016   0:45:02   0.75
Correspondence regarding protective order with expert and his signing
exhibit A                                                                       3/29/2016   0:28:00   0.47
Correspondence regarding protective order                                       3/29/2016   0:52:00   0.87
Call with M Brinckerhoff of ECBA to discuss class actions issues                3/29/2016   0:55:00   0.92
Meet with D ho to discuss outline for reply brief                               3/30/2016   0:38:00   0.63
Review declarations                                                             3/30/2016   0:09:01   0.15
Correspondence regarding brief and upcoming deadlines                           3/30/2016   0:12:00   0.20
discuss brief and class cert issues with D. Ho                                  3/30/2016   0:19:00   0.32
Correspondence with co counsel about class cert                                 3/30/2016   0:37:00   0.62
review defendants briefs and prep reply outline                                 3/30/2016   3:47:00   3.78
Correspondence with dale and defendants regarding mcdonalds signed
protective order                                                                3/30/2016   0:07:01   0.12
review MTD filings                                                              3/31/2016   0:11:02   0.18
Correspondence                                                                  3/31/2016   0:35:00   0.58
review class cert brief                                                         3/31/2016   0:42:00   0.70
review defendants briefs and prep reply outline                                 3/31/2016   6:19:01   6.32
Discuss PoC and voter ID case with Sophia at lunch                              3/31/2016   0:18:00   0.30
Email correspondence                                                             4/1/2016   1:17:00   1.28
review class cert brief and correspond with team. Short meeting with Dale
20 mins to discuss reply brief too.                                              4/1/2016   2:41:17   2.69
review MTD filings                                                               4/1/2016   0:14:03   0.23
Discuss reply brief with VRP team at lunch                                       4/1/2016   0:33:00   0.55
Review D. Ho notes on reply outline                                              4/1/2016   0:22:01   0.37
Attempt to set up remote access                                                  4/2/2016   0:30:14   0.50
get magistrates scheduling order from docket and review. correspond with
team.                                                                            4/2/2016   0:27:10   0.45
Email Doug Bonney about drafting portion of reply                                4/2/2016   0:22:00   0.37
Draft reply                                                                      4/3/2016   0:47:00   0.78
review class cert brief draft                                                    4/3/2016   0:31:12   0.52
Email/call opposing counsel regarding codes used in materials sent               4/4/2016   0:17:18   0.29
Call Michael McDonald and and discuss data for supp exp report. Email
correspondence subsequent.                                                       4/4/2016   1:06:12   1.10
Email Angela and call Sophia about Stricker. Call Angela                         4/4/2016   0:24:00   0.40
Draft reply                                                                      4/4/2016   4:16:15   4.27
question on class cert and irreparable harm with Dror and Brian Hauss            4/4/2016   0:24:00   0.40
reply brief and depo prep                                                        4/4/2016   1:05:23   1.09
Call Michael Tan to discuss raising irrep harm issues about class in reply
before certification of class                                                    4/4/2016   0:29:03   0.48
                 Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 43 of 138




Final proof editing and filing of class cert motion                               4/5/2016    0:46:02    0.77
Download and review PILF brief. correspondence.                                   4/5/2016    0:25:00    0.42
Review and edit opp to motion to stay and file.                                   4/5/2016    4:52:35    4.88
Moot Dale for oral argument on PI                                                 4/5/2016    1:45:00    1.75
Correspondence re: class cert and opp to mot to stay. Prep for 30b6
deposition of Caskey                                                              4/6/2016    0:36:00    0.60
Draft PI reply                                                                    4/6/2016    0:14:45    0.25
Draft PI reply                                                                    4/7/2016    6:03:39    6.06
call with M. McDonald                                                             4/7/2016    0:36:14    0.60
Draft PI reply                                                                    4/8/2016   13:21:33   13.36
Draft PI reply                                                                    4/9/2016   14:51:16   14.85
Draft PI reply                                                                   4/10/2016   18:09:29   18.16
Draft PI reply                                                                   4/11/2016   16:44:37   16.74
Draft PI reply                                                                   4/12/2016   17:02:25   17.04
Moot of Dale and prepare exhibit binders and print out documents for
hearing.                                                                         4/13/2016    2:51:00    2.85
resolve filing redacted docs on the record with Molly and courtroom deputy.
Email Garret regarding clarifying the docket record.                             4/15/2016    0:59:14    0.99
Email Garret and Kobach regarding missing exhibits and filling under seal        4/18/2016    0:47:21    0.79
review PI merits briefing.                                                       4/19/2016    0:40:20    0.67
Review and revise opposition to MTD in Fish v. Kobach                            4/19/2016    2:56:20    2.94
correspondence and check class cert hearing schedule                             4/19/2016    0:19:30    0.33
Revise Opp to MTD                                                                4/20/2016    1:36:00    1.60
Call Garret Roe to discuss filing of Opp to PI                                   4/20/2016    0:10:44    0.18

Correspondence, orchestrate filing, review MTD, review supplemental brief        4/21/2016    3:47:00    3.78
Review Keener opp to Kobach MTD                                                  4/22/2016    0:39:57    0.67
Correspond/call experts and Garret Roe regarding extending expert
disclosure deadline.                                                              5/2/2016    0:38:00    0.63
Correspondence, review+edit protective order, orchestrate filing                  5/2/2016    3:55:00    3.92
Mag call, depo prep, correspondence, research regarding depos, review
discovery, contact general counsel regarding privilege issues                     5/3/2016    0:07:22    0.12
correspondend and research regarding class cert standing                         5/12/2016    1:10:00    1.17
read north carolina McCrory opinion. research. write response letter to
Kobach's notice supplemental authority. case correspondence.                     5/13/2016    8:51:32    8.86
Compose new Requests for Admission                                               5/14/2016    3:07:05    3.12
Correspondence. Review RFAs and edits to response letter to notice of
supplemental authority                                                           5/14/2016    0:42:00    0.70
Read Kobach reply to MTD                                                         5/14/2016    0:32:00    0.53
revise opp to motion for stay. Correspondence.                                   5/31/2016    0:56:20    0.94
Correspondence, travel plans for expert depositions, prep for session with
Michael McDonald. Depo prep with McDonald 2 hours.                               5/31/2016    6:07:36    6.13
revise opp to motion to stay                                                      6/1/2016    3:20:47    3.35
Meet with Prof. McDonald and prep for deposition                                  6/2/2016    1:44:00    1.73
defend deposition of McDonald in Gainesville                                      6/3/2016    8:25:00    8.42
Correspondence                                                                    6/4/2016    0:47:00    0.78
Call R. Waldman to talk about class cert                                          6/6/2016    0:40:00    0.67

Review class cert brief. Talk to Omar about motion to strike at Tenth Circuit.    6/6/2016    3:37:31    3.63
Correspondence and travel logistics for Kansas class cert hearing and depo of
Caskey                                                                            6/7/2016    1:52:01    1.87
                 Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 44 of 138




review stay opp. talk to Dale about posture of Tenth Circuit briefing.           6/8/2016   0:23:35   0.39
Correspondence and Review 10th Circuit docket activity                           6/8/2016   0:14:00   0.23
Phone call with Keener plaintiffs and R. Waldman re: class cert and Caskey
depo                                                                             6/8/2016   0:29:00   0.48
Correspondence re: expedited briefing                                            6/8/2016   0:22:00   0.37
Correspondence                                                                   6/9/2016   0:55:00   0.92

discuss class certification and mootness issues with Michael tan and S. Lakin   6/16/2016   0:57:00   0.95
Review motion to consolidate appeals and file                                   6/20/2016   1:35:06   1.59
Rog responses                                                                   6/20/2016   6:18:44   6.31
Call with S. Lakin regarding discovery                                          6/20/2016   0:35:02   0.58
additional calls with S Lakin about League answers to rogs                      6/20/2016   0:47:09   0.79
draft opposition to word count                                                  6/21/2016   3:41:39   3.69
correspondence and filing of opp to increased word count in 10th circ.          6/22/2016   2:27:00   2.45
Review Kobach's Tenth Circuit brief, Dale's draft, and discuss with Dale and
Sophia and intern                                                                7/5/2016   3:55:00   3.92
Call with Sophia and correspondence to Gainsville reporters regarding
McDonald transcript                                                              7/6/2016   0:14:04   0.23
Revise Tenth Circ response breif                                                 7/6/2016   2:22:06   2.37
discuss motion to strike and issues with the record with L Rowland S Lakin
and M Rugg                                                                       7/6/2016   0:47:00   0.78
Revise Tenth Circ response brief and research motion to strike extra record
material in ct of appeals                                                        7/7/2016   5:42:42   5.71
Revise Tenth Circuit brief                                                      7/10/2016   9:56:00   9.93
Draft motion to strike and correct the appellate record                         7/11/2016   6:35:00   6.58
incorporate edits and finalize motion to strike and correct the appellate
record                                                                          7/12/2016   4:43:00   4.72
Incorporate edits to Tenth Circuit brief and revise                             7/14/2016   9:29:00   9.48
Research cases cited by Defendant in 10th circuit opening brief and prepare
distinguishing paragraphs                                                       7/15/2016   3:43:00   3.72
Correspondece re: distinguishing cases cited by Defendant                       7/16/2016   1:32:00   1.53
Review Tenth Circuit draft response brief                                       7/18/2016   2:15:00   2.25
converesation with Dale and correspondence with team on reponse to
Defendants' motion to supplement the record                                     7/19/2016   0:46:00   0.77
Reesarch and draft opposition to Defendants motion to supplement the
record                                                                          7/19/2016   7:32:00   7.53
Draft opposition to Defendants' motion to supplement the record                 7/20/2016   4:37:00   4.62
Revise and edit Tenth Circuit brief                                             7/20/2016   4:48:00   4.80
Correspondence with Dale and final edits to Tenth Circuit brief                 7/21/2016   3:19:00   3.32
Review Defendants' reply brief                                                  7/29/2016   1:48:00   1.80
Prep moot questions and Dale moot                                                8/5/2016   2:43:22   2.72
Write out additional moot question for Dale. research cases cited by Kobach
in reply                                                                         8/5/2016   0:50:37   0.84
read/edit to 28(j) letter.                                                       8/8/2016   0:14:01   0.23
Correspondence with D Bonney regarding voting status of Fish and
Hutchison                                                                        8/8/2016   0:05:00   0.08
phone call with SLL about Kobach not registering voters                          8/9/2016   0:48:00   0.80
Call correspondence with S Pevar about modifying injunctions                    8/10/2016   0:35:00   0.58
research on modifying injunctions                                               8/10/2016   0:30:00   0.50
research on online DMV applications under the NVRA                              8/11/2016   3:55:00   3.92
Discuss provisional ballots and other KS election related issues with SLL       8/11/2016   0:37:00   0.62
                 Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 45 of 138




write memo on online DMV transactions                                         8/11/2016   0:31:21    0.52
Think of other moot questions for Dale                                        8/14/2016   0:36:00    0.60
research provisional ballots and other modification of PI sisues              8/15/2016   2:35:00    2.58
research provisional ballots and other modification of PI issues and write
memo to circulate to team                                                     8/16/2016   6:59:40    6.99
additional correspondence regarding the memo                                  8/16/2016   0:42:00    0.70
Correspondence and research write additional questions for Dale               8/17/2016   0:55:00    0.92
prep for and attend 10th Circuit argument                                     8/22/2016   1:45:00    1.75
Research contempt motions                                                     8/25/2016   2:10:00    2.17
correspondence and discussion of Robinson's granting of MTD                   8/29/2016   1:20:00    1.33
review and edit response to Cox's frivolous motion for sanctions              8/29/2016   0:28:01    0.47
correspondence and review chart                                               8/31/2016   0:19:28    0.32
contempt motion                                                                9/1/2016   0:38:00    0.63
contempt motion                                                                9/5/2016   3:59:36    3.99
contempt motion - letter                                                       9/6/2016   6:20:54    6.35
contempt motion - letter - finalize edits                                      9/7/2016   1:49:42    1.83
contempt motion                                                                9/7/2016   0:38:11    0.64
correspondence                                                                 9/7/2016   0:19:03    0.32
correspondence                                                                 9/9/2016   0:38:00    0.63
correspondence                                                                9/10/2016   0:24:00    0.40
revise 28j letter and correspondence                                          9/11/2016   1:40:00    1.67
revise 28j letter                                                             9/12/2016   0:28:02    0.47

email, texts, and correspondence regarding status conference and contempt     9/14/2016 1:20:00      1.33
Draft memo ISO motion to enforce preliminary injunction                       9/18/2016 4:19:00      4.32
write Memo ISO motion to enforce PI                                           9/19/2016 11:32:00    11.53
Prepare memo on Motion to Enforce preliminary injunction in Kansas.           9/20/2016 3:22:00      3.37
write Memo ISO motion to enforce PI                                           9/20/2016 7:43:00      7.72
write Memo ISO motion to enforce PI                                           9/21/2016 6:36:00      6.60
Incorporate edits and revise Memo ISO motion to enforce PI                    9/22/2016 9:18:00      9.30
Revise and finalize motion to enforce PI                                      9/23/2016 5:23:00      5.38
Prepare oral argument notes for argument on contempt motion                   9/26/2016 2:14:00      2.23
email regarding disco dispute re lehman privilege                             9/26/2016 0:27:00      0.45
Prepare oral argument notes for argument on contempt motion                   9/27/2016 1:49:00      1.82
Correspondence with team and meeting with Dale re: contempt motion            9/27/2016 2:47:00      2.78
Correspondence with team and opposing counsel re: draft of proposed joint
motion re: settlement of contempt issue                                       9/28/2016   2:58:00    2.97
Oral arg prep, Calls with Kobach's office and team meeting re: contempt
motion                                                                        9/28/2016   3:27:00    3.45
correspondence re: negotiations with defense counsel over contempt and
prep for hearing before district court                                        9/29/2016   2:20:00    2.33
prep for hearing with district court on interim agreement                     10/5/2016   0:47:00    0.78
hearing with district court on interim agreement for registered voters        10/5/2016   0:29:00    0.48
read 10th circuit decision affirming PI                                      10/19/2016   1:42:00    1.70
discuss motion to reopen with SLL                                            10/24/2016   0:20:00    0.33
Edit and revise opp to motion to reopen discovery                            10/25/2016   2:15:00    2.25
review pretrial order and discuss case status with SLL                       10/26/2016   2:35:02    2.58
Correspondence and research and conversation with DH re amending
complaint                                                                     11/2/2016 1:22:00      1.37
research and write P&I MSJ                                                   11/19/2016 4:30:00      4.50
research and write P&I MSJ                                                   11/20/2016 18:39:00    18.65
                Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 46 of 138




partial SJ brief                                                              12/5/2016    2:00:00    2.00
partial SJ brief                                                              12/5/2016    0:33:51    0.56
partial SJ brief                                                              12/5/2016    0:28:16    0.47
partial SJ brief                                                              12/5/2016    0:58:52    0.98
partial SJ brief                                                              12/6/2016    5:22:00    5.37
partial SJ brief                                                              12/8/2016    4:24:06    4.40
partial SJ brief                                                              12/8/2016    0:59:17    0.99
partial SJ brief                                                              12/8/2016    1:31:00    1.52
partial SJ brief                                                              12/8/2016    0:38:48    0.65
partial SJ brief                                                              12/8/2016    1:00:02    1.00
partial SJ brief                                                              12/8/2016    1:51:27    1.86
partial SJ brief                                                              12/9/2016    3:26:17    3.44
partial SJ brief                                                              12/9/2016    4:40:23    4.67
partial SJ brief                                                              12/9/2016    2:52:55    2.88
partial SJ brief                                                             12/15/2016    7:11:00    7.18
partial SJ brief                                                             12/16/2016   12:14:00   12.23
partial SJ brief                                                             12/17/2016   14:41:00   14.68
partial SJ brief                                                             12/18/2016    7:53:00    7.88
partial SJ brief                                                             12/19/2016    9:42:00    9.70
partial SJ brief and incorporate edits                                       12/20/2016    7:18:00    7.30
partial SJ brief and incorporate edits                                       12/21/2016   11:14:00   11.23
Finalize partial SJ brief                                                    12/22/2016   10:54:00   10.90
Review reply briefing in Bednasek MSJ                                         1/21/2017       2:32    2.53
motion to compel re: draft NVRA amendments                                    1/22/2017       9:55    9.92
revise and incorporate team edits for motion to compel docs re: draft NVRA
amendments, prepare for filing                                                1/23/2017     12:18    12.30
Motion to consolidate/oral arg                                                1/24/2017      9:29     9.48
Motion for Partial summary jugdment reply                                      2/6/2017      4:35     4.58
Motion for extension of time for partial summary judgment reply                2/7/2017      1:22     1.37
Partial summary judgment reply                                                 2/7/2017      6:33     6.55
Partial summary judgment reply                                                 2/8/2017      8:19     8.32
Partial summary judgment reply                                                 2/9/2017      7:43     7.72
Partial summary judgment reply                                                2/10/2017     12:31    12.52
Partial summary judgment reply                                                2/11/2017      5:14     5.23
Partial summary judgment reply                                                2/12/2017     15:17    15.28
Partial summary judgment reply                                                2/13/2017     18:11    18.18
Partial summary judgment reply                                                2/14/2017     12:14    12.23
Partial summary judgment reply                                                2/15/2017     14:47    14.78
motion to compel editing/revision                                             2/20/2017      3:20     3.33
email Daphne Ha re: edits                                                     2/20/2017      0:22     0.37
motion to compel editing/revision                                             2/21/2017     15:40    15.67
oral arg prep, talk with colleagues                                           2/22/2017      3:34     3.57
oral arg prep                                                                 2/23/2017      3:11     3.18
oral arg prep                                                                 2/24/2017      8:19     8.32
oral arg prep                                                                 2/25/2017      3:44     3.73
oral arg prep                                                                 2/27/2017      5:12     5.20
Moot with Dechert for partial SJ hearing                                      2/27/2017      1:00     1.00
oral arg prep                                                                 2/28/2017      4:09     4.15
oral arg prep                                                                  3/1/2017      6:22     6.37
Moot with ACLU colleagues for partial SJ hearing                               3/1/2017      1:27     1.45
oral arg prep                                                                  3/2/2017      6:19     6.32
                 Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 47 of 138




Hearing on motion for partial SJ                                                     3/3/2017     3:07     3.12
Review Judge O'Hara order on motion to compel                                        4/6/2017     0:39     0.65
Draft letter to Judge O'Hara re: Kobach response letter re: unredacted
production and circulate to team, incorporate edits                                  4/6/2017     0:32     0.53
Read O'Hara order on motion to compel, part 2                                       4/17/2017     1:11     1.18
Review Defendants brief appealing O'Hara order on motion to compel                  4/26/2017     0:48     0.80
Write brief in opp to Rule 72 appeal of O'Hara order                                4/28/2017     9:17     9.28
Brief in opp to Rule 72 appeal of O'Hara order                                      4/29/2017     2:11     2.18
Brief in opp to Rule 72 appeal of O'Hara order                                      4/30/2017     0:51     0.85
Edit brief in opp to Rule 72 appeal of O'Hara order                                  5/1/2017     3:18     3.30
Write sanctions mot and reopen disco                                                5/16/2017     2:12     2.20
Write sanctions mot and reopen disco                                                5/17/2017     5:35     5.58
Look for info on reopening disco in fish and talk to Dale about motion              5/18/2017     1:12     1.20
edit mot for sanctions                                                              5/22/2017     3:32     3.53
Edit motion for Pls opening summary judgment brief                                  6/12/2017     6:19     6.32
mot sanctions reply                                                                 6/16/2017     5:35     5.58
mot sanctions reply                                                                 6/17/2017     8:19     8.32
mot sanctions reply                                                                 6/18/2017    11:21    11.35
revise mot sanctions reply                                                          6/19/2017     4:53     4.88
Edit mot sanctions reply                                                            6/20/2017    14:48    14.80
research and write opp to Def's Rule 72a. Related correspondence                    7/10/2017     6:23     6.38
Finalize and file opp to Def's Rule 72a. Correspondence related to filing
under seal                                                                          7/12/2017     2:37     2.62
Research and write motion to unseal summary judgment documents,
correspondence with defendant regarding various sealed documents                    7/13/2017     9:14     9.23
Finalize filing of motion to seal and summary judgment motions                      7/14/2017     7:56     7.93
Review and revise depo outline, research privilege issues, and prepare for
deposition of Kris Kobah                                                             8/2/2017     3:14     3.23
Research and write reply in support of motion to unseal                              8/9/2017     4:38     4.63
Reply brief in support of motion to unseal                                          8/10/2017     9:14     9.23
Finalize reply brief in support of motion to unseal                                 8/11/2017    14:56    14.93
edits to msj reply/opp                                                              8/22/2017    12:20    12.33
edits to msj reply/opp                                                              8/24/2017     5:14     5.23
finalize edits to msj reply/opp brief and call with Garrett Roe re: filing under
seal                                                                                8/25/2017     1:42     1.70
Review court order directing unsealing of motions for summary judgment
documents                                                                           10/5/2017     0:38     0.63
Brief in support of unsealing of deposition                                        10/19/2017     4:34     4.57
Prepare case research and oral argument notes for conference with the
court on unsealing the deposition                                                  10/24/2017     3:19     3.32
Review pages of Kobach deposition transcript for unsealing                         10/25/2017     4:33     4.55
Review/edit draft of November letter to Garrett Roe (.9 hours).
Conversation with Sophia Lakin re: draft letter (.5). Correspondence re:
draft letter (.3).                                                                  11/8/2017      1:40    1.67
Call with A Liu and Tharuni re: McDonald and Camarota examination                   1/29/2018   1:00:00    1.00
Call with A Liu S Lakin R Waldman and others re: direct exam of plaintiffs          1/31/2018   1:26:00    1.43
Review edit proposed findings of fact conclusions of law                             2/5/2018   1:14:00    1.23
Call with Stricker in advance of trial                                               2/5/2018   1:00:00    1.00
review minnite brief daubert                                                         2/5/2018   1:22:00    1.37
Review edit proposed findings of fact conclusions of law                             2/6/2018   1:00:00    1.00
Review edit proposed findings of fact conclusions of law                             2/8/2018   2:50:00    2.83
                 Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 48 of 138




Call with Stricker in advance of trial                                             2/8/2018 0:17:00      0.28
Review edit proposed findings of fact conclusions of law                           2/8/2018 6:25:00      6.42
Review edit proposed findings of fact conclusions of law                           2/9/2018 12:22:00    12.37
Enter objections to Def exhibits-discuss objections with Alexa Kobi Molinas, S
Lakin and D Ho                                                                     2/9/2018   0:30:00    0.50
Review edit proposed findings of fact conclusions of law                           2/9/2018   1:14:00    1.23
Enter objections to Def exhibits-discuss objections with Alexa Kobi Molinas, S
Lakin and D Ho                                                                     2/9/2018   0:55:00    0.92
Correspondence re: exhibits/filings for about an hour                             2/10/2018   1:00:00    1.00
Read depo transcripts of witnesses                                                2/11/2018   2:30:00    2.50
Call with Michael McDonald re: trial prep                                         2/12/2018   0:55:00    0.92
Call with Burt Keplinger re: bench trial before Robinson                          2/12/2018   0:35:00    0.58
Correspondence re: burt keplinger                                                 2/12/2018   0:20:00    0.33
review mcferon motion                                                             2/12/2018   0:40:00    0.67
Prep for witness preparation with Stricker                                        2/13/2018   2:19:00    2.32

Review Stricker depo transcript and prepare for witness prep with Stricker        2/14/2018   1:53:00    1.88
Review Stricker records, prep direct examination outline, and meet with
Stricker for testimony prep                                                       2/15/2018   3:49:00    3.82
motion in limine nvra amends                                                      2/17/2018   1:00:00    1.00
motion in limine nvra amends                                                      2/18/2018   1:18:00    1.30
motion in limine nvra amends                                                      2/18/2018   1:10:59    1.18
motion in limine nvra amends                                                      2/18/2018   2:01:55    2.03
motion in limine nvra amends                                                      2/18/2018   0:04:26    0.07
Edit PFOF                                                                         2/18/2018   0:22:59    0.38
Edit PFOF. Call with Sophia Lakin (for 1.0 hours)                                 2/18/2018   5:19:06    5.32
motion in limine nvra amends                                                      2/19/2018   2:09:15    2.15
email Neil and team regarding PFOF                                                2/19/2018   0:46:24    0.77
motion in limine nvra amends                                                      2/19/2018   4:08:59    4.15
motion in limine nvra amends                                                      2/19/2018   1:59:00    1.98
motion in limine nvra amends                                                      2/19/2018   3:36:06    3.60
finalize proposed findings of fact conclusion of law. Finalize motion in limine
re: nvra amendments.                                                              2/20/2018 18:18:00    17.30
correspondence calls various with mcdonald etc                                    2/22/2018 0:45:00      0.75
review mcferron excerpts and refiling email with the court                        2/22/2018 2:16:00      2.27

Review Camarota outline and prepare McDonald direct examination outline           2/23/2018   4:39:00    4.65
Review expert reports and prepare outlines for McDonald and Stricker
examinations                                                                      2/24/2018   6:11:00    6.18
Review Boynton, Stricker, and Ahrens direct examination outlines. Prepare
McDonald outline                                                                  2/26/2018   6:56:00    6.93
Prepare McDonald direct examination outline and meet with Professor
McDonald to prepare testimony                                                     2/27/2018   6:11:00    6.18
Review deposition deisgnation disputes                                            2/27/2018   1:09:00    1.15
Draft motion to file Kobach depo designations under seal                          2/27/2018   0:25:00    0.42
Review Defendant's surreply re: motion in limine re: NVRA amendments and
correspondence to team about potential response                                   2/28/2018   0:48:00    0.80
Prepare McDonald outline and slides/demonstrative for testimony                   2/28/2018   4:18:00    4.30
Call with Angela Liu and Tharuni about McDonald direct testimony and
Camarota cross                                                                    2/28/2018   0:38:00    0.63
Review Kobach video deposition and discuss with Dale Ho                           2/28/2018   1:28:00    1.47
                Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 49 of 138




Review expert reports and work on outlines for McDonald and Stricker
examinations                                                                3/1/2018   3:18:00    3.30
Call with McDonald re: testimony                                            3/2/2018   0:48:00    0.80
Revise McDonald testimony outline and demonstratives, correspondence
with team                                                                   3/3/2018   3:49:00    3.82
Meet with McDonald to prepare testimony, revise outlines, trial prep and
correpsondence with team                                                    3/4/2018   6:40:00    6.67
Revise McDonald outline, Finalize demonstratives, correspondence with
McDonald, Revise Stricker outline, trial preparation of exhibits            3/5/2018   9:14:00    9.23
Review outlines and exhibit documents for McDonald and Stricker             3/6/2018   1:22:00    1.37
Review video clips of Kobach deposition and designate prepare excerpted
portions                                                                    3/6/2018   1:43:00    1.72
Day 1 of trial                                                              3/6/2018   8:22:00    8.37
Revise video clip deposition with counterdesignations by defense counsel
and correspondence with defendant re: video depositions                     3/7/2018   1:48:00    1.80
Day 2 of trial                                                              3/7/2018   7:48:00    7.80

Correspondence with team and defense counsel re: Kobach video deposition    3/8/2018   0:47:00    0.78
Day 3 of trial                                                              3/8/2018   7:10:00    7.17
Day 4 of trial                                                              3/9/2018   7:54:00    7.90
Review/edit draft closing argument notes and slides                        3/11/2018   1:12:00    1.20
Day 5 of trial                                                             3/12/2018   7:00:00    7.00
Day 6 of trial                                                             3/13/2018   8:43:00    8.72
Revise closing and prepare bullets on comparing expert testimony and
highlighting plaintiffs' testimony                                         3/15/2018   3:21:00    3.35
Revisions to closing                                                       3/16/2018   0:48:00    0.80
review new data disclosed by defense counsel and correspondence with
team re: data                                                              3/17/2018   1:28:00    1.47
Revisions to closing                                                       3/18/2018   0:39:00    0.65
Day 7 of trial                                                             3/19/2018   7:00:00    7.00
review draft of Proposed findings of fact / conclusions of law             3/28/2018   1:48:00    1.80
Write and edit proposed findings of fact/conclusions of law                3/30/2018   6:51:00    6.85
Write and edit proposed findings of fact/conclusions of law                3/31/2018   2:44:00    2.73
Write and edit proposed findings of fact/conclusions of law                 4/1/2018   5:19:00    5.32
Write and edit proposed findings of fact/conclusions of law                 4/2/2018   9:23:00    9.38
Write and edit proposed findings of fact/conclusions of law                 4/3/2018   2:48:00    2.80
Write and edit proposed findings of fact/conclusions of law                 4/4/2018   0:53:00    0.88
Write and edit proposed findings of fact/conclusions of law                 4/5/2018   8:19:00    8.32
Write and edit proposed findings of fact/conclusions of law                 4/6/2018   5:29:00    5.48
Write and edit proposed findings of fact/conclusions of law                4/10/2018   7:22:00    7.37
Write and edit proposed findings of fact/conclusions of law                4/11/2018   4:44:00    4.73

Correspondence re: Defendant's proposed extension and potential timeline   4/11/2018 0:32:00      0.53
Write and edit proposed findings of fact/conclusions of law                4/12/2018 8:32:00      8.53
Write and edit proposed findings of fact/conclusions of law                4/14/2018 1:49:00      1.82
Write and edit proposed findings of fact/conclusions of law                4/16/2018 3:18:00      3.30
Write and edit proposed findings of fact/conclusions of law                4/18/2018 2:49:00      2.82
Write and edit proposed findings of fact/conclusions of law                4/19/2018 2:21:00      2.35
finalize proposed findings of fact/conclusions of law                      4/23/2018 12:19:00    12.32
finalize proposed findings of fact/conclusions of law                      4/24/2018 1:14:00      1.23
correspondence re: briefs and motion for fees                              5/15/2018 0:11:23      0.19
                Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 50 of 138




Correspondence with Dale on opposing Defendant's appeal to Tenth Circuit        6/3/2018   1:35:26   1.59
Correspond with team and write response to Defendant's letter of supp
authority                                                                      6/13/2018   4:42:00   4.70
Review district court's final judgment and correspondence with team
regarding decision.                                                            6/18/2018   3:08:00   3.13
Correspondence regarding decision and defendant's compliance                   6/20/2018   1:14:00   1.23
Review correspondence                                                          6/21/2018   0:40:00   0.67
Research timing for fee petitions                                              6/21/2018   0:23:00   0.38
Research timing for fee petitions and draft mini memo to team on timing for
fee petitions                                                                  6/21/2018   2:00:00   2.00
Review SLL letter on compliance with permanent injunction                      6/21/2018   1:31:00   1.52
correspondence with SLL on compliance letter                                   6/25/2018   0:44:00   0.73
meet and discuss compliance letter with SLL                                    6/25/2018   1:29:00   1.48
Edit and review compliance letter                                              6/25/2018   0:22:56   0.38
read district court opinion and keener standing decisions and Crawford,
Burdick                                                                        6/26/2018   3:03:25   3.06
read opinions and meet with David Cole and team re: 10th circuit appeal        6/26/2018   0:56:00   0.93
correspondence and review joint motion re: extension of time to file
appeals.                                                                       6/29/2018   1:49:00   1.82
correspondence and call with SLL re: extension of time to file appeals.         7/2/2018   1:39:00   1.65
Correspondence regarding issues concerning Defendant's compliance with
permanent injunction                                                            7/5/2018   0:41:00   0.68
Meet to discuss appellate strategy and touch base with Lila about contacting
10th circuit clerk about conditional cross appeal                              7/10/2018   0:55:00   0.92
review proposed record of appeal. correspond with team about content of
record of appeal                                                                8/1/2018   1:40:00   1.67
Draft outline of 10th circuit appellate brief.                                  8/2/2018   1:12:00   1.20
meet with S. Lakin and D. Ho re:10th circuit brief.                             8/2/2018   0:42:00   0.70
draft appellate brief - research A/B defense, talk with SLL about brief
structure.                                                                     8/16/2018   1:17:42   1.30
Call with Sophia re: 10th circuit brief and correspondence with Dale about
upcoming briefing deadlines                                                    9/26/2018   0:29:24   0.49
Call with Sophia re: 10th circuit brief and correspondence with Dale about
upcoming briefing deadlines                                                    9/27/2018   5:15:46   5.26
review brief edits, correspond with team                                       9/28/2018   0:52:00   0.87
review brief edits, correspond with team                                       9/28/2018   4:39:31   4.66
read tenth circuit defendant opening brief                                     10/1/2018   0:15:00   0.25
read tenth circuit defendant opening brief                                     10/1/2018   0:32:00   0.53
read tenth circuit defendant opening brief                                     10/1/2018   0:46:46   0.78
read tenth circuit defendant opening brief                                     10/1/2018   1:07:00   1.12
Correspondence re: client communications and seeking past briefing on
Anderson/Burdick balancing                                                     10/3/2018   0:27:00   0.45
research for appellate briefing                                                10/3/2018   0:10:00   0.17
research for appellate briefing                                                10/3/2018   0:54:00   0.90
research for appellate briefing                                                10/3/2018   1:04:00   1.07
research for appellate briefing                                                10/4/2018   0:25:16   0.42
research for appellate briefing                                                10/4/2018   0:22:19   0.37
research for appellate briefing                                                10/4/2018   0:20:29   0.34
review amicus brief by states                                                  10/5/2018   0:31:00   0.52
review amicus brief by states                                                  10/5/2018   0:36:00   0.60
                 Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 51 of 138




research for appellate briefing / read past A/B case precedent            10/9/2018   0:06:00   0.10
research for appellate briefing / read past A/B case precedent            10/9/2018   0:47:21   0.79
research for appellate briefing / read past A/B case precedent            10/9/2018   0:08:19   0.14
research for appellate briefing / read past A/B case precedent            10/9/2018   0:12:02   0.20
research for appellate briefing / read past A/B case precedent            10/9/2018   0:54:58   0.92
research for appellate briefing / read past A/B case precedent            10/9/2018   0:39:00   0.65
research for appellate briefing / read past A/B case precedent            10/9/2018   0:42:07   0.70
read whole women's health supreme court decision                          10/9/2018   0:26:49   0.45
research for appellate briefing / read past A/B case precedent            10/9/2018   0:34:25   0.57
research for appellate briefing / read past A/B case precedent            10/9/2018   1:04:15   1.07
10th circuit response brief                                              10/11/2018   0:45:29   0.76
10th circuit response brief                                              10/11/2018   0:17:28   0.29
10th circuit response brief                                              10/11/2018   3:16:24   3.27
10th circuit response brief                                              10/16/2018   0:27:22   0.46
10th circuit response brief                                              10/17/2018   1:07:15   1.12
10th circuit response brief                                              10/17/2018   0:49:03   0.82
10th circuit response brief                                              10/17/2018   0:59:00   0.98
10th circuit response brief                                              10/17/2018   1:06:00   1.10
10th circuit response brief                                              10/21/2018   1:29:00   1.48
research motion to consolidate briefing in tenth                         10/22/2018   1:51:08   1.85
draft motion for joint briefing in 10th circ                             10/22/2018   2:09:00   2.15
edit draft motion for joint briefing and adjust caption. email o/c re:
extension in mot on pleadings                                            10/22/2018   1:22:38   1.38
10th circuit response brief                                              10/25/2018   1:29:00   1.48
10th circuit response brief                                              10/28/2018   3:08:00   3.13
10th circuit response brief                                              10/28/2018   0:38:02   0.63
reread dist ct final judgment opinion                                    10/29/2018   0:32:00   0.53
reread dist ct final judgment opinion                                    10/29/2018   0:10:12   0.17
reread dist ct final judgment opinion                                    10/29/2018   0:48:25   0.81
10th circuit response brief                                              10/29/2018   1:03:55   1.07
10th circuit response brief                                              10/29/2018   3:15:00   3.25
10th circuit response brief                                               11/1/2018   1:30:00   1.50
10th circuit response brief                                               11/1/2018   0:56:06   0.94
10th circuit response brief                                               11/2/2018   3:01:00   3.02
10th circuit response brief                                               11/2/2018   0:17:10   0.29
10th circuit response brief                                               11/4/2018   2:24:00   2.40
10th circuit response brief                                               11/5/2018   2:28:05   2.47
10th circuit response brief                                               11/5/2018   4:34:00   4.57
10th circuit response brief                                               11/5/2018   1:27:03   1.45
10th circuit response brief also discuss brief with SLL                   11/5/2018   2:00:01   2.00
10th circuit response brief                                               11/5/2018   0:35:00   0.58
10th circuit response brief                                               11/5/2018   1:10:00   1.17
10th circuit response brief                                               11/5/2018   1:10:00   1.17
10th circuit response brief                                               11/6/2018   0:17:00   0.28
10th circuit response brief                                               11/7/2018   2:46:00   2.77
10th circuit response brief                                               11/7/2018   1:17:00   1.28
10th circuit response brief                                               11/7/2018   2:10:00   2.17
10th circuit response brief                                               11/7/2018   1:48:00   1.80
10th circuit response brief                                               11/8/2018   2:10:39   2.18
10th circuit response brief                                               11/8/2018   0:53:00   0.88
10th circuit response brief                                               11/8/2018   0:35:00   0.58
                Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 52 of 138




10th circuit response brief                                           11/8/2018 3:10:00     3.17
10th circuit response brief                                           11/8/2018 4:36:00     4.60
10th circuit response brief                                           11/8/2018 0:02:02     0.03
10th circuit response brief                                           11/8/2018 3:36:00     3.60
10th circuit response brief                                           11/8/2018 2:29:00     2.48
10th circuit response brief                                           11/9/2018 0:37:00     0.62
10th circuit response brief                                           11/9/2018 4:29:05     4.48
10th circuit response brief                                          11/10/2018 6:03:00     6.05
10th circuit response brief                                          11/10/2018 0:23:19     0.39
10th circuit response brief                                          11/10/2018 0:25:18     0.42
10th circuit response brief                                          11/10/2018 7:47:00     7.78
10th circuit response brief                                          11/11/2018 3:33:00     3.55
10th circuit response brief                                          11/13/2018 0:56:00     0.93
10th circuit response brief                                          11/13/2018 0:10:45     0.18
10th circuit response brief                                          11/13/2018 3:26:10     3.44
10th circuit response brief                                          11/13/2018 0:27:22     0.46
10th circuit response brief                                          11/13/2018 1:51:00     1.85
10th circuit response brief                                          11/14/2018 1:07:08     1.12
10th circuit response brief                                          11/14/2018 3:12:56     3.22
10th circuit response brief                                          11/14/2018 2:24:08     2.40
10th circuit response brief                                          11/14/2018 6:08:00     6.13
10th circuit response brief -review and edit compiled draft          11/15/2018 1:00:00     1.00
10th circuit response brief -review and edit compiled draft          11/15/2018 1:09:00     1.15
revise 10th circ brief                                               11/17/2018 1:33:47     1.56
revise 10th circ brief                                               11/17/2018 0:13:00     0.22
revise 10th circ brief                                               11/17/2018 0:19:12     0.32
revise 10th circ brief                                               11/17/2018 2:43:48     2.73
revise 10th circ brief                                               11/19/2018 1:40:00     1.67
revise 10th circ brief                                               11/19/2018 2:15:00     2.25
revise 10th circ brief                                               11/21/2018 4:09:00     4.15
revise 10th circ brief                                               11/22/2018 5:42:00     5.70
revise 10th circ brief                                               11/24/2018 7:33:05     7.55
revise 10th circ brief                                               11/24/2018 0:38:00     0.63
fill in record cites, 10th circ brief                                11/24/2018 1:56:00     1.93
fill in record cites, 10th circ brief                                11/25/2018 3:12:40     3.21
10th circuit response brief                                          11/25/2018 1:27:56     1.47
revise 10th circ brief-synthesize edits                              11/26/2018 2:30:00     2.50
revise 10th circ brief-synthesize edits                              11/26/2018 10:41:00   10.68
revise 10th circ brief-synthesize edits                              11/27/2018 10:06:00   10.10
review defendants reply brief                                        12/21/2018 0:56:04     0.93
review briefs and Prep moot questions for 10th circuit moot            3/7/2019 1:50:00     1.83
moot of Dale                                                           3/7/2019 1:25:12     1.42
Discuss 10th circuit argument and 1-1 moot with Dale                  3/15/2019 0:56:00     0.93
Prep Dale and attend 10th Circuit oral argument in Salt Lake City     3/18/2019 2:15:00     2.25
Read Tenth Circuit decision affirming final judgment                   5/7/2020     1:47    1.78
Read Kansas cert petition                                              8/6/2020     0:51    0.85
Review and edit opposition to cert petition                           10/9/2020     1:47    1.78
Correspondence re: structure of opposition to cert petition           10/9/2020     0:34    0.57
Review and edit opposition to cert petition and correspondence re:
preemption case law                                                  10/14/2020     2:14    2.23
Review and edit opposition to cert petition                          10/23/2020     4:31    4.52
                 Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 53 of 138




Correspondence to team re: inclusion of arguments in cert petition     10/28/2020   0:35      0.58
Research cases cited and review and edit opposition to cert petition   10/28/2020   5:29      5.48
Read Kansas's reply in support of cert petition                        11/16/2020   0:48      0.80
Total                                                                                      1697.38
                Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 54 of 138




                                                Fish v. Kobach, 16-2105
                                    Emily Rong Zhang: 2017 - 2018 Hours; Fees Reply

Project/Time entry                                                               Start date Time (h) Time (decimal)
Daubert Reply                                                                    9/18/2017 7:54:00              7.90
Daubert Reply                                                                    9/19/2017 0:34:00              0.57
Daubert Reply                                                                    9/20/2017 3:47:00              3.78
Daubert Reply                                                                    9/21/2017 1:05:00              1.08
Daubert Reply                                                                    9/25/2017 2:42:00              2.70
Daubert Reply                                                                    9/26/2017 0:30:00              0.50
Daubert Reply                                                                    9/26/2017 5:25:00              5.42
Daubert Reply                                                                    10/2/2017 3:19:00              3.32
Daubert Reply                                                                    10/2/2017 1:04:00              1.07
Daubert Reply                                                                    10/3/2017 1:52:00              1.87
Daubert Reply                                                                    10/3/2017 3:03:00              3.05
Daubert Reply                                                                    10/3/2017 2:09:00              2.15
Daubert Reply                                                                    10/5/2017 0:24:00              0.40
Daubert Reply                                                                    10/5/2017 0:34:00              0.57
Daubert Reply                                                                    10/5/2017 0:05:00              0.08
Daubert Reply                                                                    10/5/2017 0:11:00              0.18
Daubert Reply                                                                    10/5/2017 1:11:00              1.18
Daubert Reply                                                                    10/5/2017 0:34:00              0.57
Daubert Reply                                                                    10/5/2017 1:37:20              1.62
Daubert Reply                                                                    10/6/2017 0:51:00              0.85
Reading expert materials                                                         1/23/2018 4:21:00              4.35
Reading expert materials                                                         1/24/2018 8:37:00              8.62
Researching caselaw for Minnite Daubert                                          1/29/2018 4:30:00              4.50
Reading up on materials                                                          1/30/2018 1:54:00              1.90
Preparing Direct                                                                 1/30/2018 4:08:00              4.13
Preparing response to Richman supp                                               1/31/2018 2:48:00              2.80
Reading Minnite Daubert                                                          1/31/2018 2:16:00              2.27
Researching deposition designation for defendant's expert                        1/31/2018 0:50:00              0.83
Researching deposition designation for defendant's expert                        1/31/2018 0:55:00              0.92
PFOF                                                                              2/1/2018 0:35:00              0.58
Reading Minnite Daubert                                                           2/1/2018 0:50:00              0.83
PFOF                                                                              2/1/2018 5:15:00              5.25
PFOF                                                                              2/2/2018 4:26:00              4.43
Reading Minnite Daubert                                                           2/5/2018 0:39:00              0.65
PFOF                                                                              2/5/2018 1:06:00              1.10
Pro Hac                                                                           2/5/2018 0:34:00              0.57
PFOF                                                                              2/5/2018 3:13:00              3.22
PFOF                                                                              2/6/2018 0:28:00              0.47
PFOF                                                                              2/6/2018 0:25:00              0.42
Preparing response to Richman supp                                                2/6/2018 0:40:00              0.67
PFOF                                                                              2/6/2018 0:23:00              0.38
Preparing response to Richman supp                                                2/6/2018 0:30:00              0.50
Preparing response to Richman supp                                                2/6/2018 1:36:00              1.60
Preparing Direct                                                                  2/6/2018 2:00:00              2.00
Reading cross draft                                                               2/7/2018 0:53:00              0.88
Fixing cross                                                                      2/8/2018 0:55:00              0.92
PFOF                                                                              2/9/2018 0:38:00              0.63
Fixing cross                                                                      2/9/2018 0:00:00              0.00
                Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 55 of 138




Fixing cross                                                      2/9/2018     8:02:00     8.03
Fixing cross                                                     2/12/2018     2:50:40     2.84
hersh direct                                                     2/13/2018     4:53:00     4.88
Ansolabehere call                                                2/14/2018     6:08:00     6.13
PFOF                                                             3/28/2018     5:34:00     5.57
PFOF                                                             3/29/2018     2:01:00     2.02
PFOF                                                             3/29/2018     2:12:00     2.20
PFOF                                                             3/30/2018     5:03:00     5.05
PFOF                                                              4/2/2018     8:32:00     8.53
PFOF                                                              4/4/2018     6:01:00     6.02
PFOF                                                              4/5/2018     4:07:00     4.12
PFOF                                                              4/9/2018     7:32:00     7.53
PFOF                                                             4/12/2018     0:36:00     0.60
monitoring compliance with voter file and suspense lists          7/6/2018     2:30:00     2.50
monitoring compliance with voter file and suspense lists          7/9/2018     3:00:00     3.00
monitoring compliance with voter file and suspense lists         7/10/2018     1:35:00     1.58
monitoring compliance with voter file and suspense lists         7/11/2018     3:10:00     3.17
monitoring compliance with voter file and suspense lists         7/11/2018     1:39:00     1.65
monitoring compliance with voter file and suspense lists         7/12/2018     0:50:00     0.83
Total                                                                        170:32:00   170.52
             Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 56 of 138



                                            Fish v. Kobach, 16-2105
                                  Lila Carpenter: 2016-2020 Hours; Fees Reply

Project/Time entry                                                        Start date Time (h)     Time (decimal)
Double-checking section headings.                                          7/19/2016                         0.5
Gathering Discovery materials, cross-checking                              9/19/2016                            4
Cite-checking Motion/Brief for Enforcement, gathering exhibits.            9/22/2016                            4
Proofing, finalizing cite-checking, adding in exhibit numbers, creating
exhibit index, adding cover pages to exhibits, filing                      9/23/2016                         5.5
Searching discovery documents                                              12/1/2016    0:03:13             0.05
Downloading Filings from Pacer                                             12/6/2016    0:25:16             0.42
Preparing Exhibits from SOF in Summary Judgment                           12/12/2016    0:00:11             0.00
Preparing Exhibits from SOF in Summary Judgment                           12/12/2016    0:26:04             0.43
Preparing Exhibits from SOF in Summary Judgment                           12/12/2016    0:03:33             0.06
Preparing Exhibits from SOF in Summary Judgment                           12/12/2016    0:04:16             0.07
Preparing Exhibits from SOF in Summary Judgment                           12/12/2016    0:52:14             0.87
Preparing Exhibits from SOF in Summary Judgment                           12/12/2016    0:43:15             0.72
Preparing Exhibits from SOF in Summary Judgment                           12/12/2016    0:06:37             0.11
Preparing Exhibits from SOF in Summary Judgment                           12/12/2016    0:27:02             0.45
Preparing Exhibits from SOF in Summary Judgment                           12/13/2016    3:26:42             3.45
Finding sources for facts cited to "stipulated facts" in SJ               12/18/2016    1:18:25             1.31
Finding sources for facts cited to "stipulated facts" in SJ               12/18/2016    0:36:19             0.61
Finding sources for facts cited to "stipulated facts" in SJ               12/18/2016    0:03:41             0.06
Finding sources for facts cited to "stipulated facts" in SJ               12/18/2016    1:11:56             1.20
Collecting Exhibits                                                       12/18/2016    2:06:47             2.11
Discussing SJ Filing plan w. Orion and Sophia                             12/19/2016    0:31:00             0.52
Pulling LWV Exhibits for Declaration                                      12/19/2016    0:12:24             0.21
Legal cite check                                                          12/20/2016    0:09:51             0.16
Legal cite check                                                          12/20/2016    0:23:52             0.40
Legal cite check                                                          12/20/2016    0:39:29             0.66
Legal cite check                                                          12/20/2016    1:01:06             1.02
Legal cite check                                                          12/20/2016    0:13:37             0.23
Legal cite check                                                          12/20/2016    0:07:38             0.13
Legal cite check                                                          12/20/2016    0:26:51             0.45
Legal cite check                                                          12/20/2016    1:08:00             1.13
Legal cite check                                                          12/20/2016    1:45:54             1.77
Collecting Exhibits                                                       12/21/2016    0:10:23             0.17
Collecting Exhibits                                                       12/21/2016    0:54:27             0.91
Collecting Exhibits                                                       12/21/2016    0:21:56             0.37
Collecting Exhibits                                                       12/21/2016    0:03:45             0.06
Collecting Exhibits                                                       12/21/2016    1:53:57             1.90
Collecting Exhibits                                                       12/21/2016    0:16:29             0.27
Redacting Exhibits                                                        12/21/2016    0:58:56             0.98
Statutory Cite Check                                                      12/21/2016    0:45:33             0.76
Statutory Cite Check                                                      12/21/2016    1:05:52             1.10
Updating Exhibits                                                         12/21/2016    0:57:39             0.96
Redacting Exhibits                                                        12/21/2016    0:21:39             0.36
             Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 57 of 138



pulling together declarations w/ exhibits                   12/21/2016   1:22:08   1.37
Updating Exhibits                                           12/22/2016   0:50:47   0.85
pulling together declarations w/ exhibits                   12/22/2016   0:45:32   0.76
pulling together declarations w/ exhibits                   12/22/2016   0:27:46   0.46
Inserting Exhibits into brief                               12/22/2016   1:24:00   1.40
Finding scheduling cites                                     1/23/2017   0:07:00   0.12
Proof & Cite Check Motion to Compel                          1/23/2017   2:49:00   2.82
Downloading Keener filings                                   1/24/2017   0:17:00   0.28
Daphne Ha PHV                                                1/24/2017   0:15:00   0.25
Daphne Ha PHV                                                1/24/2017   0:12:00   0.20
Mot. to Consolidate for Oral Arg. Formatting & Cite Check    1/25/2017   0:19:00   0.32
Mot. to Consolidate for Oral Arg. Formatting & Cite Check    1/25/2017   0:03:00   0.05
Mot. to Consolidate for Oral Arg. Formatting & Cite Check    1/25/2017   0:44:00   0.73
Mot. to Consolidate for Oral Arg. Formatting & Cite Check    1/25/2017   0:32:00   0.53
Mot. to Consolidate for Oral Arg. Formatting & Cite Check    1/25/2017   0:15:00   0.25
Proofing Compliance Letter                                   1/26/2017   0:14:00   0.23
Proofing Compliance Letter                                   1/26/2017   0:34:00   0.57
Downloading Def. PSJ response exhibits                       1/30/2017   0:27:00   0.45
Proofing mot. for ext. of time and filing                     2/7/2017   1:01:00   1.02
Finding missing cites in PSJ reply brief                     2/14/2017   1:07:00   1.12
Finding missing cites in PSJ reply brief                     2/14/2017   0:05:00   0.08
Finding missing cites in PSJ reply brief                     2/14/2017   0:29:00   0.48
Finding missing cites in PSJ reply brief                     2/14/2017   1:42:00   1.70
Finding missing cites in PSJ reply brief                     2/14/2017   0:26:00   0.43
Finding missing cites in PSJ reply brief                     2/14/2017   0:52:00   0.87
Updating Fact edits in PSJ reply brief                       2/15/2017   0:57:00   0.95
Proofing facts in PSJ reply brief                            2/15/2017   0:54:00   0.90
Proofing facts in PSJ reply brief                            2/15/2017   0:31:00   0.52
Drafting affidavit for exhibits for PSJ reply                2/15/2017   0:07:00   0.12
Searching for League Cites                                   2/15/2017   0:31:00   0.52
Proofing facts in PSJ reply brief                            2/15/2017   1:01:00   1.02
cite-checking argument in PSJ reply br                       2/15/2017   0:49:00   0.82
cite-checking argument in PSJ reply br                       2/15/2017   4:20:00   4.33
preparing declaration and exhibits to Reply PSJ              2/15/2017   0:51:00   0.85
PSJ Reply Formatting and Proofing                            2/15/2017   1:33:00   1.55
Filing Mot. for Ext. to file MTC                             2/17/2017   0:08:00   0.13
Preparing for filing of Repl. to MTC                         2/21/2017   0:15:00   0.25
Cite-checking and Proofing Reply to MTC                      2/21/2017   2:05:00   2.08
Collecting and printing docs in Prep. for Caskey Dep.        2/24/2017   0:38:00   0.63
Collecting and printing docs in Prep. for Caskey Dep.        2/24/2017   0:36:00   0.60
Collecting and printing docs in Prep. for Caskey Dep.        2/24/2017   0:37:00   0.62
Collecting and printing docs in Prep. for Caskey Dep.        2/24/2017   0:27:00   0.45
Filing and Serving Baker Notice of Deposition                 3/1/2017   0:20:00   0.33
Filing motion for Ext. of time                                3/1/2017   0:12:00   0.20
Inputing edits/proofing 8th Cir. Br.                          3/2/2017   0:32:00   0.53
Inputing edits/proofing 8th Cir. Br.                          3/2/2017   0:00:00   0.00
Inputing edits/proofing 8th Cir. Br.                          3/2/2017   1:42:00   1.70
            Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 58 of 138



Filing Notices of Deposition                               3/2/2017   0:18:00     0.30
Formatting ROG                                             3/6/2017   0:22:00     0.37
Proofing ROG                                               3/6/2017   0:41:00     0.68
Proofing ROG                                               3/6/2017   0:07:00     0.12
Proofing ROG                                               3/6/2017   0:47:00     0.78
Ansolabehere Expert Report Proof                           3/9/2017   0:55:00     0.92
Ansolabehere Expert Report Proof                          3/10/2017   1:07:00     1.12
Ansolabehere Expert Report Proof                          3/10/2017   0:14:00     0.23
Ansolabehere Expert Report Proof                          3/10/2017   0:45:00     0.75
Ansolabehere Expert Report Proof                          3/13/2017   1:21:00     1.35
Hersh Expert Report Proof                                 3/13/2017   0:52:00     0.87
Hersh Expert Report Proof                                 3/13/2017   0:12:00     0.20
Hersh Expert Report Proof                                 3/13/2017   0:40:00     0.67
Ansolabehere Expert Report Proof                          3/15/2017   0:26:00     0.43
Ansolabehere Expert Report Proof                          3/15/2017   0:08:00     0.13
Ansolabehere Expert Report Proof                          3/15/2017   0:41:00     0.68
Hersh Expert Report Proof                                 3/15/2017   1:00:00     1.00
Preparing Expert Report PDFs                              3/15/2017   0:17:00     0.28
Preparing Expert Report PDFs                              3/15/2017   0:07:00     0.12
Hersh Expert Report Proof                                 3/15/2017   0:10:00     0.17
Proofing Minnite Report                                   3/15/2017   0:15:00     0.25
Proofing Minnite Report                                   3/15/2017   0:51:00     0.85
Proofing Minnite Report                                   3/15/2017   0:27:00     0.45
NOS for Expert Reports                                    3/16/2017   0:11:00     0.18
NOS for Expert Reports                                    3/16/2017   0:08:00     0.13
Searching ELVIS records                                   3/16/2017   1:09:00     1.15
Searching ELVIS records                                   3/16/2017   1:01:00     1.02
Finding a court reporter for Richman Depo.                3/21/2017   0:35:00     0.58
Prepping for Caskey Depo                                  3/21/2017   0:38:00     0.63
Prepping for Caskey Depo                                  3/21/2017   0:07:00     0.12
Prepping for Caskey Depo                                  3/21/2017   1:06:00     1.10
Finding a court reporter for Richman Depo.                3/22/2017   0:20:00     0.33
Prepping for Caskey Depo                                  3/23/2017   0:22:00     0.37
Prepping for Caskey Depo                                  3/23/2017   0:19:00     0.32
Sorting Sedgwick Cty Elvis records                        3/23/2017   0:35:00     0.58
Drafting/Filing Richman Notice of Depo.                   3/23/2017   0:25:00     0.42
Drafting Richman Notice of Depo.                          3/23/2017   0:09:00     0.15
Sorting Sedgwick Cty Elvis records                        3/23/2017   2:41:00     2.68
Researching Richman                                       4/10/2017   0:57:00     0.95
Researching Richman                                       4/11/2017   0:47:00     0.78
Researching Richman                                       4/11/2017   0:01:00     0.02
Researching Richman                                       4/11/2017   1:10:00     1.17
Researching Richman                                       4/11/2017   1:04:00     1.07
Researching Richman                                       4/11/2017   0:22:00     0.37
Researching Richman                                       4/11/2017   0:54:00     0.90
Researching Richman                                       4/12/2017   0:47:00     0.78
Researching Richman                                       4/12/2017   0:00:00     0.00
            Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 59 of 138



Researching Richman                                       4/12/2017   0:26:00     0.43
Researching Richman                                       4/12/2017   0:21:00     0.35
Researching Richman                                       4/12/2017   1:09:00     1.15
Researching Richman                                       4/12/2017   0:34:00     0.57
Researching Richman                                       4/14/2017   0:21:00     0.35
Preparing for Richman Depo.                               4/17/2017   1:07:00     1.12
Preparing for Richman Depo.                               4/17/2017   0:55:00     0.92
Preparing for Richman Depo.                               4/17/2017   0:41:00     0.68
Preparing for Richman Depo.                               4/17/2017   0:05:00     0.08
Preparing for Richman Depo.                               4/18/2017   0:46:00     0.77
Preparing for Richman Depo.                               4/18/2017   0:27:00     0.45
Preparing for Richman Depo.                               4/18/2017   0:21:00     0.35
Preparing for Richman Depo.                               4/18/2017   0:20:00     0.33
Preparing for Richman Depo.                               4/19/2017   0:23:00     0.38
Preparing for Richman Depo.                               4/19/2017   0:22:00     0.37
Preparing for Richman Depo.                               4/19/2017   0:16:00     0.27
Preparing for Richman Depo.                               4/19/2017   0:14:00     0.23
Preparing for Richman Depo.                               4/19/2017   0:19:00     0.32
Preparing for Richman Depo.                               4/19/2017   2:02:00     2.03
Coordinating with stenographer in Norfolk, VA             4/20/2017   0:03:00     0.05
Checking Protective Order                                 4/24/2017   0:07:00     0.12
Checking Protective Order                                 4/24/2017   0:31:00     0.52
Preparing Richman Videos to Send                          4/26/2017   0:20:00     0.33
Preparing Richman Videos to Send                          4/27/2017   0:05:00     0.08
Preparing Richman Videos to Send                          4/27/2017   0:10:00     0.17
Preparing instructions for filing in Fish                 4/27/2017   0:15:00     0.25
Proofing Mot. for Extension (resp. to 72(a))              4/28/2017   0:11:00     0.18
Filing Mot. for Extension (resp. to 72(a))                4/28/2017   0:05:00     0.08
Reviewing Resp. to 72(a)                                   5/1/2017   0:39:00     0.65
Reviewing Resp. to 72(a)                                   5/1/2017   0:20:00     0.33
Reviewing Resp. to 72(a)                                   5/1/2017   0:33:00     0.55
Reviewing Resp. to 72(a)                                   5/1/2017   1:16:00     1.27
Reviewing Resp. to 72(a)                                   5/1/2017   0:51:00     0.85
Reviewing Resp. to 72(a)                                   5/1/2017   0:22:00     0.37
Finalizing Resp. to 72(a)                                  5/1/2017   1:02:00     1.03
Pulling Caskey and Von Spakovsky Depo Exhibits            5/16/2017   0:04:00     0.07
Pulling Caskey and Von Spakovsky Depo Exhibits            5/16/2017   0:03:00     0.05
Pulling Caskey and Von Spakovsky Depo Exhibits            5/16/2017   0:05:00     0.08
Cite-checking Mot. for Sanctions                          5/19/2017   0:47:00     0.78
Cite-checking Mot. for Sanctions                          5/19/2017   0:02:00     0.03
Cite-checking Mot. for Sanctions                          5/19/2017   0:17:00     0.28
Cite-checking Mot. for Sanctions                          5/19/2017   0:18:00     0.30
Cite-checking Mot. for Sanctions                          5/19/2017   0:08:00     0.13
Cite-checking Mot. for Sanctions                          5/19/2017   0:54:00     0.90
Cite-checking Mot. for Sanctions                          5/19/2017   1:03:00     1.05
Proofing Mot. for Sanctions                               5/22/2017   0:21:00     0.35
Proofing Mot. for Sanctions                               5/22/2017   1:11:00     1.18
             Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 60 of 138



Cite-checking Mot. for Sanctions                           5/22/2017   0:28:00     0.47
Proofing Mot. for Sanctions                                5/22/2017   1:59:00     1.98
Preparing Pretrial Conf. Binder                             6/2/2017   0:47:00     0.78
Collecting exhibits in SJ                                   6/2/2017   0:09:00     0.15
Collecting exhibits in SJ                                   6/2/2017   0:39:00     0.65
Collecting SJ Exhibits                                      6/8/2017   0:11:00     0.18
Collecting SJ Exhibits                                      6/8/2017   1:09:00     1.15
Collecting SJ Exhibits                                     6/13/2017   0:39:00     0.65
Collecting SJ Exhibits                                     6/13/2017   0:51:00     0.85
Collecting SJ Exhibits                                     6/13/2017   0:55:00     0.92
Cite-checking SJ facts                                     6/13/2017   0:44:00     0.73
Cite-checking SJ facts                                     6/14/2017   0:14:00     0.23
Cite-checking SJ facts                                     6/14/2017   0:50:00     0.83
Cite-checking SJ facts                                     6/14/2017   0:23:00     0.38
Cite-checking SJ facts                                     6/14/2017   0:35:00     0.58
Cite-checking SJ facts                                     6/15/2017   1:29:00     1.48
Cite-checking SJ facts                                     6/15/2017   0:11:00     0.18
Cite-checking SJ facts                                     6/15/2017   1:09:00     1.15
Cite-checking SJ facts                                     6/16/2017   0:40:00     0.67
Cite-checking SJ facts                                     6/16/2017   0:45:00     0.75
Cite-checking SJ facts                                     6/16/2017   0:35:00     0.58
Cite-checking SJ facts                                     6/16/2017   0:17:00     0.28
Cite-checking SJ facts                                     6/16/2017   0:10:00     0.17
Filing mot re: SJ schedule                                 6/16/2017   0:11:00     0.18
Cite-checking SJ argument                                  6/19/2017   0:06:00     0.10
Cite-checking SJ argument                                  6/19/2017   0:21:00     0.35
Reviewing Em. Mot. to Amend PTO                            6/19/2017   0:41:00     0.68
Reviewing Em. Mot. to Amend PTO                            6/19/2017   0:37:00     0.62
Filing Mot. to Amend PTO                                   6/19/2017   0:11:00     0.18
Finding Cites in Sanctions Reply Br.                       6/20/2017   0:20:00     0.33
Cite-checking Sanctions Reply Br.                          6/20/2017   1:14:00     1.23
Cite-checking Sanctions Reply Br.                          6/20/2017   2:25:00     2.42
Cite-checking Sanctions Reply Br.                          6/20/2017   1:52:00     1.87
proofing Sanctions Reply Br                                6/20/2017   1:17:00     1.28
Cite-checking Sanctions Reply Br.                          6/20/2017   0:12:00     0.20
proofing Sanctions Reply Br                                6/20/2017   0:11:00     0.18
Finalizing/Filing Sanctions Reply Br                       6/20/2017   0:18:00     0.30
Cite-checking SJ argument                                  6/22/2017   0:14:00     0.23
Cite-checking SJ argument                                  6/22/2017   0:44:00     0.73
Cite-checking SJ argument                                  6/22/2017   0:00:00     0.00
Cite-checking SJ argument                                  6/22/2017   0:15:00     0.25
Cite-checking SJ argument                                  6/22/2017   0:01:00     0.02
Cite-checking SJ argument                                  6/22/2017   0:08:00     0.13
Cite-checking SJ argument                                  6/23/2017   1:07:00     1.12
Cite-checking SJ argument                                  6/23/2017   0:21:00     0.35
Cite-checking SJ argument                                  6/26/2017   1:22:00     1.37
Cite-checking SJ argument                                  6/26/2017   1:17:00     1.28
             Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 61 of 138



Cite-checking SJ argument                                  6/26/2017   0:35:00     0.58
Cite-checking SJ argument                                  6/26/2017   1:06:00     1.10
Cite-checking SJ argument                                  6/26/2017   0:18:00     0.30
Cite-checking SJ argument                                  6/26/2017   0:53:00     0.88
Cite-checking SJ argument                                  6/27/2017   1:01:00     1.02
Cite-checking SJ argument                                  6/27/2017   1:18:00     1.30
Cite-checking SJ argument                                  6/27/2017   0:19:00     0.32
Reviewing, inputting edits to SJ brief                     6/28/2017   0:48:00     0.80
Reviewing, inputting edits to SJ brief                     6/28/2017   1:06:00     1.10
Reviewing, inputting edits to SJ brief                     6/28/2017   0:20:00     0.33
Reviewing, inputting edits to SJ brief                     6/28/2017   0:41:00     0.68
Reviewing, inputting edits to SJ brief                     6/28/2017   1:14:00     1.23
Reviewing, inputting edits to SJ brief                     6/29/2017   0:12:00     0.20
Reviewing, inputting edits to SJ brief                     6/29/2017   0:08:00     0.13
Reviewing, inputting edits to SJ brief                     6/29/2017   1:55:00     1.92
Reviewing, inputting edits to SJ brief                     6/29/2017   0:33:00     0.55
TOC/TOA in SJ Brief                                        6/29/2017   0:42:00     0.70
Preparing SJ Declaration                                   7/10/2017   0:48:00     0.80
Preparing SJ Declaration                                   7/11/2017   0:05:00     0.08
Preparing SJ Declaration                                   7/11/2017   0:29:00     0.48
Preparing SJ Declaration                                   7/11/2017   0:11:00     0.18
Preparing SJ Declaration                                   7/11/2017   0:51:00     0.85
Preparing SJ Declaration                                   7/11/2017   0:16:00     0.27
Reviewing Edits to SJ Br                                   7/11/2017   0:26:00     0.43
Reviewing Edits to SJ Br                                   7/12/2017   0:49:00     0.82
Reviewing Edits to SJ Br                                   7/12/2017   0:18:00     0.30
Reviewing Edits to SJ Br                                   7/12/2017   0:32:00     0.53
SJ SOF cite-check                                          7/12/2017   0:17:00     0.28
SJ SOF cite-check                                          7/12/2017   0:37:00     0.62
SJ SOF cite-check                                          7/12/2017   0:44:00     0.73
SJ SOF cite-check                                          7/12/2017   0:51:00     0.85
SJ SOF cite-check                                          7/12/2017   1:41:00     1.68
TOC/TOA in SJ Brief                                        7/13/2017   0:31:00     0.52
TOC/TOA in SJ Brief                                        7/13/2017   0:12:00     0.20
Discussion with Dale regarding Brief.                      7/13/2017   0:09:00     0.15
TOC/TOA in SJ Brief                                        7/13/2017   0:38:00     0.63
TOC/TOA in SJ Brief                                        7/13/2017   0:52:00     0.87
TOC/TOA in SJ Brief                                        7/13/2017   0:48:00     0.80
Proofing SJ Brief                                          7/13/2017   1:04:00     1.07
Preparing SJ Declaration                                   7/13/2017   1:14:00     1.23
Proofing SJ Brief                                          7/14/2017   0:39:00     0.65
cite-checking mot. to unseal                               7/14/2017   1:04:00     1.07
cite-checking mot. to unseal                               7/14/2017   0:42:00     0.70
Reviewing Pro Forma Mot.                                   7/14/2017   0:11:00     0.18
Proofing SJ Brief                                          7/14/2017   0:39:00     0.65
Proofing SJ Brief                                          7/14/2017   0:52:00     0.87
Finalizing and Redacting SJ Brief                          7/14/2017   0:09:00     0.15
             Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 62 of 138



Finalizing and Redacting SJ Brief                          7/14/2017   0:34:00     0.57
Finalizing and Redacting SJ Brief                          7/14/2017   0:29:00     0.48
Filing SJ + related mots.                                  7/14/2017   0:31:00     0.52
Filing SJ + related mots.                                  7/14/2017   0:35:00     0.58
Filing sealed documents                                    7/24/2017   0:25:00     0.42
Researching 10th Cir. Interlocutory Appeal                  8/2/2017   0:08:00     0.13
Researching 10th Cir. Interlocutory Appeal                  8/2/2017   1:15:00     1.25
Preparing 10th Cir. Appearances                             8/7/2017   0:35:00     0.58
Cite-checking and proofing Repl. in Support of Unsealing   8/11/2017   1:07:00     1.12
Cite-checking and proofing Repl. in Support of Unsealing   8/11/2017   0:58:00     0.97
preparing to file under seal                               8/11/2017   0:26:00     0.43
Cite-checking and proofing Repl. in Support of Unsealing   8/11/2017   1:02:00     1.03
Filing Sealed Documents                                    8/15/2017   0:34:00     0.57
Checking Exhibits in Resp./Repl. to SJ                     8/22/2017   0:14:00     0.23
cite-checking Resp./Repl. to SJ                            8/23/2017   0:39:00     0.65
cite-checking Resp./Repl. to SJ                            8/23/2017   1:02:00     1.03
cite-checking Resp./Repl. to SJ                            8/23/2017   0:56:00     0.93
cite-checking Resp./Repl. to SJ                            8/23/2017   3:06:00     3.10
cite-checking Resp./Repl. to SJ                            8/23/2017   1:23:00     1.38
cite-checking Resp./Repl. to SJ                            8/24/2017   1:26:00     1.43
cite-checking Resp./Repl. to SJ                            8/24/2017   4:01:00     4.02
Drafting Mot. to Unseal                                    8/24/2017   0:27:00     0.45
Preparing Exhibits for SJ Resp./Repl.                      8/24/2017   0:31:00     0.52
Preparing Exhibits for SJ Resp./Repl.                      8/24/2017   1:30:00     1.50
cite-checking Resp./Repl. to SJ                            8/24/2017   0:16:00     0.27
cite-checking Resp./Repl. to SJ                            8/24/2017   1:05:00     1.08
cite-checking Resp./Repl. to SJ                            8/24/2017   0:30:00     0.50
cite-checking Resp./Repl. to SJ                            8/24/2017   1:48:00     1.80
cite-checking Resp./Repl. to SJ                            8/24/2017   1:15:00     1.25
Preparing Exhibits for SJ Resp./Repl.                      8/25/2017   1:12:00     1.20
Finalizing Decl. for SJ Resp./Repl.                        8/25/2017   0:52:00     0.87
Proofing SJ Resp./Repl.                                    8/25/2017   0:05:00     0.08
Researching Daubert Filing                                 8/25/2017   0:04:00     0.07
Proofing SJ Resp./Repl.                                    8/25/2017   1:10:00     1.17
Proofing/TOA SJ Resp./Repl.                                8/25/2017   2:06:00     2.10
Proofing/TOA SJ Resp./Repl.                                8/25/2017   1:44:00     1.73
Filing Daubert Mots.                                       8/25/2017   0:30:00     0.50
Proofing SJ Resp./Repl.                                    8/25/2017   1:05:00     1.08
Filing Sealed Documents                                    8/30/2017   0:13:00     0.22
Filing 10th Cir. Resp. to MTD                              8/30/2017   0:29:00     0.48
Cite-checking, Proofing Richman reply Daubert              10/3/2017   0:10:00     0.17
Cite-checking, Proofing Richman reply Daubert              10/3/2017   0:17:00     0.28
Cite-checking, Proofing Richman reply Daubert              10/3/2017   0:30:00     0.50
Cite-checking, Proofing Richman reply Daubert              10/3/2017   0:44:00     0.73
Cite-checking, Proofing Richman reply Daubert              10/4/2017   0:21:00     0.35
Cite-checking, Proofing Richman reply Daubert              10/4/2017   0:33:00     0.55
Cite-checking, Proofing Richman reply Daubert              10/4/2017   0:33:00     0.55
             Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 63 of 138



Cite-checking, Proofing Richman reply Daubert                     10/4/2017   3:34:00   3.57
Cite-checking, Proofing Richman reply Daubert                     10/5/2017   3:00:00   3.00
Formatting von Spakovsky reply Daubert and Exhibits               10/5/2017   1:10:00   1.17
Formatting von Spakovsky reply Daubert and Exhibits               10/6/2017   1:19:00   1.32
Cite-checking, Proofing Richman reply Daubert                     10/6/2017   0:07:00   0.12
Finalizing, filing Daubert Replies                                10/6/2017   0:13:00   0.22
Finalizing, filing Daubert Replies                                10/6/2017   0:52:00   0.87
Proofing, finalizing Notice Regarding Redaction/Unsealing        10/11/2017   0:15:00   0.25
Proofing, finalizing Notice Regarding Redaction/Unsealing        10/11/2017   0:21:00   0.35
Cite-checking/Reviewing/Proofing Br. on Unsealing                10/19/2017   0:15:00   0.25
Cite-checking/Reviewing/Proofing Br. on Unsealing                10/19/2017   0:35:00   0.58
Cite-checking/Reviewing/Proofing Br. on Unsealing                10/19/2017   1:21:00   1.35
Cite-checking/Reviewing/Proofing Br. on Unsealing                10/19/2017   0:35:00   0.58
Compiling Trump-Doc.-Related Filings                             10/24/2017   0:41:00   0.68
Compiling Trump-Doc.-Related Filings                             10/24/2017   0:41:00   0.68
Coordinating w/ Dechert for Trial Exhibits                        1/11/2018   0:35:00   0.58
Coordinating w/ Dechert for Trial Exhibits                        1/12/2018   0:05:00   0.08
Preparing Trial Exhibit List                                      1/12/2018   0:14:00   0.23
Preparing Trial Exhibit List                                      1/16/2018   1:35:00   1.58
Preparing Trial Exhibit List                                      1/16/2018   2:03:00   2.05
Preparing Trial Exhibit List                                      1/16/2018   0:15:00   0.25
Preparing Trial Exhibit List                                      1/16/2018   0:12:00   0.20
Preparing Trial Exhibit List                                      1/17/2018   0:48:00   0.80
Preparing Trial Exhibit List                                      1/17/2018   2:47:00   2.78
Preparing Trial Exhibit List                                      1/17/2018   0:51:00   0.85
Uploading Depo. Videos for Dechert                                1/19/2018   1:06:00   1.10
Preparing Trial Exhibit List                                      1/19/2018   1:21:00   1.35
Preparing Trial Exhibit List                                      1/19/2018   1:00:00   1.00
Downloading numbered exhibits                                     1/22/2018   0:08:00   0.13
Downloading numbered exhibits                                     1/22/2018   0:48:00   0.80
Preparing Trial Exhibit List                                      1/22/2018   0:12:00   0.20
Updating Richman daubert                                          1/22/2018   0:47:00   0.78
Filing Dauberts                                                   1/22/2018   0:29:00   0.48
Preparing Trial Exhibit List                                      1/23/2018   0:51:00   0.85
Preparing Trial Exhibit List                                      1/23/2018   0:57:00   0.95
Preparing Trial Exhibit List                                      1/24/2018   0:21:00   0.35
Reviewing Exhibit, Witness List, Depo. Designations for Filing    1/30/2018   1:00:00   1.00
Reviewing Exhibit, Witness List, Depo. Designations for Filing    1/30/2018   0:47:00   0.78
Filing Exhibit List                                               1/30/2018   0:16:00   0.27
Reviewing Exhibit, Witness List, Depo. Designations for Filing    1/31/2018   0:33:00   0.55
Checking video and transcript syncs                                2/1/2018   0:14:00   0.23
Checking video and transcript syncs                                2/1/2018   0:10:00   0.17
Mot. to Strike Richman Suppl.                                      2/2/2018   0:28:00   0.47
Mot. to Strike Richman Suppl.                                      2/2/2018   2:25:00   2.42
Mot. to Strike Richman Suppl.                                      2/2/2018   0:06:00   0.10
Mot. to Strike Richman Suppl.                                      2/2/2018   0:31:00   0.52
Citechecking, proofing Minnite Daubert Resp.                       2/5/2018   2:47:00   2.78
             Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 64 of 138



Citechecking, proofing Minnite Daubert Resp.                 2/5/2018 5:24:00       5.40
Reconciling Box and w-drive exhibits                         2/7/2018 0:43:00       0.72
Reconciling Box and w-drive exhibits                         2/7/2018 0:46:00       0.77
Downloading branded exhibits                                 2/8/2018 1:18:00       1.30
Combining Def.'s Ex. List, Searching for Duplicates          2/9/2018 0:10:00       0.17
Combining Def.'s Ex. List, Searching for Duplicates         2/12/2018 0:55:00       0.92
Combining Def.'s Ex. List, Searching for Duplicates         2/12/2018 0:31:00       0.52
Combining Def.'s Ex. List, Searching for Duplicates         2/12/2018 3:36:00       3.60
Reviewing Mot. for Judicial Notice                          2/13/2018 1:09:00       1.15
Miscelleneous trial prep                                    2/13/2018 1:23:00       1.38
Filing Mots for Judicial Notice, to Strike McFerron         2/13/2018 2:09:00       2.15
Filing Objections                                           2/13/2018 0:45:00       0.75
Speaking with Ct Room Deputy, Reporter re Trial Logistics   2/14/2018 0:10:00       0.17
Cite-checking Prop. FoF and CoL                             2/20/2018 1:58:00       1.97
Cite-checking Prop. FoF and CoL                             2/20/2018 0:58:00       0.97
Filing Daubert Replies                                      2/20/2018 0:28:00       0.47
Cite-checking Prop. FoF and CoL                             2/20/2018 0:34:00       0.57
Filing Objections to counter designations                   2/20/2018 0:16:00       0.27
Cite-checking Prop. FoF and CoL                             2/20/2018 1:21:00       1.35
Cite checking resp. to Def.'s Mot in Limine                 2/20/2018 1:27:00       1.45
Cite checking resp. to Def.'s Mot in Limine                 2/20/2018 1:06:00       1.10
proofing Prop. FoF and CoL                                  2/20/2018 2:21:00       2.35
Coordinating Audio/video exhibit transcription              2/22/2018 0:45:00       0.75
McFerron Deposition Excerpts                                2/22/2018 1:32:00       1.53
McFerron Deposition Excerpts                                2/23/2018 0:54:00       0.90
Fish logistics, misc. prep                                  2/27/2018 9:30:00       9.50
Fish logistics, misc. prep                                  2/28/2018 2:05:00       2.08
Fish logistics, misc. prep                                  2/28/2018 0:51:00       0.85
Fish logistics, misc. prep                                   3/1/2018 2:37:00       2.62
Fish logistics, misc. prep                                   3/1/2018 2:18:00       2.30
Fish logistics, misc. prep                                   3/1/2018 2:19:00       2.32
Setting up war room                                          3/4/2018 5:34:00       5.57
Running Errands                                              3/4/2018 2:30:00       2.50
Coordinating Printing                                        3/4/2018 1:04:00       1.07
Miscellaneous prep and research                              3/4/2018 1:34:00       1.57
Miscellaneous prep and research                              3/4/2018 1:50:00       1.83
Bates stamping Demonstratives                                3/5/2018 1:30:00       1.50
Miscellaneous prep and research                              3/5/2018 13:27:00     13.45
Depo Transcript Redactions                                  3/15/2018 0:52:00       0.87
Packing up war room                                         3/20/2018 1:30:00       1.50
Finding Exhibits for PFoF and CoL                           4/17/2018 1:50:00       1.83
Finding Exhibits for PFoF and CoL                           4/18/2018 4:35:00       4.58
Formatting PFoF/CoL                                         4/19/2018 0:52:00       0.87
Cite-checking PFoF/CoL                                      4/19/2018 0:47:00       0.78
Cite-checking PFoF/CoL                                      4/19/2018 5:12:00       5.20
Cite-checking PFoF/CoL                                      4/20/2018 4:01:00       4.02
Cite-checking PFoF/CoL                                      4/20/2018 4:27:00       4.45
             Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 65 of 138



Re-redacting PX 143                                                        4/23/2018 1:30:00     1.50
Cite-checking PFoF/CoL                                                     4/23/2018 0:32:00     0.53
Cite-checking PFoF/CoL                                                     4/23/2018 9:51:00     9.85
Prepping 10th Circuit Appearance                                            5/3/2018 1:30:00     1.50
Reviewing compliance letter                                                5/10/2018 1:30:00     1.50
Reviewing compliance letter                                                5/10/2018 0:14:00     0.23
Reviewing/finalizing Statement of Compliance                               5/16/2018 0:15:00     0.25
Reviewing/finalizing Statement of Compliance                               5/16/2018 0:39:00     0.65
Reviewing Sanction Fees Reply Br.                                           6/7/2018 2:13:00     2.22
Reviewing Sanction Fees Reply Br.                                           6/8/2018 0:18:00     0.30
Reviewing Sanction Fees Reply Br.                                           6/8/2018 2:15:00     2.25
Reviewing Sanction Fees Reply Br.                                          6/11/2018 1:47:00     1.78
Reviewing Sanction Fees Reply Br.                                          6/11/2018 0:33:00     0.55
Finalizing/filing Sanction Fees Reply Br.                                  6/12/2018 0:46:00     0.77
Reviewing letter to J. Robinson re: APRI                                   6/14/2018 0:24:00     0.40
Drafting form letter to clients                                            6/22/2018 0:44:00     0.73
Reviewing Compliance Letter                                                6/25/2018 1:30:00     1.50
Reviewing Compliance Letter                                                6/25/2018 0:25:00     0.42
Reviewing Compliance Letter                                                6/25/2018 0:44:00     0.73
10th Cir. Appearances                                                       7/5/2018 0:43:00     0.72
10th Cir. Appearances                                                       7/5/2018 1:10:00     1.17
Proofing Jnt. Status Rep.                                                   7/6/2018 0:46:00     0.77
10th Cir. Appearances                                                      7/11/2018 0:26:00     0.43
Mailing Fish Opinions to Plaintiffs                                        7/11/2018 0:30:00     0.50
Researching conditional appeals                                            7/11/2018 0:24:00     0.40
10th Cir. Appearances                                                      7/12/2018 0:20:00     0.33
Transfering Kobach depo files to comms                                      8/2/2018 0:03:00     0.05
Prepping notice of support of voluntary dismissal for filing (Jordan app 8/3/2018 0:24:00        0.40
Prepping notice of support of voluntary dismissal for filing (Jordan app 8/3/2018 0:11:00        0.18
Prepping notice of support of voluntary dismissal for filing/filing (Jorda 8/3/2018 0:01:00      0.02
Prepping notice of support of voluntary dismissal for filing/filing (Jorda 8/3/2018 0:17:00      0.28
Proofing, Cite-checking, formatting letter to opp. counsel re dep. video 9/10/2018 0:44:00       0.73
Proofing, Cite-checking, formatting letter to opp. counsel re dep. video 9/10/2018 0:09:00       0.15
Downloading Appeal Appendix Volumes                                        10/1/2018 0:39:00     0.65
Researching 10th Cir. Appeal Filing Rules                                  10/2/2018 1:14:00     1.23
Researching 7th Cir. Appeal Filing Rules                                   10/3/2018 0:14:00     0.23
Downloading Appeal Appendix Volumes                                       10/10/2018 0:20:00     0.33
Proofing, formatting, cite-checking mot. for joint response brief         10/23/2018 1:09:00     1.15
Citechecking merits Appeal Br.                                            11/27/2018 6:52:00     6.87
Citechecking merits Appeal Br.                                            11/28/2018 0:33:00     0.55
Citechecking merits Appeal Br.                                            11/28/2018 1:12:00     1.20
Citechecking merits Appeal Br.                                            11/28/2018 10:04:00   10.07
Proofing, formatting merits Appeal Br.                                    11/29/2018 2:23:00     2.38
ToA for merits Appeal Br.                                                 11/29/2018 2:46:00     2.77
Final Proof and filing of merits Appeal Br.                               11/29/2018 3:25:00     3.42
Pulling Att'y Hours                                                        5/14/2020 0:59:47     1.00
Pulling Fish Atty Hours                                                    5/15/2020 0:29:45     0.50
             Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 66 of 138



Pulling Fish Atty Hours                                    5/15/2020     0:31:41          0.53
Total                                                                  431:18:15   445.3041667
             Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 67 of 138



                                              Fish v. Kobach, 16-2105
                                            Molly Rugg: 2015-2016 Hours

Project/Time entry                                                                       Start date Time (decimal)
Cite-check and proofread NVRA notice letter.                                               11/5/2015               1
Proofread and finalize NVRA notice letter; send to SoS.                                  11/20/2015                1
Cite-check complaint.                                                                       2/9/2016            0.5
Cite-check complaint; discuss filing logistics with attorneys.                             2/16/2016           3.75
Cite-check complaint.                                                                      2/17/2016            1.5

Finalize complaint; proofread class certification papers; prepare civil cover sheet.      2/17/2016             3.25
Finalize complaint, class cert motion/brief, civil cover sheet; file case and all
initiating papers; pay filing fee.                                                        2/18/2016             1.25
Prepare and file attorneys' pro hac vice admission papers.                                2/18/2016              2.5
Prepare and file attorneys' pro hac vice admission papers.                                2/19/2016              0.5
Cite-check PI brief.                                                                      2/19/2016             1.25
Cite-check PI brief.                                                                      2/22/2016             2.75
Cite-check PI brief.                                                                      2/23/2016                3
Finalize and file NS pro hac vice admission papers.                                       2/24/2016             0.25
Proofread Minnite expert report.                                                          2/24/2016                2
Finalize Minnite expert report.                                                           2/25/2016             0.75
Proofread and format McDonald expert report.                                              2/25/2016                2
Incorporate attorney changes to PI brief; finalize motion, brief, declaration, and all
exhibits; make tables of contents and authorities; file with court.                       2/26/2016             4.75
Prepare skeleton document for initial disclosures.                                         3/8/2016              0.5
Confer with D. Kan. clerk re: proper procedure for filing proof of service of
summons; file same.                                                                        3/9/2016             0.25
Finalize and serve discovery requests to Defendants; file COS for same; mail hard
copies.                                                                                    3/9/2016             1.25

Prepare draft for Fish Plaintiffs' components of the parties' 26(f) conference report.    3/11/2016                2
Incorporate edits from the other parties into the 26(f) report.                           3/15/2016              1.5
Proofread, cite-check, finalize, and file first amended complaint.                        3/17/2016                2
Proofread draft joint discovery issues motion.                                            3/22/2016              0.5
Finalize and file joint discovery issues motion.                                          3/22/2016             0.25

Finalize and file supplemental notice of discovery disputes; discuss same with DH.        3/23/2016              0.5
Research other cases' protective orders re: expert access to confidential
information.                                                                              3/24/2016             0.25
Add all dates from 3/24 scheduling order to team calendars.                               3/25/2016             0.25
Cite-check and proofread joint motion for protective order.                               3/25/2016             0.25
Prepare initial disclosures for service and COS for initial disclosures for filing.       3/30/2016              0.5

Prepare motion to exceed page limit for reply in support of preliminary injunction.       4/11/2016               1
Cite-check reply in support of preliminary injunction motion.                             4/11/2016               5
Cite-check reply in support of preliminary injunction motion; prepare exhibits to
same.                                                                                     4/12/2016             4.75
Prepare index of exhibits to reply in support of PI brief.                                4/12/2016              0.5
             Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 68 of 138



Finalize and file PI reply brief, index of exhibits, exhibits, and motion for excess
pages.                                                                                 4/12/2016   2.75
Finalize motion for protective order regarding deposition scheduling and its
exhibits; create index of exhibits; file all.                                           5/2/2016     1
Proofread, finalize, and file reply in support of motion for protective order
regarding deposition scheduling.                                                        5/2/2016   0.25
Prepare and file notice of service of responses to Jordan's first interrogatories.      5/9/2016   0.25
Proofread Plaintiff Boynton's responses to Jordan Requests for Admission and
double-check same against original requests PDF.                                        5/9/2016   0.25
Research Defendants' proffered expert, Hans von Spakovsky.                              5/9/2016    1.5
Research Defendants' proffered expert, Hans von Spakovsky, in preparation for
deposition; write memo for DH re same.                                                 5/10/2016      3
Prepare draft of Plaintiffs' supplemental disclosures.                                 5/12/2016    0.5
Prepare letter to court in response to Defendants' 28(j) letter for filing.            5/16/2016    0.5

Convert Defs' discovery requests from PDF to Word for use in drafting responses.       5/23/2016    0.5
Research Defendants' proffered expert, Hans von Spakovsky, in preparation for
deposition.                                                                            5/23/2016    1.5
Research Defendants' proffered expert, Hans von Spakovsky, in preparation for
deposition.                                                                            5/24/2016     1

Prepare notices of appearance for attorneys in 10th Circuit interlocutory appeal.      5/24/2016     1
Prepare and file notices of appearance for attorneys in Kobach's 10th Circuit
interlocutory appeal.                                                                  5/25/2016   0.75
Research Defendants' proffered expert, Hans von Spakovsky, in preparation for
deposition.                                                                            5/27/2016   0.75
Prepare and file deposition notices for Defendant Jordan and DoV 30(b)(6)
designee.                                                                               6/1/2016    0.5
Cite-check opposition to Kobach's 10th Cir. stay motion.                                6/2/2016      2
Cite-check opposition to Kobach's 10th Cir. stay motion.                                6/3/2016   1.25
Incorporate edits into opposition to Kobach's 10th Cir. stay motion.                    6/6/2016    0.5
Incorporate edits into opposition to Kobach's 10th Cir. stay motion.                    6/7/2016      2
Proofread opposition to Kobach's 10th Cir. stay motion.                                 6/8/2016    0.5
Incorporate edits into opposition to Kobach's 10th Cir. stay motion.                    6/8/2016    0.5
Make table of authorities for opposition to Kobach's 10th Cir. stay motion.             6/8/2016    0.5
Finalize and file opposition to Kobach's 10th Cir. stay motion.                         6/8/2016   0.25

Format and proofread LWVK responses to Def. Jordan's first requests for admission.     6/15/2016   0.25
Proofread LWVK responses to Def. Jordan's 2d interrogatories.                          6/16/2016   0.25
Proofread and format motion to consolidate Kobach & Jordan appeals.                    6/20/2016   0.25
Proofread and format response to Kobach motion for leave to file overlength 10th
Cir. briefs.                                                                           6/22/2016   0.25
Prepare and file notices of appearance for attorneys in Jordan's 10th Circuit
interlocutory appeal.                                                                   7/5/2016    0.5

Cite-check and proofread 10th Cir. brief in Kobach appeal; discuss same with ROD.      7/11/2016    0.5
Cite-check and proofread motion to strike and correct record in 10th Cir.              7/12/2016    1.5
Cite-check and proofread 10th Cir. brief in Kobach appeal.                             7/12/2016    0.5
            Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 69 of 138



Cite-check and proofread 10th Cir. brief in Kobach appeal; make table of contents
for same.                                                                           7/13/2016       3
Cite-check and proofread 10th Cir. brief in Kobach appeal.                          7/15/2016     1.5
Total                                                                                           85.25
Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 70 of 138




               ATTACHMENT 2
                 TO EXHIBIT E
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 71 of 138




Date                 Name             Description                                                             Revised Hours      Rate            Revised Amount
                                                                                                              Charged            Requested



11/06/15 Neil A. Steiner              Email correspondence with A. Liu; email correspondence with expert                  0.40         $450.00          $180.00
                                      issues; telephone conversation with A. Liu.
11/11/15 Neil A. Steiner              Conference call with D. Ho, counsel in pending KS case;                             1.50         $450.00          $675.00
                                      telephone conversation with D. Ha; email correspondence with DH and
                                      A. Liu.
11/12/15 Neil A. Steiner              Analyze class issues; email correspondence with D. Ho.                              0.40         $450.00         $180.00
11/13/15 Rebecca Kahan Waldman        Correspondence with A. Liu regarding case.                                          0.20         $450.00           $90.00
11/16/15 Neil A. Steiner              Revised notice letter; email correspondence with D. Ho;                             2.30         $450.00        $1,035.00
                                      meeting with A. Liu; team meeting.
11/18/15 Neil A. Steiner              Review and revise draft notice letter and email                                     0.30         $450.00          $135.00
                                      correspondence with co-counsel regarding same.
11/20/15 Neil A. Steiner              Email correspondence with co-counsel and review final                               0.30         $450.00          $135.00
                                      notice letter.
11/23/15 Neil A. Steiner              Review discovery order; email correspondence with co-                               0.30         $450.00          $135.00
                                      counsel.
11/27/15 Rebecca Kahan Waldman        Correspondence regarding class certification.                                       0.20         $450.00           $90.00
11/27/15 Angela M. Liu                Oversee class certification and preliminary injunction                              0.50         $250.00          $125.00
                                      briefing.
12/01/15 Angela M. Liu                Review preliminary injunction cases; revise KORA requests.                          0.90         $250.00          $225.00
12/02/15 Neil A. Steiner              Conference call with co-counsel; review Cromwell amended                            0.80         $450.00          $360.00
                                      complaint; email correspondence with co-counsel; analyze PI, strategy
                                      issues.
12/02/15 Rebecca Kahan Waldman        Call regarding next steps; reviewed outline for class cert                          1.00         $450.00          $450.00
                                      motion.
12/02/15 Angela M. Liu                Revise KORA request.                                                                0.30         $250.00           $75.00
12/03/15 Angela M. Liu                Continue to review statutes, conduct research relating to                           4.00         $250.00        $1,000.00
                                      class certification and preliminary injunction.
12/07/15 Angela M. Liu                Review draft declaration and prepare expert report.                                 0.60         $250.00          $150.00
12/09/15 Rebecca Kahan Waldman        Review draft class cert petition and correspondence                                 1.20         $450.00          $540.00
                                      regarding same.
12/10/15   Rebecca Kahan Waldman      Revise class certification brief.                                                   1.30         $450.00          $585.00
12/14/15   Rebecca Kahan Waldman      Review draft complaint.                                                             1.00         $450.00          $450.00
12/14/15   Angela M. Liu              Review complaint.                                                                   0.30         $250.00           $75.00
12/15/15   Angela M. Liu              Review preliminary injunction research and declarations.                            2.10         $250.00          $525.00
12/16/15   Neil A. Steiner            Conference call with co-counsel.                                                    0.60         $450.00          $270.00
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 72 of 138




Date                   Name           Description                                                              Revised Hours      Rate            Revised Amount
                                                                                                               Charged            Requested



12/21/15 Angela M. Liu                Review amended complaint.                                                            0.40         $250.00          $100.00
12/22/15 Angela M. Liu                Review draft complaint, draft declarations, and data                                 3.20         $250.00          $800.00
                                      collection.
12/23/15 Angela M. Liu                Review complaint comments in advance of call; attend                                 1.20         $250.00          $300.00
                                      strategy call.
12/28/15   Neil A. Steiner            Telephone conversation with A. Liu.                                                  0.20         $450.00           $90.00
12/28/15   Angela M. Liu              Review class certification brief.                                                    0.50         $250.00          $125.00
01/04/16   Angela M. Liu              Revise KORA request; review preliminary injunction draft.                            1.20         $250.00          $300.00
01/05/16   Angela M. Liu              Continue to review survey and statutes.                                              2.10         $250.00          $525.00
01/06/16   Neil A. Steiner            Conference call with co-counsel.                                                     0.30         $450.00          $135.00
01/11/16   Neil A. Steiner            Review memo re: LWV meeting and email correspondence                                 0.30         $450.00          $135.00
                                      with co-counsel re same.
01/12/16 Angela M. Liu                Review documents relating to M. Johnson and complaint.                               3.30         $250.00          $825.00
01/14/16 Angela M. Liu                Review Bush v. Gore; continue to analyze documents relating to factual               0.90         $250.00          $225.00
                                      issues.
01/15/16 Rebecca Kahan Waldman        Revise class cert brief.                                                             2.00         $450.00          $900.00
01/18/16 Neil A. Steiner              Review class cert motion; email correspondence with A. Liu                           0.40         $450.00          $180.00
                                      and R. Waldman re same.
01/18/16 Angela M. Liu                Review class certification motion, complaint, and documents                          4.20         $250.00        $1,050.00
                                      relating to registration issues.
01/19/16   Rebecca Kahan Waldman      Revise class cert petition.                                                          1.20         $450.00          $540.00
01/19/16   Angela M. Liu              Continue document review.                                                            2.10         $250.00          $525.00
01/21/16   Angela M. Liu              Continue to review deposition.                                                       3.20         $250.00          $800.00
01/22/16   Angela M. Liu              Review complaint; revise affidavits.                                                 2.10         $250.00          $525.00
01/23/16   Angela M. Liu              Review deposition transcript.                                                        1.20         $250.00          $300.00
01/25/16   Neil A. Steiner            Email correspondence with co-counsel; review articles                                0.30         $450.00          $135.00
                                      regarding voter fraud prosecutions.
01/25/16 Angela M. Liu                Review and analyze deposition and documents relating to factual                      5.30         $250.00        $1,325.00
                                      issues.
01/26/16 Angela M. Liu                Review affidavits for signature; review expert survey;                               3.20         $250.00          $800.00
                                      continue to review documents relating to factual issues.
01/28/16 Angela M. Liu                Continue to review and revise survey; reach out to education                         0.80         $250.00          $200.00
                                      expert.
01/28/16 Angela M. Liu                Review and revise complaint and preliminary injunction;                              4.20         $250.00        $1,050.00
                                      review Kansas election laws.
                                 Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 73 of 138




Date                 Name           Description                                                       Revised Hours      Rate            Revised Amount
                                                                                                      Charged            Requested



01/29/16 Angela M. Liu              Continue to review and revise preliminary injunction memo                     2.70         $250.00          $675.00
                                    and complaint.
01/31/16 Angela M. Liu              Continue to revise preliminary injunction memorandum.                         1.50         $250.00          $375.00
02/01/16 Angela M. Liu              Continue to revise preliminary injunction brief, complaint,                   3.20         $250.00          $800.00
                                    deposition document memo.
02/03/16 Neil A. Steiner            Conference call with co-counsel.                                              0.80         $450.00          $360.00
02/05/16 Angela M. Liu              Revise and comment on M. Stonebraker's memorandum                             1.30         $250.00          $325.00
                                    regarding issues relating to additional claim.
02/08/16 Angela M. Liu              Discuss memorandum with M. Stonebraker re: additional                         0.20         $250.00           $50.00
                                    claims.
02/09/16 Neil A. Steiner            Telephone conversation with A. Liu; review and revise                         1.30         $450.00          $585.00
                                    complaint.
02/09/16 Rebecca Kahan Waldman      Reviewed revisions to draft complaint and correspondence                      0.80         $450.00          $360.00
                                    regarding same.
02/09/16 Angela M. Liu              Discuss issues relating to subclassing.                                       0.60         $250.00         $150.00
02/10/16 Neil A. Steiner            Conference call with co-counsel; review and revise                            3.00         $450.00        $1,350.00
                                    complaint; email correspondence with co-counsel.
02/10/16 Rebecca Kahan Waldman      Call regarding status of briefs; review draft of pleadings.                   1.40         $450.00         $630.00
02/11/16 Neil A. Steiner            Review and revise PI brief; review and revise class cert brief;               3.00         $450.00        $1,350.00
                                    email correspondence with co-counsel.
02/11/16 Rebecca Kahan Waldman      Revise class cert brief; review drafts of pleadings.                          1.10         $450.00          $495.00
02/12/16 Rebecca Kahan Waldman      Revise class cert brief; review revised draft of complaint;                   2.00         $450.00          $900.00
                                    review correspondence regarding upcoming filings.
02/14/16 Rebecca Kahan Waldman      Revise draft of motion for class certification and                            0.80         $450.00          $360.00
                                    correspondence regarding same.
02/15/16 Neil A. Steiner            Review and revise class cert motion and email                                 0.40         $450.00          $180.00
                                    correspondence with co-counsel re same.
02/15/16 Rebecca Kahan Waldman      Correspondence regarding revised class cert brief.                            0.50         $450.00          $225.00
02/15/16 Angela M. Liu              Continue to prepare and revise expert materials, revise class                 2.70         $250.00          $675.00
                                    certification brief.
02/16/16 Rebecca Kahan Waldman      Review drafts of pleadings; correspondence regarding                          1.50         $450.00          $675.00
                                    upcoming filings.
02/16/16 Angela M. Liu              Continue to revise class certification brief.                                 0.60         $250.00         $150.00
02/17/16 Neil A. Steiner            Conference call with co-counsel.                                              0.50         $450.00         $225.00
02/17/16 Rebecca Kahan Waldman      Revise drafts of pleadings.                                                   2.50         $450.00        $1,125.00
                                 Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 74 of 138




Date                 Name           Description                                                             Revised Hours      Rate            Revised Amount
                                                                                                            Charged            Requested



02/17/16 Angela M. Liu              Continue to prepare for complaint and class certification                           3.20         $250.00          $800.00
                                    briefing for filing; attend weekly conference call.
02/18/16 Rebecca Kahan Waldman      Review final pleadings and media coverage.                                          1.00         $450.00          $450.00
02/18/16 Angela M. Liu              Continue to prepare complaint and class certification                               2.10         $250.00          $525.00
                                    briefing for filing.
02/19/16 Rebecca Kahan Waldman      Review pleadings regarding consolidation and                                        1.50         $450.00          $675.00
                                    correspondence regarding same.
02/19/16 Angela M. Liu              Strategize regarding motion for consolidation.                                      0.50         $250.00          $125.00
02/21/16 Angela M. Liu              Case and document organization and management.                                      0.80         $250.00          $200.00
02/22/16 Rebecca Kahan Waldman      Correspondence regarding response to motion to                                      0.90         $450.00          $405.00
                                    consolidate.
02/23/16 Neil A. Steiner            Review proposed schedule; email correspondence with co-                             0.20         $450.00           $90.00
                                    counsel.
02/24/16 Neil A. Steiner            Conference call with co-counsel.                                                    0.80         $450.00          $360.00
02/24/16 Rebecca Kahan Waldman      Review opposition to class cert motion; correspondence                              0.50         $450.00          $225.00
                                    regarding opposition to motion to consolidate.
02/25/16 Neil A. Steiner            Revise PI brief and email correspondence with co-counsel re:                        0.30         $450.00          $135.00
                                    same.
02/25/16 Angela M. Liu              Review and revise response to motion to consolidate.                                1.20         $250.00          $300.00
02/26/16 Angela M. Liu              Continue to revise response to motion to consolidate.                               0.50         $250.00          $125.00
02/28/16 Neil A. Steiner            Review and revise draft opposition to motion to consolidate and email               0.30         $450.00          $135.00
                                    correspondence with co-counsel regarding same.
02/28/16 Rebecca Kahan Waldman      Review and revise response to motion to consolidate.                                0.50         $450.00          $225.00
02/29/16 Rebecca Kahan Waldman      Review revisions to response to motion to consolidate.                              0.70         $450.00          $315.00
03/01/16 Neil A. Steiner            Revise response to motion to consolidate; phone conference                          1.00         $450.00          $450.00
                                    and meeting with R. Waldman; email correspondence with co-counsel.

03/01/16 Rebecca Kahan Waldman      Review revisions to response to motion to consolidate.                              0.50         $450.00         $225.00
03/01/16 Angela M. Liu              Continue to revise opposition to motion for consolidation.                          0.80         $250.00         $200.00
03/02/16 Neil A. Steiner            Conference call with co-counsel; review and revise response                         2.50         $450.00        $1,125.00
                                    to motion for extension; revise response to consolidation; email
                                    correspondence with co-counsel.
                                 Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 75 of 138




Date                 Name           Description                                                               Revised Hours      Rate            Revised Amount
                                                                                                              Charged            Requested



03/02/16 Angela M. Liu              Attend weekly strategy meeting; continue to revise opposition to                      5.10         $250.00        $1,275.00
                                    motion to consolidate; organize discovery issues; review and revise
                                    motion for extension of time and
                                    discovery deadline emails; strategize with experts.
03/03/16 Neil A. Steiner            Email correspondence with co-counsel; work on discovery issues;                       0.50         $450.00          $225.00
                                    finalize response to consolidation, extensions of time.
03/03/16 Angela M. Liu              Draft KORA responses and prepare to send.                                             1.00         $250.00          $250.00
03/04/16 Angela M. Liu              Provide overview of case to C. Schmidt, update task list and                          2.30         $250.00          $575.00
                                    status to team, review document requests.
03/06/16 Angela M. Liu              Review and comment on document requests.                                              0.40         $250.00          $100.00
03/07/16 Neil A. Steiner            Court conference call regarding consolidation, status; email                          0.80         $450.00          $360.00
                                    correspondence with co-counsel; work on discovery issues.
03/08/16 Neil A. Steiner            Review and revise document requests and interrogatories; email                        0.40         $450.00          $180.00
                                    correspondence with co-counsel regarding same.
03/08/16 Rebecca Kahan Waldman      Correspondence regarding discovery.                                                   0.40         $450.00          $180.00
03/09/16 Neil A. Steiner            Conference call with co-counsel; revise discovery requests and email                  1.00         $450.00          $450.00
                                    correspondence with co-counsel regarding same;
                                    review summary of EAC hearing.
03/09/16 Rebecca Kahan Waldman      Participate in weekly call; meeting with T. Cordova regarding discovery               0.50         $450.00          $225.00
                                    requests; revise drafts of discovery requests.
03/12/16 Neil A. Steiner            Email correspondence with D. Ho re: depositions, strategy.                            0.20         $450.00           $90.00
03/13/16 Neil A. Steiner            Review and revise complaint.                                                          1.50         $450.00          $675.00
03/14/16 Rebecca Kahan Waldman      Participate in meet and confer; participate in follow-up call;                        0.50         $450.00          $225.00
                                    correspondence with Dechert team regarding supplemental class cert
                                    brief.
03/14/16 Angela M. Liu              Review amended complaint, initial disclosures and class                               1.80         $250.00          $450.00
                                    certification briefing.
03/15/16 Neil A. Steiner            Revise amended complaint and telephone conversation with                              1.00         $450.00          $450.00
                                    O. Danjuma re: same; email correspondence with co- counsel.
03/15/16 Rebecca Kahan Waldman      Review revised draft of complaint; correspondence                                     1.20         $450.00          $540.00
                                    regarding same.
03/15/16 Angela M. Liu              Continue to revise motions for class certification.                                   2.10         $250.00          $525.00
03/16/16 Neil A. Steiner            Conference call with co-counsel; continue work on discovery                           0.80         $450.00          $360.00
                                    issues, amended complaint, class cert; email correspondence regarding
                                    same.
                                 Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 76 of 138




Date                 Name           Description                                                           Revised Hours      Rate            Revised Amount
                                                                                                          Charged            Requested



03/16/16 Neil A. Steiner            Email correspondence with co-counsel re: schedule, atty                           0.20         $450.00           $90.00
                                    fees motion.
03/16/16 Rebecca Kahan Waldman      Review revised draft of complaint; correspondence                                 0.90         $450.00          $405.00
                                    regarding discovery.
03/16/16 Angela M. Liu              Continue to review amended complaint; continue to revise motion for               4.20         $250.00        $1,050.00
                                    class certification; oversee preparation of
                                    subpoenas for depositions.
03/17/16 Neil A. Steiner            Review Kobach discovery objections; email correspondence with co-                 1.00         $450.00          $450.00
                                    counsel re: same; meet with R. Waldman; review
                                    amended class cert brief.
03/17/16 Rebecca Kahan Waldman      Correspondence regarding status of discovery; revise draft of                     2.50         $450.00        $1,125.00
                                    supplemental class certification brief.
03/17/16 Angela M. Liu              Continue to review and revise supplemental class certification;                   3.10         $250.00          $775.00
                                    protective order; and strategize regarding 26(f)
                                    conference.
03/18/16 Neil A. Steiner            Participate in 26(f) conference; continue work on discovery                       0.50         $450.00          $225.00
                                    issues; email correspondence with co-counsel, defendants' counsel.
03/18/16 Angela M. Liu              Review and oversee subpoenas.                                                     3.10         $250.00          $775.00
03/19/16 Neil A. Steiner            Review revised draft of discovery requests and protective                         0.20         $450.00           $90.00
                                    order.
03/19/16 Angela M. Liu              Review issues relating to protective order.                                       0.20         $250.00           $50.00
03/21/16 Rebecca Kahan Waldman      Correspondence regarding upcoming depositions and                                 2.50         $450.00        $1,125.00
                                    outstanding discovery related issues.
03/21/16 Angela M. Liu              Continue to revise class certification brief; oversee issues                      5.20         $250.00        $1,300.00
                                    relating to subpoenas; begin preparing for depositions.
03/22/16 Neil A. Steiner            Continue work on discovery issues; telephone conference                           1.30         $450.00          $585.00
                                    with co-counsel.
03/22/16 Rebecca Kahan Waldman      Correspondence regarding upcoming depositions; review                             2.00         $450.00          $900.00
                                    drafts of protective order; prepare for depositions.
03/22/16 Angela M. Liu              Continue to oversee subpoena and deposition process.                              3.30         $250.00         $825.00
03/23/16 Neil A. Steiner            Email correspondence with co-counsel; continue work on                            3.30         $450.00        $1,485.00
                                    discovery issues; telephonic conference with magistrate judge.
03/23/16 Rebecca Kahan Waldman      Participate in telephonic court conference; prepare for upcoming                  4.90         $450.00        $2,205.00
                                    depositions; correspondence regarding discovery.
                                 Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 77 of 138




Date                 Name           Description                                                            Revised Hours      Rate            Revised Amount
                                                                                                           Charged            Requested



03/23/16 Angela M. Liu              Court conference and discussion; review correspondence relating to                 3.80         $250.00          $950.00
                                    discovery issues; continue to oversee issues
                                    relating to depositions.
03/24/16 Neil A. Steiner            Continue work on protective order; email correspondence with co-                   1.20         $450.00          $540.00
                                    counsel; telephone conversation with R. Waldman;
                                    review Kobach discovery responses.
03/24/16 Rebecca Kahan Waldman      Review drafts of notices; correspondence regarding                                 3.20         $450.00        $1,440.00
                                    protective order; correspondence regarding depositions; prepare for
                                    depositions.
03/24/16 Angela M. Liu              Continue to follow up on discovery requests and oversee                            4.30         $250.00        $1,075.00
                                    subpoenas.
03/25/16 Neil A. Steiner            Continue work on discovery issues, protective order issues;                        0.50         $450.00          $225.00
                                    email correspondence with co-counsel.
03/25/16 Rebecca Kahan Waldman      Correspondence regarding depositions; prepare for 30(b)(6)                         3.00         $450.00        $1,350.00
                                    deposition; correspondence regarding supplemental class
                                    cert brief.
03/25/16 Angela M. Liu              Review issues relating to class certification, discovery, and                      2.10         $250.00          $525.00
                                    oversee subpoenas.
03/28/16 Rebecca Kahan Waldman      Call regarding class cert brief and correspondence regarding same;                 1.50         $450.00          $675.00
                                    revised class cert brief; prepared for upcoming
                                    depositions.
03/29/16 Neil A. Steiner            Email correspondence with co-counsel; continue work on discovery                   1.00         $450.00          $450.00
                                    issues; initial review of oppositions to PI motion.
03/29/16 Angela M. Liu              Continue to review discovery.                                                      1.40         $250.00          $350.00
03/30/16 Neil A. Steiner            Continue work on discovery, PI issues; conference call with                        1.50         $450.00          $675.00
                                    co-counsel.
03/30/16 Rebecca Kahan Waldman      Review draft disclosures; correspondence regarding class cert brief;               4.00         $450.00        $1,800.00
                                    prepare for upcoming depositions; review
                                    oppositions to PI motion.
03/30/16 Angela M. Liu              Attend conference call; continue to oversee depositions and                        1.70         $250.00          $425.00
                                    subpoena process.
03/31/16 Rebecca Kahan Waldman      Review motion to dismiss and motion to stay; prepare for upcoming                  4.20         $450.00        $1,890.00
                                    depositions; review outline for PI reply; revise
                                    class cert motion.
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 78 of 138




Date                 Name             Description                                                          Revised Hours      Rate            Revised Amount
                                                                                                           Charged            Requested



03/31/16 Angela M. Liu                Review and analyze supplemental class certification motion                       1.80         $250.00          $450.00
                                      and discovery responses.
04/01/16 Rebecca Kahan Waldman        Revise class cert brief; correspondence regarding opposition                     6.00         $450.00        $2,700.00
                                      to motion to stay; prepare for depositions and correspondence with
                                      ACLU regarding same.
04/01/16 Angela M. Liu                Review discovery materials.                                                      2.00         $250.00          $500.00
04/02/16 Angela M. Liu                Review discovery materials.                                                      0.20         $250.00           $50.00
04/03/16 Neil A. Steiner              Review discovery responses and continue work on discovery                        1.00         $450.00          $450.00
                                      issues.
04/03/16 Rebecca Kahan Waldman        Review opposition brief.                                                         0.80         $450.00         $360.00
04/03/16 Angela M. Liu                Review and revise opposition to motion to stay; prepare for                      7.20         $250.00        $1,800.00
                                      deposition.
04/04/16 Neil A. Steiner              Email correspondence with co-counsel; continue work on                           1.00         $450.00          $450.00
                                      discovery issues.
04/04/16 Rebecca Kahan Waldman        Revise class cert brief; prepare for deposition; revise                          5.00         $450.00        $2,250.00
                                      opposition to motion to stay.
04/04/16 Angela M. Liu                Review and revise opposition to motion to stay; continue                         1.50         $250.00          $375.00
                                      preparing for deposition.
04/05/16 Neil A. Steiner              Revise motion to stay; email correspondence with co-                             0.50         $450.00          $225.00
                                      counsel; continue work on discovery issues.
04/05/16 Rebecca Kahan Waldman        Prepare for deposition; travel to Kansas; correspondence                         2.70         $450.00        $1,215.00
                                      regarding preliminary injunction.
04/05/16 Angela M. Liu                Travel to and prepare for deposition.                                            3.80         $250.00          $950.00
04/06/16 Angela M. Liu                Prepare for and attend depositions of B. Caskey and T.                           3.30         $250.00          $825.00
                                      Lehman; travel for depositions.
04/08/16 Neil A. Steiner              Email correspondence with co-counsel; continued work on discovery                0.50         $450.00          $225.00
                                      issues; email correspondence with opposing
                                      counsel.
04/08/16 Angela M. Liu                Review deposition transcript; call T. Stricker; organize                         1.50         $250.00          $375.00
                                      motion to dismiss.
04/11/16   Neil A. Steiner            Review and revise PI reply brief.                                                4.50         $450.00        $2,025.00
04/11/16   Rebecca Kahan Waldman      Attention to issues related to discovery and PI hearing.                         1.00         $450.00         $450.00
04/12/16   Neil A. Steiner            Prepare for PI hearing.                                                          1.00         $450.00         $450.00
04/12/16   Rebecca Kahan Waldman      Review draft expert report; review draft PI brief;                               2.20         $450.00         $990.00
                                      correspondence regarding same.
                                 Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 79 of 138




Date                 Name           Description                                                                 Revised Hours      Rate            Revised Amount
                                                                                                                Charged            Requested



04/12/16 Angela M. Liu              Strategize and review issues relating to motion to dismiss.                             4.80         $250.00        $1,200.00
04/13/16 Neil A. Steiner            Travel to Kansas City; participate in moot court and prepare                            3.00         $450.00        $1,350.00
                                    for hearing.
04/13/16 Rebecca Kahan Waldman      Review of Lehman documents and correspondence                                           1.20         $450.00          $540.00
                                    regarding same; participate in moot.
04/13/16 Angela M. Liu              Strategize regarding issues re: discovery and motion to                                 2.00         $250.00          $500.00
                                    dismiss.
04/14/16 Neil A. Steiner            Attend hearing on preliminary injunction; return to New                                 4.00         $450.00        $1,800.00
                                    York.
04/22/16 Rebecca Kahan Waldman      Revise opposition to motion for extension; correspondence                               0.80         $450.00          $360.00
                                    regarding discovery.
04/22/16 Angela M. Liu              Continue to review document requests.                                                   1.60         $250.00          $400.00
04/23/16 Angela M. Liu              Review document requests, prepare for depositions, and                                  2.20         $250.00          $550.00
                                    continue to attempt to reach D. Bucci.
04/24/16 Rebecca Kahan Waldman      Correspondence regarding discovery.                                                     0.50         $450.00          $225.00
04/24/16 Angela M. Liu              Strategize regarding issues relating to depositions and                                 1.50         $250.00          $375.00
                                    declarations.
04/25/16 Rebecca Kahan Waldman      Correspondence regarding discovery.                                                     0.30         $450.00          $135.00
04/25/16 Angela M. Liu              Continue to revise discovery requests.                                                  3.50         $250.00          $875.00
04/26/16 Rebecca Kahan Waldman      Correspondence regarding depositions; review responses to                               1.80         $450.00          $810.00
                                    written discovery requests.
04/26/16 Angela M. Liu              Prepare discovery responses; continue to schedule                                       4.50         $250.00        $1,125.00
                                    depositions.
04/27/16 Rebecca Kahan Waldman      Review and revise responses to discovery requests; correspondence                       2.10         $450.00          $945.00
                                    regarding deposition schedule; correspondence with clients regarding
                                    discovery; participate
                                    in weekly call.
04/27/16 Angela M. Liu              Continue to strategize regarding discovery and issues relating to                       5.30         $250.00        $1,325.00
                                    depositions; revise responses to discovery
                                    requests.
04/28/16 Rebecca Kahan Waldman      Correspondence regarding deposition schedule; draft                                     5.00         $450.00        $2,250.00
                                    motion for protective order; draft related declarations; call with client
                                    regarding documents.
04/28/16 Angela M. Liu              Continue to strategize issues relating to discovery.                                    4.90         $250.00        $1,225.00
                                 Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 80 of 138




Date                 Name           Description                                                             Revised Hours      Rate            Revised Amount
                                                                                                            Charged            Requested



04/29/16 Rebecca Kahan Waldman      Participate in meet and confers with defendants; correspondence with                4.50         $450.00        $2,025.00
                                    co-counsel regarding discovery requests and deposition schedule;
                                    revise responses and
                                    objections to discovery requests.
04/29/16 Angela M. Liu              Strategize regarding issues relating to discovery.                                  3.00         $250.00          $750.00
05/01/16 Rebecca Kahan Waldman      Revise motion for protective order and related declaration.                         2.20         $450.00          $990.00
05/02/16 Neil A. Steiner            Meet with R. Waldman; review opposition to motion for protective                    1.50         $450.00          $675.00
                                    order; review and revise reply; multiple emails
                                    with co-counsel regarding discovery issues.
05/02/16 Rebecca Kahan Waldman      Finalize motion for protective order and declaration; prepare                       4.50         $450.00        $2,025.00
                                    for court conference; correspondence regarding responses to discovery
                                    requests; draft reply brief.
05/02/16 Angela M. Liu              Continue to revise discovery responses, strategize regarding issue                  7.80         $250.00        $1,950.00
                                    relating to discovery, and prepare documents for
                                    service.
05/03/16 Neil A. Steiner            Continue work on discovery issues; email correspondence with co-                    0.50         $450.00          $225.00
                                    counsel; review order on preliminary injunction
                                    motion.
05/03/16 Rebecca Kahan Waldman      Deposition prep. of Bucci and Stricker; prepare for court                           6.30         $450.00        $2,835.00
                                    conference; correspondence regarding responses to discovery; revise
                                    response to discovery.
05/03/16 Angela M. Liu              Prepare witnesses, travel for depositions, prepare for                             10.80         $250.00        $2,700.00
                                    depositions, revise and prepare discovery requests.
05/04/16 Neil A. Steiner            Numerous email correspondence with co-counsel regarding                             0.50         $450.00          $225.00
                                    discovery, deposition issues.
05/04/16 Rebecca Kahan Waldman      Correspondence regarding depositions; responded to questions arising                2.70         $450.00        $1,215.00
                                    out of depositions; correspondence
                                    regarding written discovery.
05/04/16 Angela M. Liu              Prepare for and defend depositions.                                                14.20         $250.00        $3,550.00
05/05/16 Neil A. Steiner            Conference call with co-counsel; work on discovery issues.                          1.30         $450.00         $585.00
05/05/16 Angela M. Liu              Continue to revise discovery responses, strategize regarding                        6.70         $250.00        $1,675.00
                                    discovery, update depositions.
05/06/16 Angela M. Liu              Oversee and prepare discovery for service.                                          0.80         $250.00          $200.00
05/07/16 Neil A. Steiner            Email correspondence with co-counsel, opposing counsel                              0.30         $450.00          $135.00
                                    regarding discovery issues.
                                 Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 81 of 138




Date                 Name           Description                                                            Revised Hours      Rate            Revised Amount
                                                                                                           Charged            Requested



05/07/16 Angela M. Liu              Continue to strategize regarding depositions and document                          0.30         $250.00           $75.00
                                    review.
05/08/16 Angela M. Liu              Review transcript of preliminary injunction hearing.                               2.20         $250.00          $550.00
05/09/16 Neil A. Steiner            Conference call with co-counsel; continue work on discovery                        1.50         $450.00          $675.00
                                    issues.
05/09/16 Rebecca Kahan Waldman      Correspondence regarding revisions to privilege log; call with ACLU                1.50         $450.00          $675.00
                                    regarding outstanding issues; reviewed discovery requests to LWV;
                                    correspondence regarding status of
                                    discovery.
05/09/16 Angela M. Liu              Attend strategy conference call; continue to manage requests for                   2.70         $250.00          $675.00
                                    admission and production; review supplemental authority; arrange
                                    scheduling for T. Stricker media.
05/10/16 Rebecca Kahan Waldman      Correspondence regarding RFAs and depositions.                                     1.00         $450.00          $450.00
05/10/16 Angela M. Liu              Prepare discovery documents for service.                                           3.50         $250.00          $875.00
05/11/16 Neil A. Steiner            Telephone conference with co-counsel; continued work on                            1.00         $450.00          $450.00
                                    discovery issues.
05/11/16 Rebecca Kahan Waldman      Participate in weekly status call; correspondence regarding                        2.80         $450.00        $1,260.00
                                    discovery; review document requests to league.
05/11/16 Angela M. Liu              Attend strategy call; strategize regarding LWV; manage                             3.40         $250.00          $850.00
                                    assignments relating to research; review deposition transcripts.
05/12/16 Rebecca Kahan Waldman      Call with CDS; correspondence regarding discovery;                                 2.00         $450.00          $900.00
                                    correspondence regarding research; review initial research regarding
                                    class cert.
05/12/16 Angela M. Liu              Continue reviewing deposition transcripts; attend call with                        3.10         $250.00          $775.00
                                    vendor relating to LWV documents; review requests for admission.
05/13/16 Neil A. Steiner            Continue work on discovery issues and numerous emails re                           0.50         $450.00          $225.00
                                    same.
05/13/16 Rebecca Kahan Waldman      Draft responses and objections to discovery requests;                              4.00         $450.00        $1,800.00
                                    correspondence regarding status of discovery.
05/13/16 Angela M. Liu              Review responses to DOR regarding document requests.                               0.60         $250.00          $150.00
05/15/16 Neil A. Steiner            Continue work on discovery issues and email                                        0.30         $450.00          $135.00
                                    correspondence with co-counsel re same.
05/16/16 Neil A. Steiner            Continue work on discovery issues; telephone conversation with R.                  1.50         $450.00          $675.00
                                    Waldman; email correspondence with D. Ho; review
                                    defendants' expert report.
                                 Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 82 of 138




Date                 Name           Description                                                              Revised Hours      Rate            Revised Amount
                                                                                                             Charged            Requested



05/16/16 Angela M. Liu              Review response to supplemental authority; review expert report;                     2.20         $250.00          $550.00
                                    continue to strategize regarding subpoena,
                                    documents requests.
05/17/16 Neil A. Steiner            Initial review of opinion and email correspondence regarding                         1.50         $450.00          $675.00
                                    same; continue work on discovery issues.
05/17/16 Rebecca Kahan Waldman      Review opinion and order; correspondence regarding class                             2.50         $450.00        $1,125.00
                                    cert issues.
05/18/16 Neil A. Steiner            Continue review of opinion; review oppositions to class                              3.00         $450.00        $1,350.00
                                    certification; continue work on discovery issues; conference call with
                                    co-counsel.
05/18/16 Rebecca Kahan Waldman      Revise responses and objections to document requests;                                3.50         $450.00        $1,575.00
                                    participate in weekly call; review recent filings; correspondence
                                    regarding research.
05/18/16 Angela M. Liu              Attend conference call; strategize regarding document                                2.50         $250.00          $625.00
                                    review and requests; review memorandum opinion; review class
                                    certification briefs.
05/19/16 Neil A. Steiner            Email correspondence with co-counsel; continue work on                               1.30         $450.00          $585.00
                                    discovery issues, expert issues.
05/19/16 Rebecca Kahan Waldman      Revise discovery requests; prepare for meet and confer;                              4.00         $450.00        $1,800.00
                                    correspondence regarding discovery and class certification; meeting
                                    regarding research assignments; review recent
                                    filings.
05/19/16 Angela M. Liu              Continue to manage discovery.                                                        1.30         $250.00         $325.00
05/20/16 Neil A. Steiner            Continued work on discovery issues; review motion to stay;                           2.50         $450.00        $1,125.00
                                    participate in team meeting; email correspondence with co- counsel.
05/20/16 Rebecca Kahan Waldman      Prepare for and participate in meet and confer; team                                 7.20         $450.00        $3,240.00
                                    meeting regarding research; finalize discovery responses.
05/21/16 Neil A. Steiner            Continued review of stay brief; review and revise opposition outline;                1.00         $450.00          $450.00
                                    email correspondence with co-counsel re: same.
05/22/16 Rebecca Kahan Waldman      Revise template for responses to RFAs.                                               1.50         $450.00          $675.00
05/22/16 Angela M. Liu              Review class certification issues.                                                   1.20         $250.00          $300.00
05/23/16 Neil A. Steiner            Continued work on discovery issues; telephone conversation                           1.00         $450.00          $450.00
                                    with co-counsel.
05/23/16 Rebecca Kahan Waldman      Correspondence regarding discovery.                                                  1.00         $450.00          $450.00
                                 Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 83 of 138




Date                 Name           Description                                                            Revised Hours      Rate            Revised Amount
                                                                                                           Charged            Requested



05/23/16 Angela M. Liu              Review and revise research regarding class certification;                          4.00         $250.00        $1,000.00
                                    continue to manage document production.
05/24/16 Rebecca Kahan Waldman      Correspondence regarding discovery.                                                0.80         $450.00          $360.00
05/24/16 Angela M. Liu              Continue to manage discovery, issues relating to class                             3.60         $250.00          $900.00
                                    certification, stay standards etc.
05/25/16 Neil A. Steiner            Initial review of order; email correspondence with co-                             0.30         $450.00          $135.00
                                    counsel.
05/25/16 Rebecca Kahan Waldman      Attend weekly update call; correspondence regarding                                0.80         $450.00          $360.00
                                    discovery; review research related to class cert. motion.
05/25/16 Angela M. Liu              Continue to oversee issues relating to document review,                            4.80         $250.00        $1,200.00
                                    discovery, and research assignments.
05/26/16 Neil A. Steiner            Continued work on discovery issues and email                                       0.40         $450.00          $180.00
                                    correspondence with co-counsel re: same.
05/26/16 Rebecca Kahan Waldman      Review responses to discovery requests; correspondence                             3.00         $450.00        $1,350.00
                                    regarding same; call with Garrett Roe.
05/26/16 Angela M. Liu              Continue to manage issues regarding discovery and research                         4.40         $250.00        $1,100.00
                                    assignments relating to discovery and stay.
05/27/16 Neil A. Steiner            Continue work on discovery, expert issues; email correspondence with               2.00         $450.00          $900.00
                                    D. Ho, MB re: same; telephone conversation with D. Ho; review
                                    answer; email
                                    correspondence with co-counsel.
05/27/16 Rebecca Kahan Waldman      Draft revised interrogatory response; correspondence regarding                     3.60         $450.00        $1,620.00
                                    subpoena response; attention to issues related to document review;
                                    attention to issues related to meet and
                                    confers.
05/27/16 Angela M. Liu              Continue to oversee issues relating to media relations for T.                      3.00         $250.00          $750.00
                                    Stricker, discovery responses, and document review.
05/28/16 Neil A. Steiner            Review 10th Cir. stay motion; continue work on discovery                           0.70         $450.00          $315.00
                                    issues.
05/28/16 Rebecca Kahan Waldman      Revise reply in support of motion for class certification.                         6.00         $450.00        $2,700.00
05/28/16 Angela M. Liu              Manage logistics of document review and upcoming                                   2.30         $250.00         $575.00
                                    depositions.
05/30/16 Rebecca Kahan Waldman      Review research for class certification motion and                                 3.00         $450.00        $1,350.00
                                    correspondence regarding same.
05/30/16 Angela M. Liu              Continue to prepare for depositions and document review.                           0.40         $250.00          $100.00
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 84 of 138




Date                 Name             Description                                                                Revised Hours      Rate            Revised Amount
                                                                                                                 Charged            Requested



05/31/16 Neil A. Steiner              Continued work on discovery, expert issues; review interrogatory                       2.00         $450.00          $900.00
                                      responses; review and revise HVS deposition outline and email
                                      correspondence with D. Ho re: same.
05/31/16 Rebecca Kahan Waldman        Revise reply brief; correspondence regarding outstanding discovery                     3.00         $450.00        $1,350.00
                                      requests; review document review protocol;
                                      correspondence regarding review of documents.
05/31/16 Angela M. Liu                Review and analyze class certification brief, stay research,                           8.20         $250.00        $2,050.00
                                      and set up document review.
06/01/16 Neil A. Steiner              HVS deposition; email correspondence with co-counsel;                                  3.50         $450.00        $1,575.00
                                      review and revise class cert reply brief; review draft Barreto rebuttal
                                      report.
06/01/16 Rebecca Kahan Waldman        Document review training; revisions to class certification                             3.50         $450.00        $1,575.00
                                      brief; attention to issues related to discovery.
06/01/16 Angela M. Liu                Continue to manage discovery and prepare for upcoming                                  7.50         $250.00        $1,875.00
                                      depositions.
06/02/16 Neil A. Steiner              Conf. call with co-counsel; email correspondence with co-                              1.30         $450.00          $585.00
                                      counsel; work on discovery issues.
06/02/16 Rebecca Kahan Waldman        Document review training; attend weekly call; revise reply brief; review               4.00         $450.00        $1,800.00
                                      documents for production on behalf of LWVK.
06/02/16 Angela M. Liu                Continue to manage document review; attend conference                                  5.00         $250.00        $1,250.00
                                      call.
06/03/16   Rebecca Kahan Waldman      Correspondence regarding discovery; revised reply brief.                               4.50         $450.00        $2,025.00
06/04/16   Rebecca Kahan Waldman      Revise class certification reply brief.                                                4.60         $450.00        $2,070.00
06/05/16   Rebecca Kahan Waldman      Correspondence regarding discovery.                                                    0.40         $450.00         $180.00
06/06/16   Neil A. Steiner            Preparation for McFerron deposition.                                                   2.00         $450.00         $900.00
06/06/16   Rebecca Kahan Waldman      Revise class cert reply; review testimony in preparation for oral                      8.50         $450.00        $3,825.00
                                      argument; correspondence regarding upcoming
                                      depositions.
06/07/16 Neil A. Steiner              McFerron depositions; met with D. Ho.                                                  6.00         $450.00        $2,700.00
06/07/16 Rebecca Kahan Waldman        Finalize class cert reply brief; prepared for oral argument.                           2.50         $450.00        $1,125.00
06/08/16 Neil A. Steiner              Review and revise opposition to stay; telephone                                        1.50         $450.00         $675.00
                                      conversation with D. Ho; conference call with co-counsel; email
                                      correspondence regarding expert, discovery issues.
06/08/16 Rebecca Kahan Waldman        Prepare for Caskey deposition; prepare for oral argument.                              8.60         $450.00        $3,870.00
06/08/16 Angela M. Liu                Review correspondence relating to discovery.                                           0.40         $250.00         $100.00
                                 Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 85 of 138




Date                 Name           Description                                                            Revised Hours      Rate            Revised Amount
                                                                                                           Charged            Requested



06/09/16 Neil A. Steiner            Continue work on discovery issues, participate in moot for                         1.80         $450.00          $810.00
                                    class cert argument.
06/09/16 Rebecca Kahan Waldman      Prepare for and participate in moot; prepare for oral                              6.20         $450.00        $2,790.00
                                    argument.
06/09/16 Angela M. Liu              Prepare for and attend moot relating to class certification.                       2.00         $250.00          $500.00
06/10/16 Neil A. Steiner            Review rebuttal expert report and email correspondence regarding                   1.50         $450.00          $675.00
                                    same; review 10th circuit stay opinion and email correspondence
                                    regarding same; revise responses to requests for admission and email
                                    correspondence with co-
                                    counsel regarding same.
06/10/16 Rebecca Kahan Waldman      Prepare for oral argument.                                                         2.50         $450.00        $1,125.00
06/11/16 Neil A. Steiner            Continue work on discovery issues; email correspondence                            0.50         $450.00         $225.00
                                    with co-counsel.
06/11/16 Rebecca Kahan Waldman      Correspondence regarding service of subpoena; prepare for                          3.00         $450.00        $1,350.00
                                    oral argument.
06/11/16 Angela M. Liu              Call with D. Bucci relating to issues regarding subpoena;                          1.70         $250.00          $425.00
                                    strategize with team regarding subpoena.
06/12/16 Neil A. Steiner            Continue work on discovery issues; review and revise motion                        0.70         $450.00          $315.00
                                    to quash and email correspondence with co-counsel regarding same.
06/12/16 Rebecca Kahan Waldman      Review drafts of motion to quash; correspondence regarding                         5.00         $450.00        $2,250.00
                                    same; prepare for Caskey deposition; prepare for oral argument.
06/13/16 Neil A. Steiner            Continue work on discovery issues and email                                        0.50         $450.00          $225.00
                                    correspondence with co-counsel regarding same.
06/13/16 Rebecca Kahan Waldman      Travel to Kansas; prepare for oral argument.                                       2.00         $450.00          $900.00
06/13/16 Angela M. Liu              Review opposition for subpoena and call with D. Bucci                              1.00         $250.00          $250.00
                                    regarding subpoena; review Caskey deposition outline.
06/14/16 Neil A. Steiner            Telephone conversation with A. Liu; telephone conversation with R.                 0.40         $450.00          $180.00
                                    Waldman; email correspondence regarding
                                    argument.
06/14/16 Rebecca Kahan Waldman      Prepare for oral argument; oral argument; prepare for                              7.50         $450.00        $3,375.00
                                    Caskey deposition.
06/14/16 Angela M. Liu              Strategize regarding class certification hearing; organize                         0.80         $250.00          $200.00
                                    production of documents.
06/15/16 Rebecca Kahan Waldman      Caskey deposition; return from Kansas; correspondence                             10.50         $450.00        $4,725.00
                                    regarding discovery.
                                 Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 86 of 138




Date                 Name           Description                                                                 Revised Hours      Rate            Revised Amount
                                                                                                                Charged            Requested



06/15/16 Angela M. Liu              Strategize regarding privilege issues relating to production; confer with               0.90         $250.00          $225.00
                                    clients regarding issues relating to registration
                                    and discovery.
06/16/16 Neil A. Steiner            Continued work on discovery, expert issues and email                                    0.50         $450.00          $225.00
                                    correspondence with co-counsel re: same.
06/16/16 Rebecca Kahan Waldman      Correspondence regarding discovery.                                                     1.00         $450.00          $450.00
06/16/16 Angela M. Liu              Prepare for document production.                                                        0.50         $250.00          $125.00
06/17/16 Rebecca Kahan Waldman      Correspondence regarding discovery; reviewed draft                                      1.50         $450.00          $675.00
                                    responses.
06/20/16 Rebecca Kahan Waldman      Review privilege log; correspondence regarding discovery.                               2.00         $450.00         $900.00
06/22/16 Rebecca Kahan Waldman      Review recent filings; correspondence regarding discovery;                              2.30         $450.00        $1,035.00
                                    research related to response to Cox.
06/29/16 Neil A. Steiner            Conference call with co-counsel, email correspondence with                              1.00         $450.00          $450.00
                                    co-counsel.
06/29/16 Rebecca Kahan Waldman      Attention to outstanding discovery issues; participate in                               0.70         $450.00          $315.00
                                    weekly call; attention to draft stipulation.
06/29/16 Angela M. Liu              Attend conference call; call with T. Stricker regarding                                 0.20         $250.00           $50.00
                                    discovery and issues relating to potential state court case.
07/05/16 Rebecca Kahan Waldman      Review hearing transcript; draft stipulation.                                           3.50         $450.00        $1,575.00
07/05/16 Angela M. Liu              Review class certification transcript; attend conference call; review                   3.00         $250.00         $750.00
                                    Defendant Jordan's supplemental submission.
07/06/16 Rebecca Kahan Waldman      Attend weekly update call; meeting regarding research tasks;                            2.00         $450.00          $900.00
                                    review of Cox letter; finalize stipulation.
07/06/16 Angela M. Liu              Continued review of motion to dismiss filings.                                          2.50         $250.00          $625.00
07/07/16 Rebecca Kahan Waldman      Review research memo; correspondence regarding meet and                                 1.50         $450.00          $675.00
                                    confer.
07/07/16 Angela M. Liu              Conduct research and analysis of issues relating to 30(b)(6)                            4.00         $250.00        $1,000.00
                                    discovery; continue to organize pleadings and discovery; review 10th
                                    circuit appellant brief.
07/08/16 Rebecca Kahan Waldman      Correspondence regarding discovery.                                                     1.00         $450.00          $450.00
07/08/16 Angela M. Liu              Confer with R. Waldman regarding issues relating to                                     0.70         $250.00          $175.00
                                    discovery; review cases relating to potential appeal for motion to
                                    dismiss.
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 87 of 138




Date                 Name             Description                                                             Revised Hours      Rate            Revised Amount
                                                                                                              Charged            Requested



07/11/16 Neil A. Steiner              Review and revise class cert. stip and email correspondence with co-                1.50         $450.00          $675.00
                                      counsel regarding same; review Kobach 10th circuit
                                      brief; amicus 10th circuit brief.
07/11/16   Rebecca Kahan Waldman      Correspondence regarding discovery; reviewed 11 Cir. brief.                         2.00         $450.00         $900.00
07/11/16   Angela M. Liu              Revise 10th Circuit brief.                                                          4.00         $250.00        $1,000.00
07/12/16   Neil A. Steiner            Review and revise 10th circuit brief.                                               0.50         $450.00         $225.00
07/12/16   Rebecca Kahan Waldman      Review and comment on briefs; correspondence regarding                              1.80         $450.00         $810.00
                                      discovery.
07/12/16 Angela M. Liu                Review motion to strike; confer with R. Waldman regarding                           0.40         $250.00          $100.00
                                      issues relating to discovery.
07/13/16 Rebecca Kahan Waldman        Correspondence regarding discovery.                                                 0.50         $450.00          $225.00
07/13/16 Angela M. Liu                Oversee and review motion to compel and stipulation                                 0.40         $250.00          $100.00
                                      regarding class certification motion.
07/14/16 Rebecca Kahan Waldman        Correspondence regarding discovery; revised request for                             1.50         $450.00          $675.00
                                      extension of time.
07/14/16 Angela M. Liu                Review 10th Circuit case law relating to Eleventh Amendment                         1.50         $250.00          $375.00
                                      immunity (.6);oversee and prepare for filing of
                                      10th Circuit response regarding Kobach (.9).
07/15/16 Rebecca Kahan Waldman        Correspondence regarding discovery; finalize motion for                             0.50         $450.00          $225.00
                                      extension of time.
07/15/16 Angela M. Liu                Review and revise motion for extension of time; review rules                        0.70         $250.00          $175.00
                                      relating to 10th circuit filing.
07/16/16 Neil A. Steiner              Revised 10th circuit brief.                                                         2.00         $450.00         $900.00
07/17/16 Neil A. Steiner              Revise 10th circuit brief; email correspondence with D. Ho;                         2.50         $450.00        $1,125.00
                                      email correspondence with A. Liu.
07/18/16 Neil A. Steiner              Numerous emails with co-counsel re: discovery, mediation                            0.30         $450.00          $135.00
                                      issues.
07/18/16 Rebecca Kahan Waldman        Prepare for and participate in meet and confer;                                     2.00         $450.00          $900.00
                                      correspondence regarding status of discovery and motion practice;
                                      review research.
07/18/16 Angela M. Liu                Draft response to motion for extension of time (1.0); review and                    3.00         $250.00          $750.00
                                      discuss correspondence relating to discovery issues (.4); continue to
                                      revise and prepare 10th Circuit Kobach brief for
                                      filing (1.6).
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 88 of 138




Date                 Name             Description                                                           Revised Hours      Rate            Revised Amount
                                                                                                            Charged            Requested



07/19/16 Angela M. Liu                Review and analyze motion to strike; prepare 10th Circuit                         0.70         $250.00          $175.00
                                      brief for filing.
07/20/16 Rebecca Kahan Waldman        Revised motion to compel; correspondence regarding same.                          3.00         $450.00        $1,350.00
07/20/16 Angela M. Liu                Draft and revise motion to compel; prepare 10th Circuit brief                     2.90         $250.00         $725.00
                                      for filing; review and revise reply in support of motion to strike.
07/21/16 Angela M. Liu                Prepare 10th Circuit brief for filing; draft motion to compel.                    0.90         $250.00          $225.00
07/22/16 Rebecca Kahan Waldman        Correspondence regarding status of mediation and                                  0.70         $450.00          $315.00
                                      outstanding discovery issues.
07/25/16   Rebecca Kahan Waldman      Revise discovery letter.                                                          0.50         $450.00          $225.00
07/25/16   Angela M. Liu              Revise letter regarding meet and confer.                                          0.40         $250.00          $100.00
07/27/16   Neil A. Steiner            Conference call with co-counsel.                                                  0.90         $450.00          $405.00
07/27/16   Rebecca Kahan Waldman      Call with co-counsel regarding status; correspondence                             1.50         $450.00          $675.00
                                      regarding discovery; attention to motion to compel.
07/27/16 Angela M. Liu                Attend conference call; oversee research relating to motion                       1.50         $250.00          $375.00
                                      to compel, registration and notice issues.
07/28/16 Rebecca Kahan Waldman        Review motion to compel; correspondence regarding                                 1.50         $450.00          $675.00
                                      appeal.
07/28/16 Angela M. Liu                Revise motion to compel.                                                          0.40         $250.00          $100.00
07/29/16 Rebecca Kahan Waldman        Correspondence regarding motion to compel; reviewed                               1.50         $450.00          $675.00
                                      recent opinions.
07/29/16 Angela M. Liu                Revise motion to compel.                                                          1.10         $250.00          $275.00
07/30/16 Angela M. Liu                Review research relating to Election Code section 10101.                          0.40         $250.00          $100.00
07/31/16 Neil A. Steiner              Review draft motion to compel and email correspondence                            0.30         $450.00          $135.00
                                      with co-counsel.
07/31/16 Rebecca Kahan Waldman        Revise motion to compel.                                                          1.00         $450.00          $450.00
07/31/16 Angela M. Liu                Review supplemental pleading of B. Cox; review motion to                          0.50         $250.00          $125.00
                                      compel and prepare for filing.
08/01/16 Rebecca Kahan Waldman        Review training materials; finalize motion to compel and                          3.00         $450.00        $1,350.00
                                      related documents.
08/01/16 Angela M. Liu                Prepare motion to compel for filing; confer with D. Bucci                         0.60         $250.00          $150.00
                                      regarding issues relating to voting in primary election.
08/02/16 Rebecca Kahan Waldman        Correspondence regarding client voting in primary.                                1.00         $450.00          $450.00
08/03/16 Rebecca Kahan Waldman        Review motion for sanctions and correspondence regarding                          1.80         $450.00          $810.00
                                      same.
08/03/16 Angela M. Liu                Review motion for sanctions and strategize.                                       0.60         $250.00          $150.00
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 89 of 138




Date                 Name             Description                                                           Revised Hours      Rate            Revised Amount
                                                                                                            Charged            Requested



08/04/16   Neil A. Steiner            Review briefs and prepare for moot court.                                         2.00         $450.00         $900.00
08/05/16   Neil A. Steiner            Participate in moot court and prepare for argument.                               2.50         $450.00        $1,125.00
08/05/16   Rebecca Kahan Waldman      Participate in moot.                                                              2.00         $450.00         $900.00
08/05/16   Angela M. Liu              Attend moot for 10th Circuit oral argument.                                       2.00         $250.00         $500.00
08/08/16   Angela M. Liu              Review preliminary injunction briefing and order.                                 1.70         $250.00         $425.00
08/16/16   Neil A. Steiner            Review memo re: contempt and email correspondence                                 0.50         $450.00         $225.00
                                      regarding same.
08/17/16   Rebecca Kahan Waldman      Prepare for moot.                                                                 1.00         $450.00          $450.00
08/19/16   Neil A. Steiner            Participated in Moot court for oral argument.                                     2.00         $450.00          $900.00
08/19/16   Rebecca Kahan Waldman      Participated in moot.                                                             2.00         $450.00          $900.00
08/22/16   Rebecca Kahan Waldman      Review opposition to motion for sanctions.                                        0.80         $450.00          $360.00
08/22/16   Angela M. Liu              Travel to oral argument in Denver; review briefing in                             1.50         $250.00          $375.00
                                      preparation for oral argument.
08/23/16 Rebecca Kahan Waldman        Correspondence regarding response to motion for sanctions;                        0.60         $450.00          $270.00
                                      correspondence regarding oral argument.
08/23/16 Angela M. Liu                Prepare for and attend 10th Circuit oral argument; travel                         2.50         $250.00          $625.00
                                      from 10th Circuit oral argument.
08/30/16 Neil A. Steiner              Conference call with co-counsel.                                                  0.70         $450.00          $315.00
08/31/16 Rebecca Kahan Waldman        Review declaration; correspondence regarding motion to                            1.00         $450.00          $450.00
                                      compel and motion for summary judgment.
08/31/16 Angela M. Liu                Prepare summary judgment chart, deposition outline charts, and                    3.90         $250.00          $975.00
                                      discuss and oversee assignment distribution for
                                      summary judgment outline; revise motion to compel.
09/01/16 Angela M. Liu                Oversee research and fact finding of summary judgment                             0.80         $250.00          $200.00
                                      motion.
09/03/16 Angela M. Liu                Review deposition transcripts for motion for summary                              4.20         $250.00        $1,050.00
                                      judgment.
09/06/16 Neil A. Steiner              Email correspondence with co-counsel regarding strategy,                          0.30         $450.00          $135.00
                                      discovery and briefing schedule.
09/06/16 Angela M. Liu                Oversee motion to compel; call with T. Cordova regarding                          2.20         $250.00          $550.00
                                      issues relating to summary judgment review; oversee organization of
                                      summary judgment review.
09/07/16 Angela M. Liu                Attend conference call; revise demand letter; oversee bates                       0.80         $250.00          $200.00
                                      stamping relating to Lehman documents.
                                Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 90 of 138




Date                 Name          Description                                                               Revised Hours      Rate            Revised Amount
                                                                                                             Charged            Requested



09/08/16 Angela M. Liu             Oversee training staff attorneys and associates regarding                             0.70         $250.00          $175.00
                                   summary judgment fact-finding; review reply in support of letter to
                                   Defendant Kobach.
09/09/16 Neil A. Steiner           Review DC Cir opinion and email correspondence with co-                               0.30         $450.00          $135.00
                                   counsel regarding same.
09/09/16 Angela M. Liu             Oversee fact-finding relating to summary judgment motion.                             2.00         $250.00          $500.00
09/12/16 Angela M. Liu             Attend meeting relating to summary judgment fact                                      0.50         $250.00          $125.00
                                   gathering.
09/14/16 Angela M. Liu             Attend status conference to set dates; attend strategy conference call;               4.10         $250.00        $1,025.00
                                   oversee issues relating to document review for summary judgment
                                   motion, motion for reconsideration
                                   research, research relating to privilege.
09/15/16 Angela M. Liu             Continue to oversee summary judgment fact finding and                                 2.20         $250.00          $550.00
                                   issues relating to motion to compel.
09/16/16 Angela M. Liu             Conference call relating to issues regarding fact-finding and research                1.60         $250.00          $400.00
                                   regarding privileges and immunities and standards for summary
                                   judgment brief; continue strategizing regarding motion to compel;
                                   oversees issues relating to fact finding.
09/17/16 Angela M. Liu             Continue to review transcripts for summary judgment                                   4.20         $250.00        $1,050.00
                                   motion.
09/20/16 Angela M. Liu             Continue overseeing fact discovery and motion to compel.                              3.10         $250.00          $775.00
09/21/16 Neil A. Steiner           Numerous emails with co-counsel re status, strategy, state                            0.30         $450.00          $135.00
                                   argument.
09/21/16 Angela M. Liu             Continue to oversee fact finding for summary judgment;                                2.60         $250.00          $650.00
                                   review and revise motion for contempt.
09/23/16 Angela M. Liu             Continue to oversee fact finding for summary judgment.                                1.20         $250.00          $300.00
09/23/16 Tharuni A. Jayaraman      Telephone conversation with T. Cordova about case filing                              3.10         $195.00          $604.50
                                   system; read complaint, memorandum order, and other pleadings.
09/26/16 Angela M. Liu             Continue to oversee issues relating to fact finding in summary                        3.90         $250.00          $975.00
                                   judgment motion, experts, and motion to compel.
09/28/16 Neil A. Steiner           Conference call with co-counsel; numerous emails with co-                             0.70         $450.00          $315.00
                                   counsel.
09/28/16 Angela M. Liu             Prepare for motion for contempt hearing and settlement;                               9.30         $250.00        $2,325.00
                                   continue to revise motion to compel; continue to review expert
                                   deposition materials.
                                Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 91 of 138




Date                 Name          Description                                                             Revised Hours      Rate            Revised Amount
                                                                                                           Charged            Requested



09/29/16 Neil A. Steiner           Numerous emails with co-counsel; review and revise                                  0.50         $450.00          $225.00
                                   stipulated resolution of contempt; review order.
09/29/16 Angela M. Liu             Continue to draft and revise motion to compel; continue reviewing and              10.10         $250.00        $2,525.00
                                   commenting on issues relating to motion for contempt hearing;
                                   continue preparing for expert
                                   depositions.
09/29/16 Tharuni A. Jayaraman      Review expert reports and deposition.                                               5.10         $195.00          $994.50
09/30/16 Neil A. Steiner           Review orders; numerous emails w co-counsel; review draft                           0.80         $450.00          $360.00
                                   motion to compel and multiple emails re same.
09/30/16 Angela M. Liu             Continue drafting and revising motion to compel.                                    7.60         $250.00        $1,900.00
09/30/16 Tharuni A. Jayaraman      Conduct research for motion to compel; worked on                                    4.00         $195.00         $780.00
                                   deposition outline.
10/03/16 Angela M. Liu             Prepare for and attend meeting regarding motion for summary                         7.90         $250.00        $1,975.00
                                   judgment facts; prepare for and attend Barreto
                                   deposition preparation.
10/03/16 Margaret Mortimer         In preparation for conference call re: summary judgment briefing,                   3.40         $195.00          $663.00
                                   review preliminary injunction brief, Kansas District Court order granting
                                   in part the requested preliminary injunction, recent fact chart with
                                   ACLU comments, and a summary judgment fact outline provided by
                                   ACLU counsel D. Ha; participated in conference call with A. Liu, T.
                                   Cordova,
                                   M. Kim and T. Jayaraman to discuss upcoming deadlines and division of
                                   labor on summary judgment motion; drafted summary judgment fact
                                   paragraph on the Kansas DMV's implementation of the documentary
                                   proof of citizenship law.
10/03/16 Tharuni A. Jayaraman      Research NVRA summary judgment cases; prepare expert                                4.90         $195.00          $955.50
                                   deposition outline; participate in team meeting.
10/04/16 Angela M. Liu             Continue to prepare for and attend Barreto expert                                   4.30         $250.00        $1,075.00
                                   preparation; continue to oversee summary judgment pleading.
10/04/16 Tharuni A. Jayaraman      Review and revise outline for expert deposition.                                    4.30         $195.00          $838.50
10/05/16 Neil A. Steiner           Email correspondence with co-counsel; telephone                                     0.30         $450.00          $135.00
                                   conversation with A. Liu.
10/05/16 Angela M. Liu             Defend deposition of M. Barreto; attend hearing; prepare                            7.20         $250.00        $1,800.00
                                   for deposition of M. Barreto.
10/05/16 Margaret Mortimer         Culled from Kansas Secretary of State's websites (http://www.kssos.org/             4.20         $195.00          $819.00
                                Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 92 of 138




Date                Name           Description                                                               Revised Hours      Rate            Revised Amount
                                                                                                             Charged            Requested



10/05/16 Tharuni A. Jayaraman      Edit outline for expert deposition.                                                   1.50         $195.00          $292.50
10/06/16 Neil A. Steiner           Telephone conversation with A. Liu; continue work on                                  0.50         $450.00          $225.00
                                   discovery/motion to compel issues and email
                                   correspondence with co-counsel regarding same.
10/06/16 Angela M. Liu             Continue to revise motion to compel and prepare for filing; continue to              11.30         $250.00        $2,825.00
                                   review expert deposition outline; continue
                                   reviewing summary judgment sections.
10/06/16 Margaret Mortimer         In preparation for drafting fact paragraph, section 2, of the Summary                 6.60         $195.00        $1,287.00
                                   Judgment Presentation of Fact Outline, on the Kansas DMV application
                                   of Kansas documentary-proof of citizenship (DPOC) laws read: February
                                   26, 2016 Plaintiff's motion for preliminary injunction, March 17, 2016
                                   amended complaint for preliminary injunction, April 21, 2016
                                   consolidated reply memorandum in support of plaintiff's motion for
                                   preliminary injunction, and the May 17, 2016 order granting a
                                   preliminary injunction in part. Compiled relevant references within
                                   each document to DMV application of the DPOC law; initial review of
                                   relevant testimony indexed internally, and compiling relevant
                                   information into outline format.

10/06/16 Tharuni A. Jayaraman      Edit outline for expert deposition.                                                   2.00         $195.00          $390.00
10/07/16 Angela M. Liu             Prepare for and file motion to compel; continue to revise                             3.10         $250.00          $775.00
                                   summary judgment sections.
10/07/16 Margaret Mortimer         Began drafting fact paragraph, section 2, on application of the Kansas                2.10         $195.00          $409.50
                                   documentary proof of citizenship laws to DMV
                                   operations.
10/07/16 Tharuni A. Jayaraman      Review and revise outline for expert deposition.                                      5.90         $195.00        $1,150.50
10/08/16 Angela M. Liu             Continue to revise expert report and read background                                  3.10         $250.00         $775.00
                                   materials.
10/08/16 Margaret Mortimer         Drafted fact paragraph, section 2, on application of the Kansas                       5.00         $195.00          $975.00
                                   documentary proof of citizenship laws to DMV operations. Compiled
                                   relevant testimony and conducted
                                   outside fact-searches to support the fact paragraphs.
10/08/16 Tharuni A. Jayaraman      Edit outline for expert deposition; retrieve documents for                            2.80         $195.00          $546.00
                                   summary judgment motion.
                                Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 93 of 138




Date                Name           Description                                                              Revised Hours      Rate            Revised Amount
                                                                                                            Charged            Requested



10/09/16 Angela M. Liu             Continue to revise expert outline; continue to revise                                7.20         $250.00        $1,800.00
                                   summary judgment sections.
10/09/16 Margaret Mortimer         Draft fact paragraph, section 2, on application of the Kansas                        5.70         $195.00        $1,111.50
                                   documentary proof of citizenship laws to DMV operations;
                                   communicated fact paragraph to A. Liu for edits and integration with
                                   other fact paragraphs. Incorporated comments from A. Liu, including
                                   conducting additional compiling of relevant testimony in support of
                                   factual assertions.
10/09/16 Tharuni A. Jayaraman      Draft fact sections for motion for summary judgment.                                 6.70         $195.00        $1,306.50
10/10/16 Neil A. Steiner           Telephone conversation with A. Liu; email correspondence                             0.30         $450.00         $135.00
                                   with co-counsel; review draft letter.
10/10/16 Daphne T. Ha              Review complaint, preliminary injunction briefings, and                              6.60         $240.00        $1,584.00
                                   summary judgment papers; correspondence with A. Liu.
10/10/16 Angela M. Liu             Continue to revise summary judgment paragraphs.                                      4.90         $250.00        $1,225.00
10/10/16 Margaret Mortimer         Review and edit draft of fact section paragraph 2 for the summary                    3.60         $195.00         $702.00
                                   judgment brief; conduct supplemental research on relevant provisions
                                   of Kansas law to add in needed citations.
10/10/16 Tharuni A. Jayaraman      Edit outline for expert deposition; edit fact sections for                           7.80         $195.00        $1,521.00
                                   motion for summary judgment.
10/11/16 Daphne T. Ha              Review deposition transcripts, expert materials, and relevant                        6.00         $240.00        $1,440.00
                                   documents; draft fact section on voter fraud.
10/11/16 Angela M. Liu             Continue revising motion for summary judgment, review pre                            7.10         $250.00        $1,775.00
                                   trial order, continue preparing for expert deposition.
10/11/16 Margaret Mortimer         Revise motion for summary judgment; correspondence with                              0.50         $195.00           $97.50
                                   S. Lakin of ACLU to clarify references used within paragraph and where
                                   they could be located; review Default Judgment Order in companion
                                   case issued October 11, 2016.
10/11/16 Tharuni A. Jayaraman      Edit fact section for motion for summary judgment and                                1.20         $195.00          $234.00
                                   prepare for expert deposition.
10/12/16 Daphne T. Ha              Revise draft section and correspondence regarding same.                              1.00         $240.00         $240.00
10/12/16 Angela M. Liu             Continue analysis of issues relating to summary judgment,                           10.20         $250.00        $2,550.00
                                   meet and confer regarding issues relating to Barreto testimony, issues
                                   relating to pre-trial order.
10/13/16 Daphne T. Ha              Review motion to compel papers; correspondence regarding                             1.30         $240.00          $312.00
                                   summary judgment brief.
                                  Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 94 of 138




Date                  Name           Description                                                               Revised Hours      Rate            Revised Amount
                                                                                                               Charged            Requested



10/13/16 Angela M. Liu               Confer with opposing counsel regarding pre-trial order; confer with co-               7.80         $250.00        $1,950.00
                                     counsel regarding pre-trial order; revise pre-
                                     trial order; continue tor revise expert report.
10/13/16 Margaret Mortimer           Conduct research for summary judgment brief and revise                                0.30         $195.00           $58.50
                                     email regarding same.
10/14/16   Neil A. Steiner           Telephone conversation with A. Liu; deposition preparation.                           0.40         $450.00         $180.00
10/14/16   Daphne T. Ha              Draft summary judgment brief.                                                         6.00         $240.00        $1,440.00
10/14/16   Angela M. Liu             Prepare for expert deposition.                                                        5.00         $250.00        $1,250.00
10/14/16   Tharuni A. Jayaraman      Edit outline for expert deposition.                                                   6.70         $195.00        $1,306.50
10/15/16   Daphne T. Ha              Review opposition to motion to compel; research and draft                             8.00         $240.00        $1,920.00
                                     reply brief.
10/15/16 Angela M. Liu               Revise reply brief to motion to compel; prepare for expert                            5.60         $250.00        $1,400.00
                                     deposition.
10/15/16 Margaret Mortimer           Research cases cited by opposition in defendant's response to                         3.30         $195.00          $643.50
                                     plaintiff's motion to compel; compile relevant cases, proposition and
                                     distinguishing factors into document; communicate with D. Ha.
10/15/16 Tharuni A. Jayaraman        Edit outline for expert deposition.                                                   5.00         $195.00          $975.00
10/16/16 Neil A. Steiner             Review opposition to motion to compel; review and revise draft reply;                 0.50         $450.00          $225.00
                                     email correspondence with co-counsel re: same.
10/16/16   Daphne T. Ha              Draft summary judgment brief.                                                         7.00         $240.00        $1,680.00
10/16/16   Angela M. Liu             Prepare for and travel regarding expert deposition.                                   5.70         $250.00        $1,425.00
10/16/16   Tharuni A. Jayaraman      Prepare documents for expert deposition.                                              5.00         $195.00         $975.00
10/17/16   Neil A. Steiner           Camerota deposition (by video).                                                       4.50         $450.00        $2,025.00
10/17/16   Daphne T. Ha              Revise motion to compel reply; correspondence regarding                               0.90         $240.00         $216.00
                                     summary judgment research.
10/17/16 Angela M. Liu               Prepare for, attend, and travel regarding expert deposition.                         12.20         $250.00        $3,050.00
10/17/16 Margaret Mortimer           Conducted research, drafted email and sent research to D. Ha on case                  1.10         $195.00         $214.50
                                     law interpreting the requirements of finding an attorney-client
                                     relationship exists in the context of attorney-
                                     client privilege.
10/18/16 Angela M. Liu               Call regarding summary judgment; prepare Lehman reply for                             1.80         $250.00          $450.00
                                     filing.
10/18/16 Margaret Mortimer           Revise motion to compel; conduct weekly check-in call with Dechert                    1.80         $195.00          $351.00
                                     team to update on deposition, brief and pre-trial
                                     conference meeting.
                                  Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 95 of 138




Date                  Name           Description                                                             Revised Hours      Rate            Revised Amount
                                                                                                             Charged            Requested



10/19/16 Daphne T. Ha                Correspondence regarding summary judgment fraud facts                               0.50         $240.00          $120.00
                                     section and motion to compel arguments.
10/19/16 Angela M. Liu               Prepare for hearing; answer questions relating to summary                           5.20         $250.00        $1,300.00
                                     judgment; review summary judgment facts.
10/19/16 Margaret Mortimer           Update fact paragraphs to Kansas specific formatting;                               0.90         $195.00          $175.50
                                     incorporate comments from ACLU.
10/19/16 Tharuni A. Jayaraman        Revise fact section for motion for summary judgment.                                0.50         $195.00           $97.50
10/20/16 Daphne T. Ha                Review Order and summary judgment research; correspondence with                     0.40         $240.00           $96.00
                                     A. Liu regarding motion to compel and
                                     summary judgment.
10/20/16 Angela M. Liu               Continue to draft summary judgment brief; prepare for                               4.10         $250.00        $1,025.00
                                     pretrial conference and hearing regarding Lehman documents.
10/20/16 Margaret Mortimer           Review order regarding Plaintiff's Motion to Compel; review                         1.80         $195.00          $351.00
                                     and edit fact paragraph conversions into statements of uncontroverted
                                     fact.
10/20/16 Tharuni A. Jayaraman        Edit fact section for motion for summary judgment.                                  6.10         $195.00        $1,189.50
10/21/16 Angela M. Liu               Continue to draft motion for summary judgment.                                      2.40         $250.00         $600.00
10/21/16 Margaret Mortimer           Review articles relating to defendant Kobach; draft and edit fact                   0.80         $195.00         $156.00
                                     paragraphs as needed before submission to ACLU.
10/21/16   Tharuni A. Jayaraman      Edit fact section for summary judgment brief.                                       2.40         $195.00         $468.00
10/22/16   Angela M. Liu             Continue to draft motion for summary judgment.                                      4.40         $250.00        $1,100.00
10/23/16   Angela M. Liu             Continue to draft motion for summary judgment.                                      3.60         $250.00         $900.00
10/24/16   Neil A. Steiner           Review and revise opposition to reopen discovery and email                          0.50         $450.00         $225.00
                                     correspondence with co-counsel regarding same.
10/24/16 Daphne T. Ha                Research NVRA Section 10.                                                           4.50         $240.00        $1,080.00
10/24/16 Angela M. Liu               Continue to draft summary judgment memorandum.                                      4.80         $250.00        $1,200.00
10/24/16 Margaret Mortimer           Review summary judgment brief and identify areas of                                 0.10         $195.00           $19.50
                                     assigned work; participate in group conference call to discuss this
                                     week's work and timeline.
10/25/16 Daphne T. Ha                Draft Section 10 summary judgment section; review                                   4.60         $240.00        $1,104.00
                                     summary judgment brief and propose edits.
10/25/16 Angela M. Liu               Continue to revise memorandum regarding summary                                     4.10         $250.00        $1,025.00
                                     judgment.
                                  Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 96 of 138




Date                  Name           Description                                                                Revised Hours      Rate            Revised Amount
                                                                                                                Charged            Requested



10/25/16 Margaret Mortimer           Review 10th Circuit opinion affirming the District of Kansas Preliminary               3.80         $195.00          $741.00
                                     Injunction against imposition of Kansas law requiring motor voter
                                     registrants to show documentary proof of citizenship; revise summary
                                     judgment brief for the
                                     Kansas District Court.
10/25/16 Tharuni A. Jayaraman        Edit motion for summary judgment.                                                      1.30         $195.00          $253.50
10/26/16 Daphne T. Ha                Correspondence regarding fraud section and Lehman                                      0.20         $240.00           $48.00
                                     affidavit.
10/26/16 Angela M. Liu               Continue to revise motion for summary judgment.                                        5.10         $250.00        $1,275.00
10/26/16 Margaret Mortimer           Review underlying facts in Gonzalez v. Arizona and ITCA v.                             2.40         $195.00         $468.00
                                     Arizona to supplement summary judgment brief.
10/26/16   Tharuni A. Jayaraman      Edit summary judgment brief.                                                           2.90         $195.00         $565.50
10/27/16   Daphne T. Ha              Review revised brief.                                                                  0.70         $240.00         $168.00
10/27/16   Angela M. Liu             Continue to revise motion for summary judgment.                                        5.82         $250.00        $1,455.00
10/27/16   Margaret Mortimer         Review and proofread summary judgment brief; update brief as                           3.20         $195.00         $624.00
                                     needed; search for additional deposition testimony and inserted into
                                     document where applicable; review comments on edits of brief,
                                     incorporate additional citation and cross-reference internally the
                                     document for consistency.
10/27/16 Tharuni A. Jayaraman        Edit summary judgment brief.                                                           5.30         $195.00        $1,033.50
10/28/16 Neil A. Steiner             Review order reopening discovery and email                                             0.30         $450.00         $135.00
                                     correspondence with co-counsel regarding same.
10/28/16 Daphne T. Ha                Correspondence regarding experts and summary judgment;                                 1.00         $240.00          $240.00
                                     review expert reports and depositions.
10/28/16 Angela M. Liu               Continue to revise memorandum in support of motion for                                 0.80         $250.00          $200.00
                                     summary judgment.
10/28/16 Margaret Mortimer           Review and proofread summary judgment brief; update brief as                           1.40         $195.00          $273.00
                                     needed; search for additional deposition testimony
                                     and insert into document where applicable.
10/28/16 Tharuni A. Jayaraman        Edit summary judgment brief.                                                           5.30         $195.00        $1,033.50
10/31/16 Daphne T. Ha                Review draft summary judgment facts, expert report, and                                4.90         $240.00        $1,176.00
                                     deposition transcript.
11/02/16 Daphne T. Ha                Correspondence regarding document requests; review same.                               0.20         $240.00           $48.00
11/03/16 Neil A. Steiner             Review revised scheduling order; numerous emails with co-                              0.40         $450.00          $180.00
                                     counsel re conference, SJ briefing.
                                  Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 97 of 138




Date                  Name           Description                                                     Revised Hours      Rate            Revised Amount
                                                                                                     Charged            Requested



11/03/16 Daphne T. Ha                Review prior discovery requests; draft KORA letter                          3.30         $240.00          $792.00
                                     requesting Kansas Department of Health & Environment records.
11/03/16   Angela M. Liu             Attend court hearing; strategize regarding parallel case.                   0.90         $250.00          $225.00
11/03/16   Tharuni A. Jayaraman      Research and draft requests for production.                                 3.10         $195.00          $604.50
11/04/16   Daphne T. Ha              Review Plaintiff's expert deposition transcript.                            0.40         $240.00           $96.00
11/04/16   Tharuni A. Jayaraman      Draft requests for production.                                              1.60         $195.00          $312.00
11/07/16   Daphne T. Ha              Review Spakovsky deposition transcript and revise draft                     1.20         $240.00          $288.00
                                     document requests.
11/07/16 Tharuni A. Jayaraman        Revise requests for production.                                             2.80         $195.00          $546.00
11/08/16 Daphne T. Ha                Review Spakovsky deposition transcript and revise draft                     2.50         $240.00          $600.00
                                     document requests.
11/08/16 Tharuni A. Jayaraman        Edit requests for production and facts section for motion for               2.20         $195.00          $429.00
                                     partial summary judgment.
11/10/16 Daphne T. Ha                Review McDonald and Minnite expert reports; review                          5.20         $240.00        $1,248.00
                                     Spakovsky deposition transcript.
11/11/16 Daphne T. Ha                Review McDonald deposition transcript.                                      1.00         $240.00          $240.00
11/11/16 Angela M. Liu               Review and revise KORA requests, requests for production,                   1.10         $250.00          $275.00
                                     and statement of uncontroverted facts.
11/14/16 Daphne T. Ha                Review Minnite reports and deposition transcript.                           3.00         $240.00          $720.00
11/15/16 Daphne T. Ha                Review Minnite reports and deposition transcript; research                  2.30         $240.00          $552.00
                                     Camarota expert reports.
11/15/16 Angela M. Liu               Review requests for production.                                             0.50         $250.00          $125.00
11/16/16 Daphne T. Ha                Review Smith and Camarota reports; review Camarota                          3.20         $240.00          $768.00
                                     deposition transcript.
11/17/16 Daphne T. Ha                Review Camarota deposition transcript.                                      1.70         $240.00         $408.00
11/18/16 Daphne T. Ha                Review Camarota deposition transcript; research Daubert                     5.50         $240.00        $1,320.00
                                     cases in Tenth Circuit.
11/18/16   Angela M. Liu             Oversee deposition review.                                                  0.40         $250.00         $100.00
11/21/16   Daphne T. Ha              Research and draft Camarota Daubert motion.                                 5.00         $240.00        $1,200.00
11/21/16   Angela M. Liu             Review discovery requests.                                                  0.40         $250.00         $100.00
11/22/16   Daphne T. Ha              Revise draft request for production; review draft summary                   4.00         $240.00         $960.00
                                     judgment brief; research for Daubert motion.
11/22/16 Angela M. Liu               Prepare discovery requests for service.                                     0.20         $250.00           $50.00
11/23/16 Daphne T. Ha                Research and draft Camarota Daubert motion.                                 4.90         $240.00        $1,176.00
                                  Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 98 of 138




Date                  Name           Description                                                             Revised Hours      Rate            Revised Amount
                                                                                                             Charged            Requested



11/28/16 Daphne T. Ha                Review partial summary judgment brief, comments, and                                0.70         $240.00          $168.00
                                     related correspondence.
11/30/16 Daphne T. Ha                Reviewed standing section edits; draft Camarota Daubert                             2.50         $240.00          $600.00
                                     outline.
12/01/16   Daphne T. Ha              Draft outline of Camarota Daubert motion.                                           0.20         $240.00           $48.00
12/02/16   Angela M. Liu             Coordinate work flow relating to summary judgment.                                  0.50         $250.00          $125.00
12/02/16   Tharuni A. Jayaraman      Review deposition in order to summarize.                                            1.70         $195.00          $331.50
12/05/16   Daphne T. Ha              Review Bednasek motion for summary judgment.                                        0.30         $240.00           $72.00
12/05/16   Angela M. Liu             Continue to prepare discovery.                                                      2.50         $250.00          $625.00
12/06/16   Angela M. Liu             Review summary judgment pleadings.                                                  0.50         $250.00          $125.00
12/06/16   Margaret Mortimer         Read 10th Circuit Opinion on Defendant's appeal of                                  3.80         $195.00          $741.00
                                     preliminary injunction; review plaintiff and defendant motions for
                                     summary judgment in Keever et al. v. Kobach,
12/07/16 Neil A. Steiner             Conference call with co-counsel.                                                    0.80         $450.00          $360.00
12/07/16 Angela M. Liu               Attend weekly conference call; discuss research issues                              0.40         $250.00          $100.00
                                     relating to Daubert motions.
12/07/16 Margaret Mortimer           Research rules in District of Kansas re: timing of Daubert                          1.70         $195.00          $331.50
                                     motions.
12/08/16 Daphne T. Ha                Revise KORA request and correspondence regarding same.                              0.20         $240.00           $48.00
12/08/16 Angela M. Liu               Revise KORA request, organize discovery.                                            0.50         $250.00          $125.00
12/09/16 Daphne T. Ha                Research Daubert cases and draft outline for motion to                              1.50         $240.00          $360.00
                                     exclude Camarota.
12/11/16 Angela M. Liu               Review and comment on Daubert motion.                                               1.50         $250.00          $375.00
12/12/16 Daphne T. Ha                Revise Camarota Daubert outline; correspondence with A.                             0.80         $240.00          $192.00
                                     Liu regarding same.
12/12/16 Angela M. Liu               Continue to review summary judgment motion.                                         2.40         $250.00          $600.00
12/12/16 Margaret Mortimer           Review and edit comments in Motion for Summary                                      3.00         $195.00          $585.00
                                     Judgment.
12/12/16 Tharuni A. Jayaraman        Review facts in motion for summary judgment.                                        1.30         $195.00         $253.50
12/13/16 Daphne T. Ha                Revise Camarota Daubert outline and research for same.                              3.00         $240.00         $720.00
12/13/16 Angela M. Liu               Continue to revise motion for summary judgment; meet and confer                     9.00         $250.00        $2,250.00
                                     with G. Roe; draft notes relating to meet and confer; correspond with
                                     opposing counsel regarding discovery;
                                     review Daubert outline.
                                Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 99 of 138




Date                 Name          Description                                                            Revised Hours      Rate            Revised Amount
                                                                                                          Charged            Requested



12/13/16 Margaret Mortimer         Review partial motion for summary judgment brief to ensure all facts               6.70         $195.00        $1,306.50
                                   asserted in argument section were included in uncontroverted fact
                                   section and updated as needed.
12/13/16 Tharuni A. Jayaraman      Double checked facts in partial summary judgment motion;                           3.00         $195.00          $585.00
                                   reviewed discovery.
12/14/16 Neil A. Steiner           Email correspondence with co-counsel; telephone                                    0.30         $450.00          $135.00
                                   conversation with A. Liu; continue work on summary judgment issues.

12/14/16 Daphne T. Ha              Review expert reports and draft von Spakovsky Daubert                              1.50         $240.00          $360.00
                                   outline.
12/14/16 Angela M. Liu             Research and strategize regarding issues relating to                               6.40         $250.00        $1,600.00
                                   discovery; continue to revise summary judgment brief.
12/14/16 Tharuni A. Jayaraman      Research cases regarding breadth of discovery requests.                            1.50         $195.00          $292.50
12/15/16 Neil A. Steiner           Continue work on discovery issues and email                                        0.30         $450.00          $135.00
                                   correspondence with A. Liu re same
12/15/16 Daphne T. Ha              Review expert reports and draft von Spakovsky Daubert                              1.10         $240.00          $264.00
                                   outline.
12/15/16 Angela M. Liu             Review transcripts and cases in preparation for discovery                          3.10         $250.00          $775.00
                                   disputes.
12/15/16 Tharuni A. Jayaraman      Prepare for meet and confer.                                                       3.70         $195.00          $721.50
12/16/16 Daphne T. Ha              Conduct research, review expert reports and draft von                              2.70         $240.00          $648.00
                                   Spakovsky Daubert outline.
12/16/16 Angela M. Liu             Review discovery requests and prepare for motion to quash;                         4.10         $250.00        $1,025.00
                                   review Daubert motion.
12/16/16 Tharuni A. Jayaraman      Research cases for meet and confer; attend (via telephone) meet and                4.70         $195.00          $916.50
                                   confer; draft letter memorializing meet and
                                   confer.
12/17/16 Daphne T. Ha              Conduct research, review expert reports and draft von                              7.00         $240.00        $1,680.00
                                   Spakovsky Daubert outline.
12/19/16 Angela M. Liu             Continue to revise and strategize regarding issues relating to                     5.10         $250.00        $1,275.00
                                   summary judgment motion.
12/20/16 Neil A. Steiner           Review and revise motion for summary judgment and email                            2.50         $450.00        $1,125.00
                                   correspondence with co-counsel regarding same.
12/20/16 Angela M. Liu             Continue revising summary judgment motion.                                         3.10         $250.00          $775.00
                                Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 100 of 138




Date                 Name           Description                                                              Revised Hours      Rate            Revised Amount
                                                                                                             Charged            Requested



12/21/16 Neil A. Steiner            Continue work on partial summary judgment motion and                                 0.50         $450.00          $225.00
                                    email correspondence with co-counsel regarding same.
12/21/16 Daphne T. Ha               Revise von Spakovsky Daubert outline and correspondence regarding                    0.20         $240.00           $48.00
                                    same; review order on motion to compel.
12/21/16 Angela M. Liu              Continue to revise and strategize regarding issues relating to summary               5.30         $250.00        $1,325.00
                                    judgment; continue to strategize regarding issues
                                    relating to document requests.
12/21/16 Tharuni A. Jayaraman       Review expert deposition.                                                            0.40         $195.00           $78.00
12/22/16 Angela M. Liu              Continue to review summary judgment brief and prepare for filing;                    5.10         $250.00        $1,275.00
                                    confer with opposing counsel regarding issues relating to discovery;
                                    review responses to request for production.
12/23/16 Daphne T. Ha               Correspondence regarding motion to compel.                                           0.20         $240.00           $48.00
12/23/16 Angela M. Liu              Review case law regarding issues for motion to compel;                               1.50         $250.00          $375.00
                                    oversee drafting of motion to compel.
12/23/16 Tharuni A. Jayaraman       Review cases cited in Defendant's Response to Plaintiffs'                            2.80         $195.00          $546.00
                                    Sixth Request for Production.
12/27/16 Daphne T. Ha               Research and draft motion to compel Sixth Request for                                3.60         $240.00          $864.00
                                    Production.
12/28/16 Daphne T. Ha               Research and draft motion to compel Sixth Request for                                0.50         $240.00          $120.00
                                    Production.
12/28/16 Tharuni A. Jayaraman       Review and analyze cases in defendant's response to                                  9.00         $195.00        $1,755.00
                                    plaintiff's sixth request for production.
12/29/16 Daphne T. Ha               Research and draft motion to compel Sixth Request for                                3.50         $240.00          $840.00
                                    Production.
12/29/16 Angela M. Liu              Correspond and strategize regarding issues relating to                               0.50         $250.00          $125.00
                                    document discovery.
12/29/16 Tharuni A. Jayaraman       Analyze cases cited in defendant's response to plaintiff's                           0.20         $195.00           $39.00
                                    sixth request for production.
12/30/16 Daphne T. Ha               Research and draft motion to compel Sixth Request for                                1.30         $240.00          $312.00
                                    Production.
12/30/16 Margaret Mortimer          Review motion for partial summary judgment filed by client.                          1.00         $195.00         $195.00
01/03/17 Daphne T. Ha               Research and draft motion to compel Sixth Request for                                4.50         $240.00        $1,080.00
                                    Production.
01/03/17 Angela M. Liu              Review motion to compel; oversee document review.                                    2.10         $250.00          $525.00
01/03/17 Tharuni A. Jayaraman       Review documents produced by defendants.                                             2.00         $195.00          $390.00
                                  Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 101 of 138




Date                  Name            Description                                                            Revised Hours      Rate            Revised Amount
                                                                                                             Charged            Requested



01/04/17 Daphne T. Ha                 Revise motion to compel; correspondence with A. Liu                                2.40         $240.00          $576.00
                                      regarding same.
01/04/17 Angela M. Liu                Discuss and revise motion to compel.                                               0.90         $250.00          $225.00
01/05/17 Daphne T. Ha                 Correspondence regarding motion to compel papers and                               0.50         $240.00          $120.00
                                      revise same.
01/05/17 Angela M. Liu                Review hot docs and prepare for meet and confer.                                   0.90         $250.00          $225.00
01/05/17 Margaret Mortimer            Draft notice of motion to compel, declaration for notice to                        3.90         $195.00          $760.50
                                      compel and accompanying exhibits.
01/06/17 Angela M. Liu                Prepare for meet and confer; attend meet and confer and                            2.70         $250.00          $675.00
                                      follow-up discussion.
01/09/17 Daphne T. Ha                 Draft letter to Roe; review correspondence.                                        0.70         $240.00          $168.00
01/09/17 Angela M. Liu                Oversee document review, upcoming deposition outlining,                            1.80         $250.00          $450.00
                                      meet and confer follow up.
01/09/17 Margaret Mortimer            Review Defendants Memo in Response to Defendant's Motion for                       2.00         $195.00          $390.00
                                      Summary Judgment and Plaintiff's Response
                                      Memo in Bednasek v. Kobach.
01/10/17 Margaret Mortimer            Reviewed Caskey deposition and document production in response to                  1.50         $195.00          $292.50
                                      fifth request for production to determine areas
                                      of continued discovery and deposition requests.
01/10/17 Tharuni A. Jayaraman         Review documents; prepare deposition outline.                                      2.00         $195.00          $390.00
01/11/17 Angela M. Liu                Call with G. Roe regarding issues relating to discovery; continue to               0.80         $250.00          $200.00
                                      oversee document review and discovery issues.
01/11/17 Margaret Mortimer            Prepare charts on known information gathered on DPOC alternatives;                 4.00         $195.00          $780.00
                                      review Caskey deposition and Hot Docs Memo to input known
                                      information; internal discussions regarding
                                      same.
01/11/17   Tharuni A. Jayaraman       Reviewed documents to prepare deposition outline.                                  3.00         $195.00          $585.00
01/12/17   Angela M. Liu              Continue overseeing discovery.                                                     2.60         $250.00          $650.00
01/12/17   Tharuni A. Jayaraman       Review documents; draft email to opposing counsel.                                 3.50         $195.00          $682.50
01/13/17   Angela M. Liu              Oversee discovery.                                                                 0.80         $250.00          $200.00
01/13/17   Margaret Mortimer          Review documents produced by defendant in response to                              3.80         $195.00          $741.00
                                      5th Request for Production.
01/13/17 Margaret Mortimer            Internal discussions regarding document review of 5th                              0.30         $195.00           $58.50
                                      Request for Production.
01/13/17 Tharuni A. Jayaraman         Review documents and draft email to opposing counsel.                              3.00         $195.00          $585.00
                                 Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 102 of 138




Date                Name             Description                                                          Revised Hours      Rate            Revised Amount
                                                                                                          Charged            Requested



01/16/17 Margaret Mortimer           Review documents produced by defendant in response to                            5.20         $195.00        $1,014.00
                                     5th Request for Production.
01/17/17 Daphne T. Ha                Review correspondence regarding discovery.                                       0.20         $240.00           $48.00
01/17/17 Margaret Mortimer           Review documents in response to 5th Request for                                  1.00         $195.00          $195.00
                                     Production.
01/17/17 Tharuni A. Jayaraman        Review documents; draft email to opposing counsel.                               2.80         $195.00          $546.00
01/18/17 Daphne T. Ha                Correspondence regarding discovery; revise motion to                             0.90         $240.00          $216.00
                                     compel papers.
01/18/17 Margaret Mortimer           Reviewed documents produced in response to 5th Request                           3.40         $195.00          $663.00
                                     for Production.
01/18/17 Tharuni A. Jayaraman        Review documents and summarize hot docs.                                         2.20         $195.00          $429.00
01/19/17 Neil A. Steiner             Telephone conference with A. Liu.                                                0.20         $450.00           $90.00
01/19/17 Daphne T. Ha                Correspondence regarding discovery; revise Camarota                              1.50         $240.00          $360.00
                                     Daubert outline.
01/19/17 Angela M. Liu               Continue to oversee discovery.                                                   3.10         $250.00         $775.00
01/19/17 Margaret Mortimer           Draft hot doc summary memo, review privilege logs and incorporated              10.70         $195.00        $2,086.50
                                     production summary thereof; draft areas of
                                     follow up discovery.
01/19/17 Tharuni A. Jayaraman        Review documents provided by defendant's expert.                                 1.00         $195.00          $195.00
01/20/17 Daphne T. Ha                Revise Camarota Daubert outline; revise motion to compel                         4.00         $240.00          $960.00
                                     documents; correspondence regarding same.
01/20/17 Angela M. Liu               Continue to oversee discovery.                                                   1.20         $250.00         $300.00
01/20/17 Margaret Mortimer           Review and revise hot documents memorandum.                                      1.70         $195.00         $331.50
01/23/17 Daphne T. Ha                Revise motion to compel papers; correspondence regarding                         6.00         $240.00        $1,440.00
                                     same; draft pro hac vice documents.
01/23/17 Rebecca Kahan Waldman       Correspondence regarding case status; review drafts of                           2.20         $450.00          $990.00
                                     filings.
01/23/17 Angela M. Liu               Review case with R. Waldman; continue to oversee                                 3.10         $250.00          $775.00
                                     document review; correspond with G. Roe.
01/23/17 Margaret Mortimer           Submit memorandum on documents produced in response                              0.50         $195.00           $97.50
                                     to 5th request for production and downloaded all hot documents to
                                     local drive.
01/24/17 Daphne T. Ha                Correspondence regarding discovery and pro hac vice                              3.50         $240.00          $840.00
                                     motion; draft Camarota Daubert motion.
                                 Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 103 of 138




Date                Name             Description                                                              Revised Hours      Rate            Revised Amount
                                                                                                              Charged            Requested



01/24/17 Rebecca Kahan Waldman       Review correspondence regarding discovery; review drafts of                          2.50         $450.00        $1,125.00
                                     filings; correspondence regarding case status.
01/24/17 Angela M. Liu               Oversee issues relating to fifth request for production.                             2.00         $250.00          $500.00
01/24/17 Margaret Mortimer           Edit letter to opposing counsel regarding 5th Request for                            2.20         $195.00          $429.00
                                     Production; review documents produced to date to identify production
                                     issue and privilege log issues.
01/24/17 Tharuni A. Jayaraman        Draft and edit email to opposing counsel.                                            2.60         $195.00         $507.00
01/25/17 Daphne T. Ha                Draft Camarota Daubert motion.                                                       7.50         $240.00        $1,800.00
01/25/17 Rebecca Kahan Waldman       Correspondence regarding discovery; participate in weekly status call;               2.50         $450.00        $1,125.00
                                     review draft filings; review hot docs memo.
01/25/17 Angela M. Liu               Attend weekly conference call; draft email to G. Roe;                                3.30         $250.00          $825.00
                                     continue to oversee document review.
01/25/17 Margaret Mortimer           Edit hot documents memo incorporating information on barriers to                     4.40         $195.00          $858.00
                                     using alternatives and the extent Kansas Secretary of State is already
                                     using those alternatives; review updated privilege log correspondence
                                     and incorporate such
                                     information into memorandum.
01/25/17 Tharuni A. Jayaraman        Review documents.                                                                    1.30         $195.00          $253.50
01/26/17 Daphne T. Ha                Review correspondence regarding Seventh Request and                                  0.80         $240.00          $192.00
                                     discovery.
01/26/17 Rebecca Kahan Waldman       Correspondence regarding recent developments; draft                                  1.50         $450.00          $675.00
                                     document requests and correspondence regarding same.
01/26/17 Angela M. Liu               Continue to oversee discovery.                                                       3.10         $250.00          $775.00
01/26/17 Tharuni A. Jayaraman        Edit memo summarizing defendant's response to request for                            2.30         $195.00          $448.50
                                     production.
01/27/17 Daphne T. Ha                Research and draft Daubert motion for Camarota.                                      2.50         $240.00          $600.00
01/27/17 Angela M. Liu               Continue to oversee discovery.                                                       2.60         $250.00          $650.00
01/27/17 Margaret Mortimer           Edit memo summarizing production in response to fifth                                3.60         $195.00          $702.00
                                     request for production.
01/27/17 Margaret Mortimer           Review Defendants Response to Plaintiff's Request for                                1.50         $195.00          $292.50
                                     Partial Summary Judgment.
01/27/17 Tharuni A. Jayaraman        Edit memo summarizing defendant's fifth request for                                  3.40         $195.00          $663.00
                                     production.
01/28/17 Daphne T. Ha                Draft Camarota Daubert report.                                                       2.00         $240.00          $480.00
01/28/17 Angela M. Liu               Continue to organize discovery; review hot docs memo.                                2.80         $250.00          $700.00
                                 Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 104 of 138




Date                Name             Description                                                             Revised Hours      Rate            Revised Amount
                                                                                                             Charged            Requested



01/29/17 Daphne T. Ha                Review correspondence regarding discovery; revise von                               0.30         $240.00           $72.00
                                     Spakovsky Daubert outline.
01/29/17 Angela M. Liu               Review summary judgment briefing; continue to manage                                3.30         $250.00          $825.00
                                     case; confer with opposing counsel regarding document review.
01/30/17 Rebecca Kahan Waldman       Prepare for meet and confer; review pleadings;                                      2.00         $450.00          $900.00
                                     correspondence regarding discovery.
01/30/17 Angela M. Liu               Organize case and oversee discovery.                                                3.60         $250.00          $900.00
01/30/17 Margaret Mortimer           Legal research on requiring an expert witness to produce                            2.20         $195.00          $429.00
                                     calculations in District of Kansas.
01/30/17 Tharuni A. Jayaraman        Research ahead of meet and confer.                                                  3.50         $195.00          $682.50
01/31/17 Neil A. Steiner             Review Richman report; email correspondence with co-                                0.40         $450.00          $180.00
                                     counsel.
01/31/17 Daphne T. Ha                Revise Camarota brief; correspondence regarding discovery.                          3.00         $240.00          $720.00
01/31/17 Rebecca Kahan Waldman       Prepare for and participate in meet and confer; revise                              2.00         $450.00          $900.00
                                     correspondence regarding outstanding discovery issues.
01/31/17 Angela M. Liu               Prepare for meet and confer; continue to review oversee                             3.20         $250.00          $800.00
                                     discovery.
01/31/17 Margaret Mortimer           Edit summary of documents produced in response to fifth request for                 6.10         $195.00        $1,189.50
                                     production; verify and summarize differences between first and second
                                     production of documents within the fifth request; meet and confer
                                     with defendant's counsel regarding such production and discrepancies;
                                     summarize meet and confer and items still needed to be produced or
                                     addressed.

01/31/17 Tharuni A. Jayaraman        Research; assist with draft letter for meet and confer; edit                        4.40         $195.00          $858.00
                                     Daubert motion.
02/01/17 Daphne T. Ha                Revise von Spakovsky Daubert outline; team call; review                             2.00         $240.00          $480.00
                                     partial summary judgment brief.
02/01/17 Rebecca Kahan Waldman       Attend weekly update call; call with Dechert team;                                  0.80         $450.00          $360.00
                                     correspondence regarding strategy for discovery.
02/01/17 Angela M. Liu               Attend weekly meeting; meeting with internal Dechert team                           2.20         $250.00          $550.00
                                     regarding third-party subpoenas, document review, and motion for
                                     partial summary judgment.
02/01/17 Tharuni A. Jayaraman        Draft facts for partial summary judgment statement of facts;                        2.70         $195.00          $526.50
                                     attend team call.
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 105 of 138




Date                 Name              Description                                                               Revised Hours      Rate            Revised Amount
                                                                                                                 Charged            Requested



02/02/17   Neil A. Steiner             Meet with RK.                                                                         0.30         $450.00          $135.00
02/02/17   Rebecca Kahan Waldman       Correspondence regarding strategy for discovery.                                      1.50         $450.00          $675.00
02/02/17   Angela M. Liu               Continue to oversee discovery.                                                        2.20         $250.00          $550.00
02/02/17   Margaret Mortimer           Draft replies to defendant additional uncontroverted facts.                           5.00         $195.00          $975.00
02/02/17   Margaret Mortimer           Edit replies to additional uncontroverted facts included in                           1.50         $195.00          $292.50
                                       defendant's opposition to partial summary judgment motion.
02/02/17 Tharuni A. Jayaraman          Draft facts for response to motion for partial summary                                3.90         $195.00          $760.50
                                       judgment.
02/03/17 Daphne T. Ha                  Revise replies and responses to fact statements.                                      3.50         $240.00          $840.00
02/03/17 Margaret Mortimer             Edit replies to additional uncontroverted facts included in defendant's               2.50         $195.00          $487.50
                                       opposition to partial summary judgment motion; review evidence
                                       produced during discovery to determine controverted status; internal
                                       discussions
                                       regarding same.
02/03/17 Tharuni A. Jayaraman          Edit facts section for partial summary judgment response;                             2.00         $195.00          $390.00
                                       started memo on potential witnesses for depositions.
02/05/17 Tharuni A. Jayaraman          Edit facts for partial summary judgment brief.                                        0.50         $195.00           $97.50
02/06/17 Daphne T. Ha                  Review revised facts statement and correspondence                                     0.40         $240.00           $96.00
                                       regarding same.
02/06/17 Rebecca Kahan Waldman         Correspondence regarding discovery; call regarding USCIS                              2.00         $450.00          $900.00
                                       databases.
02/06/17 Angela M. Liu                 Continue to oversee discovery.                                                        2.00         $250.00          $500.00
02/06/17 Margaret Mortimer             Draft summary for a possible deposition witness and summarized key                    5.00         $195.00          $975.00
                                       documents relating to such deposition; reviewed and edit entire
                                       deposition witness summary
                                       memo.
02/06/17 Tharuni A. Jayaraman          Edit memo regarding possible deposition witnesses and                                 6.80         $195.00        $1,326.00
                                       review documents.
02/07/17 Angela M. Liu                 Continue to oversee discovery.                                                        0.60         $250.00          $150.00
02/07/17 Tharuni A. Jayaraman          Research alternatives to DPOC and review privilege logs.                              2.60         $195.00          $507.00
02/08/17 Neil A. Steiner               Conference call with co-counsel; telephone conversation                               1.00         $450.00          $450.00
                                       with A. Liu; telephone conversation with D. Ha.
02/08/17 Daphne T. Ha                  Calls with team and O. Danjuma; compile motion to compel                              1.30         $240.00          $312.00
                                       documents.
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 106 of 138




Date                 Name              Description                                                            Revised Hours      Rate            Revised Amount
                                                                                                              Charged            Requested



02/08/17 Angela M. Liu                 Attend weekly conference call; continue to oversee                                 0.80         $250.00          $200.00
                                       discovery.
02/08/17 Margaret Mortimer             Review privilege logs for substantive issues and summarize                         3.40         $195.00          $663.00
                                       issues in charts.
02/08/17 Tharuni A. Jayaraman          Review privilege log; retrieve cases cited in defendant's                          6.00         $195.00        $1,170.00
                                       opposition to motion to compel.
02/09/17   Tharuni A. Jayaraman        Review cases cited in defendant's opposition.                                      6.00         $195.00        $1,170.00
02/10/17   Daphne T. Ha                Review opposition to motion to compel.                                             0.40         $240.00           $96.00
02/10/17   Angela M. Liu               Oversee discovery.                                                                 0.40         $250.00         $100.00
02/10/17   Tharuni A. Jayaraman        Summarize cases cited in defendants' opposition.                                   2.20         $195.00         $429.00
02/13/17   Daphne T. Ha                Draft reply on motion to compel and research for same.                             2.50         $240.00         $600.00
02/13/17   Angela M. Liu               Continue to oversee discovery.                                                     2.20         $250.00         $550.00
02/14/17   Daphne T. Ha                Draft reply on motion to compel and research for same.                             0.50         $240.00         $120.00
02/14/17   Rebecca Kahan Waldman       Correspondence regarding strategy; review brief.                                   3.50         $450.00        $1,575.00
02/14/17   Angela M. Liu               Continue to oversee discovery.                                                     1.00         $250.00         $250.00
02/14/17   Margaret Mortimer           Research Brad Bryant address for subpoena.                                         0.80         $195.00         $156.00
02/15/17   Daphne T. Ha                Draft reply on motion to compel and research for same.                             2.80         $240.00         $672.00
02/16/17   Daphne T. Ha                Draft reply on motion to compel and research for same.                             3.10         $240.00         $744.00
02/16/17   Tharuni A. Jayaraman        Review documents and edit email to opposing counsel.                               1.80         $195.00         $351.00
02/17/17   Daphne T. Ha                Draft reply on motion to compel and research for same.                             0.60         $240.00         $144.00
02/17/17   Angela M. Liu               Continue to oversee discovery.                                                     1.70         $250.00         $425.00
02/17/17   Margaret Mortimer           Review defendants production in response to 5th request                            1.00         $195.00         $195.00
                                       for production for documents discussion to whom a temporary driver's
                                       license is issued.
02/17/17 Tharuni A. Jayaraman          Review documents.                                                                  0.50         $195.00           $97.50
02/20/17 Daphne T. Ha                  Correspondence regarding motion to compel reply brief.                             0.40         $240.00           $96.00
02/20/17 Margaret Mortimer             Research 10th Circuit case law on compelled production                             1.30         $195.00          $253.50
                                       over relevant and attorney-client privilege objections.
02/20/17 Tharuni A. Jayaraman          Research cases for reply brief.                                                    2.20         $195.00          $429.00
02/21/17 Daphne T. Ha                  Review motion to compel reply and correspondence with O.                           0.30         $240.00           $72.00
                                       Danjuma regarding same.
02/21/17   Rebecca Kahan Waldman       Correspondence regarding discovery.                                                0.50         $450.00          $225.00
02/22/17   Daphne T. Ha                Review correspondence.                                                             0.20         $240.00           $48.00
02/22/17   Angela M. Liu               Oversee discovery.                                                                 2.70         $250.00          $675.00
02/22/17   Margaret Mortimer           Discuss jury duty questionnaire scope internally.                                  0.30         $195.00           $58.50
                                  Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 107 of 138




Date                  Name            Description                                                                Revised Hours      Rate            Revised Amount
                                                                                                                 Charged            Requested



02/22/17 Tharuni A. Jayaraman         Draft deposition outline and review documents.                                         2.00         $195.00          $390.00
02/23/17 Tharuni A. Jayaraman         Draft deposition outline.                                                              0.90         $195.00          $175.50
02/24/17 Margaret Mortimer            Draft Brad Bryant subpoena and exhibit for document                                    0.90         $195.00          $175.50
                                      production; internal discussions regarding same.
02/24/17   Tharuni A. Jayaraman       Review documents.                                                                      0.90         $195.00         $175.50
02/25/17   Daphne T. Ha               Review draft subpoena.                                                                 0.10         $240.00           $24.00
02/25/17   Angela M. Liu              Continue to oversee discovery.                                                         4.10         $250.00        $1,025.00
02/26/17   Angela M. Liu              Continue to oversee discovery.                                                         0.80         $250.00         $200.00
02/27/17   Neil A. Steiner            Prepare for and moot for partial summary judgment                                      1.70         $450.00         $765.00
                                      argument.
02/27/17 Daphne T. Ha                 Prepare for and moot for partial summary judgment                                      1.10         $240.00          $264.00
                                      argument.
02/27/17 Rebecca Kahan Waldman        Prepare for and moot for partial summary judgment                                      1.50         $450.00          $675.00
                                      argument.
02/27/17   Angela M. Liu              Continue to oversee discovery.                                                         4.30         $250.00        $1,075.00
02/27/17   Margaret Mortimer          Prepare for and attend Partial Summary Judgment moot.                                  1.50         $195.00         $292.50
02/28/17   Angela M. Liu              Oversee discovery.                                                                     2.50         $250.00         $625.00
03/01/17   Margaret Mortimer          Review issues with privilege logs, update privilege log summaries; draft               4.60         $195.00         $897.00
                                      email summaries re: such issues; internal discussions regarding same;
                                      draft subpoena notices; internal call discussing deposition outline
                                      content.
03/01/17 Tharuni A. Jayaraman         Draft and edit third-party subpoena documents; call with M.                            1.50         $195.00          $292.50
                                      Mortimer, T. Cordova, and M. Kim regarding same.
03/02/17 Daphne T. Ha                 Finalize subpoenas and deposition notices; correspondence                              1.60         $240.00          $384.00
                                      regarding same.
03/02/17 Angela M. Liu                Continue to oversee discovery.                                                         0.60         $250.00          $150.00
03/02/17 Margaret Mortimer            Determine location of third party for subpoenaing, including external                  1.60         $195.00          $312.00
                                      phone calls and internal discussion regarding such.
03/02/17 Tharuni A. Jayaraman         Edit third party subpoenas.                                                            1.20         $195.00          $234.00
03/03/17 Angela M. Liu                Attend conference call with team; continue to oversee                                  2.50         $250.00          $625.00
                                      discovery.
03/03/17 Tharuni A. Jayaraman         Participate in team call; review and revise deposition                                 0.50         $195.00           $97.50
                                      outline.
03/06/17 Daphne T. Ha                 Correspondence regarding meet and confer.                                              0.30         $240.00           $72.00
03/06/17 Angela M. Liu                Continue to oversee discovery.                                                         3.00         $250.00          $750.00
                                  Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 108 of 138




Date                  Name            Description                                                               Revised Hours      Rate            Revised Amount
                                                                                                                Charged            Requested



03/06/17 Margaret Mortimer            Coordinate with Subpoena server to confirm address of Brad Bryant;                    2.10         $195.00          $409.50
                                      address discrepancies between privilege log summaries after
                                      reformatting; edit privilege log summaries.
03/07/17 Daphne T. Ha                 Meet and confer; preparation for same.                                                2.60         $240.00          $624.00
03/07/17 Angela M. Liu                Continue to discuss depositions, discovery, and meet and                              3.20         $250.00          $800.00
                                      confer with G. Roe.
03/07/17 Margaret Mortimer            Review Eric Rucker and update Kriegshauser privilege log                              2.00         $195.00          $390.00
                                      and summarize substantive issues.
03/08/17 Daphne T. Ha                 Team call; correspondence regarding meet and confer.                                  1.70         $240.00         $408.00
03/08/17 Rebecca Kahan Waldman        Weekly update call; correspondence regarding discovery.                               0.50         $450.00         $225.00
03/08/17 Angela M. Liu                Continue to review issues relating to privilege, oversee                              4.20         $250.00        $1,050.00
                                      discovery, and attend weekly conference call.
03/08/17 Margaret Mortimer            Prepare for and participate in status call with ACLU and Dechert team;                0.90         $195.00          $175.50
                                      verified processing of Brad Bryant's subpoena; internal discussions and
                                      email correspondence regarding Daubert motion for Mr. Richman.

03/08/17 Tharuni A. Jayaraman         Call with team; work on deposition outline.                                           2.70         $195.00          $526.50
03/09/17 Daphne T. Ha                 Correspondence regarding discovery.                                                   0.20         $240.00           $48.00
03/09/17 Angela M. Liu                Continue to prepare for meet and confer; coordinate                                   1.70         $250.00          $425.00
                                      deposition schedule; coordinate requests for admission and expert
                                      issues.
03/10/17 Daphne T. Ha                 Meet and confer with Roe; follow up correspondence                                    1.80         $240.00          $432.00
                                      regarding same.
03/10/17 Angela M. Liu                Prepare for meet and confer; attend meet and confer.                                  1.30         $250.00          $325.00
03/10/17 Margaret Mortimer            Review defendant's March 10th production in response to a recent                      2.90         $195.00          $565.50
                                      Meet and Confer, comparing against list of outstanding requests and
                                      circulated updated outstanding list
                                      of requested documents internally.
03/10/17   Margaret Mortimer          Reviewed Richman Expert Report and associated materials.                              3.00         $195.00          $585.00
03/10/17   Tharuni A. Jayaraman       Review documents to draft request for admission.                                      0.70         $195.00          $136.50
03/12/17   Tharuni A. Jayaraman       Draft requests for admission.                                                         0.80         $195.00          $156.00
03/13/17   Daphne T. Ha               Correspondence regarding Fifth Request for Production and                             1.60         $240.00          $384.00
                                      Richman Daubert preparation.
03/13/17 Margaret Mortimer            Review expert report materials; call with ACLU; draft                                 8.20         $195.00        $1,599.00
                                      summary email identifying issues with expert reports.
                                  Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 109 of 138




Date                  Name            Description                                                              Revised Hours      Rate            Revised Amount
                                                                                                               Charged            Requested



03/13/17 Tharuni A. Jayaraman         Draft requests for admission; call with D. Ho from ACLU                              0.80         $195.00          $156.00
                                      regarding same.
03/14/17 Tharuni A. Jayaraman         Edit deposition outline.                                                             2.60         $195.00          $507.00
03/15/17 Daphne T. Ha                 Correspondence regarding document discovery and                                      0.70         $240.00          $168.00
                                      depositions.
03/16/17 Daphne T. Ha                 Meet and confer and preparation for same; review                                     3.00         $240.00          $720.00
                                      productions.
03/16/17 Margaret Mortimer            Draft Brad Bryant deposition summary.                                                1.10         $195.00          $214.50
03/16/17 Tharuni A. Jayaraman         Review documents; edit deposition outlines.                                          1.80         $195.00          $351.00
03/17/17 Daphne T. Ha                 Follow up regarding meet and confer; review produced                                 1.20         $240.00          $288.00
                                      documents.
03/17/17   Margaret Mortimer          Draft Brad Bryant deposition outline.                                                7.30         $195.00        $1,423.50
03/17/17   Tharuni A. Jayaraman       Edit deposition outlines.                                                            4.40         $195.00         $858.00
03/18/17   Margaret Mortimer          Draft Brad Bryant deposition outline.                                               10.60         $195.00        $2,067.00
03/18/17   Tharuni A. Jayaraman       Edit deposition outlines; draft requests for admission.                              6.20         $195.00        $1,209.00
03/19/17   Daphne T. Ha               Revise requests for admission and correspondence regarding                           0.50         $240.00         $120.00
                                      same.
03/19/17 Margaret Mortimer            Draft Brad Bryant deposition outline and compile summary                             6.40         $195.00        $1,248.00
                                      chart.
03/19/17   Tharuni A. Jayaraman       Edit deposition outlines.                                                            5.60         $195.00        $1,092.00
03/20/17   Daphne T. Ha               Correspondence regarding upcoming depositions.                                       0.20         $240.00           $48.00
03/20/17   Margaret Mortimer          Edit deposition outlines.                                                            1.50         $195.00         $292.50
03/20/17   Tharuni A. Jayaraman       Pull exhibits for deposition.                                                        0.50         $195.00           $97.50
03/21/17   Daphne T. Ha               Correspondence regarding deposition preparation and Fifth                            1.00         $240.00         $240.00
                                      Request for Production.
03/21/17 Margaret Mortimer            Review D. Ho' s Caskey deposition outline, identify                                  0.50         $195.00           $97.50
                                      differences in subject matter coverage; internal discussions regarding
                                      same.
03/22/17 Daphne T. Ha                 Review deposition outlines and meet and confer                                       1.00         $240.00          $240.00
                                      correspondence.
03/22/17 Rebecca Kahan Waldman        Correspondence regarding experts, discovery and case                                 0.80         $450.00          $360.00
                                      management.
03/22/17 Angela M. Liu                Continue to oversee discovery.                                                       1.20         $250.00          $300.00
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 110 of 138




Date                 Name              Description                                                           Revised Hours      Rate            Revised Amount
                                                                                                             Charged            Requested



03/22/17 Margaret Mortimer             Update deposition outlines to include questioning on all identified               6.80         $195.00        $1,326.00
                                       alternatives to DPOC law in accordance with D.
                                       Ho's edits.
03/22/17   Tharuni A. Jayaraman        Update deposition outline.                                                        5.40         $195.00        $1,053.00
03/23/17   Daphne T. Ha                Deposition preparation.                                                           1.50         $240.00         $360.00
03/23/17   Angela M. Liu               Review deposition outlines.                                                       0.90         $250.00         $225.00
03/23/17   Margaret Mortimer           Edit B. Bryant deposition outline.                                                1.30         $195.00         $253.50
03/23/17   Tharuni A. Jayaraman        Edit deposition outline.                                                          4.00         $195.00         $780.00
03/24/17   Daphne T. Ha                Deposition preparation.                                                           1.00         $240.00         $240.00
03/24/17   Angela M. Liu               Prepare for depositions.                                                          0.50         $250.00         $125.00
03/24/17   Margaret Mortimer           Edit B. Bryant deposition outline.                                                0.80         $195.00         $156.00
03/24/17   Tharuni A. Jayaraman        Edit deposition outline.                                                          1.90         $195.00         $370.50
03/25/17   Daphne T. Ha                Deposition preparation.                                                           4.80         $240.00        $1,152.00
03/26/17   Daphne T. Ha                Deposition preparation.                                                           2.10         $240.00         $504.00
03/27/17   Daphne T. Ha                Deposition preparation and travel for same.                                       8.50         $240.00        $2,040.00
03/27/17   Rebecca Kahan Waldman       Correspondence regarding document productions;                                    1.40         $450.00         $630.00
                                       depositions and discovery related motions.
03/27/17 Angela M. Liu                 Review deposition materials.                                                      0.90         $250.00          $225.00
03/27/17 Margaret Mortimer             Draft Deposition Subpoena for Tabitha Lehman and Notice of                        1.70         $195.00          $331.50
                                       Deposition; review defendants production of documents.
03/27/17 Tharuni A. Jayaraman          Edit RFAs, an MTC, and interrogatories.                                           5.40         $195.00        $1,053.00
03/28/17 Daphne T. Ha                  Rucker and Caskey depositions; deposition preparation for                        16.00         $240.00        $3,840.00
                                       Bryant and Beckner.
03/28/17 Rebecca Kahan Waldman         Correspondence regarding discovery, depositions and                               1.00         $450.00          $450.00
                                       motion practice.
03/28/17 Angela M. Liu                 Attend depositions; oversee third-party discovery and expert                      5.10         $250.00        $1,275.00
                                       deposition set up.
03/28/17 Margaret Mortimer             Incorporate various edits into final Bryant deposition                            4.90         $195.00          $955.50
                                       outline.
03/28/17 Tharuni A. Jayaraman          Review documents; coordinate deposition logistics.                                1.40         $195.00         $273.00
03/29/17 Daphne T. Ha                  Prepare for depositions; Bryant and Beckner depositions;                          9.00         $240.00        $2,160.00
                                       travel.
03/29/17 Tharuni A. Jayaraman          Organized deposition logistics.                                                   0.20         $195.00           $39.00
03/30/17 Margaret Mortimer             Scheduled conference rooms for two days of deposition in                          0.60         $195.00          $117.00
                                       Boston.
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 111 of 138




Date                 Name              Description                                                            Revised Hours      Rate            Revised Amount
                                                                                                              Charged            Requested



03/31/17 Margaret Mortimer             Scheduled conference video links and conference dial-ins for                       0.70         $195.00          $136.50
                                       the two days of deposition in Boston; email to relevant parties with
                                       pertinent information.
04/05/17 Neil A. Steiner               Conf. call with co-counsel.                                                        0.50         $450.00          $225.00
04/05/17 Rebecca Kahan Waldman         Participate in weekly call; review draft declaration;                              1.60         $450.00          $720.00
                                       correspondence regarding strategy.
04/06/17 Rebecca Kahan Waldman         Correspondence regarding strategy for discovery.                                   1.00         $450.00          $450.00
04/06/17 Margaret Mortimer             Draft Daubert motion outline for Jesse Richman.                                    3.70         $195.00          $721.50
04/07/17 Daphne T. Ha                  Correspondence regarding deposition transcripts and                                0.20         $240.00           $48.00
                                       summary judgment.
04/07/17 Margaret Mortimer             Review Richman expert report, plaintiff's expert reports and                       3.70         $195.00          $721.50
                                       response reports, as well as relevant materials for the Richman
                                       Daubert motion.
04/07/17   Tharuni A. Jayaraman        Review fact deposition transcripts.                                                2.70         $195.00         $526.50
04/09/17   Margaret Mortimer           Draft Daubert motion.                                                              4.60         $195.00         $897.00
04/10/17   Margaret Mortimer           Draft Daubert motion for Richman.                                                 11.50         $195.00        $2,242.50
04/11/17   Neil A. Steiner             Conference call with co-counsel.                                                   0.50         $450.00         $225.00
04/11/17   Rebecca Kahan Waldman       Correspondence regarding upcoming deposition.                                      0.20         $450.00           $90.00
04/11/17   Angela M. Liu               Review Richman deposition outline and Daubert outline.                             0.30         $250.00           $75.00
04/11/17   Margaret Mortimer           Drafted deposition questions regarding Richman et al 2014                         12.70         $195.00        $2,476.50
                                       article.
04/11/17 Tharuni A. Jayaraman          Review deposition transcript.                                                      0.40         $195.00           $78.00
04/12/17 Angela M. Liu                 Continue to review correspondence regarding expert                                 0.50         $250.00          $125.00
                                       depositions.
04/14/17 Margaret Mortimer             Research expert deposition questions.                                              2.70         $195.00          $526.50
04/17/17 Rebecca Kahan Waldman         Review opinion and correspondence regarding same.                                  0.80         $450.00          $360.00
04/17/17 Margaret Mortimer             Prepare for Richman deposition and conduct research on                             2.80         $195.00          $546.00
                                       voting activities based on Age, Gender and Race.
04/18/17 Rebecca Kahan Waldman         Correspondence regarding strategy.                                                 0.50         $450.00          $225.00
04/18/17 Margaret Mortimer             Compose memo on asked and answered objections during                               2.90         $195.00          $565.50
                                       deposition.
04/19/17   Neil A. Steiner             Telephone conference with co-counsel.                                              0.50         $450.00          $225.00
04/19/17   Tharuni A. Jayaraman        Team call and related follow-up.                                                   0.50         $195.00           $97.50
04/20/17   Rebecca Kahan Waldman       Revise draft of opposition to motion for stay.                                     0.80         $450.00          $360.00
04/20/17   Tharuni A. Jayaraman        Update requests for admission.                                                     0.80         $195.00          $156.00
                                  Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 112 of 138




Date                  Name            Description                                                               Revised Hours      Rate            Revised Amount
                                                                                                                Charged            Requested



04/23/17 Angela M. Liu                Strategize regarding survey expert report.                                            0.40         $250.00          $100.00
04/24/17 Daphne T. Ha                 Review correspondence and filings; correspondence                                     1.60         $240.00          $384.00
                                      regarding pretrial exhibits and objections to order.
04/24/17 Margaret Mortimer            Review deposition exhibits and draft summary of such documents for                    6.50         $195.00        $1,267.50
                                      the pretrial order; draft fact sections for
                                      motion for summary judgment.
04/25/17   Margaret Mortimer          Draft fact sections for motion for summary judgment.                                  3.80         $195.00          $741.00
04/25/17   Tharuni A. Jayaraman       Draft summary judgment facts section.                                                 0.60         $195.00          $117.00
04/26/17   Angela M. Liu              Strategize regarding issues relating to summary judgment.                             0.40         $250.00          $100.00
04/26/17   Tharuni A. Jayaraman       Draft summary judgment fact section.                                                  5.00         $195.00          $975.00
04/27/17   Daphne T. Ha               Review potential exhibit list.                                                        1.00         $240.00          $240.00
04/27/17   Tharuni A. Jayaraman       Review defendant's responses to requests for admission.                               0.30         $195.00           $58.50
04/28/17   Daphne T. Ha               Correspondence regarding draft opposition.                                            0.20         $240.00           $48.00
05/01/17   Margaret Mortimer          Draft Motion for Summary Judgment Fact Section and                                    4.40         $195.00          $858.00
                                      review Richman expert report and deposition materials.
05/02/17   Margaret Mortimer          Revise motion for summary judgment fact section.                                      0.60         $195.00          $117.00
05/03/17   Margaret Mortimer          Revise motion for summary judgment fact section.                                      2.20         $195.00          $429.00
05/03/17   Tharuni A. Jayaraman       Revise motion for summary judgment fact section.                                      1.80         $195.00          $351.00
05/04/17   Neil A. Steiner            Begin reviewing opinions; email correspondence with client.                           0.30         $450.00          $135.00
05/04/17   Margaret Mortimer          Revise motion for summary judgment fact section.                                      3.70         $195.00          $721.50
05/04/17   Tharuni A. Jayaraman       Revise motion for summary judgment fact section.                                      0.50         $195.00           $97.50
05/05/17   Daphne T. Ha               Review correspondence.                                                                0.20         $240.00           $48.00
05/05/17   Margaret Mortimer          Review deposition transcript to identify location of support for motion               0.50         $195.00           $97.50
                                      for summary judgment fact paragraphs.
05/05/17 Tharuni A. Jayaraman         Revise motion for summary judgment fact section.                                      7.70         $195.00        $1,501.50
05/08/17 Neil A. Steiner              Conference call with co-counsel.                                                      0.50         $450.00         $225.00
05/08/17 Tharuni A. Jayaraman         Team call regarding summary judgment argument section;                                0.40         $195.00           $78.00
                                      related preparation and follow-up.
05/10/17 Neil A. Steiner              Review opinion; email corresp. with co-counsel.                                       0.30         $450.00          $135.00
05/11/17 Tharuni A. Jayaraman         Review comments on summary judgment fact section.                                     0.20         $195.00           $39.00
05/12/17 Neil A. Steiner              Email correspondence with co-counsel, GR re production,                               0.40         $450.00          $180.00
                                      protective order; email correspondence with co-counsel re sanctions.
05/15/17 Neil A. Steiner              Conference call with co-counsel; continue work on sanctions                           0.80         $450.00          $360.00
                                      issues.
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 113 of 138




Date                  Name             Description                                                  Revised Hours      Rate            Revised Amount
                                                                                                    Charged            Requested



05/15/17 Daphne T. Ha                  Team call and review correspondence regarding meet and                   0.20         $240.00           $48.00
                                       confer.
05/16/17 Margaret Mortimer             Draft part of argument section in motion for summary                     5.00         $195.00          $975.00
                                       judgment opening brief.
05/17/17 Margaret Mortimer             Draft part of the argument section in the motion for                     6.20         $195.00        $1,209.00
                                       summary judgment opening brief.
05/18/17 Daphne T. Ha                  Review draft motion and correspondence.                                  0.20         $240.00           $48.00
05/21/17 Angela M. Liu                 Review motion for sanctions.                                             0.40         $250.00          $100.00
05/22/17 Neil A. Steiner               Revise motion for sanctions; email correspondence with co-               1.50         $450.00          $675.00
                                       counsel.
05/22/17 Daphne T. Ha                  Review draft sanctions motion.                                           0.20         $240.00           $48.00
05/22/17 Angela M. Liu                 Continue to review motion for sanctions and                              0.50         $250.00          $125.00
                                       correspondence.
05/22/17   Margaret Mortimer           Edit argument section of motion for summary judgment.                    1.00         $195.00         $195.00
05/22/17   Tharuni A. Jayaraman        Draft summary judgment brief.                                            5.00         $195.00         $975.00
05/23/17   Daphne T. Ha                Review correspondence and sanctions brief.                               0.20         $240.00           $48.00
05/23/17   Margaret Mortimer           Edit contested stipulated fact section in pretrial order.                1.20         $195.00         $234.00
05/23/17   Tharuni A. Jayaraman        Work on summary judgment brief.                                          0.30         $195.00           $58.50
05/24/17   Daphne T. Ha                Correspondence regarding summary judgment.                               0.60         $240.00         $144.00
05/24/17   Angela M. Liu               Strategize regarding summary judgment projects.                          0.40         $250.00         $100.00
05/24/17   Margaret Mortimer           Edit fact paragraphs for the motion for summary judgment                 7.00         $195.00        $1,365.00
                                       including citation checking.
05/24/17 Tharuni A. Jayaraman          Edit pre-trial order.                                                    0.90         $195.00          $175.50
05/25/17 Daphne T. Ha                  Correspondence regarding summary judgment.                               0.30         $240.00           $72.00
05/25/17 Margaret Mortimer             Pulled documents from discovery production; internal                     0.70         $195.00          $136.50
                                       discussions regarding argument drafting.
05/30/17 Margaret Mortimer             Edit sections of the SJ Brief Argument section.                          7.60         $195.00        $1,482.00
05/31/17 Margaret Mortimer             Revise Uncontroverted Statement of Facts section of SJ                   5.80         $195.00        $1,131.00
                                       Brief, including incorporation of finalized stipulations.
06/01/17 Margaret Mortimer             Revise Uncontroverted Statement of Facts section of SJ                   1.00         $195.00          $195.00
                                       Brief, including incorporation of finalized stipulations.
06/02/17   Margaret Mortimer           Revise argument sections of the SJ brief.                                1.50         $195.00          $292.50
06/07/17   Neil A. Steiner             Conference call with co-counsel.                                         1.00         $450.00          $450.00
06/07/17   Rebecca Kahan Waldman       Review reply to sanctions motion; weekly update call.                    0.50         $450.00          $225.00
06/08/17   Daphne T. Ha                Review summary judgment draft.                                           0.30         $240.00           $72.00
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 114 of 138




Date                 Name              Description                                                            Revised Hours      Rate            Revised Amount
                                                                                                              Charged            Requested



06/08/17   Tharuni A. Jayaraman        Edit summary judgment brief.                                                       0.80         $195.00          $156.00
06/12/17   Margaret Mortimer           Review and edit motion for summary judgment.                                       3.40         $195.00          $663.00
06/12/17   Tharuni A. Jayaraman        Edit summary judgment brief.                                                       0.50         $195.00           $97.50
06/13/17   Daphne T. Ha                Review pre-trial order.                                                            0.20         $240.00           $48.00
06/13/17   Tharuni A. Jayaraman        Pulled documents for summary judgment brief.                                       0.30         $195.00           $58.50
06/14/17   Neil A. Steiner             Conference call with co-counsel.                                                   0.50         $450.00          $225.00
06/14/17   Rebecca Kahan Waldman       Weekly call; correspondence with team regarding                                    0.40         $450.00          $180.00
                                       outstanding tasks.
06/14/17 Margaret Mortimer             Attend status conference call; review materials for Richman Daubert                2.80         $195.00          $546.00
                                       outline and updated outline accordingly, including identification of
                                       areas for additional content in light of
                                       motion for summary judgment.
06/15/17 Margaret Mortimer             Research federal privacy law, Wisconsin privacy law, and Wisconsin                 0.50         $195.00           $97.50
                                       case law on use of confidential information disclosed pursuant to a
                                       protective order in the solicitation of
                                       plaintiffs; compose summary and analysis email.
06/16/17 Margaret Mortimer             Research federal privacy law, Wisconsin privacy law, and Wisconsin                 5.80         $195.00        $1,131.00
                                       case law on use of confidential information disclosed pursuant to a
                                       protective order in the solicitation of
                                       plaintiffs; compose summary and analysis email.
06/19/17 Neil A. Steiner               Review revised drafts of sanctions reply; email                                    0.50         $450.00          $225.00
                                       correspondence with co-counsel.
06/19/17   Daphne T. Ha                Review draft summary judgment brief.                                               0.60         $240.00         $144.00
06/19/17   Rebecca Kahan Waldman       Revise brief.                                                                      3.50         $450.00        $1,575.00
06/19/17   Angela M. Liu               Review motion for sanctions.                                                       0.50         $250.00         $125.00
06/20/17   Neil A. Steiner             Revise sanctions reply brief; meet with R. Waldman; email                          1.50         $450.00         $675.00
                                       correspondence with co-counsel.
06/20/17 Daphne T. Ha                  Review sanctions reply brief.                                                      0.50         $240.00          $120.00
06/20/17 Rebecca Kahan Waldman         Correspondence regarding sanctions motion and revised                              1.00         $450.00          $450.00
                                       draft of same.
06/20/17 Angela M. Liu                 Review and revise reply in support of motion for sanctions.                        0.50         $250.00          $125.00
06/20/17 Margaret Mortimer             Review and summarize the Drivers Privacy Protection Act                            1.10         $195.00          $214.50
                                       and associated case law.
06/22/17 Rebecca Kahan Waldman         Revise summary judgment brief.                                                     3.00         $450.00        $1,350.00
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 115 of 138




Date                 Name              Description                                                      Revised Hours      Rate            Revised Amount
                                                                                                        Charged            Requested



06/23/17 Neil A. Steiner               Review sanctions opinion; email correspondence with co-                      0.30         $450.00          $135.00
                                       counsel regarding same.
06/23/17   Daphne T. Ha                Review sanctions order.                                                      0.10         $240.00           $24.00
06/26/17   Rebecca Kahan Waldman       Correspondence regarding deposition.                                         0.70         $450.00          $315.00
06/26/17   Angela M. Liu               Review correspondence relating to deposition.                                0.20         $250.00           $50.00
06/27/17   Daphne T. Ha                Correspondence with T. Cordova; review class certification                   0.20         $240.00           $48.00
                                       documents.
06/28/17 Neil A. Steiner               Conference call with co-counsel; email correspondence with co-               0.50         $450.00          $225.00
                                       counsel, defendants re motion, schedule, deposition.
06/29/17 Rebecca Kahan Waldman         Review filings, correspond regarding schedule and strategy.                  0.80         $450.00          $360.00
06/30/17 Neil A. Steiner               Review and revise opposition to motion for reconsideration;                  0.70         $450.00          $315.00
                                       email correspondence with co-counsel.
06/30/17 Angela M. Liu                 Review and revise memorandum and response for motion                         0.50         $250.00          $125.00
                                       for reconsideration.
07/02/17 Neil A. Steiner               Review articles, documents, preparation for deposition.                      0.40         $450.00          $180.00
07/05/17 Neil A. Steiner               Review opinion; email correspondence with co-counsel regarding               0.40         $450.00          $180.00
                                       same; review Kobach objections to magistrate
                                       recommendations.
07/05/17 Daphne T. Ha                  Review correspondence and filing.                                            0.20         $240.00           $48.00
07/07/17 Neil A. Steiner               Review additional production and email correspondence                        0.30         $450.00          $135.00
                                       with same.
07/07/17 Rebecca Kahan Waldman         Correspondence regarding recently produced documents.                        0.50         $450.00         $225.00
07/09/17 Neil A. Steiner               Review and revise summary judgment brief; email                              2.50         $450.00        $1,125.00
                                       correspondence with D. Ho re same.
07/11/17 Neil A. Steiner               Email corresp. with co-counsel; work on summary judgment                     0.40         $450.00          $180.00
                                       issues.
07/12/17   Rebecca Kahan Waldman       Review summary judgment brief.                                               2.00         $450.00         $900.00
07/13/17   Daphne T. Ha                Review summary judgment brief; team lunch meeting.                           2.80         $240.00         $672.00
07/13/17   Rebecca Kahan Waldman       Team lunch meeting; review summary judgment brief.                           2.50         $450.00        $1,125.00
07/13/17   Angela M. Liu               Review motion for summary judgment.                                          1.30         $250.00         $325.00
07/14/17   Neil A. Steiner             Review and revise motion to unseal; email correspondence                     0.50         $450.00         $225.00
                                       with co-counsel.
07/14/17 Daphne T. Ha                  Review summary judgment brief.                                               0.30         $240.00           $72.00
07/15/17 Neil A. Steiner               Review articles; email correspondence with co-counsel.                       0.20         $450.00           $90.00
07/20/17 Daphne T. Ha                  Correspondence regarding deposition preparation.                             0.40         $240.00           $96.00
                                 Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 116 of 138




Date                 Name            Description                                                              Revised Hours      Rate            Revised Amount
                                                                                                              Charged            Requested



07/24/17 Neil A. Steiner             Preparation for Kobach dep and email correspondence                                  0.40         $450.00          $180.00
                                     regarding same.
07/26/17 Neil A. Steiner             Conference call with co-counsel; preparation for Kobach deposition;                  1.00         $450.00          $450.00
                                     email correspondence with T. Cordova; meet
                                     with T. Cordova.
07/26/17 Rebecca Kahan Waldman       Correspondence regarding strategy.                                                   1.00         $450.00          $450.00
07/26/17 Tharuni A. Jayaraman        Weekly status conference call; review outline for reply.                             0.20         $195.00           $39.00
07/27/17 Daphne T. Ha                Correspondence with T. Cordova regarding deposition                                  0.10         $240.00           $24.00
                                     preparation.
07/28/17 Neil A. Steiner             Preparation for Kobach deposition; email correspondence                              0.50         $450.00          $225.00
                                     with co-counsel.
07/30/17 Neil A. Steiner             Preparation for Kobach deposition.                                                   2.50         $450.00        $1,125.00
07/31/17 Neil A. Steiner             Email correspondence with co-counsel regarding deposition                            1.00         $450.00         $450.00
                                     preparation.
07/31/17 Angela M. Liu               Review issues relating to expert depositions.                                        0.50         $250.00          $125.00
07/31/17 Margaret Mortimer           Review Motion for Summary Judgment outline and revisions to                          2.40         $195.00          $468.00
                                     Richman Daubert outline in preparation for status call.
08/01/17 Neil A. Steiner             Preparation for deposition; email correspondence with co-                            1.50         $450.00          $675.00
                                     counsel.
08/02/17 Neil A. Steiner             Review emergency petition or stay; review order; prep for Kobach                     4.50         $450.00        $2,025.00
                                     deposition; telephone conversation with D. Ho; attempted travel to KS;
                                     review and revise deposition outline
                                     and email correspondence with D. Ho, OD.
08/02/17 Margaret Mortimer           Review of Daubert motion and Summary Judgment Reply,                                 3.00         $195.00          $585.00
                                     outlines in preparation for drafting Daubert motion.
08/03/17 Neil A. Steiner             Email correspondence with co-counsel.                                                0.30         $450.00          $135.00
08/03/17 Margaret Mortimer           Attention to Daubert motion drafting.                                                1.00         $195.00          $195.00
08/04/17 Margaret Mortimer           Review of the Defendant's response for Summary                                       3.00         $195.00          $585.00
                                     Judgement.
08/05/17 Neil A. Steiner             Begin reviewing defendant's summary judgment brief.                                  0.50         $450.00          $225.00
08/06/17 Neil A. Steiner             Review Kobach transcript; continue reviewing summary                                 1.50         $450.00          $675.00
                                     judgment brief.
08/07/17 Daphne T. Ha                Research von Spakovsky Daubert issues.                                               1.80         $240.00          $432.00
08/07/17 Margaret Mortimer           Draft Daubert Motion for Richman.                                                    3.10         $195.00          $604.50
                                  Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 117 of 138




Date                  Name            Description                                                 Revised Hours      Rate            Revised Amount
                                                                                                  Charged            Requested



08/07/17 Tharuni A. Jayaraman         Team call; review rough draft of Kobach deposition                      0.60         $195.00          $117.00
                                      transcript.
08/08/17 Daphne T. Ha                 Correspondence with S. Lakin regarding von Spakovsky                    0.20         $240.00           $48.00
                                      Daubert.
08/08/17 Margaret Mortimer            Drafted Daubert motion for Richman.                                     4.40         $195.00          $858.00
08/08/17 Tharuni A. Jayaraman         Edit response to defendant's reply to summary judgment                  3.40         $195.00          $663.00
                                      brief.
08/09/17 Neil A. Steiner              Continue work on summary judgment, motion to unseal                     1.00         $450.00          $450.00
                                      issues; conference call with co-counsel.
08/09/17 Margaret Mortimer            Draft Daubert motion for Richman and had status                         3.87         $195.00          $754.65
                                      conference call.
08/09/17 Tharuni A. Jayaraman         Edit reply to defendant's response to motion for summary                3.50         $195.00          $682.50
                                      judgment.
08/10/17   Margaret Mortimer          Draft Daubert motion.                                                  12.30         $195.00        $2,398.50
08/11/17   Daphne T. Ha               Revise Richman Daubert; draft van Spakovsky Daubert.                    2.10         $240.00         $504.00
08/11/17   Margaret Mortimer          Draft Daubert Motion for Jesse Richman.                                 8.60         $195.00        $1,677.00
08/11/17   Margaret Mortimer          Draft Daubert Motion for Jesse Richman.                                 8.50         $195.00        $1,657.50
08/11/17   Tharuni A. Jayaraman       Edit Daubert motion.                                                    6.30         $195.00        $1,228.50
08/14/17   Tharuni A. Jayaraman       Draft fact section of summary judgment reply brief.                     2.30         $195.00         $448.50
08/15/17   Daphne T. Ha               Draft Daubert motion.                                                   1.10         $240.00         $264.00
08/15/17   Margaret Mortimer          Draft Richman section of the Motion for Summary Judgment                8.85         $195.00        $1,725.75
                                      Reply.
08/15/17   Tharuni A. Jayaraman       Draft reply to motion for summary judgment.                             5.10         $195.00         $994.50
08/16/17   Neil A. Steiner            Phone conference with A. Liu.                                           0.20         $450.00           $90.00
08/16/17   Daphne T. Ha               Draft von Spakovsky Daubert motion.                                     4.70         $240.00        $1,128.00
08/16/17   Margaret Mortimer          Incorporate comments to Richman Daubert Motion and edit                 7.00         $195.00        $1,365.00
                                      document.
08/16/17   Tharuni A. Jayaraman       Edit summary judgment reply.                                            9.00         $195.00        $1,755.00
08/17/17   Daphne T. Ha               Review correspondence and Richman draft.                                0.20         $240.00           $48.00
08/17/17   Tharuni A. Jayaraman       Edit Summary Judgment Reply.                                            1.50         $195.00         $292.50
08/18/17   Daphne T. Ha               Revise draft Daubert motion to exclude von Spakovsky.                   1.30         $240.00         $312.00
08/21/17   Daphne T. Ha               Correspondence with B. Powell regarding supporting papers               0.40         $240.00           $96.00
                                      for von Spakovsky motion.
08/21/17 Angela M. Liu                Review summary judgment and Daubert briefing.                           1.00         $250.00          $250.00
08/21/17 Tharuni A. Jayaraman         Edit summary judgment reply brief.                                      1.30         $195.00          $253.50
                                 Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 118 of 138




Date                 Name            Description                                                           Revised Hours      Rate            Revised Amount
                                                                                                           Charged            Requested



08/22/17 Neil A. Steiner             Review and revise summary judgment reply and email                                0.80         $450.00          $360.00
                                     correspondence with co-counsel re same.
08/22/17 Daphne T. Ha                Correspondence regarding Richman Daubert papers; review                           1.10         $240.00          $264.00
                                     summary judgment opposition.
08/22/17 Angela M. Liu               Continue to review, discuss, and revise summary judgment                          2.00         $250.00          $500.00
                                     reply.
08/22/17 Margaret Mortimer           Edit Motion for Summary Judgement and Richman Daubert.                            4.60         $195.00         $897.00
08/22/17 Tharuni A. Jayaraman        Edit summary judgment reply.                                                      6.70         $195.00        $1,306.50
08/23/17 Daphne T. Ha                Revise von Spakovsky Daubert motion and correspondence                            1.30         $240.00         $312.00
                                     regarding same.
08/23/17 Margaret Mortimer           Incorporate edits to motion for summary judgment and                              1.40         $195.00          $273.00
                                     Richman Daubert motion.
08/23/17 Tharuni A. Jayaraman        Edit summary judgment reply.                                                      1.00         $195.00         $195.00
08/24/17 Daphne T. Ha                Correspondence regarding Daubert motions.                                         0.40         $240.00           $96.00
08/24/17 Margaret Mortimer           Preparation of Daubert motion for filing, including cite- checking,               9.00         $195.00        $1,755.00
                                     exhibit formatting, declaration and notice editing.
08/24/17 Tharuni A. Jayaraman        Proofread Daubert motion.                                                         1.00         $195.00          $195.00
08/25/17 Daphne T. Ha                Revise and finalize von Spakovsky motion papers.                                  2.80         $240.00          $672.00
08/28/17 Neil A. Steiner             Review motion to dismiss appeal and response; email                               0.30         $450.00          $135.00
                                     corresp. with co-counsel.
08/29/17 Neil A. Steiner             Email corresp. with co-counsel re schedule, in limine motion                      0.30         $450.00          $135.00
                                     issues.
08/30/17 Neil A. Steiner             Review Kobach interview; email corresp with co-counsel.                           0.50         $450.00          $225.00
09/05/17 Daphne T. Ha                Correspondence regarding reply Daubert brief.                                     0.10         $240.00           $24.00
09/06/17 Neil A. Steiner             Email correspondence with co-counsel; analyze                                     0.30         $450.00          $135.00
                                     confidentiality issue.
09/06/17 Angela M. Liu               Strategize regarding overview of case.                                            0.50         $250.00         $125.00
09/07/17 Rebecca Kahan Waldman       Review testimony and correspondence regarding discovery                           2.50         $450.00        $1,125.00
                                     issues.
09/07/17   Angela M. Liu             Review issues relating to deposition.                                             0.30         $250.00           $75.00
09/12/17   Daphne T. Ha              Correspondence regarding Hans van Spakovsky reply brief.                          0.10         $240.00           $24.00
09/13/17   Neil A. Steiner           Conference call with co-counsel.                                                  0.30         $450.00          $135.00
09/15/17   Daphne T. Ha              Review von Spakovsky opposition brief.                                            0.50         $240.00          $120.00
09/15/17   Margaret Mortimer         Review defendant's response to Richman Daubert and began                          4.00         $195.00          $780.00
                                     drafting response outline.
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 119 of 138




Date                  Name             Description                                                   Revised Hours      Rate            Revised Amount
                                                                                                     Charged            Requested



09/18/17 Margaret Mortimer             Prepare for and participate in call to discuss Richman                    6.80         $195.00        $1,326.00
                                       Daubert response; draft Daubert response.
09/18/17 Tharuni A. Jayaraman          Review defendant's response to von Spakovsky Daubert                      1.00         $195.00          $195.00
                                       motion; follow-up with D. Ha regarding same.
09/19/17   Daphne T. Ha                Draft Richman Daubert reply.                                              0.60         $240.00         $144.00
09/19/17   Margaret Mortimer           Draft Richman Daubert reply.                                              3.40         $195.00         $663.00
09/20/17   Daphne T. Ha                Correspondence regarding Richman reply.                                   0.20         $240.00           $48.00
09/20/17   Margaret Mortimer           Draft Daubert reply and discussions regarding same.                       5.90         $195.00        $1,150.50
09/21/17   Daphne T. Ha                Draft von Spakovsky reply brief.                                          5.10         $240.00        $1,224.00
09/21/17   Margaret Mortimer           Draft Richman Daubert Reply.                                              6.50         $195.00        $1,267.50
09/22/17   Daphne T. Ha                Draft Richman Daubert Reply.                                              4.00         $240.00         $960.00
09/22/17   Margaret Mortimer           Draft Richman Daubert Reply.                                              5.50         $195.00        $1,072.50
09/22/17   Tharuni A. Jayaraman        Draft Richman Daubert Reply.                                             12.00         $195.00        $2,340.00
09/24/17   Margaret Mortimer           Draft Richman Daubert Reply.                                              8.00         $195.00        $1,560.00
09/25/17   Daphne T. Ha                Revise draft reply brief and correspondence regarding same.               1.40         $240.00         $336.00
09/25/17   Margaret Mortimer           Draft Richman Daubert reply.                                              9.00         $195.00        $1,755.00
09/25/17   Tharuni A. Jayaraman        Edit reply to response to Daubert motion.                                 3.90         $195.00         $760.50
09/26/17   Daphne T. Ha                Correspondence regarding von Spakovsky reply brief and                    0.20         $240.00           $48.00
                                       declaration.
09/26/17   Tharuni A. Jayaraman        Draft declaration for reply to Daubert response.                          0.60         $195.00         $117.00
09/29/17   Tharuni A. Jayaraman        Edit Daubert motion.                                                      2.00         $195.00         $390.00
10/02/17   Rebecca Kahan Waldman       Revise letter.                                                            1.00         $450.00         $450.00
10/02/17   Margaret Mortimer           Edit Richman Reply Daubert Draft.                                         7.30         $195.00        $1,423.50
10/02/17   Tharuni A. Jayaraman        Edit Daubert motion.                                                      6.00         $195.00        $1,170.00
10/03/17   Rebecca Kahan Waldman       Review letter.                                                            0.80         $450.00         $360.00
10/03/17   Margaret Mortimer           Review of Defendant's Reply Motion for Summary                            1.00         $195.00         $195.00
                                       Judgment.
10/04/17 Tharuni A. Jayaraman          Edit Daubert response.                                                    2.30         $195.00          $448.50
10/05/17 Neil A. Steiner               Review opinion on unsealing; telephone conversation with                  0.50         $450.00          $225.00
                                       A. Liu; email correspondence with co-counsel.
10/05/17   Rebecca Kahan Waldman       Review opinion.                                                           0.50         $450.00          $225.00
10/05/17   Margaret Mortimer           Edit and prepare von Spakovsky Reply Daubert for filing.                  1.30         $195.00          $253.50
10/05/17   Tharuni A. Jayaraman        Edit von Spakovsky Daubert reply.                                         0.90         $195.00          $175.50
10/23/17   Neil A. Steiner             Email correspondence with A. Liu and co-counsel.                          0.30         $450.00          $135.00
10/23/17   Daphne T. Ha                Correspondence regarding meet and confer notes.                           0.20         $240.00           $48.00
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 120 of 138




Date                 Name              Description                                                             Revised Hours      Rate            Revised Amount
                                                                                                               Charged            Requested



10/23/17 Angela M. Liu                 Strategize regarding ethics issues relating to K. Kobach; call                      0.40         $250.00          $100.00
                                       plaintiffs regarding ethics issues relating to K. Kobach.
10/25/17 Daphne T. Ha                  House testimony regarding voter lists.                                              0.20         $240.00           $48.00
10/26/17 Angela M. Liu                 Review materials in conjunction with motion to compel sixth                         0.20         $250.00           $50.00
                                       request for documents; meet with ethics investigator; strategize
                                       regarding staffing on case.
11/08/17 Neil A. Steiner               Conference call with co-counsel; phone conference with A.                           0.40         $450.00          $180.00
                                       Liu.
11/09/17 Angela M. Liu                 Strategize regarding upcoming trial.                                                1.00         $250.00          $250.00
11/10/17 Angela M. Liu                 Strategize regarding issues relating to work flow and trial;                        1.30         $250.00          $325.00
                                       manage issues relating to discovery and notice issues.
11/10/17 Margaret Mortimer             Review letter and exhibits to G. Roe regarding non-                                 0.80         $195.00          $156.00
                                       compliance with prior requests.
11/13/17   Daphne T. Ha                Revise draft motion to compel.                                                      1.30         $240.00          $312.00
11/14/17   Rebecca Kahan Waldman       Review motion to compel and related correspondence.                                 0.80         $450.00          $360.00
11/14/17   Angela M. Liu               Review and strategize regarding motion to compel.                                   0.80         $250.00          $200.00
11/16/17   Daphne T. Ha                Revise motions to compel and for sanctions.                                         0.70         $240.00          $168.00
11/22/17   Angela M. Liu               Review letter from S. Becker to D. Ho, corresponding                                0.40         $250.00          $100.00
                                       transcript, and manage response.
11/22/17 Margaret Mortimer             Review ACLU letter to Secretary Kobach, Kobach response letter, and                 1.10         $195.00          $214.50
                                       Kobach deposition transcript regarding discovery
                                       compliance; draft response email.
11/28/17 Angela M. Liu                 Review correspondence to Defendants relating to discovery                           0.20         $250.00           $50.00
                                       issues.
11/29/17 Angela M. Liu                 Review and revise correspondence with Defendants regarding                          0.60         $250.00          $150.00
                                       discovery issues; strategize regarding issues
                                       relating to discovery.
11/29/17 Margaret Mortimer             Status call with ACLU; implement changes to the Kobach                              0.30         $195.00           $58.50
                                       Letter.
11/30/17 Angela M. Liu                 Review issues relating to response letter to S. Becker.                             0.30         $250.00           $75.00
12/06/17 Neil A. Steiner               Telephone conversation with A. Liu; email correspondence with A. Liu;               0.40         $450.00          $180.00
                                       email correspondence with D. Ho.
12/07/17 Margaret Mortimer             Research local rules for final exhibit and witness list                             0.70         $195.00          $136.50
                                       productions as well as deadlines for motions in limine.
12/11/17 Neil A. Steiner               Lunch meeting with D. Ho.                                                           1.50         $450.00          $675.00
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 121 of 138




Date                 Name              Description                                                              Revised Hours      Rate            Revised Amount
                                                                                                                Charged            Requested



12/20/17 Neil A. Steiner               Email correspondence with D. Ho; conference call with co-                            0.80         $450.00          $360.00
                                       counsel.
12/26/17 Daphne T. Ha                  Review deposition transcripts and exhibits.                                          1.80         $240.00          $432.00
12/26/17 Margaret Mortimer             Review Summary Judgment briefing for Kansas Department                               1.80         $195.00          $351.00
                                       of Vehicles witness testimony.
12/27/17 Angela M. Liu                 Manage issues relating to deposition review.                                         0.40         $250.00          $100.00
12/27/17 Margaret Mortimer             Identify deposition testimony from Summary Judgment                                  2.70         $195.00          $526.50
                                       briefing not referenced in Pretrial Order.
12/28/17 Margaret Mortimer             Draft email regarding DOV witness testimony; internal                                0.20         $195.00           $39.00
                                       discussions regarding the same.
01/02/18 Neil A. Steiner               Telephone conference with D. Ho; telephone conference                                0.50         $450.00          $225.00
                                       with A. Liu; trial preparation.
01/02/18 Angela M. Liu                 Manage issues relating to trial exhibits.                                            0.30         $250.00           $75.00
01/02/18 Margaret Mortimer             Review Tabitha Lehman deposition transcripts and identify                            2.50         $195.00          $487.50
                                       useful exhibits; compose summary email of witness deposition exhibits.

01/02/18 Tharuni A. Jayaraman          Review deposition testimony.                                                         1.00         $195.00          $195.00
01/03/18 Neil A. Steiner               Conference call with co-counsel; begin reviewing summary judgment                    0.70         $450.00          $315.00
                                       decision; email correspondence with co-counsel.
01/03/18 Daphne T. Ha                  Review summary judgment order and related                                            0.30         $240.00           $72.00
                                       correspondence.
01/03/18 Rebecca Kahan Waldman         Weekly call; review opinion; correspondence regarding trial                          1.80         $450.00          $810.00
                                       preparation.
01/03/18 Angela M. Liu                 Attend weekly call; prepare for trial.                                               1.80         $250.00          $450.00
01/03/18 Margaret Mortimer             Reviewed Summary Judgment Order, Summary Judgment                                    4.50         $195.00          $877.50
                                       briefing and Pre Trial Order.
01/03/18   Tharuni A. Jayaraman        Prepare portion of draft exhibit list; team call.                                    1.30         $195.00          $253.50
01/04/18   Neil A. Steiner             Conference call with co-counsel and trial preparation.                               0.50         $450.00          $225.00
01/04/18   Daphne T. Ha                Team call and correspondence with TJ Boynton.                                        0.50         $240.00          $120.00
01/04/18   Rebecca Kahan Waldman       Call with team; call with defendants regarding pre trial                             1.30         $450.00          $585.00
                                       order; correspondence regarding trial.
01/04/18 Angela M. Liu                 Review summary judgment opinion; strategize regarding                                0.30         $250.00           $75.00
                                       witness preparation.
01/04/18 Margaret Mortimer             Review Summary Judgment Order.                                                       2.50         $195.00          $487.50
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 122 of 138




Date                 Name              Description                                                                   Revised Hours      Rate            Revised Amount
                                                                                                                     Charged            Requested



01/05/18 Rebecca Kahan Waldman         Review draft status report; correspondence regarding                                      0.60         $450.00          $270.00
                                       preparation for trial.
01/08/18   Rebecca Kahan Waldman       Correspondence regarding upcoming trial.                                                  0.80         $450.00         $360.00
01/08/18   Angela M. Liu               Manage logistics, exhibit list for trial.                                                 4.30         $250.00        $1,075.00
01/09/18   Neil A. Steiner             Conference call with co-counsel; trial preparation.                                       0.50         $450.00         $225.00
01/09/18   Daphne T. Ha                Team call and follow up correspondence.                                                   0.40         $240.00           $96.00
01/09/18   Rebecca Kahan Waldman       Team meeting; correspondence regarding preparation for                                    2.50         $450.00        $1,125.00
                                       trial; preparation for trial.
01/09/18 Angela M. Liu                 Continue to manage logistics and prepare for trial.                                       3.80         $250.00          $950.00
01/09/18 Margaret Mortimer             Internal trial preparation meeting; compile local database of                             4.10         $195.00          $799.50
                                       preliminary injunction, 10th Circuit appeal and summary judgment
                                       briefings and transcripts, as well as compile relevant documents for
                                       Caskey and Bryant witnesses;
                                       prepare 3-month calendar for trial deadlines.
01/10/18   Neil A. Steiner             Conference call with co-counsel; review order.                                            0.50         $450.00         $225.00
01/10/18   Daphne T. Ha                Correspondence regarding trial preparation.                                               0.20         $240.00           $48.00
01/10/18   Rebecca Kahan Waldman       Trial preparation.                                                                        4.20         $450.00        $1,890.00
01/10/18   Angela M. Liu               Prepare for trial.                                                                        2.90         $250.00         $725.00
01/10/18   Margaret Mortimer           Prepare Caskey and Bryant witness binders; update and share trial                         4.00         $195.00         $780.00
                                       calendar in light of court order setting pretrial
                                       deadlines.
01/11/18 Neil A. Steiner               Conference call with co-counsel; telephone conversation                                   0.80         $450.00          $360.00
                                       with A. Liu; trial preparation.
01/11/18 Daphne T. Ha                  Team call and follow up correspondence.                                                   0.80         $240.00         $192.00
01/11/18 Rebecca Kahan Waldman         Trial preparation.                                                                        4.50         $450.00        $2,025.00
01/11/18 Angela M. Liu                 Attend weekly conference call; continue to strategize regarding issues                    6.80         $250.00        $1,700.00
                                       regarding trial preparation; manage exhibit list, logistics, and direct and
                                       cross examination outlines;
                                       review Camarota testimony.
01/11/18 Margaret Mortimer             Prepare for and attend status call with ACLU; update pre- trial calendar;                 3.60         $195.00          $702.00
                                       pull Caskey affidavits; review Kansas local rules for trials and Judge
                                       Robinson's standing order for trial
                                       rules.
01/11/18 Tharuni A. Jayaraman          Team call; reviewed documents for exhibit list.                                           0.40         $195.00           $78.00
01/12/18 Rebecca Kahan Waldman         Meet and confer and related correspondence.                                               1.50         $450.00          $675.00
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 123 of 138




Date                 Name              Description                                                            Revised Hours      Rate            Revised Amount
                                                                                                              Charged            Requested



01/12/18 Angela M. Liu                 Meet and confer with opposing counsel regarding trial                              3.30         $250.00          $825.00
                                       witness lists; continue to prepare for trial.
01/12/18 Margaret Mortimer             Draft additional fact stipulations and attention to exhibit list                   6.00         $195.00        $1,170.00
                                       production.
01/12/18   Tharuni A. Jayaraman        Review documents for Daubert motion.                                               0.50         $195.00           $97.50
01/14/18   Margaret Mortimer           Implement update to draft additional fact stipulations.                            1.80         $195.00         $351.00
01/15/18   Margaret Mortimer           Attention to Bryan Caskey witness examination.                                     3.60         $195.00         $702.00
01/16/18   Rebecca Kahan Waldman       Trial preparation.                                                                 0.80         $450.00         $360.00
01/16/18   Angela M. Liu               Continue to prepare for trial.                                                     2.20         $250.00         $550.00
01/16/18   Margaret Mortimer           Attention to exhibit list and research of witness rules of                         5.30         $195.00        $1,033.50
                                       evidence.
01/16/18 Tharuni A. Jayaraman          Review deposition transcript; edit Daubert outline.                                1.70         $195.00          $331.50
01/17/18 Neil A. Steiner               Trial prep and email correspondence with co-counsel.                               0.30         $450.00          $135.00
01/17/18 Daphne T. Ha                  Review Bryant and Rucker transcripts and correspondence                            3.10         $240.00          $744.00
                                       regarding same.
01/17/18 Rebecca Kahan Waldman         Trial Preparation.                                                                 3.40         $450.00        $1,530.00
01/17/18 Angela M. Liu                 Scheduling for pretrial dates; review Camarota Daubert brief; manage               2.70         $250.00         $675.00
                                       issues relating to TDL spreadsheet; review
                                       witness list.
01/17/18 Margaret Mortimer             Draft Hans von Spakovsky and Richman Daubert motions;                              5.40         $195.00        $1,053.00
                                       attention to exhibit list and pulling additional Caskey Exhibits.
01/17/18   Tharuni A. Jayaraman        Edit Daubert motion.                                                               4.20         $195.00          $819.00
01/18/18   Neil A. Steiner             Conference call with co-counsel; trial preparation.                                0.30         $450.00          $135.00
01/18/18   Rebecca Kahan Waldman       Trial preparation.                                                                 0.70         $450.00          $315.00
01/18/18   Angela M. Liu               Prepare for trial; attend weekly conference call.                                  3.70         $250.00          $925.00
01/18/18   Margaret Mortimer           Attention to Richman and von Spakovsky Daubert motions                             4.70         $195.00          $916.50
                                       and exhibit list.
01/18/18 Tharuni A. Jayaraman          Team call; edit exhibit list; edit Daubert motion.                                 3.30         $195.00          $643.50
01/19/18 Angela M. Liu                 Correspond with L. Benham (.1); strategize regarding                               2.20         $250.00          $550.00
                                       mediation brief (2.1).
01/19/18 Angela M. Liu                 Review Camarota motion in limine; continue to prepare for                          3.00         $250.00          $750.00
                                       trial.
01/19/18 Margaret Mortimer             Attention to draft additional stipulations.                                        0.50         $195.00           $97.50
01/19/18 Tharuni A. Jayaraman          Edit Daubert motion.                                                               0.70         $195.00          $136.50
01/20/18 Tharuni A. Jayaraman          Edit Daubert motion.                                                               0.30         $195.00           $58.50
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 124 of 138




Date                 Name              Description                                                      Revised Hours      Rate            Revised Amount
                                                                                                        Charged            Requested



01/21/18   Tharuni A. Jayaraman        Edit Daubert motion.                                                         2.00         $195.00         $390.00
01/22/18   Neil A. Steiner             Trial preparation; email correspondence with co-counsel.                     0.50         $450.00         $225.00
01/22/18   Daphne T. Ha                Review Camarota declaration and exhibits.                                    0.20         $240.00           $48.00
01/22/18   Rebecca Kahan Waldman       Correspondence regarding exhibits and trial preparation.                     2.00         $450.00         $900.00
01/22/18   Angela M. Liu               Review and revise Daubert motions; review exhibit list; review               6.70         $250.00        $1,675.00
                                       Camarota deposition; review correspondence
                                       relating to exhibit list.
01/22/18   Tharuni A. Jayaraman        Edit Daubert motion.                                                         5.70         $195.00        $1,111.50
01/23/18   Rebecca Kahan Waldman       Trial preparation.                                                           1.40         $450.00         $630.00
01/23/18   Angela M. Liu               Continue to prepare for trial.                                               5.10         $250.00        $1,275.00
01/24/18   Neil A. Steiner             Conf. call with co-counsel; trial preparation.                               1.00         $450.00         $450.00
01/24/18   Daphne T. Ha                Draft deposition designations for Rucker and Bryant; team                    2.30         $240.00         $552.00
                                       call.
01/24/18   Rebecca Kahan Waldman       Weekly call; trial preparation.                                              1.50         $450.00         $675.00
01/24/18   Angela M. Liu               Continue to prepare for trial.                                               4.20         $250.00        $1,050.00
01/24/18   Tharuni A. Jayaraman        Team call; review exhibit list.                                              0.60         $195.00         $117.00
01/25/18   Daphne T. Ha                Correspondence regarding trial preparation.                                  0.20         $240.00           $48.00
01/25/18   Rebecca Kahan Waldman       Trial preparation.                                                           2.50         $450.00        $1,125.00
01/25/18   Angela M. Liu               Manage issues relating to deposition designation, exhibits,                  4.50         $250.00        $1,125.00
                                       outlines for Lehman and Camarota.
01/26/18   Daphne T. Ha                Review deposition designations.                                              0.20         $240.00           $48.00
01/28/18   Angela M. Liu               Analyze issues relating to exhibit stipulations.                             0.50         $250.00          $125.00
01/29/18   Neil A. Steiner             Review and revise reply brief and email corresp re same.                     0.30         $450.00          $135.00
01/29/18   Daphne T. Ha                Correspondence regarding deposition designations.                            0.10         $240.00           $24.00
01/29/18   Rebecca Kahan Waldman       Trial preparation.                                                           0.80         $450.00          $360.00
01/29/18   Angela M. Liu               Strategize regarding issues relating to experts; prepare for                 2.30         $250.00          $575.00
                                       trial.
01/30/18 Neil A. Steiner               Review filings, supplemental expert report; trial prep; email                0.50         $450.00          $225.00
                                       corresp with co-counsel.
01/30/18 Daphne T. Ha                  Correspondence regarding filings.                                            0.10         $240.00           $24.00
01/30/18 Rebecca Kahan Waldman         Trial preparation.                                                           3.00         $450.00        $1,350.00
01/30/18 Angela M. Liu                 Review and strategize regarding witness lists, deposition                    4.10         $250.00        $1,025.00
                                       designations, witnesses, directs and crosses.
01/31/18 Neil A. Steiner               Trial prep; email correspondence with co-counsel.                            0.70         $450.00          $315.00
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 125 of 138




Date                 Name              Description                                                                  Revised Hours      Rate            Revised Amount
                                                                                                                    Charged            Requested



01/31/18 Rebecca Kahan Waldman         Call regarding trial preparation; review witness list, exhibit                           1.90         $450.00          $855.00
                                       list and deposition designations.
01/31/18 Angela M. Liu                 Strategize with ACLU regarding issues relating to plaintiff;                             2.60         $250.00          $650.00
                                       continue to prepare exhibit lists, review filings, review direct and cross
                                       outlines, and prepare for trial.
02/01/18   Neil A. Steiner             Conference call with co-counsel; trial preparation.                                      2.00         $450.00          $900.00
02/01/18   Daphne T. Ha                Team call; correspondence regarding designations.                                        0.10         $240.00           $24.00
02/01/18   Rebecca Kahan Waldman       Weekly call; prepared for trial.                                                         1.80         $450.00          $810.00
02/01/18   Angela M. Liu               Continue to prepare for trial.                                                           2.00         $250.00          $500.00
02/02/18   Neil A. Steiner             Review and revise Minnitte Daubert opposition and email                                  0.80         $450.00          $360.00
                                       correspondence with co-counsel; trial preparation.
02/02/18 Daphne T. Ha                  Trial preparation.                                                                       2.00         $240.00          $480.00
02/02/18 Rebecca Kahan Waldman         Reviewed motion to strike; correspondence regarding                                      2.00         $450.00          $900.00
                                       exhibit list; correspondence regarding trial preparation.
02/02/18 Angela M. Liu                 Review exhibit list and correspond with opposing counsel                                 2.00         $250.00          $500.00
                                       regarding exhibit list.
02/03/18   Angela M. Liu               Review deposition transcripts.                                                           4.20         $250.00        $1,050.00
02/04/18   Angela M. Liu               Review expert reports.                                                                   1.60         $250.00         $400.00
02/04/18   Tharuni A. Jayaraman        Draft cross outline.                                                                     3.00         $195.00         $585.00
02/05/18   Neil A. Steiner             Trial preparation.                                                                       0.80         $450.00         $360.00
02/05/18   Rebecca Kahan Waldman       Trial preparation.                                                                       3.70         $450.00        $1,665.00
02/05/18   Angela M. Liu               Trial preparation.                                                                       4.10         $250.00        $1,025.00
02/05/18   Margaret Mortimer           Attention to deposition designations, witness and exhibit list issues, as                8.70         $195.00        $1,696.50
                                       well as to Caskey examination and cross
                                       examination outlines.
02/06/18 Neil A. Steiner               Trial prep; review opposition to Camarota motion; email                                  1.00         $450.00          $450.00
                                       correspondence with co-counsel.
02/06/18 Rebecca Kahan Waldman         Caskey outline.                                                                          2.50         $450.00        $1,125.00
02/06/18 Angela M. Liu                 Trial preparation.                                                                       3.50         $250.00         $875.00
02/06/18 Margaret Mortimer             Attention to Caskey witness examination and Defendant's                                  8.20         $195.00        $1,599.00
                                       exhibit list.
02/06/18 Tharuni A. Jayaraman          Call with A. Liu regarding Daubert replies; review Daubert                               0.90         $195.00          $175.50
                                       responses.
02/07/18 Neil A. Steiner               Met with co-counsel; trial preparation.                                                  2.00         $450.00         $900.00
02/07/18 Rebecca Kahan Waldman         Team meeting; prepared for trial.                                                        3.50         $450.00        $1,575.00
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 126 of 138




Date                 Name              Description                                                           Revised Hours      Rate            Revised Amount
                                                                                                             Charged            Requested



02/07/18 Angela M. Liu                 Attend strategy session, manage issues relating to exhibit                        5.00         $250.00        $1,250.00
                                       list, deposition designations, and witness outlines.
02/07/18 Margaret Mortimer             Attention to Caskey witness examination and defendant's                          13.40         $195.00        $2,613.00
                                       exhibit list, as well as group status meeting.
02/08/18 Rebecca Kahan Waldman         Call regarding court conference; review evidence; prepare                         2.50         $450.00        $1,125.00
                                       outline.
02/08/18 Angela M. Liu                 Attend status conference, strategize regarding issues relating to                 6.00         $250.00        $1,500.00
                                       Lehman, prepare exhibits, prepare for trial,
                                       manage issues relating to Daubert motions.
02/08/18 Margaret Mortimer             Attention to McFerron deposition designations and                                 7.60         $195.00        $1,482.00
                                       defendant's exhibit list.
02/08/18   Tharuni A. Jayaraman        Update cross outline.                                                             1.50         $195.00         $292.50
02/09/18   Rebecca Kahan Waldman       Trial preparation.                                                                1.20         $450.00         $540.00
02/09/18   Angela M. Liu               Strategize regarding issues relating to exhibits.                                 3.20         $250.00         $800.00
02/09/18   Margaret Mortimer           Attention to McFerron counter deposition designations and                        10.30         $195.00        $2,008.50
                                       defendant's exhibit list.
02/09/18 Tharuni A. Jayaraman          Edit cross outline.                                                               3.10         $195.00         $604.50
02/10/18 Angela M. Liu                 Manage issues relating to deposition designations, Daubert                        8.70         $250.00        $2,175.00
                                       replies, and exhibit lists.
02/10/18 Tharuni A. Jayaraman          Draft Daubert reply; edit exhibit list.                                           5.20         $195.00        $1,014.00
02/11/18 Rebecca Kahan Waldman         Trial preparation.                                                                3.00         $450.00        $1,350.00
02/11/18 Angela M. Liu                 Deposition designations, strategize regarding exhibits and                        7.50         $250.00        $1,875.00
                                       Daubert replies.
02/11/18 Margaret Mortimer             Attention to defendant's exhibit list and McFerron                                6.10         $195.00        $1,189.50
                                       deposition designations.
02/11/18   Tharuni A. Jayaraman        Draft Daubert reply.                                                              8.20         $195.00        $1,599.00
02/12/18   Daphne T. Ha                Revise Daubert replies.                                                           4.10         $240.00         $984.00
02/12/18   Rebecca Kahan Waldman       Trial preparation.                                                                2.50         $450.00        $1,125.00
02/12/18   Angela M. Liu               Review Daubert replies, exhibit list, deposition designations.                    3.60         $250.00         $900.00
02/12/18   Margaret Mortimer           Attention to Richman Daubert Reply, McFerron deposition designation               7.10         $195.00        $1,384.50
                                       and McFerron cross examination outline.
02/12/18 Tharuni A. Jayaraman          Draft Daubert replies.                                                            4.20         $195.00         $819.00
02/13/18 Daphne T. Ha                  Trial preparation.                                                                2.50         $240.00         $600.00
02/13/18 Rebecca Kahan Waldman         Trial preparation.                                                                2.50         $450.00        $1,125.00
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 127 of 138




Date                  Name             Description                                                        Revised Hours      Rate            Revised Amount
                                                                                                          Charged            Requested



02/13/18 Angela M. Liu                 Prepare exhibit lists, deposition designations and motion to                   2.00         $250.00          $500.00
                                       exclude for filing.
02/13/18 Margaret Mortimer             Attention to objections and counter designations to                            7.60         $195.00        $1,482.00
                                       defendant's deposition designations.
02/13/18   Tharuni A. Jayaraman        Edit exhibit list; review Daubert replies.                                     3.70         $195.00         $721.50
02/14/18   Daphne T. Ha                Trial preparation.                                                             4.50         $240.00        $1,080.00
02/14/18   Rebecca Kahan Waldman       Trial preparation.                                                             5.50         $450.00        $2,475.00
02/14/18   Angela M. Liu               Attend weekly conference call and prepare for trial.                           1.10         $250.00         $275.00
02/14/18   Margaret Mortimer           Meeting regarding admitting evidence into the record                           6.72         $195.00        $1,310.40
                                       procedures, status meeting, and attention to McFerron and Caskey
                                       cross examination outlines.
02/15/18 Daphne T. Ha                  Trial preparation.                                                             1.50         $240.00         $360.00
02/15/18 Rebecca Kahan Waldman         Meet and Confer; correspondence regarding trial outlines;                      4.50         $450.00        $2,025.00
                                       correspondence regarding upcoming filings; trial
                                       preparation.
02/15/18 Margaret Mortimer             Attention to defendant's counter deposition designations                       5.60         $195.00        $1,092.00
                                       and McFerron's cross examination.
02/16/18   Neil A. Steiner             Trial prep; email corresp with co-counsel.                                     0.50         $450.00         $225.00
02/16/18   Daphne T. Ha                Trial preparation.                                                             0.50         $240.00         $120.00
02/16/18   Margaret Mortimer           Attention to McFerron cross examination outline.                               5.60         $195.00        $1,092.00
02/16/18   Tharuni A. Jayaraman        Edit cross outline; edit Daubert replies.                                      5.60         $195.00        $1,092.00
02/17/18   Neil A. Steiner             Trial prep; email correspondence with A. Liu; email                            0.50         $450.00         $225.00
                                       correspondence with co-counsel.
02/17/18 Angela M. Liu                 Continue to strategize regarding issues at trial.                              1.90         $250.00         $475.00
02/18/18 Angela M. Liu                 Continue to prepare outlines of Camarota and Lehman.                           9.30         $250.00        $2,325.00
02/19/18 Neil A. Steiner               Review and revise proposed findings of fact; email                             0.50         $450.00         $225.00
                                       correspondence with co-counsel.
02/19/18 Margaret Mortimer             Attention to exhibit list preparation, McFerron cross, and pre                 6.20         $195.00        $1,209.00
                                       trial conference details.
02/19/18   Tharuni A. Jayaraman        Edit cross outline.                                                            1.50         $195.00         $292.50
02/20/18   Daphne T. Ha                Review filings and trial preparation.                                          8.20         $240.00        $1,968.00
02/20/18   Rebecca Kahan Waldman       Trial preparation.                                                             5.20         $450.00        $2,340.00
02/20/18   Angela M. Liu               Strategize regarding issues relating to Plaintiffs.                            1.00         $250.00         $250.00
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 128 of 138




Date                  Name             Description                                                                Revised Hours      Rate            Revised Amount
                                                                                                                  Charged            Requested



02/20/18 Margaret Mortimer             Attention to deposition designation objection and Richman Daubert                      6.18         $195.00        $1,205.10
                                       filings, as well as to Caskey cross examination
                                       outline.
02/20/18   Tharuni A. Jayaraman        Edit Daubert Replies.                                                                  1.00         $195.00         $195.00
02/21/18   Neil A. Steiner             Conference call with co-counsel; trial preparation.                                    1.50         $450.00         $675.00
02/21/18   Daphne T. Ha                Trial preparation and correspondence regarding same.                                   8.60         $240.00        $2,064.00
02/21/18   Rebecca Kahan Waldman       Weekly call; reviewed filings; trial preparation.                                      2.80         $450.00        $1,260.00
02/21/18   Angela M. Liu               Continue to revise outlines and prepare for trial.                                     8.00         $250.00        $2,000.00
02/21/18   Margaret Mortimer           Status call and attention to exhibits and Caskey witness                               5.00         $195.00         $975.00
                                       examination outline.
02/21/18   Tharuni A. Jayaraman        Edit cross outline.                                                                    5.50         $195.00        $1,072.50
02/22/18   Neil A. Steiner             Meet with R. Waldman; trial preparation.                                               0.50         $450.00         $225.00
02/22/18   Daphne T. Ha                Trial preparation; draft Boynton direct.                                               5.80         $240.00        $1,392.00
02/22/18   Rebecca Kahan Waldman       Correspondence regarding filings; trial preparation.                                   4.00         $450.00        $1,800.00
02/22/18   Angela M. Liu               Continue to revise direct and cross outlines.                                          3.00         $250.00         $750.00
02/22/18   Margaret Mortimer           Attention to McFerron and Caskey witness examination                                   7.00         $195.00        $1,365.00
                                       outlines and exhibits.
02/22/18   Tharuni A. Jayaraman        Edit cross outline.                                                                    4.60         $195.00         $897.00
02/23/18   Daphne T. Ha                Trial preparation.                                                                     2.90         $240.00         $696.00
02/23/18   Angela M. Liu               Prepare D. Bucci; review and revise outlines and exhibits.                             5.00         $250.00        $1,250.00
02/23/18   Margaret Mortimer           Attention to Caskey examination outline and exhibits                                  14.20         $195.00        $2,769.00
                                       preparation.
02/23/18   Tharuni A. Jayaraman        Review motion to strike; discussed cross outline.                                      1.20         $195.00         $234.00
02/24/18   Angela M. Liu               Trial preparation.                                                                     4.20         $250.00        $1,050.00
02/25/18   Rebecca Kahan Waldman       Trial preparation.                                                                     2.10         $450.00         $945.00
02/25/18   Angela M. Liu               Trial preparation.                                                                     7.00         $250.00        $1,750.00
02/25/18   Margaret Mortimer           Attention to McFerron cross examination outline.                                       2.50         $195.00         $487.50
02/25/18   Tharuni A. Jayaraman        Distinguished cases in defendant's brief.                                              1.90         $195.00         $370.50
02/26/18   Daphne T. Ha                Trial preparation.                                                                     0.70         $240.00         $168.00
02/26/18   Rebecca Kahan Waldman       Trial preparation.                                                                     2.50         $450.00        $1,125.00
02/26/18   Angela M. Liu               Trial preparation.                                                                     7.00         $250.00        $1,750.00
02/26/18   Margaret Mortimer           Call to discuss Caskey examination outline; call to discuss Ahrens cross              10.70         $195.00        $2,086.50
                                       examination outline; attention to Deposition Designation Dispute filing
                                       and McFerron cross examination
                                       outline.
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 129 of 138




Date                 Name              Description                                                              Revised Hours      Rate            Revised Amount
                                                                                                                Charged            Requested



02/26/18   Tharuni A. Jayaraman        Edit notes for judicial notice motion.                                               4.90         $195.00         $955.50
02/27/18   Daphne T. Ha                Trial preparation.                                                                   2.50         $240.00         $600.00
02/27/18   Rebecca Kahan Waldman       Trial preparation.                                                                   3.80         $450.00        $1,710.00
02/27/18   Angela M. Liu               Continue to prepare for trial.                                                       7.40         $250.00        $1,850.00
02/27/18   Margaret Mortimer           Attention to deposition designations disputes, Ahrens cross                          9.70         $195.00        $1,891.50
                                       examination preparation, McFerron cross examination outline, and trial
                                       technology training.
02/27/18 Tharuni A. Jayaraman          Edit cross outline.                                                                  3.70         $195.00          $721.50
02/28/18 Neil A. Steiner               Telephone conference call with co-counsel; preparation for                           0.50         $450.00          $225.00
                                       trial.
02/28/18   Daphne T. Ha                Weekly call and follow up.                                                           4.10         $240.00         $984.00
02/28/18   Rebecca Kahan Waldman       Weekly call; trial preparation.                                                      4.80         $450.00        $2,160.00
02/28/18   Angela M. Liu               Prepare for trial.                                                                   7.00         $250.00        $1,750.00
02/28/18   Margaret Mortimer           Attention to Ahrens cross examination preparation and redirect                      12.40         $195.00        $2,418.00
                                       examination; attention to plaintiffs exhibits; status call with team;
                                       attention to Sedgwick County spreadsheet
                                       summary.
02/28/18   Tharuni A. Jayaraman        Team calls; edit cross outline.                                                      4.40         $195.00         $858.00
03/01/18   Neil A. Steiner             Trial preparation.                                                                   1.50         $450.00         $675.00
03/01/18   Daphne T. Ha                Trial preparation.                                                                   2.10         $240.00         $504.00
03/01/18   Rebecca Kahan Waldman       Trial preparation.                                                                   5.00         $450.00        $2,250.00
03/01/18   Angela M. Liu               Trial preparation.                                                                  12.10         $250.00        $3,025.00
03/01/18   Margaret Mortimer           Attention to Caskey examination out and to defendant and                             6.70         $195.00        $1,306.50
                                       plaintiff's exhibit production; research Pennsylvania voter fraud
                                       dispute.
03/01/18   Tharuni A. Jayaraman        Edit cross outline; assembled exhibits.                                              7.20         $195.00        $1,404.00
03/02/18   Daphne T. Ha                Trial preparation and related correspondence.                                        4.00         $240.00         $960.00
03/02/18   Rebecca Kahan Waldman       Trial preparation.                                                                   4.50         $450.00        $2,025.00
03/02/18   Angela M. Liu               Trial preparation.                                                                  14.00         $250.00        $3,500.00
03/02/18   Margaret Mortimer           Attention to Bryant cross examination and Caskey                                    10.10         $195.00        $1,969.50
                                       examination outline; research Pennsylvania voter registration case.
03/02/18   Tharuni A. Jayaraman        Edit cross outline; update exhibit list.                                             6.10         $195.00        $1,189.50
03/03/18   Neil A. Steiner             Trial prep and email correspondence with co-counsel.                                 1.00         $450.00         $450.00
03/03/18   Rebecca Kahan Waldman       Trial preparation.                                                                   1.80         $450.00         $810.00
03/03/18   Angela M. Liu               Continue to prepare for trial.                                                       5.20         $250.00        $1,300.00
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 130 of 138




Date                 Name              Description                                                        Revised Hours      Rate            Revised Amount
                                                                                                          Charged            Requested



03/03/18 Margaret Mortimer             Attention to Caskey examination outline, including review of                   8.00         $195.00        $1,560.00
                                       Lehman and Hersh examination outlines.
03/03/18   Tharuni A. Jayaraman        Updated exhibits.                                                              6.90         $195.00        $1,345.50
03/04/18   Neil A. Steiner             Trial prep and email corresp with co-counsel.                                  1.30         $450.00         $585.00
03/04/18   Daphne T. Ha                Travel to Kansas and trial preparation.                                        7.50         $240.00        $1,800.00
03/04/18   Rebecca Kahan Waldman       Trial preparation.                                                             1.80         $450.00         $810.00
03/04/18   Angela M. Liu               Continue to prepare for trial.                                                13.70         $250.00        $3,425.00
03/04/18   Margaret Mortimer           Trial preparation and travel to Kansas.                                        5.50         $195.00        $1,072.50
03/04/18   Tharuni A. Jayaraman        Trial Preparation.                                                             7.50         $195.00        $1,462.50
03/05/18   Neil A. Steiner             Travel to Kansas; preparation for trial.                                       6.00         $450.00        $2,700.00
03/05/18   Daphne T. Ha                Trial preparation.                                                             9.50         $240.00        $2,280.00
03/05/18   Rebecca Kahan Waldman       Travel to Kansas; prepared for trial.                                          9.00         $450.00        $4,050.00
03/05/18   Angela M. Liu               Trial preparation.                                                            13.50         $250.00        $3,375.00
03/05/18   Margaret Mortimer           Trial Preparation.                                                            12.00         $195.00        $2,340.00
03/05/18   Tharuni A. Jayaraman        Trial Preparation.                                                            12.00         $195.00        $2,340.00
03/06/18   Neil A. Steiner             Trial and preparation for day 2.                                              16.00         $450.00        $7,200.00
03/06/18   Daphne T. Ha                Trial and preparation for day 2.                                               9.00         $240.00        $2,160.00
03/06/18   Rebecca Kahan Waldman       Trial and preparation for day 2.                                               3.00         $450.00        $1,350.00
03/06/18   Angela M. Liu               Trial and preparation for day 2.                                              14.60         $250.00        $3,650.00
03/07/18   Neil A. Steiner             Trial and preparation for day 3.                                              16.00         $450.00        $7,200.00
03/07/18   Daphne T. Ha                Trial and preparation for day 3.                                               5.50         $240.00        $1,320.00
03/07/18   Rebecca Kahan Waldman       Trial and preparation for day 3.                                               4.50         $450.00        $2,025.00
03/07/18   Angela M. Liu               Trial and preparation for day 3.                                              17.20         $250.00        $4,300.00
03/08/18   Neil A. Steiner             Trial and preparation for day 4.                                              15.00         $450.00        $6,750.00
03/08/18   Daphne T. Ha                Trial and preparation for day 4.                                               5.50         $240.00        $1,320.00
03/08/18   Rebecca Kahan Waldman       Trial and preparation for day 4.                                               6.50         $450.00        $2,925.00
03/08/18   Angela M. Liu               Trial and preparation for day 4.                                              17.30         $250.00        $4,325.00
03/09/18   Neil A. Steiner             Trial; return travel to NY.                                                    7.00         $450.00        $3,150.00
03/09/18   Daphne T. Ha                Trial and preparation for day 5.                                               8.60         $240.00        $2,064.00
03/09/18   Rebecca Kahan Waldman       Trial and preparation for day 5.                                               0.20         $450.00           $90.00
03/09/18   Angela M. Liu               Trial and preparation for day 5.                                              10.10         $250.00        $2,525.00
03/10/18   Neil A. Steiner             Telephone conversation with R. Waldman; conference call with co-               3.00         $450.00        $1,350.00
                                       counsel; email correspondence with A. Liu; trial
                                       preparation.
03/10/18 Rebecca Kahan Waldman         Continue to prepare for trial.                                                 3.50         $450.00        $1,575.00
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 131 of 138




Date                 Name              Description                                                   Revised Hours      Rate            Revised Amount
                                                                                                     Charged            Requested



03/10/18   Angela M. Liu               Continue to prepare for trial.                                            5.90         $250.00        $1,475.00
03/11/18   Neil A. Steiner             Travel to KC; trial preparation.                                          7.50         $450.00        $3,375.00
03/11/18   Daphne T. Ha                Travel to KC; trial preparation.                                         12.00         $240.00        $2,880.00
03/11/18   Rebecca Kahan Waldman       Continue to prepare for trial.                                            2.00         $450.00         $900.00
03/11/18   Angela M. Liu               Continue to prepare for trial.                                            9.70         $250.00        $2,425.00
03/12/18   Neil A. Steiner             Trial and prep for day 6.                                                13.00         $450.00        $5,850.00
03/12/18   Daphne T. Ha                Trial and prep for day 6.                                                 3.80         $240.00         $912.00
03/12/18   Rebecca Kahan Waldman       Trial and prep for day 6.                                                 3.80         $450.00        $1,710.00
03/12/18   Angela M. Liu               Trial and prep for day 6.                                                14.30         $250.00        $3,575.00
03/13/18   Neil A. Steiner             Trial and meet with co-counsel.                                          12.00         $450.00        $5,400.00
03/13/18   Angela M. Liu               Trial and travel.                                                         7.00         $250.00        $1,750.00
03/14/18   Daphne T. Ha                Review transcripts for closing and other trial follow-up.                 2.30         $240.00         $552.00
03/14/18   Rebecca Kahan Waldman       Review of testimony for closing; attention to other trial                 4.00         $450.00        $1,800.00
                                       related issues.
03/14/18 Angela M. Liu                 Prepare for trial.                                                        7.90         $250.00        $1,975.00
03/15/18 Neil A. Steiner               Prep for day 7; email correspondence with co-counsel; email               2.50         $450.00        $1,125.00
                                       correspondence with defense counsel; conference call with
                                       co-counsel; review Barreto transcript.
03/15/18   Rebecca Kahan Waldman       Review testimony; prepared for closings.                                  4.80         $450.00        $2,160.00
03/15/18   Angela M. Liu               Continue to prepare for trial.                                            9.20         $250.00        $2,300.00
03/16/18   Neil A. Steiner             Prep for trial day 7; video prep with Barreto.                            2.50         $450.00        $1,125.00
03/16/18   Angela M. Liu               Continue to prepare for trial.                                            4.60         $250.00        $1,150.00
03/17/18   Neil A. Steiner             Prep for day 7; review stipulation; email correspondence                  2.00         $450.00         $900.00
                                       with co-counsel.
03/17/18   Rebecca Kahan Waldman       Prepare for closing arguments.                                            0.50         $450.00         $225.00
03/17/18   Angela M. Liu               Continue to prepare for trial.                                            0.90         $250.00         $225.00
03/18/18   Neil A. Steiner             Prep for day 7; travel to Kansas; met with Barreto.                       5.00         $450.00        $2,250.00
03/18/18   Rebecca Kahan Waldman       Prepare for closing arguments.                                            0.50         $450.00         $225.00
03/18/18   Angela M. Liu               Travel for and continue to prepare for trial.                             4.20         $250.00        $1,050.00
03/19/18   Neil A. Steiner             Trial day 7.                                                              8.00         $450.00        $3,600.00
03/19/18   Daphne T. Ha                Travel for and continue to prepare for trial.                             5.50         $240.00        $1,320.00
03/19/18   Angela M. Liu               Prepare for and attend trial day 7.                                       8.20         $250.00        $2,050.00
03/21/18   Rebecca Kahan Waldman       Review updated PFOF.                                                      0.50         $450.00         $225.00
03/21/18   Margaret Mortimer           Attention to findings of fact and post-closing items.                     7.70         $195.00        $1,501.50
03/22/18   Daphne T. Ha                Post-trial correspondence.                                                0.30         $240.00           $72.00
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 132 of 138




Date                 Name              Description                                                     Revised Hours      Rate            Revised Amount
                                                                                                       Charged            Requested



03/22/18   Rebecca Kahan Waldman       Correspondence regarding post-trial submissions.                            1.00         $450.00         $450.00
03/22/18   Angela M. Liu               Manage post trial findings of fact.                                         2.90         $250.00         $725.00
03/22/18   Margaret Mortimer           Attention to post-closing items.                                            8.80         $195.00        $1,716.00
03/22/18   Tharuni A. Jayaraman        Review PFOF.                                                                0.30         $195.00           $58.50
03/23/18   Margaret Mortimer           Attention to post-trial items including proposed findings of                2.60         $195.00         $507.00
                                       fact.
03/23/18 Tharuni A. Jayaraman          Review contempt hearing transcript; review proposed                         1.20         $195.00          $234.00
                                       findings of fact.
03/25/18 Tharuni A. Jayaraman          Edit proposed findings of fact.                                             2.00         $195.00         $390.00
03/26/18 Rebecca Kahan Waldman         Review trial transcripts.                                                   2.50         $450.00        $1,125.00
03/26/18 Margaret Mortimer             Attention to post-trial items, including proposed findings of               0.80         $195.00         $156.00
                                       fact.
03/26/18 Tharuni A. Jayaraman          Edit proposed findings of fact.                                             2.80         $195.00         $546.00
03/27/18 Daphne T. Ha                  Correspondence with witnesses post-trial.                                   0.40         $240.00           $96.00
03/27/18 Margaret Mortimer             Attention to post-trial items, including proposed findings of               8.80         $195.00        $1,716.00
                                       fact.
03/28/18   Rebecca Kahan Waldman       Reviewed proposed findings of fact.                                         1.00         $450.00          $450.00
03/28/18   Margaret Mortimer           Attention to proposed findings of fact.                                     3.90         $195.00          $760.50
03/28/18   Tharuni A. Jayaraman        Team call; edited proposed findings of fact.                                1.50         $195.00          $292.50
03/29/18   Daphne T. Ha                Correspondence regarding hearing alternatives and Jo                        0.30         $240.00           $72.00
                                       French in proposed findings of fact.
03/29/18 Rebecca Kahan Waldman         Correspondence regarding PFOF/COL.                                          0.50         $450.00          $225.00
03/29/18 Margaret Mortimer             Attention to proposed findings of fact.                                     1.30         $195.00          $253.50
03/30/18 Neil A. Steiner               Email correspondence with co-counsel; work on post-trial                    0.30         $450.00          $135.00
                                       issues.
04/04/18   Rebecca Kahan Waldman       Attention to proposed findings of fact.                                     0.80         $450.00          $360.00
04/05/18   Margaret Mortimer           Attention to proposed findings of fact.                                     1.30         $195.00          $253.50
04/06/18   Rebecca Kahan Waldman       Attention to proposed findings of fact.                                     0.60         $450.00          $270.00
04/06/18   Tharuni A. Jayaraman        Edit potential findings of fact and conclusions of law.                     2.20         $195.00          $429.00
04/09/18   Neil A. Steiner             Work on post-trial issues, email correspondence with co-                    0.50         $450.00          $225.00
                                       counsel.
04/09/18 Daphne T. Ha                  Review post-trial findings of fact and related                              0.50         $240.00          $120.00
                                       correspondence.
04/09/18 Rebecca Kahan Waldman         Revise PFOF/COL.                                                            4.50         $450.00        $2,025.00
04/09/18 Tharuni A. Jayaraman          Edit proposed findings of fact and conclusions of law.                      2.50         $195.00         $487.50
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 133 of 138




Date                 Name              Description                                                            Revised Hours      Rate            Revised Amount
                                                                                                              Charged            Requested



04/10/18 Rebecca Kahan Waldman         Attention to trial exhibits.                                                       0.50         $450.00         $225.00
04/10/18 Margaret Mortimer             Attention to proposed findings of fact.                                            6.30         $195.00        $1,228.50
04/11/18 Rebecca Kahan Waldman         Correspondence regarding extension; weekly call;                                   0.40         $450.00         $180.00
                                       correspondence regarding PFOF.
04/12/18 Rebecca Kahan Waldman         Correspondence regarding new cases.                                                0.50         $450.00          $225.00
04/16/18 Rebecca Kahan Waldman         Proposed findings of fact and conclusions of law.                                  1.00         $450.00          $450.00
04/16/18 Angela M. Liu                 Continue to revise proposed findings of fact and conclusions                       3.50         $250.00          $875.00
                                       of law.
04/17/18 Angela M. Liu                 Continue to review and revise findings of fact and                                 3.70         $250.00          $925.00
                                       conclusions of law.
04/17/18   Margaret Mortimer           Attention to proposed findings of fact.                                            1.00         $195.00          $195.00
04/17/18   Tharuni A. Jayaraman        Edited proposed findings of fact and conclusions of law.                           1.90         $195.00          $370.50
04/18/18   Neil A. Steiner             Numerous emails re same; review articles re same.                                  0.80         $450.00          $360.00
04/18/18   Daphne T. Ha                Review proposed findings of fact.                                                  2.60         $240.00          $624.00
04/18/18   Rebecca Kahan Waldman       Review opinion.                                                                    1.00         $450.00          $450.00
04/18/18   Tharuni A. Jayaraman        Team call; updated proposed findings of fact and                                   1.40         $195.00          $273.00
                                       conclusions of law.
04/23/18 Rebecca Kahan Waldman         Correspondence regarding filing.                                                   1.00         $450.00          $450.00
04/24/18 Neil A. Steiner               Review defendants proposed findings of fact; email correspondence                  0.70         $450.00          $315.00
                                       with co-counsel regarding same; review
                                       articles.
04/24/18 Rebecca Kahan Waldman         Attention to refiled statement of facts.                                           1.00         $450.00          $450.00
05/02/18 Rebecca Kahan Waldman         Weekly call; review brief; correspondence regarding appeal.                        0.40         $450.00          $180.00
05/03/18 Neil A. Steiner               Email correspondence with co-counsel; review motion to                             0.30         $450.00          $135.00
                                       dismiss appeal.
05/03/18 Angela M. Liu                 Confer with TS regarding issues relating to fees application; review               1.40         $250.00          $350.00
                                       time entries and prepare for fee application; review
                                       correspondence relating to appeal.
05/09/18 Rebecca Kahan Waldman         Review draft of letter regarding compliance with PO and                            0.50         $450.00          $225.00
                                       correspondence regarding same.
05/09/18 Angela M. Liu                 Review and strategize regarding county compliance letter.                          0.30         $250.00           $75.00
05/10/18 Neil A. Steiner               Review draft letter and email correspondence with co-                              0.30         $450.00          $135.00
                                       counsel.
                                 Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 134 of 138




Date                 Name            Description                                                         Revised Hours      Rate            Revised Amount
                                                                                                         Charged            Requested



05/17/18 Neil A. Steiner             Email correspondence with co-counsel; email                                     0.50         $450.00          $225.00
                                     correspondence with defense counsel; follow-up on non- compliance
                                     issue; telephone conversation with A. Liu.
05/21/18 Rebecca Kahan Waldman       Correspondence regarding appeal and compliance with                             0.80         $450.00          $360.00
                                     court orders.
06/04/18 Neil A. Steiner             Review letter re confidentiality; email correspondence with                     0.30         $450.00          $135.00
                                     co-counsel.
06/04/18 Rebecca Kahan Waldman       Review litigation memo and correspondence regarding                             0.80         $450.00          $360.00
                                     same.
06/05/18 Rebecca Kahan Waldman       Review pleadings.                                                               0.50         $450.00          $225.00
06/13/18 Neil A. Steiner             Email correspondence with co-counsel; review draft                              0.20         $450.00           $90.00
                                     response letter.
06/13/18 Rebecca Kahan Waldman       Review correspondence regarding supplemental authority.                         0.80         $450.00          $360.00
06/18/18 Neil A. Steiner             Begin reviewing opinion; email correspondence with co-                          1.50         $450.00          $675.00
                                     counsel; review articles.
06/18/18 Rebecca Kahan Waldman       Review opinion and correspondence regarding same.                               1.50         $450.00          $675.00
06/18/18 Angela M. Liu               Review and analyze opinion.                                                     0.70         $250.00          $175.00
06/19/18 Neil A. Steiner             Conference call with co-counsel; continue reviewing opinion;                    2.00         $450.00          $900.00
                                     review articles; phone conference with AP.
06/19/18 Rebecca Kahan Waldman       Team call; review opinion; correspondence regarding                             2.80         $450.00        $1,260.00
                                     findings.
06/20/18 Rebecca Kahan Waldman       Attention to issues regarding compliance with court order.                      2.10         $450.00          $945.00
06/20/18 Margaret Mortimer           Research and review of case law regarding court appointed                       1.20         $195.00          $234.00
                                     monitors.
06/25/18 Tharuni A. Jayaraman        Review cases in which court approved monitor was raised in                      1.10         $195.00          $214.50
                                     consent decrees.
06/26/18 Neil A. Steiner             Conference call with co-counsel.                                                0.60         $450.00          $270.00
06/26/18 Rebecca Kahan Waldman       Prepared for and participated in meeting regarding strategy                     0.40         $450.00          $180.00
                                     on appeal.
06/28/18 Neil A. Steiner             Email correspondence with co-counsel; continue work on                          0.20         $450.00           $90.00
                                     fee issue.
07/01/18 Neil A. Steiner             Email correspondence with co-counsel.                                           0.20         $450.00           $90.00
07/02/18 Neil A. Steiner             Email correspondence with co-counsel; review court email;                       0.20         $450.00           $90.00
                                     review order.
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 135 of 138




Date                   Name            Description                                                    Revised Hours      Rate            Revised Amount
                                                                                                      Charged            Requested



07/05/18 Neil A. Steiner               Review and revise 10th circuit appearances and email                       0.20         $450.00           $90.00
                                       corresp with co-counsel re same.
08/01/18 Neil A. Steiner               Continue work on record for appeal; email correspondence                   0.30         $450.00          $135.00
                                       with co-counsel.
08/01/18 Rebecca Kahan Waldman         Correspondence regarding record on appeal and decision                     0.50         $450.00          $225.00
                                       regarding motion for fees.
08/03/18 Rebecca Kahan Waldman         Correspondence regarding appeal.                                           0.40         $450.00          $180.00
08/23/18 Neil A. Steiner               Review draft briefing schedule; email correspondence with                  0.30         $450.00          $135.00
                                       co-counsel.
09/14/18   Rebecca Kahan Waldman       Correspondence regarding Kobach tape.                                      0.30         $450.00          $135.00
09/15/18   Neil A. Steiner             Email correspondence with co-counsel.                                      0.30         $450.00          $135.00
09/27/18   Rebecca Kahan Waldman       Revise brief and correspondence regarding same.                            2.00         $450.00          $900.00
09/27/18   Angela M. Liu               Revise opposition brief regarding distribution of deposition               0.60         $250.00          $150.00
                                       tape.
09/28/18 Rebecca Kahan Waldman         Revise brief; correspondence regarding same.                               1.20         $450.00          $540.00
09/28/18 Angela M. Liu                 Review Appellant’s brief and Appellee outline.                             1.20         $250.00          $300.00
10/15/18 Neil A. Steiner               Review Kansas opposition and reply briefs; review and revise               1.00         $450.00          $450.00
                                       reply on video dep; email corresp with co-counsel.
10/22/18   Rebecca Kahan Waldman       Correspondence regarding briefing.                                         0.30         $450.00          $135.00
10/23/18   Rebecca Kahan Waldman       Correspondence regarding appeals.                                          0.30         $450.00          $135.00
11/08/18   Neil A. Steiner             Correspondence regarding appeals.                                          0.30         $450.00          $135.00
11/14/18   Angela M. Liu               Review and revise appellate briefing.                                      1.00         $250.00          $250.00
11/15/18   Rebecca Kahan Waldman       Review and revise appeal brief.                                            1.20         $450.00          $540.00
11/16/18   Neil A. Steiner             Conference call with co-counsel; continue work on appeal                   0.80         $450.00          $360.00
                                       issues.
11/17/18   Neil A. Steiner             Review and revise appeal brief.                                            2.50         $450.00        $1,125.00
11/22/18   Angela M. Liu               Review and revise appeal brief.                                            2.00         $250.00         $500.00
11/23/18   Neil A. Steiner             Review and revise appeal brief.                                            2.50         $450.00        $1,125.00
11/24/18   Neil A. Steiner             Review and revise appeal brief.                                            3.50         $450.00        $1,575.00
11/24/18   Angela M. Liu               Continue reviewing and revising appellate brief.                           1.30         $250.00         $325.00
11/25/18   Neil A. Steiner             Review and revise appeal brief.                                            4.00         $450.00        $1,800.00
11/26/18   Neil A. Steiner             Continue work on appeal brief; email correspondence with                   0.50         $450.00         $225.00
                                       co-counsel.
11/26/18 Rebecca Kahan Waldman         Review brief.                                                              1.50         $450.00          $675.00
11/26/18 Angela M. Liu                 Continue to review and revise 10th Circuit appellate brief.                1.90         $250.00          $475.00
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 136 of 138




Date                 Name              Description                                                    Revised Hours      Rate            Revised Amount
                                                                                                      Charged            Requested



11/27/18 Neil A. Steiner               Continue work on appeal brief; phone conference with D.                    0.50         $450.00          $225.00
                                       Ho.
11/28/18 Neil A. Steiner               Work on appeal issues; email correspondence with co-                       0.40         $450.00          $180.00
                                       counsel.
11/28/18 Angela M. Liu                 Continue to review and revise 10th Circuit appellate brief.                2.00         $250.00          $500.00
12/04/18 Neil A. Steiner               Review orders; email correspondence with D.Ha; email                       0.50         $450.00          $225.00
                                       correspondence with co-counsel.
12/05/18 Neil A. Steiner               Conf. call w co-counsel; email corresp with co-counsel; case               0.80         $450.00          $360.00
                                       strategy.
12/07/18   Tharuni A. Jayaraman        Prepare electronic briefing binders.                                       0.70         $195.00         $136.50
12/11/18   Neil A. Steiner             Email correspondence with opposing counsel, co-counsel.                    0.20         $450.00           $90.00
01/30/19   Rebecca Kahan Waldman       Review client letters.                                                     0.30         $450.00         $135.00
02/25/19   Rebecca Kahan Waldman       Review appeal briefs.                                                      2.50         $450.00        $1,125.00
02/27/19   Rebecca Kahan Waldman       Prepare for moot.                                                          1.00         $450.00         $450.00
03/01/19   Neil A. Steiner             Prepare for and moot for argument.                                         2.00         $450.00         $900.00
03/01/19   Rebecca Kahan Waldman       Prepare for and moot for argument.                                         1.80         $450.00         $810.00
03/01/19   Tharuni A. Jayaraman        Prepare for and moot for argument.                                         1.90         $195.00         $370.50
03/07/19   Neil A. Steiner             Prepare for and moot for argument.                                         2.00         $450.00         $900.00
03/07/19   Rebecca Kahan Waldman       Prepare for and moot for argument.                                         0.50         $450.00         $225.00
03/07/19   Angela M. Liu               Prepare for and moot for argument.                                         1.50         $250.00         $375.00
03/08/19   Neil A. Steiner             Email correspondence with co-counsel; review panel.                        0.20         $450.00           $90.00
03/12/19   Neil A. Steiner             Work on discovery issues; email correspondence with co-                    0.50         $450.00         $225.00
                                       counsel.
03/13/19   Neil A. Steiner             Prepare for and moot for argument.                                         2.00         $450.00         $900.00
03/13/19   Rebecca Kahan Waldman       Prepare for and moot for argument.                                         2.50         $450.00        $1,125.00
03/13/19   Angela M. Liu               Prepare for and moot for argument.                                         1.50         $250.00         $375.00
03/18/19   Neil A. Steiner             Email correspondence with co-counsel regarding argument.                   0.30         $450.00         $135.00
04/03/19   Neil A. Steiner             Review and revised satisfaction and email correspondence                   0.30         $450.00         $135.00
                                       with co-counsel regarding same.
04/04/19 Neil A. Steiner               Review and revise draft satisfaction of contempt award;                    0.30         $450.00          $135.00
                                       email correspondence with co-counsel regarding same.
04/29/20 Neil A. Steiner               Begin reviewing opinion; numerous emails re same; review                   1.00         $450.00          $450.00
                                       and revise press release.
04/29/20 Rebecca Kahan Waldman         Review opinion and correspondence regarding same.                          2.00         $450.00          $900.00
04/29/20 Angela M. Liu                 Review and analyze opinion; administrative tasks.                          1.50         $250.00          $375.00
                                   Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 137 of 138




Date                   Name            Description                                                             Revised Hours      Rate            Revised Amount
                                                                                                               Charged            Requested



04/29/20 Tharuni A. Jayaraman          Read and analyze 10th Circuit Opinion.                                              1.70         $195.00          $331.50
07/28/20 Neil A. Steiner               Begin to review petition for certification; email                                   0.50         $450.00          $225.00
                                       correspondence with co-counsel.
08/02/20 Angela M. Liu                 Review petition for cert.                                                           0.50         $250.00          $125.00
08/08/20 Neil A. Steiner               Review draft extension request and email correspondence                             0.20         $450.00           $90.00
                                       with co-counsel regarding same.
08/28/20   Neil A. Steiner             Zoom call with co-counsel re S. Ct cert petition, opposition.                       0.50         $450.00          $225.00
09/23/20   Angela M. Liu               Review outline for SCOTUS cert opposition.                                          0.90         $250.00          $225.00
09/24/20   Angela M. Liu               Review outline for SCOTUS cert opposition.                                          0.80         $250.00          $200.00
09/27/20   Angela M. Liu               Conduct research and draft SCOTUS brief.                                            2.30         $250.00          $575.00
09/28/20   Angela M. Liu               Draft SCOTUS brief.                                                                 2.20         $250.00          $550.00
09/29/20   Angela M. Liu               Call with D. Cole and D. Ho regarding SCOTUS brief; call with                       3.90         $250.00          $975.00
                                       T. Jayaraman regarding SCOTUS brief; continue to revise SCOTUS brief.

09/29/20   Tharuni A. Jayaraman        Legal research for opposition to petition for certiorari.                           2.90         $195.00         $565.50
09/30/20   Angela M. Liu               Continue to research and revise SCOTUS brief.                                       2.10         $250.00         $525.00
09/30/20   Tharuni A. Jayaraman        Draft and edit brief.                                                               4.90         $195.00         $955.50
10/01/20   Angela M. Liu               Continue to draft opposition to cert.                                               0.80         $250.00         $200.00
10/01/20   Tharuni A. Jayaraman        Edit opposition brief.                                                              6.20         $195.00        $1,209.00
10/02/20   Angela M. Liu               Draft and research Anderson Burdick framework.                                      3.30         $250.00         $825.00
10/02/20   Tharuni A. Jayaraman        Edit opposition; summarize cert petitions.                                          3.00         $195.00         $585.00
10/03/20   Angela M. Liu               Research and draft cert opposition.                                                 4.70         $250.00        $1,175.00
10/03/20   Tharuni A. Jayaraman        Edit opposition to cert petition (2.20); review rules for                           2.40         $195.00         $468.00
                                       admission to Supreme Court bar (0.30).
10/04/20   Angela M. Liu               Review cert opposition.                                                             0.40         $250.00          $100.00
10/05/20   Angela M. Liu               Review cert opposition.                                                             1.20         $250.00          $300.00
10/07/20   Angela M. Liu               Continue to review cert opposition.                                                 0.30         $250.00           $75.00
10/08/20   Rebecca Kahan Waldman       Review opinion.                                                                     0.50         $450.00          $225.00
10/15/20   Rebecca Kahan Waldman       Review documents related to petition for cert.                                      1.70         $450.00          $765.00
10/19/20   Tharuni A. Jayaraman        Legal research for cert opposition.                                                 1.70         $195.00          $331.50
10/20/20   Tharuni A. Jayaraman        Legal research for cert opposition.                                                 4.70         $195.00          $916.50
10/21/20   Tharuni A. Jayaraman        Legal research for cert opposition; draft summary of the                            4.30         $195.00          $838.50
                                       same; review draft cert opposition and propose edits to the same.
10/22/20 Tharuni A. Jayaraman          Review edits to opposition to cert brief; team call to discuss                      0.50         $195.00           $97.50
                                       opposition to cert brief.
                                    Case 2:16-cv-02105-JAR Document 592-1 Filed 03/29/21 Page 138 of 138




  Date                 Name             Description                                                    Revised Hours      Rate            Revised Amount
                                                                                                       Charged            Requested



 10/23/20 Tharuni A. Jayaraman          Draft summary of team call; legal research for opposition to               0.40         $195.00           $78.00
                                        cert.
 10/25/20   Tharuni A. Jayaraman        Legal research for opposition to cert motion.                              4.80         $195.00          $936.00
 10/26/20   Neil A. Steiner             Numerous emails re cert opposition.                                        0.50         $450.00          $225.00
 10/26/20   Angela M. Liu               Review draft of opposition to cert.                                        1.30         $250.00          $325.00
 10/26/20   Tharuni A. Jayaraman        Legal research for cert opposition.                                        2.00         $195.00          $390.00
 10/27/20   Angela M. Liu               Review opposition briefing.                                                0.80         $250.00          $200.00
 10/27/20   Tharuni A. Jayaraman        Edit opposition to cert brief.                                             0.90         $195.00          $175.50
 10/29/20   Angela M. Liu               Opposition to cert petition.                                               0.50         $250.00          $125.00
 10/31/20   Neil A. Steiner             Review and revise opposition to cert; email correspondence                 2.50         $450.00         $1,125.00
                                        with D. Ho, A. Liu.
 10/31/20   Angela M. Liu               Review and revise opposition to cert petition.                             1.30         $250.00          $325.00
 10/31/20   Tharuni A. Jayaraman        Edit opposition to cert brief.                                             1.00         $195.00          $195.00
 11/02/20   Angela M. Liu               Review final draft of brief.                                               0.40         $250.00          $100.00
 11/03/20   Tharuni A. Jayaraman        Review emails; draft correspondence to clients.                            0.30         $195.00           $58.50
 11/16/20   Tharuni A. Jayaraman        Review reply brief.                                                        0.20         $195.00           $39.00
 12/01/20   Rebecca Kahan Waldman       Review opposition to petition for cert.                                    1.80         $450.00          $810.00
 12/14/20   Neil A. Steiner             Phone conference with A. Liu; email correspondence with co-                0.30         $450.00          $135.00
                                        counsel.
 12/14/20 Rebecca Kahan Waldman         Correspondence regarding denial of cert petition and                       1.00         $450.00          $450.00
                                        application for fees.
 12/17/20 Neil A. Steiner               Email correspondence with D. Ho; work on fee application                   0.20         $450.00           $90.00
                                        issues.
TOTAL                                                                                                          3,750.54                     $1,036,765.90
